Exhibit 10.1

 

Execution Version

FIRST AMENDMENT TO CREDIT AGREEMENT

This FIRST AMENDMENT to the Credit Agreement referred to below, dated as of
September 24, 2019 (this “First Amendment”) by and among Advanced Drainage
Systems, Inc., a Delaware corporation (the “Borrower”), the banks and other
financial institutions or entities parties hereto constituting all the Lenders
under the Credit Agreement, the Issuing Lenders party hereto and Barclays Bank
PLC, as administrative agent (in such capacity, the “Administrative Agent”).
Capitalized terms not otherwise defined in this First Amendment have the same
meanings as specified in the Credit Agreement (as defined below), as amended by
this First Amendment.

RECITALS

WHEREAS, the Borrower, the several banks and other financial institutions or
entities parties from time to time, as lender (the “Lenders”) and the Issuing
Lenders from time to time parties thereto and the Administrative Agent, entered
into that certain Credit Agreement, dated as of July 31, 2019 (together with all
exhibits and schedules attached thereto, the “Credit Agreement” as amended by
this First Amendment, the “Amended Credit Agreement”);

WHEREAS, on the Closing Date, substantially simultaneously with the consummation
of the Acquisition, (a) the Term Lenders extended Term Loans in an aggregate
principal amount of $1,300,000,000, (b) the Revolving Lenders provided Revolving
Commitments in an aggregate principal amount of $350,000,000 and (c) the Issuing
Lenders agreed to issue Letters of Credit in an aggregate amount available to be
drawn not in excess of the Total L/C Commitments;

WHEREAS, on or prior to the First Amendment Effective Date, the Borrower prepaid
outstanding Term Loans in an aggregate principal amount of $600,000,000. The
aggregate principal amount of the Initial Term Loans outstanding on the First
Amendment Effective Date is $700,000,000;

WHEREAS, in accordance with Section 11.1 of the Credit Agreement and that
certain Amended and Restated Syndication and Fee Letter, dated August 28, 2019,
the Borrower, the Administrative Agent, the Lenders and the Issuing Lenders are
willing to effect the amendments set forth herein and agree to the terms of the
Amended Credit Agreement, in each case, on the terms and subject to the terms
and conditions in this First Amendment;

WHEREAS, each Loan Party party hereto (collectively, the “Reaffirming Parties”,
and each, a “Reaffirming Party”) expects to realize substantial direct and
indirect benefits as a result of this First Amendment becoming effective and the
consummation of the transactions contemplated hereby and agrees to reaffirm its
obligations pursuant to the Guarantee and Collateral Agreement, the Security
Documents, and the other Loan Documents to which it is a party.

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

 

 

 



--------------------------------------------------------------------------------

 

Article I

AMENDMENTS TO CREDIT AGREEMENT

Section 1.1Amendment of Existing Credit Agreement. The Borrower, the Lenders,
the Issuing Lenders and the Administrative Agent hereto agree that on the First
Amendment Effective Date, the Credit Agreement shall hereby be amended to delete
the stricken text (indicated textually in the same manner as the following
example: stricken text) and to add the double-underlined text (indicated
textually in the same manner as the following example: double-underlined text)
as set forth in the Amended Credit Agreement attached hereto as Exhibit A and
subject to the satisfaction of the conditions precedent set forth in Article II
below.

Section 1.2Applicable Margin; Commitment Fee.  For the avoidance of doubt,
parties hereto hereby acknowledge and agree that (a) from and after the Closing
Date, but immediately prior to giving effect to this First Amendment, the
Applicable Margin and the Commitment Fee shall be governed by the Credit
Agreement as in effect on the Closing Date, and (b) from and after the First
Amendment Effective Date, the Applicable Margin and the Commitment Fee shall be
governed by the Amended Credit Agreement as in effect on the First Amendment
Effective Date.

Article II

CONDITIONS TO EFFECTIVENESS

The effectiveness of this First Amendment (including the amendments contained in
Article I) are subject to the satisfaction (or written waiver) of the following
conditions (the date of satisfaction of such conditions being referred to herein
as the “First Amendment Effective Date”):

Section 2.1The Administrative Agent shall have received this First Amendment,
executed and delivered by the Borrower, the Administrative Agent and each Lender
under the Credit Agreement;

Section 2.2All fees and expenses required to be paid hereunder or pursuant to
the Amended Credit Agreement shall have been paid in full in cash or will be
paid in full in cash on the First Amendment Effective Date, including, without
limitation, all reasonable and documented out-of-pocket expenses (including
reasonable fees, charges and disbursements of Latham & Watkins LLP) incurred by
the Lenders, the Issuing Lenders, the Administrative Agent and their respective
Affiliates in connection with the execution and delivery of this First
Amendment;

Section 2.3No Default or Event of Default has occurred and is continuing on the
First Amendment Effective Date both before and after giving effect to the
transactions contemplated hereby;

Section 2.4Each of the representations and warranties made by any Loan Party in
or pursuant to the Loan Documents shall be true and correct in all material
respects on and as of the First Amendment Effective Date as if made on and as of
the First Amendment Effective Date, except to the extent that such
representations and warranties refer to an earlier date, in which case they
shall be true and correct in all material respects as of such earlier date;
provided that, in each

2

 



--------------------------------------------------------------------------------

 

case, such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof;

Article III

REPRESENTATIONS AND WARRANTIES

To induce the other parties hereto to enter into this First Amendment, the
Borrower represents and warrants to each of the Lenders and the Administrative
Agent that, as of the First Amendment Effective Date:

(a)this First Amendment has been duly authorized, executed and delivered by the
Borrower and constitutes, and the Amended Credit Agreement constitutes, the
legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its terms, except as such enforcement may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law);

(b)each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents shall be true and correct in all material
respects on and as of the First Amendment Effective Date as if made on and as of
the First Amendment Effective Date, except to the extent that such
representations and warranties refer to an earlier date, in which case they
shall be true and correct in all material respects as of such earlier date;
provided that, in each case, such materiality qualifier shall not be applicable
to any representations and warranties that already are qualified or modified by
materiality in the text thereof; and

(c)no Default or Event of Default shall have occurred and be continuing on the
First Amendment Effective Date both before and after giving effect to the
transactions contemplated hereby.

Article IV

Effects on LOAN Documents

Except as specifically amended herein or contemplated hereby, all Loan Documents
shall continue to be in full force and effect and are hereby in all respects
ratified and confirmed.  Except as specifically amended herein or contemplated
hereby, the execution, delivery and effectiveness of this First Amendment shall
not operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of the Loan Documents or in any way limit, impair or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Loan Documents.  The Borrower acknowledges and agrees that, on and after the
First Amendment Effective Date, this First Amendment shall constitute a Loan
Document for all purposes of the Amended Credit Agreement.  On and after the
First Amendment Effective Date, each reference in the Amended Credit Agreement
to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like import
referring to the Credit Agreement, and each reference in the other Loan
Documents to “Credit Agreement”, “thereunder”, “thereof” or words of like import
referring to the Credit Agreement shall mean and

3

 



--------------------------------------------------------------------------------

 

be a reference to the Amended Credit Agreement, and this First Amendment and the
Amended Credit Agreement shall be read together and construed as a single
instrument.  Nothing herein shall be deemed to entitle the Borrower to a further
consent to, or a further waiver, amendment, modification or other change of, any
of the terms, conditions, obligations, covenants or agreements contained in the
Amended Credit Agreement or any other Loan Document in similar or different
circumstances.  

Article V

MISCELLANEOUS

Section 5.1Indemnification.  The Borrower hereby confirms that the
indemnification provisions set forth in Sections 4.11 and 11.5 of the Amended
Credit Agreement shall apply to this First Amendment and the transactions
contemplated hereby.

Section 5.2Reaffirmation.  Each of the Reaffirming Parties, as party to the
Credit Agreement, the Security Documents and the other Loan Documents to which
it is a party, in each case as amended, supplemented or otherwise modified from
time to time, hereby (i) reaffirms (A) each Lien granted by it to the
Administrative Agent for the benefit of the Secured Parties and (B) any
guaranties made by it pursuant to the Credit Agreement, and (ii) acknowledges
and agrees that the grants of security interests by the Loan Parties contained
in the Security Documents shall remain in full force and effect after giving
effect to the First Amendment.  Nothing contained in this First Amendment shall
be construed as substitution or novation of the obligations outstanding under
the Credit Agreement or the other Loan Documents, which shall remain in full
force and effect, except to any extent modified hereby.

Section 5.3Amendments; Execution in Counterparts; Severability.  

(a)This First Amendment may not be amended nor may any provision hereof be
waived except pursuant to a writing signed by the Borrower, the Lenders party
hereto and the Administrative Agent, in each case to the extent required by the
Amended Credit Agreement; and

(b)Any provision of this First Amendment that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Section 5.4Administrative Agent.  The Borrower acknowledges and agrees that
Barclays Bank PLC, in its capacity as administrative agent under the Credit
Agreement, will serve as Administrative Agent under this First Amendment and
under the Amended Credit Agreement.

Section 5.5Governing Law; Waiver of Jury Trial; Jurisdiction.  THIS AGREEMENT
AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.   EACH PARTY HERETO HEREBY IRREVOCABLY ABD UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS FIRST

4

 



--------------------------------------------------------------------------------

 

AMENDMENT, THE AMENDED CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN. The provisions of Sections 11.11 and 11.12 of the Amended
Credit Agreement are incorporated herein by reference, mutatis mutandis.

Section 5.6Headings.  Section headings in this First Amendment are included
herein for convenience of reference only, are not part of this First Amendment
and are not to affect the construction of, or to be taken into consideration in
interpreting, this First Amendment.

Section 5.7Counterparts.  This First Amendment may be executed by one or more of
the parties to this First Amendment on any number of separate counterparts, and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument.  Delivery of an executed signature page of this First
Amendment by facsimile or electronic transmission shall be effective as delivery
of a manually executed counterpart hereof.  A set of the copies of this First
Amendment signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

[Remainder of page intentionally left blank.]

 

5

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.

Borrower:

ADVANCED DRAINAGE SYSTEMS, INC.

 

By:    /s/ D. Scott Barbour

Name: D. Scott Barbour

Title: President and Chief Executive Officer  

 

 

Guarantors:

STORMTECH LLC

 

By:    /s/ D. Scott Barbour

Name: D. Scott Barbour

Title: President and Chief Executive Officer  

 

ADVANCED DRAINAGE OF OHIO, INC.

 

By:    /s/ D. Scott Barbour

Name: D. Scott Barbour

Title: President and Chief Executive Officer  

 

INFILTRATOR WATER TECHNOLOGIES, LLC

 

By:    /s/ D. Scott Barbour

Name: D. Scott Barbour

Title: President and Chief Executive Officer

[Signature Page to First Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------

 

Administrative Agent:

 

BARCLAYS BANK PLC, as Administrative Agent

 

 

By:

   /s/ Sean Duggan
Name: Sean Duggan
Title:   Vice President

[Signature Page to First Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------

 

Lenders:

 

BARCLAYS BANK PLC, as Term Lender, Revolving Lender, Swingline Lender and
Issuing Lender

 

 

By:

   /s/ Sean Duggan
Name: Sean Duggan

Title:   Vice President

 

 

[Signature Page to First Amendment to Credit Agreement]





--------------------------------------------------------------------------------

 

Lenders (cont.):

 

MORGAN STANLEY BANK, N.A., as Term Lender, Revolving Lender and Issuing Lender

 

 

By:

   /s/ Jordan Ransom
Name: Jordan Ransom
Title: Authorized Signatory  

[Signature Page to First Amendment to Credit Agreement]





--------------------------------------------------------------------------------

 

Lenders (cont.):

 

BANK OF AMERICA, N.A., as Term Lender

 

 

By:

   /s/ Bryan Dobrovolski
Name: Bryan Dobrovolski
Title: Director

BANK OF AMERICA, N.A., as Revolving Lender

 

 

By:

   /s/ Gregg Bush
Name: Gregg Bush
Title: Senior Vice President




[Signature Page to First Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------

 

Lenders (cont.):

 

PNC BANK, NATIONAL ASSOCIATION, as Term Lender, Revolving Lender and Issuing
Lender

 

 

By:

   /s/ Thomas Guehl
Name: Thomas Guehl
Title: Vice President  

[Signature Page to First Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------

 

Lenders (cont.):

 

BMO HARRIS BANK N.A., as Term Lender and Revolving Lender

 

 

By:

   /s/ John M. Dillon
Name: John M. Dillon
Title: Director  

[Signature Page to First Amendment to Credit Agreement]





--------------------------------------------------------------------------------

 

Lenders (cont.):

 

FIFTH THIRD BANK, as Term Lender and Revolving Lender

 

 

By:

   /s/ William J. Whitley
Name: William J. Whitley
Title: Senior Vice President  

[Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

 

Lenders (cont.):

 

HSBC BANK USA, N.A., as Term Lender and Revolving Lender

 

 

By:

   /s/ Brian M. Barns
Name: Brian M. Barns
Title:  Senior Vice President

[Signature Page to First Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 

EXHIBIT A

Amended Credit Agreement

[See attached.]

 




 

 

--------------------------------------------------------------------------------

 

 

CREDIT AGREEMENT

dated as of July 31, 2019,

as amended as of September 24, 2019

among

ADVANCED DRAINAGE SYSTEMS, INC.,
as Borrower

THE LENDERS PARTY HERETO

and

BARCLAYS BANK PLC,
as Administrative Agent

 

BARCLAYS BANK PLC, and
MORGAN STANLEY SENIOR FUNDING, INC.,

BOFA SECURITIES, INC.,

PNC CAPITAL MARKETS LLC,

BMO CAPITAL MARKETS CORP.,

FIFTH THIRD BANK, and

HSBC SECURITIES (USA) INC.,

as Joint Lead Arrangers and Joint Bookrunners

 

BARCLAYS BANK PLC, and
MORGAN STANLEY SENIOR FUNDING, INC.,
as Syndication Agents

 

and

 

BARCLAYS BANK PLC, and
MORGAN STANLEY SENIOR FUNDING, INC.,
as Documentation Agents

 

 

 

 

 

 

 



 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

Page

 

Section 1.DEFINITIONS

1

1.1Defined Terms

1

1.2Other Definitional Provisions

51

1.3Certain Calculations and Tests

52

1.4Divisions

55

1.5Interest Rates; LIBOR Notification

56

1.6Cashless Rollovers

56

1.7Compliance with Certain Sections

56

1.8Exchange Rates; Currency Equivalents; Basket Calculations

56

Section 2.AMOUNT AND TERMS OF TERM LOANS

57

2.1Term Loans

57

2.2Procedure for the Initial Term Loan Borrowing

57

2.3Repayment of Initial Term Loans

58

Section 3.AMOUNT AND TERMS OF REVOLVING COMMITMENTS

58

3.1Revolving Commitments

58

3.2Procedure for Revolving Loan Borrowing

58

3.3Swingline Commitment

59

3.4Procedure for Swingline Borrowing; Refunding of Swingline Loans; Successor
Swingline Lenders

59

3.5Commitment Fees, etc

61

3.6Termination or Reduction of Revolving Commitments

61

3.7Letter of Credit Commitment

61

3.8Procedure for Issuance of Letters of Credit

63

3.9Fees and Other Charges

64

3.10Letter of Credit Participations

64

3.11Reimbursement Obligation of the Borrower

65

3.12Obligations Absolute

65

3.13Letter of Credit Payments

66

Section 4.GENERAL PROVISIONS APPLICABLE TO LOANS AND  LETTERS OF CREDIT

66

4.1Optional Prepayments

66

4.2Mandatory Prepayments

67

4.3Conversion and Continuation Options

69

4.4Limitations on Eurocurrency Tranches

70

4.5Interest Rates and Payment Dates; Administrative Agent Fees; Other Fees

70

4.6Computation of Interest and Fees

71

4.7Inability to Determine Interest Rate; Benchmark Replacement.

72

4.8Pro Rata Treatment and Payments

73

4.9Requirements of Law

75

4.10Taxes

76

4.11Indemnity

80




 

 

--------------------------------------------------------------------------------

 

_____________________________________________________________________


4.12Change of Lending Office

80

4.13Replacement of Lenders

80

4.14Evidence of Debt

81

4.15Illegality

82

4.16Defaulting Lenders

82

4.17Incremental Facilities

84

4.18Extension Amendments

87

4.19Refinancing Facilities

90

Section 5.REPRESENTATIONS AND WARRANTIES

91

5.1Financial Condition

91

5.2No Change

92

5.3Corporate Existence; Compliance with Law

92

5.4Power; Authorization; Enforceable Obligations

92

5.5No Legal Bar

93

5.6Litigation

93

5.7No Default

93

5.8Ownership of Property; Liens

93

5.9Intellectual Property

93

5.10Taxes

93

5.11Federal Regulations

94

5.12Labor Matters

94

5.13ERISA

94

5.14Investment Company Act

95

5.15Restricted Subsidiaries

95

5.16Use of Proceeds

95

5.17Environmental Matters

95

5.18Accuracy of Information, etc.

96

5.19Security Documents

96

5.20Solvency

97

5.21Regulation H

97

5.22Anti-Terrorism Laws

98

5.23Anti-Corruption Laws and Sanctions

98

5.24EEA Financial Institutions

99

5.25Beneficial Ownership Certificate

99

Section 6.CONDITIONS PRECEDENT

99

6.1Conditions to Initial Extension of Credit

99

6.2Conditions to Each Extension of Credit after the Closing Date

101

Section 7.AFFIRMATIVE COVENANTS

102

7.1Financial Statements

102

7.2Certificates; Other Information

103

7.3Payment of Obligations; Payment of Taxes

104

7.4Maintenance of Existence; Compliance

105

7.5Maintenance of Property; Insurance

105

7.6Inspection of Property; Books and Records; Discussions

105

7.7Notices

106

 



 

 

--------------------------------------------------------------------------------

 



7.8Environmental Laws

106

7.9Additional Collateral, etc.

107

7.10Use of Proceeds

110

7.11Further Assurances

110

7.12Ratings

111

7.13Post-Closing Items

111

Section 8.NEGATIVE COVENANTS

111

8.1Financial Condition Covenant

111

8.2Indebtedness

111

8.3Liens

115

8.4Fundamental Changes

118

8.5Disposition of Property

119

8.6Restricted Payments

121

8.7Investments

123

8.8Optional Payments and Modifications of Certain Debt Instruments; Certain
Modifications

126

8.9Transactions with Affiliates

127

8.10[Reserved]

128

8.11Hedge Agreements

128

8.12Changes in Fiscal Periods

128

8.13Negative Pledge Clauses

128

8.14Clauses Restricting Subsidiary Distributions

129

8.15Lines of Business

131

Section 9.EVENTS OF DEFAULT

131

Section 10.THE ADMINISTRATIVE AGENT AND OTHER REPRESENTATIVES

134

10.1Appointment

134

10.2Delegation of Duties

134

10.3Exculpatory Provisions

135

10.4Reliance by the Administrative Agent

135

10.5Notice of Default

136

10.6Non-Reliance on Administrative Agent and Other Lenders

136

10.7Indemnification

137

10.8Agent in Its Individual Capacity

137

10.9Successor Administrative Agent

137

10.10Administrative Agent Generally

138

10.11Other Representatives

138

10.12Withholding Tax

138

10.13Administrative Agent May File Proofs of Claim

139

10.14Certain ERISA Matters

140

10.15Intercreditor Agreements.

141

Section 11.MISCELLANEOUS

141

11.1Amendments and Waivers

141

11.2Notices

143

11.3No Waiver; Cumulative Remedies

145

 



 

 

--------------------------------------------------------------------------------

 


11.4Survival of Representations and Warranties

145

11.5Payment of Expenses; Indemnity

145

11.6Successors and Assigns; Participations and Assignments

147

11.7Adjustments; Set-off

154

11.8Counterparts

155

11.9Severability

155

11.10Integration

155

11.11GOVERNING LAW

155

11.12Submission To Jurisdiction; Waivers

155

11.13Acknowledgments

156

11.14Releases of Guarantees and Liens

156

11.15Confidentiality

157

11.16WAIVERS OF JURY TRIAL

157

11.17USA PATRIOT Act

158

11.18Lender Action

158

11.19Certain Undertakings with Respect to Certain Affiliate Lenders

158

11.20No Fiduciary Duty

159

11.21Acknowledgment and Consent to Bail-In of EEA Financial Institutions

159

11.22Judgment Currency

160

11.23Acknowledgment Regarding Any Supported QFCs

160

 

 



 

 

 



 

 

 



 

 

 



 

 

 




 

 

--------------------------------------------------------------------------------

 

SCHEDULES:

 

 

1.1(b)

Closing Date Unrestricted Subsidiaries

1.1(c)

Existing Letters of Credit

1.1(d)

Term Loan Allocations

1.1(e)

Revolving Commitment Allocations

1.1(f)

Issuing Lenders and L/C Commitments

5.4

Consents, Authorizations, Filings and Notices

5.6

Litigation

5.15

Restricted Subsidiaries

7.13

Post-Closing Items

8.2(d)

Scheduled Existing Indebtedness

8.3(i)

Scheduled Existing Liens

8.7(e)

Scheduled Existing Investments

8.9(i)

Transactions with Affiliates

8.13(d)

Negative Pledge

EXHIBITS:

A

Form of Guarantee and Collateral Agreement

B

Form of Compliance Certificate

C

Form of Closing Certificate of the Guarantors

D

Form of Mortgage

E-1

Form of Assignment and Assumption

E-2

Form of Affiliated Lender Assignment and Assumption

F

Form of Exemption Certificate

G-1

Form of Term Note

G-2

Form of Revolving Note

G-3

Form of Swingline Note

H

[Reserved]

I

Form of Solvency Certificate

J

Form of Closing Certificate of the Borrower

K-1

Form of Intercreditor Agreement

K-2

Form of Pari Debt Intercreditor Agreement

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

THIS CREDIT AGREEMENT, dated as of July 31, 2019 (as amended by that certain
First Amendment to Credit Agreement, dated as of September 24, 2019, and as
further amended, restated, amended and restated, supplemented or otherwise
modified from time to time, this “Agreement”), is by and among Advanced Drainage
Systems, Inc., a Delaware corporation (the “Borrower”), the several banks and
other financial institutions or entities from time to time parties hereto
(collectively, the “Lenders”), the Issuing Lenders from time to time parties
hereto and Barclays Bank PLC, as administrative agent (in such capacity, the
“Administrative Agent”).

Recitals

WHEREAS, on the Borrower has requested thatClosing Date, substantially
simultaneously with the consummation of the Acquisition, (a) the Term Lenders
extendextended Term Loans in an aggregate principal amount of $1,300,000,000,
(b) the Revolving Lenders provideprovided Revolving Commitments in an aggregate
principal amount of $350,000,000 and (c) the Issuing Lenders agreeagreed to
issue Letters of Credit in an aggregate amount available to be drawn not in
excess of the Total L/C Commitments; and

WHEREAS, on or prior to the First Amendment Effective Date, the Borrower prepaid
outstanding Term Loans in an aggregate principal amount of $600,000,000. The
aggregate principal amount of the Initial Term Loans outstanding on the First
Amendment Effective Date is $700,000,000; and

WHEREAS, the Lenders and the Issuing Lenders have provided and are willing to
provide such extensions of credit, subject to the terms and conditions of this
Agreement.

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Lenders and the Issuing Lenders to enter into this
Agreement and to induce the Lenders and the Issuing Lenders to make their
respective extensions of credit to the Borrower hereunder, the parties hereto
hereby agree as follows:

Section 1.

DEFINITIONS

Defined Terms

.  As used in this Agreement, the terms listed in this Section 1.1 shall have
the respective meanings set forth in this Section 1.1.

“Acquisition”: the acquisition by the Borrower of 100% of the capital stock of
the Target pursuant to the Acquisition Agreement.

“Acquisition Agreement”: that certain Agreement and Plan of Merger, dated as of
the date hereofClosing Date, by and among the Borrower, the Target, Ocean Sub,
Inc. and 2461461 Ontario Limited and, together with all exhibits, schedules and
disclosure letters thereto.

“Additional Lender”:  as defined in Section 4.17(b).

“Administrative Agent”:  as defined in the preamble to this Agreement.

1

 

--------------------------------------------------------------------------------

 

“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person means the power,
directly or indirectly, either to (a) vote 10% or more of the securities having
ordinary voting power for the election of directors (or persons performing
similar functions) of such Person or (b) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

“Affiliated Lender Assignment and Assumption”:  an Affiliated Lender Assignment
and Assumption, substantially in the form of Exhibit E-2.

“Affiliated Lenders”:  the Borrower, its Subsidiaries and their respective
Affiliates.

“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to (a) until the initial funding thereof on the Closing Date, the aggregate
amount of such Lender’s Commitments at such time, (b) thereafter, the sum of (i)
the aggregate then unpaid principal amount of such Lender’s Term Loans and (ii)
the amount of such Lender’s Revolving Commitment then in effect or, if the
Revolving Commitments have been terminated, the amount of such Lender’s
Revolving Extensions of Credit then outstanding.

“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of (a) such Lender’s Aggregate Exposure at
such time to (b) the Aggregate Exposure of all Lenders at such time.

“Agreement”:  as defined in the preamble to this Agreement.

“Agreement Currency”:  as defined in Section 11.22.

“All-In Yield”:  as to any Indebtedness, the yield thereof, whether in the form
of interest rate, margin, original issue discount, upfront fees or Eurocurrency
Rate or Base Rate “floor”; provided that original issue discount and upfront
fees shall be equated to interest based on assumed four-year life to maturity
(or, if less, the stated life to maturity at the time of incurrence of the
applicable Indebtedness); provided, further, that “All-In Yield” shall not
include customary arrangement or commitment fees payable to any of the Other
Representatives (or their respective affiliates) in connection with the Loans or
to one or more arrangers (or their respective affiliates) in connection with any
Incremental Loans (and any fee payable to any Lender in lieu of any portion of
any such fee payable to any such arranger or affiliate thereof).

“Anti-Corruption Laws”:  all laws, rules, and regulations of any jurisdiction
applicable to the Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption.

“Applicable Margin”:  for any day (a) with respect to Revolving Loans and
Swingline Loans, the rate per annum by reference to the grid below which
corresponds to the Consolidated Senior Secured Net Leverage Ratio as of the
relevant date of determination below the heading “Revolving Loans”, (b) with
respect to Initial Term Loans the rate per annum for Eurocurrency Loans shall be
3.252.25% and the Applicable Margin for Base Rate Loans shall be 2.251.25% and
(c) with respect to any Incremental Term Loans, the rate per annum set forth in
the applicable Incremental Commitment Agreement with respect thereto.;



2

 

--------------------------------------------------------------------------------

 

Category

Consolidated Senior Secured Net Leverage Ratio

Revolving Loans

Eurocurrency Loans

Base Rate Loans

 

1

> 2.75:1.00

3.252.25%

2.251.25%

2

< 2.75:1.00

3.002.00%

2.001.00%

 

Notwithstanding the foregoing, until the date the Borrower shall have
delivered  the financial statements and certificates required by Section
7.1(a)(ii) and Section 7.2(a), respectively, for the period ended September 30,
2019, the Consolidated Senior Secured Net Leverage Ratio shall be deemed to be
in Category 2 for purposes of determining the Applicable Margin. In addition,
(a) at any time during which the Borrower has failed to deliver the financial
statements and certificates required by Sections 7.1(a)(i) or 7.1(a)(ii) and
Section 7.2(a), respectively, or (b) at any time after the occurrence and during
the continuance of an Event of Default, the Consolidated Senior Secured Net
Leverage Ratio shall be deemed to be in Category 1 for purposes of determining
the Applicable Margin.

Notwithstanding the foregoing, until the Marketing Commencement Date has
occurred, the Applicable Margin with respect to the Initial Term Loans shall
increase on the 53rd day following the Closing Date to a rate per annum set
forth below which corresponds to the date and period of time following the
Closing Date:

Number of Days After the Closing Date

Applicable Margin for Eurocurrency Loans

Applicable Margin for Base Rate Loans

53-82

3.50%

2.50%

83-112

3.75%

2.75%

113 and thereafter

4.00%

3.00%

“Applicable Period”:  as defined in Section 4.6(c).

“Application”:  an application, in a form as the applicable Issuing Lender may
reasonably specify from time to time to request such Issuing Lender issue a
Letter of Credit.

“Approved Currency” means each of Dollars, Euros, Canadian Dollars and Pesos.

“Approved Fund”:  (a) a CLO and (b) with respect to any Lender that is a fund
which invests in commercial loans, any other fund that invests in commercial
loans and is managed or advised by the same investment advisor as such Lender or
by an Affiliate of such investment advisor.

3

 

--------------------------------------------------------------------------------

 

“Asset Sale”:  any Disposition of Property or series of related Dispositions of
Property (including any issuance or sale of Capital Stock of any Restricted
Subsidiary of the Borrower, but excluding any Disposition permitted by Section
8.5 (other than any Dispositions permitted pursuant to Section 8.5(s) thereof)
that yields gross proceeds to any Group Member (valued at the initial principal
amount thereof in the case of non-cash proceeds consisting of notes or other
debt securities and valued at fair market value in the case of other non-cash
proceeds) in excess of $5,000,000.

“Asset Swap”: a concurrent purchase and sale or exchange of Property between the
Borrower or any of its Restricted Subsidiaries and another Person; provided that
(i) the Borrower or such Restricted Subsidiary, as the case may be, receives
consideration at least equal to the fair market value (such fair market value to
be determined on the date of the contract agreeing to such transaction) as
determined in good faith by the Borrower and (ii) such Property is useful to the
business of the Borrower or such Restricted Subsidiary.

“Assignee”:  as defined in Section 11.6(b)(i).

“Assignment and Assumption”:  an Assignment and Assumption, substantially in the
form of Exhibit E-1.

“Available Amount”:  at any time, an amount (if a positive number) equal to (a)
50% of Consolidated Net Income of the Borrower and its Restricted Subsidiaries
for the period (taken as one accounting period) commencing on July 1, 2019 to
the end of the most recently ended fiscal quarter for which financial statements
have been delivered to the extent not otherwise applied; plus (b) 100% of the
aggregate Net Cash Proceeds received by the Borrower from the sale of Capital
Stock (excluding Disqualified Capital Stock) of the Borrower or from any capital
contributions to the Borrower made in cash or Cash Equivalents (excluding
Disqualified Capital Stock) to the extent such Net Cash Proceeds have not been
otherwise applied to build the Available Amount or any other basket for the
incurrence of Indebtedness or the making of any Investment or Restricted
Payment; plus (c) 100% of the aggregate Net Cash Proceeds received by the
Borrower from third-party Indebtedness and Disqualified Capital Stock of the
Borrower and its Restricted Subsidiaries, in each case, issued after the Closing
Date, which have been exchanged or converted into Capital Stock (excluding
Disqualified Capital Stock) of the Borrower to the extent such Net Cash Proceeds
have not been otherwise applied to build the Available Amount or any other
basket for the incurrence of Indebtedness or the making of any Investment or
Restricted Payment; plus (d) 100% of the aggregate Net Cash Proceeds and the
fair market value of marketable securities or other property received by the
Borrower and its Restricted Subsidiaries since the Closing Date from
Dispositions of Investments made using the Available Amount; plus (e) 100% of
the returns, profits, distributions and similar amounts received in cash or Cash
Equivalents by the Borrower and its Restricted Subsidiaries on Investments made
using the Available Amount (including Investments in Unrestricted Subsidiaries);
plus (f) 100% of the Investments of the Borrower and its Restricted Subsidiaries
made using the Available Amount in any Unrestricted Subsidiary that has been
re-designated as a Restricted Subsidiary or that has been merged or consolidated
with or into the Borrower or any of its Restricted Subsidiaries (up to the fair
market value of the Investments of the Borrower and its Restricted Subsidiaries
in such Unrestricted Subsidiary at the time of such re-designation or merger or
consolidation), in each case, after the Closing Date; plus (g) Declined Amounts;
minus (h) without duplication, an amount equal to the sum of (i)

4

 

--------------------------------------------------------------------------------

 

redemptions, repurchases, defeasances or other prepayments of Junior Debt
pursuant to Section 8.8(a)(i), (ii) Restricted Payments made pursuant to Section
8.6(e)(i) and (iii) Investments made pursuant to Section 8.7(bb)(i)(z), in each
case, after the Closing Date and prior to such time or contemporaneously
therewith.

“Available Revolving Commitment”:  as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding; provided, that, in calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 3.5, the aggregate principal amount of Swingline
Loans then outstanding shall be deemed to be zero.

“Backstop L/C”:  as defined in Section 3.7(a).

“Bail-In Action”:  the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”:  with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate”:  for any day, a fluctuating rate per annum equal to the highest of
(a) the Federal Funds Effective Rate in effect for such day plus 0.50%, (b) the
Prime Rate in effect on such day and (c) the Eurocurrency Rate applicable to
Eurocurrency Loans denominated in Dollars for a one-month Interest Period on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1.00%; provided, that for the avoidance of doubt, the LIBO
Rate for any day shall be based on the rate determined on such day at
approximately 11:00 a.m. (London time) by reference to the ICE Benchmark
Administration Interest Settlement Rates (or the successor thereto if the ICE
Benchmark Administration is no longer making a LIBO Rate available) for deposits
in Dollars (as set forth by any service selected by the Administrative Agent
that has been nominated by the ICE Benchmark Administration (or the successor
thereto if the ICE Benchmark Administration is no longer making a LIBO Rate
available) as an authorized vendor for the purpose of displaying such rates).
Any change in such rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Eurocurrency Rate applicable to Eurocurrency Loans
denominated in Dollars shall be effective from and including the effective date
of such change in the Prime Rate, the Federal Funds Effective Rate or the
Eurocurrency Rate applicable to Eurocurrency Loans denominated in Dollars, as
the case may be.

“Base Rate Loans”:  Loans the rate of interest applicable to which is based upon
the Base Rate.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement

5

 

--------------------------------------------------------------------------------

 

to LIBO Rate for U.S. dollar-denominated syndicated credit facilities and (b)
the Benchmark Replacement Adjustment; provided that, if the Benchmark
Replacement as so determined would be less than zero, the Benchmark Replacement
will be deemed to be zero for the purposes of this Agreement.

“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBO Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBO Rate with the applicable Unadjusted Benchmark Replacement by
the Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBO Rate with the
applicable Unadjusted Benchmark Replacement for U.S. dollar-denominated
syndicated credit facilities at such time.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBO Rate:

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
LIBO Rate permanently or indefinitely ceases to provide LIBO Rate; or

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBO Rate:

(1) a public statement or publication of information by or on behalf of the
administrator of LIBO Rate announcing that such administrator has ceased or will
cease to provide LIBO Rate, permanently or indefinitely, provided that, at the
time of such statement or publication, there is no successor administrator that
will continue to provide LIBO Rate;

6

 

--------------------------------------------------------------------------------

 

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of LIBO Rate, the U.S. Federal Reserve System,
an insolvency official with jurisdiction over the administrator for LIBO Rate, a
resolution authority with jurisdiction over the administrator for LIBO Rate or a
court or an entity with similar insolvency or resolution authority over the
administrator for LIBO Rate, which states that the administrator of LIBO Rate
has ceased or will cease to provide LIBO Rate permanently or indefinitely,
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide LIBO Rate; or

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of LIBO Rate announcing that LIBO Rate is no
longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBO Rate and
solely to the extent that LIBO Rate has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBO Rate for all purposes hereunder in accordance with Section 4.7 and
(y) ending at the time that a Benchmark Replacement has replaced LIBO Rate for
all purposes hereunder pursuant to Section 4.7.

“Beneficial Ownership Certificate”:  a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation”:  31 C.F.R. § 1010.230.

“Benefit Plan”:  any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

“Benefited Lender”:  as defined in Section 11.7(a).

“Blocked Person”:  as defined in Section 5.22(b).

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

7

 

--------------------------------------------------------------------------------

 

“Borrower”:  as defined in the preamble to this Agreement.

“Borrower Historical Financial Statements”:  as defined in Section 5.1(a).

“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

“Business”:  as defined in Section 5.17(b).

“Business Day”:  any day that is not a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to remain
closed; and when used in connection with a Eurocurrency Loan for a LIBOR quoted
currency, the term “Business Day” shall also exclude any day on which banks are
not open for general business in London.

“Canadian Dollars” and “CAD $”: the lawful money of Canada.

“Capital Expenditures”: for any period, without duplication, with respect to any
Person, (a) any expenditure or commitment to expend money for any purchase or
other acquisition of any asset, including capitalized leasehold improvements,
which would be classified as a fixed or capital asset on a consolidated balance
sheet of such Person prepared in accordance with GAAP and (b) Capital Lease
Obligations; provided that, in any event, “Capital Expenditures” shall exclude
any Permitted Acquisition and any other Investment permitted hereunder.

“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as finance leases in
accordance with Accounting Standard Codification 842, “Leases”.

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing, but
excluding Indebtedness convertible or exchangeable into any such capital stock
to the extent not yet converted into capital stock.

“Cash Collateral”:  as defined in Section 3.7(a).

“Cash Collateralize”:  as defined in Section 3.7(a).

“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; provided, however, that time deposits
(including eurodollar time deposits), certificates of deposit (including
eurodollar certificates of deposit) and bankers’ acceptances in an aggregate
amount not to exceed $2,000,000

8

 

--------------------------------------------------------------------------------

 

may be maintained at any commercial bank of recognized standing organized under
the laws of the United States (or any State or territory thereof) that does not
satisfy the capital and surplus requirements and rating requirements set forth
in this clause (b); (c) commercial paper of an issuer rated at least A-2 by S&P
or P-2 by Moody’s or carrying an equivalent rating by a nationally recognized
rating agency, if both of the two named rating agencies cease publishing ratings
of commercial paper issuers generally, and maturing within six months from the
date of acquisition; (d) repurchase obligations of any Lender or of any
commercial bank satisfying the requirements of clause (b) of this definition,
having a term of not more than 30 days, with respect to securities issued or
fully guaranteed or insured by the United States government; (e) securities with
maturities of one year or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least AA by S&P or AA by Moody’s;
(f) securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) of this definition; or
(g) shares of money market mutual or similar funds which invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this definition
or money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, as amended, (ii) are rated AAA by
S&P and Aaa by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000.  In the case of Investments by any Foreign Subsidiary that is a
Restricted Subsidiary or Investments made in a country outside the U.S., Cash
Equivalents shall also include investments of the type and maturity described in
clauses (a) through (g) above of foreign obligors, which Investments or obligors
(or the parents of such obligors) have ratings described in such clauses or
equivalent ratings from comparable foreign rating agencies.

“Change of Control”: if any Person, entity, or “group” (within the meaning of
Section 13(d) or 14(d) of the Securities Exchange Act) shall at any time have
acquired direct or indirect beneficial ownership of a percentage of the voting
power of the outstanding Capital Stock of the Borrower (which is at the time
entitled to vote in the election of the Board of Directors of the Borrower) that
exceeds 35% thereof.  For purposes of this definition, (x) “beneficial
ownership” shall be as defined in Rules 13(d)-3 and 13(d)-5 under the Securities
Exchange Act and (y) the phrase Person or “group” is within the meaning of
Section 13(d) or 14(d) of the Securities Exchange Act, but excluding any
Permitted Investors and any employee benefit plan or Benefit Plan (including the
ESOP) of such Person or “group” and its subsidiaries and any Person acting in
its capacity as trustee, agent or other fiduciary or administrator of any such
plan.  

“CLO”:  any entity (whether a corporation, partnership, trust or otherwise) that
is engaged in making, purchasing, holding or otherwise investing in bank loans
and similar extensions of credit in the ordinary course of its business and is
administered or managed by a Lender or an affiliate of such Lender.

“Closing Date”:  the first date on which the conditions precedents set forth in
Section 6.1 have been satisfied (or waived) and the initial funding hereunder
shall have occurred, which date is July 31, 2019.

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

9

 

--------------------------------------------------------------------------------

 

“Collateral”:  all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document,
except to the extent constituting Excluded Collateral (as defined in the
Guarantee and Collateral Agreement).

“Commitment”:  as to any Lender, the Revolving Commitment of such Lender.

“Commitment Fee Rate”:  the applicable rate per annum by reference to the
following which corresponds to the Consolidated Senior Secured Net Leverage
Ratio as of the relevant date of determination.:

 

Category

Consolidated Senior Secured Net Leverage Ratio

Commitment Fee Rate

1

> 2.75:1.00

0.325%

2

< 2.75:1.00

0.20%

 

Notwithstanding the foregoing, until the date the Borrower shall have
delivered  the financial statements and certificates required by Section
7.1(a)(ii) and Section 7.2(a), respectively, for the period ended September 30,
2019, the Consolidated Senior Secured Net Leverage Ratio shall be deemed to be
in Category 2 for purposes of determining the Commitment Fee Rate.  In addition,
(a) at any time during which the Borrower has failed to deliver the financial
statements and certificates required by Sections 7.1(a)(i) or 7.1(a)(ii) and
Section 7.2(a), respectively, or (b) at any time after the occurrence and during
the continuance of an Event of Default, the Consolidated Senior Secured Net
Leverage Ratio shall be deemed to be in Category 1 for purposes of determining
the Commitment Fee Rate.

“Commonly Controlled Entity”:  any trade or business, whether or not
incorporated, that is under common control with the Borrower within the meaning
of Section 4001 of ERISA or (solely for purposes of Section 302 of ERISA and
Section 412 of the Code) is part of a group that includes the Borrower and that
is treated as a single employer under Section 414 of the Code.

“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
on behalf of the Borrower substantially in the form of Exhibit B.

“Consolidated Coverage Ratio”:  as of any date of determination, the ratio of
(a) the aggregate amount of Consolidated EBITDA for the period of four
consecutive fiscal quarters ended on the most recent Test Date to
(b) Consolidated Interest Expense for such four fiscal quarters.

“Consolidated Current Assets”: at any date, all amounts (other than cash and
Cash Equivalents) that would be set forth opposite the caption “total current
assets” (or any like caption)

10

 

--------------------------------------------------------------------------------

 

on the most recent consolidated balance sheet of the Borrower and its Restricted
Subsidiaries in accordance with GAAP.

“Consolidated Current Liabilities”: at any date, all amounts that would be set
forth opposite the caption “total current liabilities” (or any like caption) on
the most recent consolidated balance sheet of the Borrower and its Restricted
Subsidiaries in accordance with GAAP, but excluding (a) the current portion of
Consolidated Total Debt and (b) all Indebtedness consisting of Revolving Loans
or Swingline Loans.

“Consolidated EBITDA”:  for any period:

(a)Consolidated Net Income for such period plus,

(b)without duplication and to the extent reflected as a charge in arriving at
such Consolidated Net Income for such period, the sum of the following amounts
for such period:

(i)the aggregate amount of all provisions for all taxes (whether or not paid,
estimated or accrued) based upon the income and profits of the Borrower or a
Restricted Subsidiary or alternative taxes imposed as reflected in the provision
for income taxes in the Borrower’s consolidated financial statements,

(ii)interest expense, amortization or write-off of debt discount and debt
issuance costs, and commissions, discounts and other fees and charges associated
with Indebtedness (including the Loans),

(iii)depreciation and amortization expense,

(iv)amortization of intangibles (including goodwill) and organization costs,

(v)any extraordinary, unusual or non-recurring charges, expenses or losses
(whether cash or non-cash) (including such expenses in connection with actual or
prospective litigation, legal settlements, fines, judgments or orders),

(vi)(A) ESOP Compensation and (B) non-cash compensation expenses from stock,
options to purchase stock and stock appreciation rights issued to the management
of the Borrower,

(vii)any other non-cash charges, non-cash expenses or non-cash losses of the
Borrower or any of its Restricted Subsidiaries for such period (including
deferred rent but excluding any such charge, expense or loss incurred in the
ordinary course of business that constitutes an accrual of or a reserve for cash
charges for any future period); provided, however, that cash payments made in
such period or in any future period in respect of such non-cash charges,
expenses or losses (excluding any such charge, expense or loss incurred in the
ordinary course of business that constitutes an accrual of or a reserve for cash
charges for any future

11

 

--------------------------------------------------------------------------------

 

period) shall be subtracted from Consolidated Net Income in calculating
Consolidated EBITDA in the period when such payments are made,

(viii)any impairment charges, write-off, depreciation or amortization of
intangibles arising pursuant to Accounting Standards Codification Topic 805,
“Business Combinations” or Topic 350, “Intangibles-Goodwill and Other” and any
other non-cash charges resulting from purchase accounting,

(ix)proceeds of business interruption insurance in an amount representing the
earnings for the applicable period that such proceeds are intended to replace
(whether or not received so long as such Person in good faith expects to receive
the same within the next four (4) fiscal quarters (it being understood that to
the extent not actually received within such fiscal quarters, such proceeds
shall be deducted in calculating Consolidated EBITDA for such fiscal quarters)),

(x)any earn-out obligation and contingent consideration obligations (including
adjustments thereof and purchase price adjustments) incurred in connection with
any Permitted Acquisition or any other Investment made in compliance with
Section 8.7 or any Investment consummated prior to the Closing Date, which is
paid or accrued during such period,

(xi)to the extent actually reimbursed or reimbursable by third parties pursuant
to indemnification or reimbursement provisions or similar agreements or
insurance, fees, costs, expenses or reserves incurred to the extent covered by
indemnification provisions in any agreement in connection with any sale of
Capital Stock, Permitted Acquisition, Investment, Restricted Payment, Asset
Sale, or incurrences, repayments or amendments of Indebtedness, in each case,
including any such transaction consummated prior to the Closing Date and whether
or not received so long as such Person in good faith expects to receive the same
within the next four (4) fiscal quarters (it being understood that to the extent
not actually received within such fiscal quarters, such proceeds shall be
deducted in calculating Consolidated EBITDA for such fiscal quarters),

(xii)pro forma cost savings, operating expense reductions, operating
improvements and synergies related to, and net of the amount of actual benefits
realized during such period, from the Acquisition, Permitted Acquisitions or
other permitted Investments, restructurings, cost savings initiatives or other
initiatives that are reasonably identifiable, factually supportable and
projected by the  Borrower in good faith to result from actions that have been
taken, committed to be taken or are expected to be taken (in the good faith
determination of the Borrower), in each case, within eighteen (18) months after
such event; provided that the aggregate amount of addbacks made pursuant to this
clause (xii) shall not exceed 25% of Consolidated EBITDA for such period
(calculated prior to giving effect to any adjustments pursuant to this clause
(xii)),

(xiii)any reduction in revenue resulting from the purchase accounting effects of
adjustments to deferred revenue in component amounts

12

 

--------------------------------------------------------------------------------

 

required or permitted by GAAP and related authoritative pronouncements
(including the effects of such adjustments pushed down to the Borrower and its
Restricted Subsidiaries), as a result of any acquisition consummated prior to
the Closing Date or any Permitted Acquisition,

(xiv)any loss realized upon the sale or other disposition of any asset
(including pursuant to any sale/leaseback transaction) that is not Disposed of
in the ordinary course of business and any loss realized upon the sale or other
disposition of any Capital Stock of any Person,

(xv)any unrealized losses in respect of Hedge Agreements,

(xvi)any unrealized foreign currency translation losses in respect of
transactions or balances denominated in a currency other than the functional
currency of such Person,

(xvii)any proportional share of unconsolidated Affiliates’ interest, taxes,
depreciation and amortization,

(xviii)cash receipts not included in Consolidated EBITDA in any period solely to
the extent that the corresponding non-cash gains relating to such receipts were
deducted in the calculation of Consolidated EBITDA pursuant to clause (b)(vii)
above for any previous period and not added back,

(xix)any costs, fees and expenses associated with the cost reduction,
operational restructuring and business improvement efforts of any consulting
firm engaged by the Borrower or its Restricted Subsidiaries to perform such
service;

(xx)the amount of any restructuring charges or reserve (including those relating
to severance, relocation costs and one-time compensation charges), any charges,
costs, fees and expenses realized upon the termination or cancellation of
leases, software licenses or other contracts in connection with the operational
restructuring and business improvement efforts of the Borrower and its
Restricted Subsidiaries; and

(xxi)Transaction Costs, and any other costs, fees and expenses incurred in
connection with and charges related to any Permitted Acquisition, Investments,
issuances or Incurrence of Indebtedness, Dispositions, issuances of Capital
Stock or refinancing transactions and modifications of instruments of
Indebtedness, in each case, whether or not consummated; minus

(c)to the extent included in arriving at such Consolidated Net Income for such
period, the sum of the following amounts for such period:

(i)interest income,

13

 

--------------------------------------------------------------------------------

 

(ii)any extraordinary, unusual or non-recurring income or gains whether or not
included as a separate item in the statement of Consolidated Net Income,

(iii)all non-cash gains on the sale or disposition of any property other than
inventory sold in the ordinary course of business,

(iv)any other non-cash income (excluding any items that represent the reversal
of any accrual of, or cash reserve for, anticipated cash charges in any prior
period that are described in the parenthetical to clause (b)(vii) above),

(v)any gain realized upon the sale or other disposition of any asset (including
pursuant to any sale/leaseback transaction) that is not Disposed of in the
ordinary course of business and any gain realized upon the sale or other
disposition of any Capital Stock of any Person,

(vi)any unrealized gains in respect of Hedge Agreements, and

(vii)any unrealized foreign currency translation gains in respect of
transactions or balances denominated in a currency other than the functional
currency of such Person, all as determined on a consolidated basis.

Notwithstanding anything to the contrary contained herein, for each of the
fiscal quarters set forth below, Consolidated EBITDA shall be deemed to be the
amount set forth below opposite such fiscal quarter; provided that with respect
to the fiscal quarter ended September 30, 2018, such amount may be adjusted by
the Borrower (to the extent reasonably documented by the Borrower and in
consultation with the Administrative Agent) prior to the Marketing Commencement
Date::

Fiscal Quarter Ended

Consolidated EBITDA

June 30, 2019

$117,161,000

March 31, 2019

$63,265,000

December 31, 2018

$71,296,000

September 30, 2018

$105,493,000

“Consolidated Interest Expense”:  for any period, (a) the total interest expense
(payable in cash during such period) of the Borrower and its Restricted
Subsidiaries to the extent deducted in calculating Consolidated Net Income, net
of any interest income of the Borrower and its Restricted Subsidiaries,
including any such interest expense consisting of (i) interest expense
attributable to Capital Lease Obligations, (ii) [reserved], (iii) interest in
respect of Indebtedness of any other Person that has been guaranteed by the
Borrower or any Restricted Subsidiary, (iv) [reserved], (v) the interest portion
of any deferred payment obligation and (vi) commissions, discounts and other
fees and charges with respect to letters of credit and bankers’ acceptance
financing, plus (b) preferred stock dividends paid in cash in respect of
Disqualified Capital Stock of the Borrower held by Persons other than the
Borrower or a Restricted Subsidiary, minus (c) to

14

 

--------------------------------------------------------------------------------

 

the extent otherwise included in such interest expense referred to in clause (a)
above, amortization or write-off of financing costs, in each case under clauses
(a) through (c) as determined on a consolidated basis in accordance with GAAP;
provided, that gross interest expense shall be determined after giving effect to
any net payments made or received by the Borrower and its Restricted
Subsidiaries with respect to interest rate Hedge Agreements; provided, further,
that, notwithstanding anything to the contrary contained herein, Consolidated
Interest Expense (x) for the fiscal quarter period ending on September 30, 2019,
shall be calculated for the fiscal quarter ended on September 30, 2019 and
multiplied by 4, (y) for the two fiscal quarter period ending on December 31,
2019, shall be calculated for the two consecutive fiscal quarters ended on
December 31, 2019 and multiplied by 2, and (z) for the three fiscal quarter
period ending on March 31, 2020, shall be calculated for the three consecutive
fiscal quarters ended on March 31, 2020 and multiplied by 1.333.

“Consolidated Net Income”:  for any period, the consolidated net income (or
loss) of the Borrower and its Restricted Subsidiaries, prior to the impact of
non-controlling interest of partially owned consolidated subsidiaries,
determined in accordance with GAAP.

“Consolidated Net Leverage Ratio”:  the ratio of (a) Consolidated Total Debt on
the last day of any fiscal quarter of the Borrower to (b) Consolidated EBITDA
for the period of four consecutive fiscal quarters then ended.

“Consolidated Senior Secured Net Leverage Ratio”:  the ratio of (a) Consolidated
Total Debt on the last day of any fiscal quarter of the Borrower, except that
portion thereof consisting of Indebtedness that is not secured by a Lien on any
Property of any Group Member, to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters then ended.

“Consolidated Total Assets”:  as of any date, the total assets of Borrower and
its Restricted Subsidiaries, determined in accordance with GAAP, as set forth on
the consolidated balance sheet of Borrower as of such date.

“Consolidated Total Debt”:  at any date, (a) the aggregate amount shown or
required by GAAP to be shown as a liability on a consolidated balance sheet of
the Borrower and its Restricted Subsidiaries as of such date (reduced by
unamortized debt issuance costs) in respect of (i) all obligations for borrowed
money; (ii) all Capital Lease Obligations and purchase money indebtedness; (iii)
any obligations evidenced by notes, bonds, debentures or other similar
instruments; and (iv) all unreimbursed obligations in respect of drawn letters
of credit, bank guarantees or similar instruments (provided that Consolidated
Total Debt shall not include Indebtedness in respect of any letter of credit,
bank guaranty or similar instrument, except to the extent of any unreimbursed
obligations in respect of any drawn letter of credit, bank guaranty or similar
instruments) minus (b) Unrestricted Cash; provided, that, solely for purposes of
calculating Consolidated Total Debt in connection with determining the
Consolidated Senior Secured Net Leverage Ratio for purposes of Sections 4.17 and
8.2(w), Unrestricted Cash that is the proceeds of the Incremental Loans Incurred
under Sections 4.17 or Indebtedness Incurred pursuant to Section 8.2(w) shall be
excluded. For the avoidance of doubt, in no event shall there be included in
Consolidated Total Debt any operating lease liabilities as shown on the balance
sheet in accordance with GAAP.

15

 

--------------------------------------------------------------------------------

 

“Consolidated Working Capital”: at any date, (a) Consolidated Current Assets on
such date minus (b) Consolidated Current Liabilities on such date.

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Covenant Triggering Event”: as defined in Section 8.1.

“Credit Agreement Refinancing Indebtedness”:  (a) Permitted Pari Passu
Refinancing Debt, (b) Permitted Junior Refinancing Debt, (c) Permitted Unsecured
Refinancing Debt, and (d) Indebtedness Incurred or Refinancing Revolving
Commitments obtained pursuant to a Refinancing Amendment, in each case, issued,
incurred or otherwise obtained (including by means of the extension or renewal
of existing Indebtedness) in exchange for, or to extend, renew, replace or
refinance, in whole or part, existing Term Loans, Incremental Loans, Refinancing
Term Loans, Refinancing Revolving Loans, outstanding Revolving Loans or (in the
case of Refinancing Revolving Commitments obtained pursuant to a Refinancing
Amendment) Revolving Commitments, Incremental Revolving Commitments or
Refinancing Revolving Commitments hereunder (including any successive Credit
Agreement Refinancing Indebtedness) (“Refinanced Debt”); provided, that (i) such
extending, renewing or refinancing Indebtedness (including, if such Indebtedness
includes any Refinancing Revolving Commitments, the unused portion of such
Refinancing Revolving Commitments) is in an original aggregate principal amount
not greater than the aggregate principal amount of the Refinanced Debt (and, in
the case of Refinanced Debt consisting, in whole or in part, of unused Revolving
Commitments or Refinancing Revolving Commitments, the amount thereof), plus
accrued and unpaid interest capitalized, any premium or other reasonable amount
paid, and fees and expenses reasonably incurred in connection therewith, (ii)
such Indebtedness has a later maturity and a Weighted Average Life to Maturity
equal to or greater than the Refinanced Debt, (iii) such Refinanced Debt shall
be repaid, defeased or satisfied and discharged, and all accrued interest, fees
and premiums (if any) in connection therewith shall be paid, on the date such
Credit Agreement Refinancing Indebtedness is issued, Incurred or obtained;
provided, that to the extent that such Refinanced Debt consists, in whole or in
part, of Revolving Commitments or Refinancing Revolving Commitments (or
Revolving Loans, Refinancing Revolving Loans or Swingline Loans Incurred
pursuant to any Revolving Commitments or Refinancing Revolving Commitments),
such Revolving Commitments or Refinancing Revolving Commitments, as applicable,
shall be terminated, and all accrued fees in connection therewith shall be paid,
on the date such Credit Agreement Refinancing Indebtedness is issued, Incurred
or obtained, (iv) such Indebtedness will have terms and conditions (other than
pricing, premiums, fees, rate floors, and optional prepayment terms) that are
not more disadvantageous to the Borrower than (or in the case of any Credit
Agreement Refinancing Indebtedness in the form of notes, are on market terms or
are not more disadvantageous to the Borrower than), or (taken as a whole) are no
more favorable to the investors (or in the case of any Credit Agreement
Refinancing Indebtedness in the form of notes, are on market terms or are no
more favorable to the investors) providing such Credit Agreement Refinancing
Indebtedness than, the Refinanced Debt (except for covenants or other provisions
applicable only to the period after the Latest Maturity Date), and (v) such
Indebtedness may be incurred in the form of a bridge or other interim credit
facility intended to be refinanced with long-term indebtedness (and such bridge
or other interim credit facility shall be deemed to satisfy clause (ii) of this
definition so long as (x)

16

 

--------------------------------------------------------------------------------

 

such credit facility includes customary “rollover” provisions and (y) assuming
such bridge or other interim credit facility were to be extended pursuant to
such “rollover” provisions, such extended credit facility would comply with
clause (ii) above) and in which case, on or prior to the first anniversary of
the incurrence of such “bridge” or other interim credit facility, clause (iv) in
this definition shall not prohibit the inclusion of customary terms for “bridge”
facilities, including customary mandatory prepayment, repurchase or redemption
provisions.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Debtor Relief Plan” means a plan of reorganization or plan of liquidation
pursuant to any Debtor Relief Laws.

“Declined Amount”:  as defined in Section 4.2(f).

“Declining Lender”:  as defined in Section 4.2(f).

“Default”:  any of the events specified in Section 9, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”:  any Lender, as determined by the Administrative Agent in
its reasonable discretion, that has (a) failed to fund any portion of its Loans
or participations in Letters of Credit or Swingline Loans within three Business
Days of the date required to be funded by it hereunder (unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied), (b) notified the Borrower, the
Administrative Agent, any Issuing Lender, the Swingline Lender or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement (unless
such writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a Loan or
issuing a Letter of Credit, as applicable, under this Agreement cannot be
satisfied) or under other agreements generally in which it commits to extend
credit, (c) failed, within three Business Days after request by the
Administrative Agent, the Borrower or any Issuing Lender, to confirm that it
will comply with the terms of this Agreement relating to its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans (provided, that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Agent or such Issuing Lender and the Borrower), (d) otherwise
failed to pay over to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within three Business Days of the
date when due, unless the subject of a good faith dispute, or (e) (i) become or
is insolvent or has a parent company that has become or is insolvent, (ii)
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or

17

 

--------------------------------------------------------------------------------

 

has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or (iii)
become the subject of or has a parent company that has become the subject of a
Bail-In Action; provided, that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any equity interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

“Discharge”:  as defined in Section 1.3(d)(ii).

“Disinterested Director”: with respect to any Person and transaction, a member
of the board of directors (or equivalent governing body) of such Person who does
not have any material direct or indirect financial interest in or with respect
to such transaction.

“Disposition”:  with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof.  The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Disqualified Capital Stock”:  any Capital Stock which, by its terms (or by the
terms of any security or other Capital Stock into which it is convertible or for
which it is exchangeable), or upon the happening of any event or condition (a)
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise, (b) is redeemable at the option of the holder thereof, in whole or in
part, (c) provides for the scheduled payments of dividends in cash, or (d) is or
becomes convertible into or exchangeable for Indebtedness or any other Capital
Stock that would constitute Disqualified Capital Stock, in each case of clauses
(a) through (d) above, prior to the date that is ninety-one (91) days after the
later of the Revolving Termination Date and the date final payment is due on the
Term Loans. Notwithstanding the preceding sentence, (A) if such Capital Stock is
issued pursuant to any plan for the benefit of directors, officers, employees,
members of management, managers or consultants or by any such plan to such
directors, officers, employees, members of management, managers or consultants,
in each case, in the ordinary course of business of the Borrower or any
Restricted Subsidiary, such Capital Stock shall not constitute Disqualified
Capital Stock solely because it may be required to be repurchased by the issuer
thereof in order to satisfy applicable statutory or regulatory obligations, and
(B) no Capital Stock held by any future, present or former employee, director,
officer, manager, member of management or consultant (or their respective
Affiliates or immediate family members) of the Borrower (or any Subsidiary)
shall be considered Disqualified Capital Stock because such stock is redeemable
or subject to repurchase pursuant to any management equity subscription
agreement, stock option, stock appreciation right or other stock award
agreement, stock ownership plan, put agreement, stockholder agreement or similar
agreement that may be in effect from time to time.

“Disqualified Institution” means, on any date, (a) any Person designated by the
Borrower as a “Disqualified Institution” by written notice delivered to the
Administrative Agent on or prior to the Closing Date and (b) any other Person
that is a competitor of the Borrower or

18

 

--------------------------------------------------------------------------------

 

any of its Restricted Subsidiaries, which Person has been designated by the
Borrower as a “Disqualified Institution” by written notice to the Administrative
Agent and the Lenders (including by posting such notice to the Platform) not
less than three Business Days prior to such date; provided that “Disqualified
Institutions” shall exclude any Person that the Borrower has designated as no
longer being a “Disqualified Institution” by written notice delivered to the
Administrative Agent from time to time.

“Documentation Agents”: Barclays Bank PLC and Morgan Stanley Senior Funding,
Inc.

“Dollars” and “$”:  denote the lawful currency of the United States of America.

“Dollar Equivalent” means, with respect to an amount denominated in Dollars,
such amount, and with respect to an amount denominated in any other Approved
Currency, the equivalent in Dollars of such amount determined at the Exchange
Rate on the applicable Valuation Date.

“Domestic Subsidiary”:  any Restricted Subsidiary of the Borrower organized
under the laws of any jurisdiction within the United States.

“DQ List”:  as defined in Section 11.6(f)(iv).

“Early Opt-in Election” means the occurrence of:

(1) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrower)
that the Required Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 4.7, are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace LIBO Rate, and

(2) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.

“Earnout Obligation”:  an obligation to pay the seller in an acquisition a
future payment that is contingent upon the financial performance of the business
acquired in such acquisition exceeding a specified benchmark level and that
becomes payable when such excess financial performance is achieved.

“EEA Financial Institution”:  (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

19

 

--------------------------------------------------------------------------------

 

“EEA Member Country”:  any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

“EEA Resolution Authority”:  any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.6 (subject to such consents, if any, as may be
required under Section 11.6). For the avoidance of doubt, a Disqualified
Institution shall not be an Eligible Assignee.

“Environmental Laws”:  any and all applicable foreign, federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes, decrees
or other Requirements of Law (including common law) regulating, relating to or
imposing liability concerning protection or preservation of the environment and
natural resources, including those relating to the generation, use storage,
transportation, disposal, release, or threatened release of, or exposure to,
Materials of Environmental Concern.

“Environmental Permits”:  any and all permits, licenses, approvals,
registrations, exemptions and other authorizations issued by any Governmental
Authority under any Environmental Law.

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time, the regulations promulgated thereunder and any successor thereto.

“Escrow Debt”:  Indebtedness permitted to be incurred hereunder that is incurred
in connection with any transaction permitted hereunder for so long as proceeds
thereof have been deposited into an escrow account on customary terms to secure
such Indebtedness pending the application of such proceeds to finance such
transaction.

“ESOP”: the Advanced Drainage Systems, Inc. Employee Stock Ownership Plan and
the Advanced Drainage Systems, Inc. Employee Stock Ownership Trust, and any
successor Benefit Plan, and related trust, thereto.

“ESOP Compensation”: the non-cash charge portion of the ESOP compensation
expense reflected in Borrower’s financial statements.

“EU Bail-In Legislation Schedule”:  the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Euro” or “€”:the single currency of the European Union as constituted by the
Treaty on European Union and as referred to in the legislative measures of the
European Union for the introduction of, changeover to or operation of the Euro
in one or more member states, being in part legislative measures to implement
the European and Monetary Union as contemplated in the Treaty on European Union.

“Eurocurrency Loans”:  Loans the rate of interest applicable to which is based
upon the Eurocurrency Rate.

20

 

--------------------------------------------------------------------------------

 

“Eurocurrency Rate”:  with respect to (a) any Eurocurrency Loan denominated in
Dollars for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1.00%) equal to the Eurodollar Base Rate for such
Interest Period multiplied by the Statutory Reserve Rate, (b) any Eurocurrency
Loan denominated in Euros, (i) the rate per annum determined by the
Administrative Agent to be the offered rate which appears on the page of the
Reuters Screen which displays the European interbank offered rate administered
by the Banking Federation of the European Union (such page currently being the
EURIBOR01 page) (the “EURIBO Rate”) for deposits (for delivery on the first day
of such Interest Period) with a term equivalent to such Interest Period in
Euros, determined as of approximately 11:00 a.m. (Brussels, Belgium time), two
Business Days prior to the commencement of such Interest Period, or (ii) in the
event the rate referenced in the preceding clause (i) does not appear on such
page or service or if such page or service shall cease to be available, the rate
determined by the Administrative Agent to be the offered rate on such other page
or other service which displays the EURIBO Rate for deposits (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period in Euros, determined as of approximately 11:00 a.m. (London, England
time) two Business Days prior to the commencement of such Interest Period;
provided that if EURIBO Rates are quoted under either of the preceding clauses
(i) or (ii), but there is no such quotation for the Interest Period elected, the
EURIBO Rate shall be equal to the Interpolated Rate, (c) any Eurocurrency Loan
denominated in Canadian Dollars, (i) the rate per annum determined by the
Administrative Agent to be the offered rate which appears on the page of the
Reuters Screen which displays the Canadian Dollar Offered Rate (such page
currently being the CDOR page) (the “CDOR Rate”) for deposits (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period in Canadian Dollars, determined as of approximately 11:00 a.m. (Toronto
time), two Business Days prior to the commencement of such Interest Period, or
(ii) in the event the rate referenced in the preceding clause (i) does not
appear on such page or service or if such page or service shall cease to be
available, the rate determined by the Administrative Agent to be the offered
rate on such other page or other service which displays the CDOR Rate for
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period in Canadian Dollars, determined as of
approximately 11:00 a.m. (Toronto time) two Business Days prior to the
commencement of such Interest Period; provided that if CDOR Rates are quoted
under either of the preceding clauses (i) or (ii), but there is no such
quotation for the Interest Period elected, the CDOR Rate shall be equal to the
Interpolated Rate, and (d) any Eurocurrency Loan denominated in Pesos, the rate
per annum equal to the Mexican Interbank Equilibrium Interest Rate or the
successor thereto as approved by the Administrative Agent as published by Banco
de México (or on any successor or substitute service providing rate quotations
comparable to those currently provided by such service, as determined by the
Administrative Agent from time to time) rounded to the nearest 1/100th of 1%
(with .005% being rounded up) per annum, at approximately 12:30 p.m. (Mexico
City, Mexico time) two Business Days prior to the commencement of such Interest
Period.  The Eurocurrency Rate for any Eurocurrency Loan that includes the
Statutory Reserve Rate as a component of the calculation will be adjusted
automatically with respect to all such Eurocurrency Loan then outstanding as of
the effective date of any change in the Statutory Reserve Rate.

“Eurocurrency Tranche”:  the collective reference to Eurocurrency Loans under a
particular Facility for which the then current Interest Periods with respect to
all of which begin on the same date and end on the same later date (whether or
not such Loans shall originally have been made on the same day).

21

 

--------------------------------------------------------------------------------

 

“Eurodollar Base Rate”:  for any Interest Period as to any Eurocurrency Loan
denominated in Dollars, (i) the rate per annum determined by the Administrative
Agent to be the offered rate which appears on the page of the Reuters Screen
which displays the London interbank offered rate administered by ICE Benchmark
Administration Limited (such page currently being the LIBOR01 page) (the “LIBO
Rate”) for deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period in Dollars, determined as of
approximately 11:00 a.m. (London, England time), two Business Days prior to the
commencement of such Interest Period, or (ii) in the event the rate referenced
in the preceding clause (i) does not appear on such page or service or if such
page or service shall cease to be available, the rate determined by the
Administrative Agent to be the offered rate on such other page or other service
which displays the LIBO Rate for deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period in Dollars,
determined as of approximately 11:00 a.m. (London, England time) two Business
Days prior to the commencement of such Interest Period; provided that if LIBO
Rates are quoted under either of the preceding clauses (i) or (ii), but there is
no such quotation for the Interest Period elected, the LIBO Rate shall be equal
to the Interpolated Rate; and provided, further, that if any such rate
determined pursuant to the preceding clauses (i) or (ii) is less than zero, the
Eurodollar Base Rate will be deemed to be zero.

“Event of Default”:  any of the events specified in Section 9; provided, that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excess Cash Flow”:  for any fiscal year of the Borrower, the excess, if any,
of:

(a)the sum, without duplication, of:

(i)Consolidated Net Income for such fiscal year;

(ii)the amount of all non-cash charges (including depreciation and amortization)
to the extent deducted in arriving at such Consolidated Net Income (excluding
any such non-cash charge to the extent that it represents an accrual or reserve
for a potential cash charge in any future fiscal year or amortization of a
prepaid cash gain that was paid in a prior fiscal year);

(iii)the amount of the decrease, if any, in Consolidated Working Capital for
such fiscal year; and

(iv)the aggregate amount of non-cash losses on the Disposition of Property by
the Borrower and its Restricted Subsidiaries during such fiscal year (other than
sales of inventory in the ordinary course of business), to the extent deducted
in arriving at such Consolidated Net Income; minus

(b)the sum, without duplication, of:

(i)the amount of all non-cash credits included in arriving at such Consolidated
Net Income;

(ii)Capital Expenditures made by the Borrower and its Restricted Subsidiaries in
cash during such fiscal year (or paid in cash following

22

 

--------------------------------------------------------------------------------

 

the end of such fiscal year and prior to the date the mandatory prepayment is
required to be made pursuant to Section 4.2(c); provided that any such
expenditure included in this clause (b)(ii) pursuant to this parenthetical shall
not be deducted in calculating Excess Cash Flow for the fiscal year in which it
is made), in each case, except to the extent funded by the incurrence of
long-term Indebtedness (other than revolving Indebtedness);

(iii)the aggregate amount of all regularly scheduled principal payments of
Funded Debt (including, without limitation, the Term Loans) made by the Borrower
and its Restricted Subsidiaries in cash during such fiscal year (other than in
respect of any revolving credit facility unless there is an equivalent scheduled
permanent reduction in commitments thereunder), in each case, except to the
extent funded by the incurrence of long-term Indebtedness;

(iv)the amount of the increase, if any, in Consolidated Working Capital for such
fiscal year;

(v)the aggregate amount of non-cash gains on the Disposition of Property by the
Borrower and its Restricted Subsidiaries during such fiscal year (other than
sales of inventory in the ordinary course of business), to the extent included
in arriving at such Consolidated Net Income;

(vi)the aggregate amount of consideration paid in cash during such period with
respect to a Permitted Acquisition or other Investment in a third party
permitted hereunder, in each case to the extent such payments were not and have
not been funded with additional long-term Indebtedness (other than revolving
Indebtedness); and

(vii)the aggregate amount of Restricted Payments made in cash during such fiscal
year pursuant to clauses (b), (c) and (e) of Section 8.6,  Investments made in
cash during such fiscal year pursuant to clauses (f), (h), (j), (bb) and (cc) of
Section 8.7, and repayments of Indebtedness made in cash during such fiscal year
pursuant to clause (i) and (ii) of Section 8.8, in each case, except to the
extent funded by the incurrence of long-term Indebtedness (other than revolving
Indebtedness).

“Exchange Act”:  the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.

“Exchange Rate” means the rate at which any currency (the “Original Currency”)
may be exchanged into Dollars (the “Exchanged Currency”), as set forth on such
date on the relevant Reuters screen at or about 11:00 a.m. (London, England
time) on such date.  In the event that such rate does not appear on the Reuters
screen, the “Exchange Rate” with respect to such Original Currency into such
Exchanged Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the Borrower or, in the absence of such agreement, such
“Exchange Rate” shall instead be the Administrative Agent’s spot rate of
exchange in the interbank market

23

 

--------------------------------------------------------------------------------

 

where its foreign currency exchange operations in respect of such Original
Currency are then being conducted, at or about 11:00 a.m. (local time), on such
date for the purchase of the Exchanged Currency, with such Original Currency for
delivery two Business Days later; provided, that, if at the time of any such
determination, no such spot rate can reasonably be quoted, the Administrative
Agent may use any reasonable method as it deems applicable to determine such
rate, and such determination shall be conclusive absent manifest error.

“Excluded Indebtedness”:  all Indebtedness permitted by Section 8.2 (except the
net cash proceeds of any Permitted Pari Passu Refinancing Debt, Permitted Junior
Refinancing Debt or other Credit Agreement Refinancing Indebtedness).

“Excluded Subsidiaries”:  (a) any Immaterial Subsidiary, (b) any Foreign
Subsidiary, (c) any Subsidiary that is not a Wholly Owned Subsidiary of the
Borrower; provided that a Subsidiary that ceases to be a Wholly Owned Subsidiary
of the Borrower solely as a result of the Capital Stock of such Subsidiary
becoming owned by an Affiliate of the Borrower shall not be deemed to be an
Excluded Subsidiary pursuant to this clause (c), (d) any Unrestricted
Subsidiary, (e) any special purpose vehicle (or similar entity), (f) any captive
insurance subsidiary (g) any not-for-profit Subsidiary, (h) any Subsidiary,
including any regulated entity that is subject to net worth or net capital or
similar capital and surplus restrictions, that is prohibited or restricted by
applicable Requirement of Law, accounting policies or by contractual obligation
existing on the Closing Date (or, with respect to any Subsidiary acquired by the
Borrower or a Restricted Subsidiary after the Closing Date (and so long as such
contractual obligation was not incurred in contemplation of such acquisition),
on the date such Subsidiary is so acquired) from providing a guaranty pursuant
to the Guarantee and Collateral Agreement, or if such guaranty would require
governmental (including regulatory) or third party consent, approval, license or
authorization (except to the extent that such consent, approval, license or
authorization has been obtained) and (i) any other Subsidiary with respect to
which the Administrative Agent and the Borrower reasonably agree that the cost
or other consequences of providing a guarantee of or granting Liens to secure
the Obligations would be excessive in relation to the practical benefit to be
afforded thereby.

“Excluded Swap Obligations”: as defined in the Guarantee and Collateral
Agreement.

“Excluded Taxes”:  as defined in Section 4.10(b).

“Existing Debt Agreements”: each of (i) the Second Amended and Restated Credit
Agreement, dated as of June 22, 2017 (as amended from time to time), by and
among the Borrower, as borrower, the guarantors from time to time party thereto,
the lenders from time to time party thereto, PNC Bank, National Association, as
administrative agent for the lenders party thereto, and the other parties
thereto (the “Existing Credit Agreement”); (ii) the Second Amended and Restated
Private Shelf Agreement, dated as of June 22, 2017, by and among the Borrower,
as issuer, the guarantors from time to time party thereto, PGIM, Inc., as a
purchaser, and the other purchasers from time to time party thereto and (iii)
the First Lien Credit Agreement, dated as of May 27, 2015, among Infiltrator
Water Technologies, LLC, as the borrower and Deutsche Bank AG New York Branch,
as administrative agent, and the other parties thereto.

24

 

--------------------------------------------------------------------------------

 

“Existing Letter of Credit”:  any “Letter of Credit” issued for the account of
the Borrower or any of its Subsidiaries under the Existing Debt Agreements prior
to the Closing Date and scheduled in Schedule 1.1(c) (as such Schedule may be
supplemented after the Closing Date in connection with the initial syndication
of the Revolving Facility).

“Existing Loans”:  as defined in Section 4.18(a).

“Existing Tranche”:  as defined in Section 4.18(a).

“Extended Loans”:  as defined in Section 4.18(a).

“Extended Tranche”:  as defined in Section 4.18(a).

“Extending Lender”:  as defined in Section 4.18(b).

“Extending Revolving Lender”:  as defined in Section 4.18(b).

“Extending Term Loan Lender”:  as defined in Section 4.18(b).

“Extension Amendment”:  as defined in Section 4.18(c).

“Extension Date”:  as defined in Section 4.18(d).

“Extension Election”:  as defined in Section 4.18(b).

“Extension Request”:  as defined in Section 4.18(a).

“Facility”:  any Term Facility or the Revolving Facility, as the context may
require, and “Facilities” means all of them, collectively.

“FATCA”:  Sections 1471 through 1474 of the Code, effective as of the date
hereofClosing Date (and any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations promulgated thereunder or official interpretations thereof
and any agreements entered into pursuant to Section 1471(b)(1) of the Code and
any fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
and implementing such Sections of the Code.

“Federal Funds Effective Rate”:  for any day, the rate calculated by the Federal
Reserve Bank of New York based on such day’s federal funds transactions by
depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided, that if the Federal Funds
Effective Rate for any day is less than zero, the Federal Funds Effective Rate
for such day will be deemed to be zero.

“Federal Reserve Bank of New York’s Website”: means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

25

 

--------------------------------------------------------------------------------

 

“First Amendment Effective Date”:  September 24, 2019.

“First Tier Foreign Subsidiary”:  each Foreign Subsidiary with respect to which
the Borrower or any of its Domestic Subsidiaries directly owns or controls all
of such Foreign Subsidiary’s issued and outstanding Capital Stock.

“Fitch”:  Fitch Ratings, Inc. and any affiliate thereof and any successor
thereto that is a nationally-recognized rating agency.

“Fixed Amount”:  as defined in Section 1.3(c).

“Fixed Incremental Amount”:  as defined in the definition of “Incremental
Amount.”

“Fixed Restricted Payment Basket Amount”:  $100,000,000 in each fiscal year.

“Flood Insurance Laws”:  collectively, (i) the National Flood Insurance Act of
1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto,  (iii) the National Flood Insurance Reform Act of
1994 as now or hereafter in effect or any successor statute thereto and (iv)
the  Flood Insurance Reform Act of 2004 and the Biggert –Waters Flood Insurance
Reform Act of 2012, as now or hereafter in effect or any successor statute
thereto, in each case, together with all statutory and regulatory provisions
consolidating, amending, replacing, supplementing, implementing  or interpreting
any of the foregoing, as amended or modified from time to time.

“Foreign Currency Equivalent” means, with respect to an amount denominated in
Euros, Canadian Dollars or Pesos, such amount, and with respect to an amount
denominated in Dollars, the equivalent in Euros, Canadian Dollars or Pesos of
such amount determined at the Exchange Rate on the applicable Valuation Date.

“Foreign Subsidiary”:  any Restricted Subsidiary of the Borrower that is not a
Domestic Subsidiary or that is a Foreign Subsidiary Holdco.

“Foreign Subsidiary Holdco”: any Domestic Subsidiary that (a) has no material
assets other than equity (or equity and other securities) of one or more Foreign
Subsidiaries and other assets relating to the ownership interest in any such
securities and (b) has no Guarantee Obligations in respect of any Indebtedness
of the Borrower or any Domestic Subsidiary. As of the Closing Date, the Foreign
Subsidiary Holdcos are ADS Worldwide, Inc., a Delaware corporation, and ADS
International, Inc., a Delaware corporation.

“Former Properties”: as defined in Section 5.17(d).

“Funding Office”:  the office of the Administrative Agent specified in Section
11.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time except that for purposes of Section 8.1, GAAP shall be
determined on the basis of such principles in effect on the date hereofClosing
Date and consistent with those used in the

26

 

--------------------------------------------------------------------------------

 

preparation of the most recent audited financial statements referred to in
Section 5.1.  In the event that any Accounting Change shall occur and such
change would otherwise result in a change in the method of calculation of
financial covenants, standards or terms in this Agreement or if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any Accounting Change occurring
after the Closing Date in GAAP regardless of whether any such notice is given
before or after any Accounting Change or in the application thereof, then the
Borrower and the Administrative Agent agree to enter into negotiations in order
to amend such provisions of this Agreement so as to equitably reflect such
Accounting Changes with the desired result that the criteria for evaluating the
Borrower’s financial condition shall be the same after such Accounting Changes
as if such Accounting Changes had not been made.  Until such time as such an
amendment shall have been executed and delivered by the Borrower, the
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Changes had not occurred.  “Accounting Changes”
refers to changes in accounting principles required by the promulgation of any
rule, regulation, pronouncement or opinion by the Financial Accounting Standards
Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC. For purposes of calculations made pursuant to the terms of
this Agreement, GAAP will be deemed to treat operating leases and capital leases
in a manner consistent with their treatment under generally accepted accounting
principles as reflected in the audited financial statements of the Borrower and
its consolidated Subsidiaries for the fiscal year ended March 31, 2019,
notwithstanding any modifications or interpretive changes thereto that may have
occurred thereafter or may occur hereafter, unless the parties hereto shall
enter into a mutually acceptable amendment addressing such changes, as provided
for above and all lease liabilities and right of use assets in each case related
to operating leases shall be excluded from all calculations made under this
Agreement.

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

“Group Members”:  the collective reference to the Borrower and its Restricted
Subsidiaries.

“Guarantee and Collateral Agreement”:  that certain Guarantee and Collateral
Agreement, substantially in the form of Exhibit A, dated as of the date
hereofClosing Date, by the Borrower and each Subsidiary Guarantor in favor of
the Administrative Agent, as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation which (in the case of either clause (a) or clause (b)), guarantees or
has the effect of guaranteeing any Indebtedness, leases, dividends or other
obligations (the “primary obligations”) of any other third Person (the “primary
obligor”) in any

27

 

--------------------------------------------------------------------------------

 

manner, whether directly or indirectly, including any such obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation, or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business or product warranties in effect
on the Closing Date or entered into in connection with any acquisition or
disposition of assets permitted under this Agreement (other than such
obligations with respect to Indebtedness).  The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

“Hedge Agreements”:  any interest rate protection agreement, commodity price
protection agreement or other interest or currency exchange rate or commodity
price hedging arrangement.

“Immaterial Subsidiary”:  any Restricted Subsidiary that is not a Material
Subsidiary; provided that all Immaterial Subsidiaries, in the aggregate, shall
not contribute greater than ten percent (10%) of the Borrower’s Consolidated
Total Assets as of the last day of the most recently ended fiscal quarter for
which financial statements have been delivered pursuant to Section 7.1.

“Incremental Amount”: at any time, an amount not to exceed:

(a)the greater of (i) $350,000,000 and (ii) 100% of Consolidated EBITDA for the
most recently ended period of four consecutive fiscal quarters for which
financial statements have been delivered pursuant to Section 7.1; plus

(b)the aggregate principal amount of the sum of (i) voluntary prepayments of
Term Loans and Incremental Equivalent Debt and/or permanent reductions of the
Revolving Commitments or commitments in respect of any Incremental Equivalent
Debt and (ii) the consideration paid in connection with any purchases of any
Loans outstanding hereunder pursuant to Section 4.13(b) or Section 11.6(g) by an
Affiliated Lender from time to time, except, in each case, to the extent (x)
such prepayments were funded with the proceeds of long-term Indebtedness (other
than revolving credit facilities) or (y) such Term Loans or Incremental
Equivalent Debt were incurred pursuant to the Ratio Incremental Amount (together
with clause (a) above, the “Fixed Incremental Amount”, which shall be reduced by
previously used amounts of the Fixed Incremental Amount for Incremental
Facilities and Incremental Equivalent Debt); plus

28

 

--------------------------------------------------------------------------------

 

(c)an unlimited amount if, after giving effect to the incurrence of any
Incremental Facilities or Incremental Equivalent Debt (assuming for this purpose
that the Incremental Revolving Commitments being Incurred at the time of such
calculation are fully drawn), (i) in the case of Incremental Facilities or
Incremental Equivalent Debt secured by a Lien on the Collateral that is pari
passu with, or junior to, the Liens securing the Secured Obligations, the
Consolidated Senior Secured Net Leverage Ratio is less than or equal to
3.50:1.00, and (ii) in the case of any unsecured Incremental Facilities or
unsecured Incremental Equivalent Debt, the Consolidated Net Leverage Ratio is
less than or equal to 3.75:1.00 (the amounts described in clauses (i) and (ii)
above, the “Ratio Incremental Amount”); provided that for purposes of this
clause (c), if the proceeds of the relevant Incremental Facility or Incremental
Equivalent Debt will be applied to finance a Limited Condition Acquisition, the
Ratio Incremental Amount will be determined in accordance with Section 1.3. It
is understood and agreed that if the applicable incurrence test is satisfied on
a pro forma basis after giving effect to any Incremental Facility or Incremental
Equivalent Debt in lieu thereof, such Incremental Facility or Incremental
Equivalent Debt, as applicable, may be incurred under the Ratio Incremental
Amount regardless of whether there is capacity under the Fixed Incremental
Amount.

“Incremental Commitment Agreement”:  an agreement delivered by an Incremental
Lender, in form and substance reasonably satisfactory to the Administrative
Agent and accepted by the Borrower, by which an Incremental Lender provides its
Incremental Commitment in accordance with the terms of Section 4.17.

“Incremental Commitments”:  as defined in Section 4.17(a).

“Incremental Equivalent Debt”:  as defined in Section 8.2(w).

“Incremental Facilities”:  as defined in Section 4.17(a).

“Incremental Lender”:  a Lender, Approved Fund or other Person that provides an
Incremental Commitment.

“Incremental Loans”:  as defined in Section 4.17(a).

“Incremental Revolving Commitments”:  as defined in Section 4.17(a).

“Incremental Revolving Facility”:  as defined in Section 4.17(a).

“Incremental Revolving Facility Lender”:  with respect to any Incremental
Revolving Facility, each Revolving Lender providing any portion of such
Incremental Revolving Facility.

“Incremental Revolving Loans”:  as defined in Section 4.17(a).

“Incremental Term Facility”:  as defined in Section 4.17(a).

“Incremental Term Loan Commitments”:  as defined in Section 4.17(a).

“Incremental Term Loans”: as defined in Section 4.17(c).

29

 

--------------------------------------------------------------------------------

 

“Incur”:  issue, assume, enter into any Guarantee Obligation in respect of,
incur or otherwise become liable for; and the terms “Incurs,” “Incurred” and
“Incurrence” shall have a correlative meaning; provided, that any Indebtedness
or Capital Stock of a Person existing at the time such Person becomes a
Restricted Subsidiary of the Borrower (whether by merger, consolidation,
acquisition or otherwise) shall be deemed to be Incurred by such Restricted
Subsidiary at the time it becomes a Restricted Subsidiary.  The accrual of
interest or dividends, the accretion of accreted value, the accretion of
amortization of original issue discount and the payment of interest or dividends
in the form of additional Indebtedness will not be deemed to be an Incurrence of
Indebtedness.  Any Indebtedness issued at a discount (including Indebtedness on
which interest is payable through the issuance of additional Indebtedness) shall
be deemed Incurred at the time of original issuance of the Indebtedness at the
initial accreted amount thereof.

“Incurrence-Based Amount”:  as defined in Section 1.3(c).

“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables Incurred in the ordinary course of such Person’s business which are not
more than ninety (90) days past due and Earnout Obligations), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (excluding trade accounts payable incurred in the
ordinary course of business), (e) all Capital Lease Obligations of such Person,
(f) all obligations of such Person, contingent or otherwise, as an account party
or applicant under or in respect of acceptances, letters of credit or similar
arrangements, (g) all Guarantee Obligations of such Person in respect of
obligations of others of the kind referred to in clauses (a) through (f) above,
(h) all obligations of the kind referred to in clauses (a) through (g) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including
accounts and contract rights) owned by such Person, whether or not such Person
has assumed or become liable for the payment of such obligation; provided, that
the amount of such Indebtedness shall be limited to the lesser of such
obligation and the value of the property subject to such Lien if such Person has
not assumed or become liable for the payment of such obligation, (i) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of Disqualified Capital Stock of such Person, and
(j) for the purposes of Sections 8.2 and 9(e) only, all obligations of such
Person in respect of Hedge Agreements, but in each case in the above clauses
excluding obligations under operating leases, Escrow Debt and obligations under
employment contracts entered into in the ordinary course of business. For the
avoidance of doubt, lease liabilities with respect to operating leases shall not
be considered Indebtedness. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.

“Indemnified Liabilities”:  as defined in Section 11.5.

“Indemnitee”:  as defined in Section 11.5.

30

 

--------------------------------------------------------------------------------

 

“Initial Term Commitment”:  the Term Commitment of each Initial Term Lender on
the Closing Date.  The aggregate amount of the Initial Term Commitments of all
Initial Term Lenders as of the Closing Date is $1,300,000,000.

“Initial Term Facility”:  the term loan facility evidenced by the aggregate
Initial Term Loans of all Initial Term Lenders at such time.

“Initial Term Lender”:  each Term Lender that has a Term Commitment or holds
Term Loans on the Closing Date.

“Initial Term Loans”:  the Term Loans made on the Closing Date.

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”:  pertaining to a condition of Insolvency.

“Intellectual Property”:  the collective reference to all rights and privileges
relating to intellectual property, whether arising under United States,
multinational or foreign laws or otherwise, including copyrights, copyright
licenses, patents, patent licenses, trademarks, trademark licenses and
technology, know-how, trade secrets and proprietary information of any type,
domain names and all rights to sue at law or in equity for any infringement or
other impairment thereof, including the right to receive all proceeds and
damages therefrom.

“Intellectual Property Security Agreement”:  each Intellectual Property Security
Agreement to be executed and delivered by each applicable Loan Party in
accordance with Section 5.9 of the Guarantee and Collateral Agreement.

“Intercreditor Agreement”:  an intercreditor agreement substantially in the form
of Exhibit K-1 hereto or such other form that is reasonably acceptable to the
Administrative Agent.

“Interest Payment Date”:  (a) as to any Base Rate Loan (other than any Swingline
Loan), the first day of each April, July, October and January to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurocurrency Loan having an Interest Period of three months or less, the last
day of such Interest Period, (c) as to any Eurocurrency Loan having an Interest
Period longer than three months, each day that is three months, or a whole
multiple thereof, after the first day of such Interest Period and the last day
of such Interest Period, (d) as to any Loan (other than any Revolving Loan that
is a Base Rate Loan and any Swingline Loan), the date of any repayment or
prepayment made in respect thereof and (e) as to any Swingline Loan, the day
that such Loan is required to be repaid.

“Interest Period”:  as to any Eurocurrency Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurocurrency Loan and ending one, two, three or six or, if acceptable to
all Lenders under the relevant Facility, 12 months or less than one month
thereafter, as selected by the Borrower in its notice of borrowing or notice of
conversion, as the case may be, given with respect thereto; and (b) thereafter,
each period commencing on the last day of the next preceding Interest Period
applicable to such Eurocurrency Loan and ending one, two, three or six or, if
acceptable to all

31

 

--------------------------------------------------------------------------------

 

Lenders under the relevant Facility, 12 months or less than one month
thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent no later than 1:00 p.m., New York City time, on the date
that is three Business Days prior to the last day of the then current Interest
Period with respect thereto; provided, that, all of the foregoing provisions
relating to Interest Periods are subject to the following:

(i)if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii)the Borrower may not select an Interest Period under a particular Facility
that would extend beyond the Revolving Termination Date or beyond the date final
payment is due on the Term Loans, as applicable;

(iii)any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

(iv)the Borrower shall select Interest Periods so as not to require a payment or
prepayment of any Eurocurrency Loan during an Interest Period for such Loan.

“Interpolated Rate”:  in relation to the LIBO Rate, the rate which results from
interpolating on a linear basis between:

(a)the applicable LIBO Rate for the longest period (for which that LIBO Rate is
available) which is less than the Interest Period of that Loan, and

(b)the applicable LIBO Rate for the shortest period (for which that LIBO Rate
is  available) which exceeds the Interest Period of that Loan,

each as of approximately 11:00 a.m. (London, England time) two Business Days
prior to the commencement of such Interest Period of that Loan.

“Investments”:  as defined in Section 8.7.

“Issuing Lender”:  as the context may require, (a) each Lender listed in
Schedule 1.1(f) hereto, acting through any of its Affiliates or branches, in its
capacity as an issuer of Letters of Credit hereunder, (b) with respect to each
Existing Letter of Credit, the Lender that issued such Existing Letter of
Credit, and (c) any other Lender that may become an Issuing Lender pursuant to
Section 3.7(c), with respect to Letters of Credit issued by such Lender.  Each
Issuing Lender may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates or branches of such Issuing Lender, in which case the
term “Issuing Lender” shall include any such Affiliate or branch with respect to
Letters of Credit issued by such Affiliate or branch.

32

 

--------------------------------------------------------------------------------

 

“Joint Bookrunner”:  each of Barclays Bank PLC and, Morgan Stanley Senior
Funding, Inc., BofA Securities, Inc., PNC Capital Markets LLC, BMO Capital
Markets Corp., Fifth Third Bank, and HSBC Securities (USA) Inc.

“Judgment Currency”:  as defined in Section 11.22.

“Junior Debt”:  as defined in Section 8.8.

“L/C Commitment”:  as to each Issuing Lender, the amount listed next to its name
in Schedule 1.1(f) hereto, as the same may be reduced or increased from time to
time in accordance herewith.

“L/C Fee Payment Date”:  the first day of each April, July, October and January
and the last day of the Revolving Commitment Period.

“L/C Obligations”:  at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.11.  The L/C Obligations as to any
Revolving Lender shall be such Lender’s Revolving Percentage of the L/C
Obligations then outstanding.

“L/C Participants”:  the collective reference to all the Revolving Lenders
(other than the Issuing Lenders in their capacities as such).

“Latest Maturity Date”:  as of any date of determination, the latest maturity or
expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Incremental Loan, any
Refinancing Term Loan, any Refinancing Revolving Loan or any Refinancing
Revolving Commitment, in each case as extended in accordance with this Agreement
from time to time.

“Lead Arrangers”:  each of Barclays Bank PLC and, Morgan Stanley Senior Funding,
Inc., BofA Securities, Inc., PNC Capital Markets LLC, BMO Capital Markets Corp.,
Fifth Third Bank, and HSBC Securities (USA) Inc.

“Lender Vote/Directive”:  as defined in Section 11.21.

“Lenders”:  as defined in the preamble hereto (including for the avoidance of
doubt, the Term Lenders, the Revolving Lenders, the Swingline Lender and any
Issuing Lender).

“Letters of Credit”:  as defined in Section 3.7(a).

“LIBO Rate”:  as defined in the definition of “Eurodollar Base Rate.”

“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

33

 

--------------------------------------------------------------------------------

 

“Limited Condition Acquisition”:  any Permitted Acquisition or other permitted
Investment that is not conditioned upon receipt of financing.

“Loan”:  any loan made by any Lender pursuant to this Agreement.

“Loan Documents”:  this Agreement, the Security Documents, the Notes and each
other agreement and each other material certificate or document executed by any
Loan Party and delivered to the Administrative Agent or any Lender pursuant to
this Agreement or any Security Document; provided that the Amended and Restated
Syndication and Fee Letter, dated as of August 28, 2019, among the Lead
Arrangers and the Borrower shall not be a Loan Document.

“Loan Parties”:  the collective reference to the Borrower and the Subsidiary
Guarantors.

“Majority Facility Lenders”:  with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans or the
Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Facility, prior to any termination of
the Revolving Commitments, the holders of more than 50% of the Total Revolving
Commitments).  The Loans and Commitments of any Defaulting Lender shall be
disregarded in determining Majority Facility Lenders with respect to any
Facility at any time.  The Loans and Commitments of any Affiliated Lender shall,
for purposes of this definition, be subject to Section 11.21.

“Management Advances”:  advances, loans or promissory notes issued on an
unsecured basis by the Borrower to a Management Investor in accordance with the
Management Stock Agreements to fund all or a portion of the purchase price paid
in connection with the repurchase by the Borrower of its Capital Stock from such
Management Investor, if such repurchase is occasioned by the death, disability,
or retirement of such Management Investor.

“Management Investors”:  present or former officers, employees or directors of a
Group Member who beneficially own outstanding capital stock of the Borrower.

“Management Stock Agreements”:  any subscription agreement or stockholders
agreement between the Borrower and any Management Investor.

“Marketing Commencement Date”:  the date the Borrower delivers to the Lead
Arrangers the Required Financial Statements (as defined in the Syndication and
Fee Letter) and the information required for the Information Memorandum (as
defined in the Syndication and Fee Letter) (other than portions thereof
customarily provided by financing arrangers and limited, in the case of
financial information, to the Required Financial Statements).

“Material Adverse Effect”:  (a) on the Closing Date with respect to the Target,
a Target Material Adverse Effect or (b) after the Closing Date, a material
adverse effect on (i) the business, assets, property, financial condition or
results of operations of the Group Members, taken as a whole or (ii) the
validity or enforceability of this Agreement or any of the other Loan Documents
or the rights or remedies of the Administrative Agent or the Lenders hereunder
or thereunder.

34

 

--------------------------------------------------------------------------------

 

“Material Domestic Subsidiary”:  each Domestic Subsidiary which, for the most
recently ended period of four consecutive fiscal quarters for which financial
statements have been delivered pursuant to Section 7.1, contributed greater than
five percent (5.0%) of the Borrower’s Consolidated Total Assets as of the end of
such period. For purposes of this definition, Consolidated Total Assets shall be
Consolidated Total Assets of (A) the Borrower and its consolidated subsidiaries
and (B) the Domestic Subsidiary being tested, in each case determined in
accordance with GAAP.

“Material Foreign Subsidiary”:  each Foreign Subsidiary which, for the most
recently ended period of four consecutive fiscal quarters for which financial
statements have been delivered pursuant to Section 7.1, contributed greater than
five percent (5.0%) of the Borrower’s Consolidated Total Assets as of the end of
such period. For purposes of this definition, Consolidated Total Assets shall be
Consolidated Total Assets of (A) the Borrower and its consolidated subsidiaries
and (B) the Foreign Subsidiary being tested, in each case determined in
accordance with GAAP.

“Material Subsidiary”:  each Material Domestic Subsidiary and each Material
Foreign Subsidiary.

“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any substances,
materials or wastes, defined, listed or regulated as hazardous or toxic under
any Environmental Law, including polychlorinated biphenyls, urea-formaldehyde
insulation, asbestos, pollutants, contaminants, radioactive materials, and any
other substances that are regulated pursuant to or could give rise to liability
under any Environmental Law.

“Modification”:  a mortgage modification or new Mortgage in proper form for
recording in the relevant jurisdiction and in a form reasonably satisfactory to
the Administrative Agent.

“Moody’s”:  Moody’s Investors Service, Inc. and any affiliate thereof and any
successor thereto that is a nationally-recognized rating agency.

“Mortgaged Properties”:  the owned real properties listed on Schedule 1.01(a),
as to which the Administrative Agent for the benefit of the Secured Parties
shall be granted a Lien pursuant to the Mortgages.

“Mortgages”:  each of the mortgages, deeds to secure debts and deeds of trust
made by any Loan Party in favor of, or for the benefit of, the Administrative
Agent for the benefit of the Secured Parties, substantially in the form of
Exhibit D (with such changes thereto as (a) shall be advisable under the law of
the jurisdiction in which such mortgage, deed to secure debt or deed of trust is
to be recorded and (b) do not have a material adverse effect on any Loan Party),
as amended, restated, modified, supplemented or extended from time to time.

“Multiemployer Plan”:  a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

35

 

--------------------------------------------------------------------------------

 

“Net Cash Proceeds”:  as estimated in good faith by the Borrower, (a) in
connection with any Asset Sale or any Recovery Event, the proceeds thereof in
the form of cash (including any such proceeds received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or by the Disposition of any non-cash consideration
received in connection therewith or otherwise, but only as and when received,
and Cash Equivalents at their maturity) of such Asset Sale or Recovery Event,
net of attorneys’ fees, accountants’ fees, investment banking fees, amounts
required to be applied to the repayment of Indebtedness secured by a Lien
expressly permitted hereunder on any asset that is the subject of such Asset
Sale or Recovery Event (other than any Lien pursuant to a Security Document) and
other reasonable fees and expenses actually incurred in connection therewith and
net of taxes paid, payable or reasonably estimated to be payable as a result
thereof and net of the Borrower’s good faith estimate of payments required to be
made with respect to unassumed liabilities relating to the properties sold
within 90 days of such Asset Sale (provided that, to the extent such cash
proceeds are not used to make payments in respect of such unassumed liabilities
within 90 days of such Asset Sale, such cash proceeds shall constitute Net Cash
Proceeds) and (b) in connection with any issuance or sale of Capital Stock or
any Incurrence of Indebtedness, the cash proceeds received from such issuance or
Incurrence, net of attorneys’ fees, investment banking fees, accountants’ fees,
underwriting discounts and commissions and other reasonable fees and expenses
actually incurred in connection therewith; provided, that amounts provided as a
reserve, in accordance with GAAP, against any liability under any
indemnification obligations or purchase price adjustment associated with any of
the foregoing shall not constitute Net Cash Proceeds except to the extent and at
the time any such amounts are released from such reserve.

“Non-Consenting Lender”:  as defined in Section 4.13(a).

“Non-Defaulting Lender”:  any Lender other than a Defaulting Lender.

“Non-Excluded Taxes”:  as defined in Section 4.10(b).

“Non-Extending Lender”:  as defined in Section 4.18(e).

“Non-public Information”:  information which has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD of the Securities Act 1933, as amended.

“Non-U.S. Lender”:  as defined in Section 4.10(e).

“Notes”:  the collective reference to any promissory note evidencing Loans.

“Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower or any Subsidiary (solely with respect to any
Specified Hedge Agreement or Specified Cash Management Arrangement) to the
Administrative Agent or to any Lender (or, in the case of Specified Hedge
Agreements or Specified Cash Management Arrangements, any Qualified
Counterparty), whether direct or indirect, absolute or contingent, due or to
become due, or now

36

 

--------------------------------------------------------------------------------

 

existing or hereafter Incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, the Letters of Credit, any
Specified Hedge Agreement, any Specified Cash Management Arrangements or any
other document made, delivered or given in connection herewith or therewith,
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses, overdraft charges (including all reasonable fees,
charges and disbursements of counsel to the Administrative Agent or to any
Lender that are required to be paid by the Borrower pursuant hereto) or
otherwise; provided, that (i) obligations of the Borrower or any Subsidiary
under any Specified Hedge Agreement or Specified Cash Management Arrangement
shall be secured and guaranteed pursuant to the Security Documents only to the
extent that, and for so long as, the other Obligations are so secured and
guaranteed and (ii) any release of Collateral or any release of the obligations
of the Borrower or the Subsidiary Guarantors effected in the manner permitted by
this Agreement shall not require the consent of holders of obligations under
Specified Hedge Agreements or Specified Cash Management
Arrangements.  Notwithstanding the foregoing, Obligations shall not include any
Excluded Swap Obligations.

“Organizational Documents”:  as to any Person, its certificate or articles of
incorporation and by-laws if a corporation, its partnership agreement if a
partnership, its limited liability company agreement if a limited liability
company, or other organizational or governing documents of such Person.

“Other Applicable Indebtedness”: Indebtedness permitted hereunder that is
secured on a pari passu basis with the Obligations.

“Other Representatives”: the Lead Arrangers, the Joint Bookrunners, the
Syndication Agent(s) and the Documentation Agent(s).

“Other Taxes”:  any and all present or future stamp, court or documentary,
intangible, recording or filing taxes or any other excise taxes, charges or
similar levies arising from any payment made hereunder or from the execution,
delivery, performance, registration or enforcement of, from the receipt or
perfection of a security interest under, or otherwise with respect to, this
Agreement or any other Loan Document, except for any such Taxes described in
clause (i) of the definition of Excluded Taxes imposed with respect to an
assignment.

“Pari Debt Intercreditor Agreement”:  an intercreditor agreement substantially
in the form of Exhibit K-2 hereto or such other form that is reasonably
acceptable to the Administrative Agent.

“Participant”:  as defined in Section 11.6(c)(i).

“Participant Register”:  as defined in Section 11.6(c)(iii).

“Patriot Act”:  as defined in Section 11.18.

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor thereto).

“Permitted Acquisition”:  any acquisition by purchase or otherwise of all or
substantially all of the business, assets or at least a majority of the Capital
Stock (other than

37

 

--------------------------------------------------------------------------------

 

directors’ qualifying shares) of any Person or a business unit of a Person so
long as, subject to Section 1.3, (a) no Event of Default has occurred and is
continuing at the time such acquisition is made and no Event of Default would
result from the completion of such acquisition, (b) on a pro forma basis after
giving effect to such acquisition, all related transactions (including the
Incurrence and use of proceeds of all Indebtedness Incurred in connection
therewith) and all other acquisitions and dispositions and related transactions
at any time completed as if completed on the first day of the 12-month period
ending on the most recent Test Date, (i) the Borrower would have been in
compliance with Section 8.1 on the Test Date (assuming compliance with Section
8.1 was required on the Test Date) and (ii) the Consolidated Net Leverage Ratio
on the Test Date would not have exceeded 6.00:1.00, and (c) if the aggregate
consideration for such acquisition is more than $50,000,000, the Borrower
delivers to the Administrative Agent a certificate of a Responsible Officer
demonstrating in reasonable detail that the pro forma tests in clause (b) above
are satisfied.

“Permitted Encumbrances”:  the (a) outstanding liens, easements, restrictions,
security interests and other exceptions to title set forth in the policy of
title insurance insuring the lien of any Mortgage and (b) liens and security
interests in favor of the mortgagee under any Mortgage created or permitted by
the Loan Documents.

“Permitted Foreign Entities”:  any First Tier Foreign Subsidiary which is a
Restricted Subsidiary.

“Permitted Foreign Investment”:  an Investment made by the Borrower or another
Loan Party to any Permitted Foreign Entity or any other Wholly Owned Foreign
Subsidiary after the Closing Date; provided that, the proceeds of such
Investment are used by such Permitted Foreign Entity or Wholly Owned Foreign
Subsidiary, as applicable, solely to directly, or indirectly through any Foreign
Subsidiary of such Permitted Foreign Entity or Wholly Owned Foreign Subsidiary,
finance a Permitted Acquisition.

“Permitted Investors”:  collectively, any Management Investors and all of their
respective Permitted Transferees.

“Permitted Junior Refinancing Debt”:  secured Indebtedness Incurred by the
Borrower or any other Loan Party in the form of one or more series of junior
lien secured notes or junior lien loans; provided, that (i) such Indebtedness is
secured by the Collateral on a junior priority basis to the Obligations
hereunder and the obligations in respect of any Permitted Pari Passu Refinancing
Debt and such Indebtedness is not secured by any property or assets of the
Borrower or any Restricted Subsidiary of the Borrower other than the Collateral,
(ii) such Indebtedness constitutes Credit Agreement Refinancing Indebtedness in
respect of Term Loans, Incremental Loans, Refinancing Term Loans, outstanding
Revolving Loans or outstanding Refinancing Revolving Loans, (iii) such
Indebtedness does not mature or have scheduled amortization or payments of
principal prior to the date that is the Latest Maturity Date at the time such
Indebtedness is Incurred, (iv) the security agreements relating to such
Indebtedness are substantially the same as the Security Documents (with such
differences as are reasonably satisfactory to the Administrative Agent), (v)
such Indebtedness is not guaranteed by any Restricted Subsidiaries other than
the Subsidiary Guarantors, (vii) a Senior Representative validly acting on
behalf of the holders of such Indebtedness shall have become party to an
Intercreditor Agreement or, if an Intercreditor Agreement has previously been
entered into in connection with

38

 

--------------------------------------------------------------------------------

 

any other Permitted Junior Refinancing Debt, execute a joinder to the then
existing Intercreditor Agreement in substantially the form provided in the
Intercreditor Agreement, and (vii) such Indebtedness may be incurred in the form
of a bridge or other interim credit facility intended to be refinanced with
long-term indebtedness (and such bridge or other interim credit facility shall
be deemed to satisfy clause (iii) of this definition so long as (x) such credit
facility includes customary “rollover” provisions and (y) assuming such bridge
or other interim credit facility were to be extended pursuant to such “rollover”
provisions, such extended credit facility would comply with clause (iii) above)
and in which case, on or prior to the first anniversary of the incurrence of
such “bridge” or other interim credit facility, nothing in this definition shall
prohibit the inclusion of customary terms for “bridge” facilities, including
customary mandatory prepayment, repurchase or redemption provisions.  Permitted
Junior Refinancing Debt will include any Registered Equivalent Notes issued in
exchange therefor.

“Permitted Liens”:  any Liens permitted by Section 8.3.

“Permitted Pari Passu Refinancing Debt”:  any secured Indebtedness Incurred by
the Borrower or any other Loan Party in the form of one or more series of senior
secured notes; provided, that (i) such Indebtedness is secured by the Collateral
on a pari passu basis (but without regard to the control of remedies) with the
Obligations hereunder and such Indebtedness is not secured by any property or
assets of the Borrower or any Restricted Subsidiary other than the Collateral,
(ii) such Indebtedness constitutes Credit Agreement Refinancing Indebtedness in
respect of Term Loans, Incremental Loans, Refinancing Term Loans, outstanding
Revolving Loans or outstanding Refinancing Revolving Loans, (iii) such
Indebtedness does not mature or have scheduled amortization or payments of
principal prior to the date that is the Latest Maturity Date at the time such
Indebtedness is Incurred, (iv) the security agreements relating to such
Indebtedness are substantially the same as the Security Documents (with such
differences as are reasonably satisfactory to the Administrative Agent), (v)
such Indebtedness is not guaranteed by any Restricted Subsidiaries other than
the Subsidiary Guarantors, (vi) a Senior Representative validly acting on behalf
of the holders of such Indebtedness shall have become party to the Intercreditor
Agreement and/or Pari Debt Intercreditor Agreement (as applicable) or, if either
such agreement has previously been entered into in connection with any other
Permitted Pari Passu Refinancing Debt, execute a joinder to such then existing
agreements in substantially the form provided therein, and (vii) such
Indebtedness may be incurred in the form of a bridge or other interim credit
facility intended to be refinanced with long-term indebtedness (and such bridge
or other interim credit facility shall be deemed to satisfy clause (iii) of this
definition so long as (x) such credit facility includes customary “rollover”
provisions and (y) assuming such bridge or other interim credit facility were to
be extended pursuant to such “rollover” provisions, such extended credit
facility would comply with clause (iii) above) and in which case, on or prior to
the first anniversary of the incurrence of such “bridge” or other interim credit
facility, nothing in this definition shall prohibit the inclusion of customary
terms for “bridge” facilities, including customary mandatory prepayment,
repurchase or redemption provisions.  Permitted Pari Passu Refinancing Debt will
include any Registered Equivalent Notes issued in exchange therefor.

“Permitted Refinancing”:  with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided, that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended

39

 

--------------------------------------------------------------------------------

 

except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder, (b)
such modification, refinancing, refunding, renewal or extension has a final
maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Indebtedness being modified, refinanced, refunded,
renewed or extended, (c) if the Indebtedness being modified, refinanced,
refunded, renewed or extended is unsecured, such modification, refinancing,
refunding, renewal or extension is unsecured, (d) if the Indebtedness being
modified, refinanced, refunded, renewed or extended is subordinated in right of
payment to the Obligations or any Lien securing such Indebtedness is
subordinated, such modification, refinancing, refunding, renewal or extension is
subordinated in right of payment to the Obligations and such Lien is
subordinated, in each case on terms at least as favorable to the Lenders as
those contained in the documentation governing the Indebtedness being modified,
refinanced, refunded, renewed or extended, taken as a whole, and (e) the primary
obligors and guarantors in respect of such Indebtedness being modified,
refinanced, refunded, renewed or extended remain the same (or constitute a
subset thereof).

“Permitted Transferees”:  in the case of any Management Investors, (i) his or
her heirs, executors, administrators, testamentary trustees, legatees or
beneficiaries, (ii) his or her spouse, parents, siblings, members of his or her
immediate family (including adopted children) or direct lineal descendants or
(iii) a trust, the beneficiaries of which, or a corporation or partnership, the
stockholders or partners of which, include only the Management Investor, as the
case may be, and his or her spouse, parents, siblings, members of his or her
immediate family (including adopted children) and/or direct lineal descendants.

“Permitted Unsecured Refinancing Debt”:  unsecured Indebtedness Incurred by the
Borrower or any other Loan Party in the form of one or more series of senior or
subordinated unsecured notes or loans; provided that (i) such Indebtedness
constitutes Credit Agreement Refinancing Indebtedness in respect of Term Loans,
Incremental Loans, Refinancing Term Loans, outstanding Revolving Loans or
outstanding Refinancing Revolving Loans, (ii) such Indebtedness does not mature
or have scheduled amortization or payments of principal prior to the date that
is the Latest Maturity Date at the time such Indebtedness is Incurred, (iii)
such Indebtedness is not guaranteed by any Restricted Subsidiaries other than
the Subsidiary Guarantors, (iv) such Indebtedness is not secured by any Lien on
any property or assets of Borrower or any Restricted Subsidiary, and (v) such
Indebtedness may be incurred in the form of a bridge or other interim credit
facility intended to be refinanced with long-term indebtedness (and such bridge
or other interim credit facility shall be deemed to satisfy clause (ii) of this
definition so long as (x) such credit facility includes customary “rollover”
provisions and (y) assuming such bridge or other interim credit facility were to
be extended pursuant to such “rollover” provisions, such extended credit
facility would comply with clause (ii) above) and in which case, on or prior to
the first anniversary of the incurrence of such “bridge” or other interim credit
facility, nothing in this definition shall prohibit the inclusion of customary
terms for “bridge” facilities, including customary mandatory prepayment,
repurchase or redemption provisions. Permitted Unsecured Refinancing Debt will
include any Registered Equivalent Notes issued in exchange therefor.

40

 

--------------------------------------------------------------------------------

 

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Pesos”:  the lawful money of the United Mexican States.

“Plan”:  at a particular time, any employee pension benefit plan that is covered
by ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform”:  as defined in Section 7.2(f).

“Pledged Notes”:  as defined in the Guarantee and Collateral Agreement.

“Pledged Stock”:  as defined in the Guarantee and Collateral Agreement.

“Prime Rate”:  the rate of interest last quoted by The Wall Street Journal as
the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote such
rate, the highest per annum interest rate published by the Federal Reserve Board
in Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as
the “bank prime loan” rate or, if such rate is no longer quoted therein, any
similar rate quoted therein (as determined by the Administrative Agent) or any
similar release by the Federal Reserve Board (as determined by the
Administrative Agent).

“Projections”:  as defined in Section 7.2(b).

“Properties”:  as defined in Section 5.17(a).

“Property”:  any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including
Capital Stock.

“PTE”:  a prohibited transaction class exemption issued by the U.S. Department
of Labor, as any such exemption may be amended from time to time.

“PTO”:  as defined in Section 5.19(c).

“Qualified Counterparty”:  with respect to any Specified Hedge Agreement or
Specified Cash Management Arrangement, any counterparty thereto that, (i) at or
before the time such Specified Hedge Agreement or Specified Cash Management
Arrangement was entered into or (ii) on or after the Closing Date, was a Lender
or the Administrative Agent or an affiliate of a Lender.

“Quotation Day”:  with respect to any Eurocurrency Loan for any Interest Period,
two Business Days prior to the commencement of such Interest Period (unless, in
each case, market practice differs in the relevant market where the Eurocurrency
Rate for such currency is to be determined, in which case the Quotation Day will
be determined by the Administrative Agent in accordance with market practice in
such market (and if quotations would normally be given on more than one day,
then the Quotation Day will be the last of those days)).

41

 

--------------------------------------------------------------------------------

 

“Ratio Incremental Amount”: as defined in clause (c) of the definition of
“Incremental Amount.”

“Recovery Event”:  any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member, other than (x) any such settlement or payment arising by
reason of any loss of revenues or interruption of business or operations caused
thereby and (y) any such settlement or payment constituting reimbursement or
compensation for amounts previously paid by any Group Member in respect of the
theft, loss, destruction, damage or other similar event relating to any such
claim or proceeding.

“Refinanced Debt”:  as defined in the definition of “Credit Agreement
Refinancing Indebtedness.”

“Refinancing”: the payment in full of the Existing Debt Agreements.

“Refinancing Amendment”:  an amendment to this Agreement in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower executed by
each of (a) the Borrower, (b) the Administrative Agent and (c) each Additional
Lender and Lender that agrees to provide any portion of the Credit Agreement
Refinancing Indebtedness being Incurred pursuant thereto, in accordance with
Section 4.19.

“Refinancing Revolving Commitments”:  the revolving credit commitments hereunder
that result from a Refinancing Amendment.

“Refinancing Revolving Loans”:  the Revolving Loans made pursuant to any
Refinancing Revolving Commitment.

“Refinancing Term Commitments”:  one or more Tranches of term loan commitments
hereunder that result from a Refinancing Amendment.

“Refinancing Term Loans”:  one or more Tranches of Term Loans that result from a
Refinancing Amendment.

“Register”:  as defined in Section 11.6(b)(iv).

“Registered Equivalent Notes”:  with respect to any notes originally issued in a
Rule 144A or other private placement transaction under the Securities Act of
1933, substantially identical notes (having the same Guarantee Obligation)
issued in a dollar-for-dollar exchange therefor pursuant to an exchange offer
registered with the SEC.

“Regulation T”:  Regulation T of the Board as in effect from time to time.

“Regulation U”:  Regulation U of the Board as in effect from time to time.

“Regulation X”:  Regulation X of the Board as in effect from time to time.

42

 

--------------------------------------------------------------------------------

 

“Reimbursement Obligation”:  the obligation of the Borrower to reimburse each
Issuing Lender pursuant to Section 3.11 for amounts drawn under Letters of
Credit.

“Reinvestment Deferred Amount”:  with respect to any Reinvestment Event, an
amount equal to the aggregate Net Cash Proceeds received by any Group Member in
connection therewith that would have otherwise been required to be applied to
prepay the Term Loans pursuant to Section 4.2(b)(i) but for the delivery of the
Reinvestment Notice.

“Reinvestment Event”:  any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

“Reinvestment Notice”:  a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Restricted Subsidiary) intends to use
an amount equal to all or a specified portion of the Net Proceeds of an Asset
Sale or Recovery Event to acquire, improve or repair fixed or capital assets
useful in its business, or to complete a Permitted Acquisition.

“Reinvestment Prepayment Amount”:  with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire, improve or repair fixed or
capital assets useful in the Borrower’s business, to acquire a brand or
trademark and related assets or to complete a Permitted Acquisition.

“Reinvestment Prepayment Date”:  with respect to any Reinvestment Event the date
occurring eighteen months after the receipt by the Borrower of proceeds relating
to such Reinvestment Event (or the 180th day thereafter if the Borrower or any
of its Restricted Subsidiaries has entered into a legally binding commitment to
apply such proceeds in accordance with the applicable Reinvestment Notice).

“Related Persons”:  with respect to any specified Person, such Person’s
Affiliates and the respective officers, directors, employees, attorneys, agents
and advisors of such Person and such Person’s Affiliates.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

“Removal Effective Date”:  as defined in Section 10.9(b).

“Reportable Event”:  any of the events set forth in Section 4043(b) of ERISA,
other than those events as to which the thirty day notice requirement is waived
by regulation in effect as of the date hereofClosing Date.

“Repricing Transaction”:  (i) prepayment or refinancing of all or a portion of
the Term Loans concurrently with the Incurrence by the Borrower of any long-term
bank debt financing or any other financing similar to the Term Loans having a
lower All-In Yield than the All-In Yield applicable to the Term Loans and (ii)
any amendment which reduces the All-In-Yield applicable to the Term Loans;
provided that “Repricing Transaction” shall not include (a) any

43

 

--------------------------------------------------------------------------------

 

Transformative Acquisition, and (b) a transaction that results in a Change of
Control, and (c) any syndication of the Term Loans (including by assignment from
the Initial Term Lenders) occurring on or prior to the Syndication Date (as
defined in the Syndication and Fee Letter) (and any related amendments). For the
avoidance of doubt, a Repricing Transaction shall not include any repayment or
refinancing consummated with proceeds of an offering of debt or equity
securities by the Borrower or any of its Subsidiaries.

“Required Lenders”:  at any time, the holders of more than 50% of the sum of (i)
the aggregate unpaid principal amount of the Term Loans then outstanding and
(ii) the Revolving Commitments then in effect or, if the Revolving Commitments
have been terminated, the Revolving Extensions of Credit then outstanding.  The
Loans and Commitments of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.  The Loans and Commitments of any
Affiliated Lender shall, for purposes of this definition, be subject to Section
11.21.

“Required Prepayment Percentage”: 50%, or, if as of the end of the most recent
fiscal year (starting with the fiscal year ending on March 31, 2021), the
Consolidated Senior Secured Net Leverage Ratio is less than or equal to 2.25 to
1.00 but greater than 1.75 to 1.00, 25%, or if on the date of the applicable
prepayment, the Consolidated Senior Secured Net Leverage Ratio is less than or
equal to 1.75 to 1.00, 0%.

“Requirement of Law”:  as to any Person, any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Responsible Officer”:  with respect to any Person, the chief executive officer,
president, vice president,  chief financial officer, secretary, treasurer,
assistant secretary, assistant treasurer, manager, director or duly appointed
attorney-in-fact or similar Person or any other person designated by the board
of directors or managing officers, as applicable, in a resolution.

“Restricted Payments”:  as defined in Section 8.6.

“Restricted Subsidiary”:  any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.  The Borrower may designate any Unrestricted Subsidiary
to be a Restricted Subsidiary; provided, that immediately prior and immediately
after giving effect to such designation (x) the Borrower would have been in
compliance with Section 8.1 on the Test Date (assuming compliance with Section
8.1 was required on the Test Date) on a pro forma basis after giving effect to
such designation and all related transactions at any time completed as if
completed on the first day of the 12-month period ending on the most recent Test
Date and (y) no Default or Event of Default shall have occurred and be
continuing.  Any such designation by Borrower shall be evidenced to the
Administrative Agent by promptly delivering to the Administrative Agent a
certificate signed by a Responsible Officer of the Borrower certifying that such
designation complied with the foregoing provisions. The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (i) the
incurrence at the time of designation of any Investment, Indebtedness and Liens
of such Subsidiary existing at such time and (ii) a return on any Investment by
the Borrower in such Subsidiary pursuant to sub-clause (C) of the definition of

44

 

--------------------------------------------------------------------------------

 

Unrestricted Subsidiary in an amount equal to the fair market value at the date
of such designation of the Borrower’s Investment in such Subsidiary.  

“Revolving Commitment”:  as to any Lender, the obligation of such Lender, if
any, to make Revolving Loans and participate in Swingline Loans and Letters of
Credit in an aggregate principal and/or face amount not to exceed, (a) in the
case of Lenders party hereto as of the Closing Date, the amount set forth
opposite such Lender’s name on Schedule 1.1(e) hereto and (b) in the case of
Lenders that become parties hereto after such date, the amount set forth in the
Assignment and Assumption by which such Lender became a party hereto, in each
case of the foregoing clauses (a) and (b), as the same may be changed from time
to time pursuant to the terms hereof.  The initial aggregate amount of Revolving
Commitments as of the Closing Date is $350,000,000.

“Revolving Commitment Period”:  the period from and including the Closing Date
up to but excluding the Business Day preceding the Revolving Termination Date.

“Revolving Extensions of Credit”:  as to any Revolving Lender at any time, an
amount equal to the sum of (a) the Dollar Equivalent of the aggregate principal
amount of all Revolving Loans held by such Lender then outstanding, (b) such
Lender’s Revolving Percentage of the L/C Obligations then outstanding and (c)
such Lender’s Revolving Percentage of the aggregate principal amount of
Swingline Loans then outstanding.

“Revolving Facility”:  at any time, the aggregate amount of the Revolving
Lenders’ Revolving Commitments at such time (including any Incremental Revolving
Commitments).

“Revolving Lender”:  each Lender that has a Revolving Commitment or that holds
Revolving Loans.

“Revolving Loans”:  as defined in Section 3.1(a).

“Revolving Percentage”:  as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments (or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding).

“Revolving Termination Date”:  the earlier of (a) the fifth anniversary of the
Closing Date and (b) the date on which the Revolving Commitments are terminated
pursuant to any provision of this Agreement.

“S&P”:  Standard & Poor’s Ratings Services and any affiliate thereof and any
successor thereto that is a nationally-recognized rating agency.

“Sanctioned Country”:  at any time, a country or territory which is the subject
or target of comprehensive Sanctions (at the time of this Agreement, Cuba, the
Crimea region, Iran, North Korea and Syria).

45

 

--------------------------------------------------------------------------------

 

“Sanctioned Person”:  at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the or by the United Nations Security Council, the European Union or any
EU member state, (b) any Person organized or resident in a Sanctioned Country or
(c) any Person owned 50 % or more or controlled by any such Person.

“Sanctions”:  economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“SEC”:  the Securities and Exchange Commission, any successor thereto and
otherwise any analogous Governmental Authority.

“Secured Obligations”:  as defined in the Guarantee and Collateral Agreement.

“Secured Parties”:  as defined in the Guarantee and Collateral Agreement.

“Security Documents”:  the collective reference to the Guarantee and Collateral
Agreement, the Intellectual Property Security Agreements, Modifications, the
Mortgages and all other security documents hereafter delivered to the
Administrative Agent granting a Lien on any property of any Person to secure the
obligations and liabilities of any Loan Party under any Loan Document.

“Senior Representative”:  with respect to any series of Permitted Pari Passu
Refinancing Debt or Permitted Junior Refinancing Debt, the trustee,
administrative agent, collateral agent, security agent or similar agent under
the indenture or agreement pursuant to which such Indebtedness is issued,
Incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

“Single Employer Plan”:  any Plan that is covered by Title IV of ERISA, Section
302 of ERISA or Section 412 of the Code, but that is not a Multiemployer Plan.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

“Solvent”:  with respect to any Person, as of any date of determination, (a) the
amount of the “present fair saleable value” of the assets of such Person will,
as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business, and (d)
such Person will be able to pay its debts as they mature.  For purposes of this
definition, (i) “debt” means liability on a “claim”, and (ii) “claim” means any
(x) right to payment, whether or

46

 

--------------------------------------------------------------------------------

 

not such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured
or unsecured or (y) right to an equitable remedy for breach of performance if
such breach gives rise to a right to payment, whether or not such right to an
equitable remedy is reduced to judgment, fixed, contingent, matured or
unmatured, disputed, undisputed, secured or unsecured.

“Specified Acquisition Agreement Representations” means the representations made
by or on behalf of the Target or its subsidiaries in the Acquisition Agreement
as are material to the interests of the Lenders, but only to the extent that the
Borrower or its applicable Affiliates have the right (taking into account any
applicable cure provisions) to terminate its (or their) obligations under the
Acquisition Agreement or decline to consummate the Acquisition as a result of a
breach of any such representations in the Acquisition Agreement.

“Specified Cash Management Arrangement”:  any arrangement for treasury,
depositary or cash management services (including any credit card, commercial
card, merchant card or other stored value card services and any processing of
payments and other administrative services with respect thereto) provided to the
Borrower or any of its Subsidiaries by a Qualified Counterparty in connection
with any transfer or disbursement of funds through an automated clearinghouse or
on a same day or immediate or accelerated availability basis that has been
designated as a Specified Cash Management Arrangement by notice from the
Borrower to the Administrative Agent.  The designation by the Borrower of any
such arrangement as a Specified Cash Management Arrangement shall not create in
favor of the Qualified Counterparty that is a party thereto any rights in
connection with the management, enforcement or release of any Collateral or of
the Obligations of the Borrower or any Subsidiary Guarantor under the Guarantee
and Collateral Agreement.

“Specified Existing Tranche”:  as defined in Section 4.18(a).

“Specified Hedge Agreement”:  any Hedge Agreement between the Borrower or any of
its Subsidiaries and any Qualified Counterparty that has been designated as a
Specified Hedge Agreement by notice from the Borrower to the Administrative
Agent (it being understood that one notice with respect to a specified ISDA
Master Agreement may designate all transactions thereunder as being
“Obligations” under a Specified Hedge Agreement, without the need for separate
notices for each individual transaction thereunder).  The designation by the
Borrower of any Hedge Agreement as a Specified Hedge Agreement (a) shall
constitute a representation and warranty by the Borrower that such Hedge
Agreement is permitted by Section 8.11 (upon which such Qualified Counterparty
shall be entitled to rely conclusively) and (b) shall not create in favor of the
Qualified Counterparty that is a party thereto any rights in connection with the
management, enforcement or release of any Collateral or of the Obligations of
the Borrower or any Subsidiary Guarantor under the Guarantee and Collateral
Agreement except to the extent expressly set forth in the Guarantee and
Collateral Agreement.

“Specified Representations”: the representations and warranties made by the
Borrower and the other Loan Parties, as applicable, set forth in Section 5.3(a)
(solely with respect to the Loan Parties), Section 5.4, Section 5.5 (solely with
respect to Organizational Documents of the Loan Parties), Section 5.11, Section
5.14, Section 5.19, Section 5.20, Section 5.22 and Section 5.23.

47

 

--------------------------------------------------------------------------------

 

“Statutory Reserve Rate”:  a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board to which the Administrative Agent is subject with respect to the Adjusted
LIBO Rate, for “Eurocurrency” funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D).  Such reserve percentages shall include those
imposed pursuant to such Regulation D.  Eurocurrency Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Subsidiary”:  as to any Person, mean any corporation, trust, partnership,
limited liability company or other business entity of which more than 50% of the
outstanding voting securities or other interests normally entitled to vote for
the election of one or more directors or trustees (regardless of any contingency
which does or may suspend or dilute the voting rights) is at such time owned
directly or indirectly by such Person or one or more of such Person’s
Subsidiaries.  Unless otherwise qualified, all references to a “Subsidiary” or
to “Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries
of the Borrower.

“Subsidiary Guarantor”:  each Wholly Owned Subsidiary of the Borrower that is a
Material Domestic Subsidiary (or any other Restricted Subsidiary designated by
the Borrower as a Subsidiary Guarantor) and party to the Guarantee and
Collateral Agreement from time to time.  Notwithstanding anything herein or in
any other Loan Document to the contrary, no Excluded Subsidiary shall be
required to be a Subsidiary Guarantor.

“Swingline Commitment”: $50,000,000.

“Swingline Exposure”:  at any time the aggregate principal amount at such time
of all outstanding Swingline Loans.  The Swingline Exposure of any Revolving
Lender at any time shall equal its Revolving Percentage of the aggregate
Swingline Exposure at such time.

“Swingline Lender”:  Barclays Bank PLC, in its capacity as the lender of
Swingline Loans.

“Swingline Loans”:  as defined in Section 3.3(a).

“Swingline Participation Amount”:  as defined in Section 3.4(c).

“Syndication Agents”: Barclays Bank PLC and Morgan Stanley Senior Funding, Inc.

“Syndication and Fee Letter”: the Syndication and Fee Letter, dated as of the
date hereof, among Barclays Bank PLC, Morgan Stanley Senior Funding, Inc. and
the Borrower.

“Target”: Infiltrator Water Technologies Ultimate Holdings, Inc., a Delaware
corporation.

48

 

--------------------------------------------------------------------------------

 

“Target Historical Financial Statements”:  as defined in Section 5.1(b).

“Target Material Adverse Effect”: a “Material Adverse Change”, as defined in the
Acquisition Agreement as of the date hereofClosing Date.

“Target Person”: as defined in Section 8.7.

“Taxes”:  all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Commitment”: as to any Lender, the obligations of such Lender, if any, to
make the Term Loans to the Borrower in an amount not to exceed the amount set
forth opposite such Lender’s name on Schedule 1.1(d) hereto.

“Term Facility”:  the Initial Term Facility or any Incremental Term Facility,
and “Term Facilities” means all of them, collectively.

“Term Lender”:  (a) on the Closing Date, any Lender that has a Term Commitment
at such time, and (b) at any time after the Closing Date, any Lender that holds
Term Loans (or Term Commitments under any Incremental Term Loan Facility) at
such time.

“Term Loans”:  an advance made by any Term Lender under any Term Facility.

“Term Percentage”:  as to any Term Lender at any time, the percentage which the
aggregate principal amount of such Lender’s Term Loans then outstanding
constitutes of the aggregate principal amount of the Term Loans then
outstanding.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Test Date”:  at any time, the last day of the most recently ended fiscal
quarter for which the Borrower’s consolidated annual or quarterly financial
statements are then available.

“Total L/C Commitments”: $50,000,000.

“Total Revolving Commitments”:  at any time, the aggregate amount of the
Revolving Commitments then in effect.

“Total Revolving Extensions of Credit”:  at any time, the aggregate amount of
the Revolving Extensions of Credit outstanding at such time.

“Tranche”:  each tranche of Loans and/or Commitments available hereunder.  On
the Closing Date there shall be two tranches comprising (i) the Initial Term
Facility and (ii) the Revolving Facility.

49

 

--------------------------------------------------------------------------------

 

“Transaction Costs”:  the fees, costs and expenses payable by the Borrower or
any of its Restricted Subsidiaries in connection with the Transactions and any
other transactions entered into in connection therewith.

“Transactions”:  collectively, the Acquisition, the Refinancing and the
Borrower’s obtaining of the Initial Term Facility and the Revolving Facility.

“Transferee”:  any Assignee or Participant.

“Transformative Acquisition”: any acquisition or Investment by the Borrower or
any Restricted Subsidiary that either (a) is not permitted by the terms of this
Agreement immediately prior to the consummation of such acquisition or
Investment or (b) if permitted by the terms of this Agreement immediately prior
to the consummation of such acquisition or Investment, would not provide the
Borrower and its Restricted Subsidiaries with adequate flexibility under this
Agreement for the continuation and/or expansion of their combined operations
following such consummation, as reasonably determined by the Borrower acting in
good faith.

“Type”:  as to any Loan, its nature as a Base Rate Loan or a Eurocurrency Loan.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

“United States”:  the United States of America.

“Unrestricted Cash”:  cash or Cash Equivalents of the Borrower or any of its
Restricted Subsidiaries that would not appear as “restricted” on a consolidated
balance sheet of the Borrower in accordance with GAAP; provided that cash and
Cash Equivalents that are restricted or secured (i) in favor of the Indebtedness
under this Agreement shall be deemed to be Unrestricted Cash and (ii) in favor
of other Indebtedness secured by a pari passu or junior Lien on the Collateral
as permitted under this Agreement shall be deemed to be Unrestricted Cash (only
if such cash and Cash Equivalents are also restricted or secured in favor of the
Indebtedness under this Agreement on a pari passu or senior basis to the Lien of
such other Indebtedness).

“Unrestricted Subsidiary”:  (i) each Subsidiary, if any, listed on Schedule
1.1(b), (ii) any Subsidiary of the Borrower that at the time of determination is
an Unrestricted Subsidiary, as designated by the Borrower in the manner provided
below, and (iii) any Subsidiary of an Unrestricted Subsidiary.  The Borrower may
designate any Subsidiary of the Borrower (including any newly acquired or newly
formed Subsidiary of the Borrower) to be an Unrestricted Subsidiary unless such
Subsidiary or any of its Subsidiaries owns any Capital Stock or Indebtedness of,
or owns or holds any Lien on any property of, the Borrower or any other
Restricted Subsidiary of the Borrower that is not a Subsidiary of the Subsidiary
to be so designated; provided, that (i)(A) such designation was made at or prior
to the Closing Date (and any such Subsidiary so designated is set forth on
Schedule 1.1(b) hereto), or (B) the Subsidiary to be so designated has total
consolidated assets of $1,000 or less or (C) if such Subsidiary has consolidated
assets greater than $1,000, then the fair market value of such designation would
be permitted under Section 8.7 and (ii) any Unrestricted Subsidiary that has
been designated as a Restricted Subsidiary may not subsequently be re-designated
as an Unrestricted Subsidiary without the prior consent of the Administrative

50

 

--------------------------------------------------------------------------------

 

Agent and in compliance with the definition of Restricted Subsidiary; provided,
further, that immediately prior and immediately after giving effect to such
designation as an Unrestricted Subsidiary (x) the Borrower would have been in
compliance with Section 8.1 on the Test Date (assuming compliance with Section
8.1 was required on the Test Date) on a pro forma basis after giving effect to
such designation and all related transactions at any time completed as if
completed on the first day of the 12-month period ending on the most recent Test
Date and (y) no Default or Event of Default shall have occurred and be
continuing.  Any such designation by the Borrower shall be evidenced to the
Administrative Agent by promptly delivering to the Administrative Agent a
certificate signed by a Responsible Officer of the Borrower certifying that such
designation complied with the foregoing provisions.

“Valuation Date” means (i) the date two Business Days prior to the making,
continuing or converting of any Revolving Loan or any other extension of credit
under the Revolving Commitments and (ii) any other date designated by the
Administrative Agent.

“Weighted Average Life to Maturity”:  when applied to any Indebtedness at any
date, the number of years obtained by dividing:  (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

“Wholly Owned Foreign Subsidiary”:  any Wholly Owned Subsidiary that is a
Foreign Subsidiary.

“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law
or de minimis shares held by nominees or others as required by law) is owned by
such Person directly and/or through other Wholly Owned Subsidiaries.  Unless
otherwise qualified, all references to a “Wholly Owned Subsidiary” or to “Wholly
Owned Subsidiaries” in this Agreement shall refer to a Wholly Owned Subsidiary
or Wholly Owned Subsidiaries of the Borrower.

“Withholding Agent”: the Borrower and the Administrative Agent.

“Write-Down and Conversion Powers”:  with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Other Definitional Provisions

.  (1)  Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(2)As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (1)accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (2)the words “include”, “includes”
and “including” shall be deemed to be followed by the phrase

51

 

--------------------------------------------------------------------------------

 

“without limitation”, (3)the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties of every type and nature, and (4)references to
agreements or other Contractual Obligations shall, unless otherwise specified,
be deemed to refer to such agreements or Contractual Obligations as amended,
supplemented, restated or otherwise modified from time to time (subject to any
applicable restrictions hereunder).

(3)For purposes of this Agreement, Loans may be classified and referred to by
Class (e.g., “Term Loans”) or by Type (e.g., “Eurocurrency Rate Term Loans”).

(4)The words “hereof”, “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(5)The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(6)The expressions “payment in full,” “paid in full” and any other similar terms
or phrases when used herein with respect to any Obligation shall mean the
payment in full in cash in immediately available funds of such Obligation (other
than contingent surviving indemnity obligations in respect of which no claim or
demand has been made and obligations and Letters of Credit which have been Cash
Collateralized or as to which other arrangements satisfactory to the applicable
Issuing Lender shall have been made).

Certain Calculations and Tests

.  (1)  Notwithstanding anything to the contrary herein, to the extent that the
terms of this Agreement require (x) compliance with any financial ratio or test
(including Section 8.1 hereof, any Consolidated Coverage Ratio test, any
Consolidated Net Leverage Ratio test, any Consolidated Senior Secured Net
Leverage Ratio test, the amount of Consolidated Total Assets or any cap
expressed as a percentage of Consolidated Total Assets) or (y) the absence of a
Default or Event of Default as a condition to (A) the making of any Limited
Condition Acquisition or (B) the consummation of any transaction in connection
with any Limited Condition Acquisition (including the assumption or incurrence
of Indebtedness or Liens in connection therewith), the determination of whether
the relevant condition is satisfied may be made, at the election of the
Borrower, at the time of (or on the basis of the financial statements for the
most recently ended Test Date at the time of) either (I) the execution of the
definitive agreement with respect to such Limited Condition Acquisition or (II)
the consummation of such Limited Condition Acquisition, in each case, after
giving effect to the relevant Limited Condition Acquisition or other transaction
and any related Indebtedness or Liens on a pro forma basis.

(2)Notwithstanding the foregoing, if the Borrower has made an election to test
at the time of the execution of the definitive agreement with respect to a
Limited Condition Acquisition or the consummation of any transaction in
connection with any Limited Condition Acquisition, then, in connection with any
subsequent calculation of any ratio or test on or following the relevant
determination date, and prior to the earlier of (x) the date on which such
Limited Condition Acquisition is consummated or (y) the date that the definitive
agreement for such

52

 

--------------------------------------------------------------------------------

 

Limited Condition Acquisition is terminated or expires without consummation of
such Limited Condition Acquisition, any such ratio or test shall be calculated
on (A) a pro forma basis assuming such Limited Condition Acquisition or any
transactions in connection therewith (including any incurrence of Indebtedness,
Liens and the use of proceeds thereof) has been consummated, and also on (B) a
standalone basis without giving effect to such Limited Condition Acquisition and
any such transactions in connection therewith.

(3)Notwithstanding anything to the contrary herein, with respect to any amounts
incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement under Section 4.17 or any covenant that does not
require compliance with a financial ratio (any such amounts, the “Fixed
Amounts”) substantially concurrently with any amounts incurred or transactions
entered into (or consummated) in reliance on a provision of this Agreement under
Section 4.17 or the same covenant as such Fixed Amount that requires compliance
with a financial ratio (including Section 8.1 hereof, any Consolidated Net
Leverage Ratio test or any Consolidated Senior Secured Net Leverage Ratio test)
(any such amounts, the “Incurrence-Based Amounts”), it is understood and agreed
that the Fixed Amounts being substantially concurrently incurred shall be
disregarded in the calculation of the financial ratio or test applicable to such
substantially concurrent utilization of the Incurrence-Based Amounts under
Section 4.17 or the same covenant as such Fixed Amount.

(4)Notwithstanding anything to the contrary herein, Consolidated EBITDA,
Consolidated Net Income and any financial ratios or tests, including the
Consolidated Coverage Ratio, Consolidated Net Leverage Ratio and the
Consolidated Senior Secured Net Leverage Ratio, shall be calculated in the
manner prescribed by this Section 1.3(d) or (e), as applicable; provided that
notwithstanding anything to the contrary in clauses (i), (ii), (iii) or (iv) of
this Section 1.3(d) or Section 1.3(e), as applicable, when calculating the
Consolidated Senior Secured Net Leverage Ratio for purposes of determining
actual compliance (and not compliance on a pro forma basis or determining
compliance giving pro forma effect to a transaction) with Section 8.1, the
events described in this Section 1.3(d) or Section 1.3(e) that occurred
subsequent to the end of the period of four consecutive fiscal quarters ended on
the most recent Test Date shall not be given pro forma effect:

(1)if since the beginning of such period the Borrower or any Restricted
Subsidiary has Incurred any Indebtedness that remains outstanding on such date
of determination or if the transaction giving rise to the need to calculate
Consolidated EBITDA, Consolidated Interest Expense or any financial ratio or
test is an Incurrence of Indebtedness, Consolidated EBITDA, Consolidated
Interest Expense or such ratio or test for such period shall be calculated after
giving effect on a pro forma basis to such Indebtedness as if such Indebtedness
had been Incurred on the first day of such period (except that in making such
computation, the amount of Indebtedness under any revolving credit facility
outstanding on the date of such calculation shall be computed based on (A) the
average daily balance of such Indebtedness during such four fiscal quarters or
such shorter period for which such facility was outstanding or (B) if such
facility was created after the end of such four fiscal quarters, the average
daily balance of such

53

 

--------------------------------------------------------------------------------

 

Indebtedness during the period from the date of creation of such facility to the
date of such calculation);

(2)if since the beginning of such period the Borrower or any Restricted
Subsidiary has repaid, repurchased, redeemed, defeased or otherwise acquired,
retired or discharged any Indebtedness that is no longer outstanding on such
date of determination (each, a “Discharge”) or if the transaction giving rise to
the need to calculate Consolidated EBITDA, Consolidated Interest Expense or any
financial ratio or test involves a Discharge of Indebtedness (in each case other
than Indebtedness Incurred under any revolving credit facility unless such
Indebtedness has been permanently repaid), then Consolidated EBITDA,
Consolidated Interest Expense or such financial ratio or test for such period
shall be calculated after giving effect on a pro forma basis to such Discharge
of such Indebtedness, including with the proceeds of such new Indebtedness, as
if such Discharge had occurred on the first day of such period;

(3)if since the beginning of such period the Borrower or any Restricted
Subsidiary shall have disposed of any company, any business or any group of
assets constituting an operating unit of a business (any such disposition, a
“Sale”), the Consolidated EBITDA for such period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the assets that
are the subject of such Sale for such period or increased by an amount equal to
the Consolidated EBITDA (if negative) attributable thereto for such period and
Consolidated Interest Expense for such period shall be reduced by an amount
equal to (A) the Consolidated Interest Expense attributable to any Indebtedness
of the Borrower or any Restricted Subsidiary repaid, repurchased, redeemed,
defeased or otherwise acquired, retired or discharged with respect to the
Borrower and its continuing Restricted Subsidiaries in connection with such Sale
for such period (including but not limited to through the assumption of such
Indebtedness by another Person) plus (B) if the Capital Stock of any Restricted
Subsidiary is sold, the Consolidated Interest Expense for such period
attributable to the Indebtedness of such Restricted Subsidiary to the extent the
Borrower and its continuing Restricted Subsidiaries are no longer liable for
such Indebtedness after such Sale, and any financial ratio or test shall be
calculated after giving pro forma effect to such Sale as if such Sale had
occurred on the first day of such period;

(4)if since the beginning of such period the Borrower or any Restricted
Subsidiary (by merger, consolidation or otherwise) shall have made an Investment
in any Person that thereby becomes a Restricted Subsidiary, or otherwise
acquired any company, any business or any group of assets constituting an
operating unit of a business in a Permitted Acquisition, including any such
Investment or acquisition occurring in connection with a transaction causing a
calculation to be made hereunder (any such Investment or acquisition, a
“Purchase”), Consolidated EBITDA,

54

 

--------------------------------------------------------------------------------

 

Consolidated Interest Expense or any financial ratio or test for such period
shall be calculated after giving pro forma effect thereto (including the
Incurrence of any related Indebtedness) as if such Purchase occurred on the
first day of such period;

(5)if since the beginning of such period any Person became a Restricted
Subsidiary or was merged or consolidated with or into the Borrower or any
Restricted Subsidiary, and since the beginning of such period such Person shall
have Discharged any Indebtedness or made any Sale or Purchase that would have
required an adjustment pursuant to clause (ii), (iii) or (iv) of Section 1.3(d)
if made by the Borrower or a Restricted Subsidiary since the beginning of such
period, Consolidated EBITDA, Consolidated Interest Expense or any financial
ratio or test  for such period shall be calculated after giving pro forma effect
thereto as if such Discharge, Sale or Purchase occurred on the first day of such
period; and

(6)whenever pro forma effect is to be given to any Sale, Purchase or other
transaction, or the amount of income or earnings relating thereto and the amount
of Consolidated Interest Expense associated with any Indebtedness Incurred or
repaid, repurchased, redeemed, defeased or otherwise acquired, retired or
discharged in connection therewith, the pro forma calculations in respect
thereof (including without limitation in respect of anticipated cost savings,
synergies or annualized impact of buyer fee increases relating to any such Sale,
Purchase or other transaction) shall be as determined in good faith by the Chief
Financial Officer or a Responsible Officer of the Borrower.  If any Indebtedness
bears a floating rate of interest and is being given pro forma effect, the
interest expense on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Hedge Agreement applicable to such
Indebtedness).  If any Indebtedness bears, at the option of the Borrower or a
Restricted Subsidiary, a rate of interest based on a prime or similar rate, a
eurocurrency interbank offered rate or other fixed or floating rate, and such
Indebtedness is being given pro forma effect, the interest expense on such
Indebtedness shall be calculated by applying such optional rate as the Borrower
or such Restricted Subsidiary may designate.  If any Indebtedness that is being
given pro forma effect was Incurred under a revolving credit facility, the
interest expense on such Indebtedness shall be computed based upon the average
daily balance of such Indebtedness during the applicable period.  Interest on a
Capital Lease Obligation shall be deemed to accrue at an interest rate
determined in good faith by a responsible financial or accounting officer of the
Borrower to be the rate of interest implicit in such Capital Lease Obligation in
accordance with GAAP.

(5)For the purposes of calculating Consolidated EBITDA, Consolidated Interest
Expense or any financial ratio or test for any period of four consecutive fiscal
quarters (each, a “Reference Period”), (i) if at any time during such Reference
Period the Borrower

55

 

--------------------------------------------------------------------------------

 

or any Restricted Subsidiary shall have made any Material Disposition or
designated any Restricted Subsidiary as an Unrestricted Subsidiary, the
Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition or designation for such Reference
Period or increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period and (ii) if during such Reference
Period the Borrower or any Restricted Subsidiary shall have made a Material
Acquisition or designated any Unrestricted Subsidiary as a Restricted
Subsidiary, Consolidated EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto, as if such Material Acquisition or
designation occurred on the first day of such Reference Period; provided that,
notwithstanding anything to the contrary contained herein, with respect to the
Acquisition (a) Consolidated EBITDA for the fiscal quarters ended June 30, 2019,
March 31, 2019 and December 31, 2018 shall be as set forth in the definition of
Consolidated EBITDA and (b) Consolidated Interest Expense for the fiscal quarter
periods ending on September 30, 2019, December 31, 2019 and March 31, 2020 shall
be calculated as set forth in the definition of Consolidated Interest Expense.
As used herein, “Material Acquisition” means any acquisition of property or
series of related acquisitions of property that (a) constitutes assets
comprising all or substantially all of an operating unit of a business or
constitutes all or substantially all of the common stock of a Person and (b)
involves the payment of consideration by the Borrower and its Restricted
Subsidiaries in excess of $10,000,000; and “Material Disposition” means any
Disposition of property or series of related Dispositions of property that
yields gross proceeds to the Borrower or any of its Restricted Subsidiaries in
excess of $10,000,000.

Divisions

.  For all purposes under the Loan Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (1) any reference to a merger, transfer, consolidation,
amalgamation, consolidation, assignment, sale, disposition or transfer, or
similar term, shall be deemed to apply to a division of or by a limited
liability company, or an allocation of assets to a series of a limited liability
company (or the unwinding of such a division or allocation), as if it were a
merger, transfer, consolidation, amalgamation, consolidation, assignment, sale,
disposition or transfer, or similar term, as applicable, to, of or with a
separate Person and (2) any division of a limited liability company shall
constitute a separate Person hereunder (and each division of any limited
liability company that is a Subsidiary, joint venture or any other like term
shall also constitute such a Person or entity).

Interest Rates; LIBOR Notification

.  As of the Closing Date, the interest rate on Eurocurrency Loans is determined
by reference to the LIBO Rate, which is derived from the London interbank
offered rate. The Administrative Agent will notify the Borrower, pursuant
Section 4.7(b), in advance of any change to the reference rate upon which the
interest rate on Eurocurrency Loans is based.  However, the Administrative Agent
does not warrant or accept any responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or the rate in the definition of
“LIBO Rate” or with respect to any alternative or successor rate thereto, or
replacement rate thereof, including without limitation, whether the composition
or characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 4.7(b), will be
similar to, or produce the same value or economic equivalence of, the LIBO Rate
or have

56

 

--------------------------------------------------------------------------------

 

the same volume or liquidity as did the London interbank offered rate prior to
its discontinuance or unavailability.

Cashless Rollovers

.  Notwithstanding anything to the contrary contained in this Agreement or in
any other Loan Document, to the extent that any Lender extends the maturity date
of, or replaces, renews or refinances, any of its then-existing Loans with
Incremental Loans, Refinancing Term Loans, Refinancing Revolving Loans, Extended
Loans or loans incurred under a new credit facility, in each case, to the extent
such extension, replacement, renewal or refinancing is effected by means of a
“cashless roll” by such Lender, such extension, replacement, renewal or
refinancing shall be deemed to comply with any requirement hereunder or any
other Loan Document that such payment be made “in immediately available funds”,
“in cash” or any other similar requirement.

Compliance with Certain Sections

. For purposes of determining compliance with Section 8, in the event that any
Lien, Investment, Indebtedness (whether at the time of incurrence or upon
application of all or a portion of the proceeds thereof), Disposition,
Restricted Payment, Affiliate transaction, Contractual Obligation, prepayment of
Indebtedness or other transaction meets the criteria of one, or more than one,
of the “baskets” or categories of transactions then permitted pursuant to any
clause or subsection of a particular covenant under Section 8, such transaction
(or portion thereof) at any time shall be permitted under one or more of such
clauses at the time of such transaction or any later time from time to time, in
each case, as determined by the Borrower in its sole discretion at such time and
thereafter may be reclassified by the Borrower in any manner not expressly
prohibited by this Agreement.

Exchange Rates; Currency Equivalents; Basket Calculations

.  

(1)The Administrative Agent shall determine the Exchange Rates as of each
Valuation Date to be used for calculating Dollar Equivalent amounts of
extensions of credit and amounts outstanding hereunder denominated in other
Approved Currencies.  Such Exchange Rates shall become effective as of such
Valuation Date and shall be the Exchange Rates employed in converting any
amounts between the applicable currencies until the next Valuation Date to
occur.  Except for purposes of financial statements delivered by the Borrower
hereunder or except as otherwise provided herein, the applicable amount of any
currency (other than Dollars) for purposes of the Loan Documents shall be the
Dollar Equivalent of such currency as so determined by the Administrative Agent.

(2)Whenever in this Agreement in connection with a borrowing, conversion,
continuation or prepayment of a Eurocurrency Loan, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such borrowing,
Eurocurrency Loan is denominated in another Approved Currency, such amount shall
be the relevant Foreign Currency Equivalent of such Dollar amount (rounded to
the nearest unit of such other Approved Currency, with 0.5 or a unit being
rounded upward), as determined by the Administrative Agent.

(3)For purposes of determining compliance with the Consolidated Coverage Ratio,
Consolidated Net Leverage Ratio and Consolidated Senior Secured Net Leverage
Ratio, the amount of any Indebtedness denominated in any currency other than
Dollars

57

 

--------------------------------------------------------------------------------

 

will be converted into Dollars based on the relevant currency exchange rate in
effect on the date of the financial statements on which the applicable
Consolidated EBITDA is calculated.

(4)For the avoidance of doubt, in the case of a Loan denominated in an Approved
Currency other than Dollars, except as expressly provided herein, all interest
and fees shall accrue and be payable thereon based on the actual amount
outstanding in such Approved Currency (without any translation into the Dollar
Equivalent thereof).

Section 2.

AMOUNT AND TERMS OF TERM LOANS

Term Loans

.  Subject to the terms and conditions hereof, (1) each Initial Term Lender
severally agrees to makemade a Term Loan denominated in Dollars to the Borrower
on the Closing Date in an amount not to exceed the amount of such Initial Term
Lender’s Initial Term Commitment as ofon the Closing Date and (2) each Term
Lender that holds Term Commitments under any Incremental Term Loan Facility
agrees to make a Term Loan to the Borrower as and when set forth in the
applicable Incremental Commitment Agreement.  Term Loans shall be either
Eurocurrency Loans or Base Rate Loans, as determined by the Borrower and
notified to the Administrative Agent in accordance with Sections 2.2 and
4.3.  The Initial Term Commitments shall automatically terminateterminated upon
funding of the Initial Term Loans on the Closing Date.

Procedure for the Initial Term Loan Borrowing

.  (1)  The Borrower shall give the Administrative Agent irrevocable notice,
which must be received by the Administrative Agent prior to 5:00 p.m., New York
City time, one Business Day prior to the anticipated Closing Date, requesting
that the Initial Term Lenders make Initial Term Loans on the Closing Date and
specifying the amount to be borrowed.  Upon receipt of such notice, the
Administrative Agent shall promptly notify each Initial Term Lender
thereof.  Not later than 1:00 p.m., New York City time, on the Closing Date,
each Initial Term Lender shall make available to the Administrative Agent at the
Funding Office an amount in immediately available funds equal to the Initial
Term Loans to be made by such Initial Term Lender.

(2)The Administrative Agent shall credit the account of the Borrower on the
books of such office of the Administrative Agent with the aggregate amounts made
available to the Administrative Agent by the Initial Term Lenders in immediately
available funds.

Repayment of Initial Term Loans

.  The Initial Term Loans shall mature and be payable in full on the date that
is seven (7) years after the Closing Date, and shall also be repayable prior to
that date in consecutive quarterly installments, each of which shall be in an
amount equal to such Lender’s Term Percentage of 0.25% of the original aggregate
principal amount of the Initial Term Loans outstanding on the ClosingFirst
Amendment Effective Date after giving effect to Section 2.1 hereof, due
commencing on January 1, 2020 and continuing on the first day of each
consecutive April, July, October and January thereafter.

Section 3.

AMOUNT AND TERMS OF REVOLVING COMMITMENTS

Revolving Commitments

.  (1)  Subject to the terms and conditions hereof, each Revolving Lender
severally agrees to make revolving credit loans (“Revolving Loans”) denominated
in Dollars or any other Approved Currency to the Borrower from time to time
during

58

 

--------------------------------------------------------------------------------

 

the Revolving Commitment Period in an aggregate principal amount at any one time
outstanding which, when added to such Lender’s Revolving Extensions of Credit
then outstanding, does not exceed the amount of such Lender’s Revolving
Commitment.  Revolving Loans that are repaid may be reborrowed during the
Revolving Commitment Period, subject to the terms and conditions hereof.  The
Revolving Loans may from time to time be Eurocurrency Loans or, in the case of
Loans denominated in Dollars, Base Rate Loans, as determined by the Borrower and
notified to the Administrative Agent in accordance with Sections 3.2 and 4.3.

(2)The Borrower shall repay all outstanding Revolving Loans on the Revolving
Termination Date.

Procedure for Revolving Loan Borrowing

.  The Borrower may borrow under the Revolving Commitments during the Revolving
Commitment Period on any Business Day; provided, that the Borrower shall give
the Administrative Agent irrevocable notice, which must be received by the
Administrative Agent prior to (a) 1:00 p.m., New York City time, three Business
Days prior to the requested Borrowing Date, in the case of Eurocurrency Loans,
or (b) 11:00 a.m., New York City time, on the requested Borrowing Date, in the
case of Base Rate Loans and which shall specify (i) the amount and Type of
Revolving Loans to be borrowed, (ii) the requested Borrowing Date and (iii) in
the case of Eurocurrency Loans, the respective amounts of each such Type of
Loan, the respective lengths of the initial Interest Period therefor and the
currency thereof.  Each borrowing under the Revolving Commitments shall be in an
amount equal to (x) in the case of Base Rate Loans, $500,000 or a whole multiple
of $100,000 in excess thereof and (y) in the case of Eurocurrency Loans,
$5,000,000 or a whole multiple of $1,000,000 in excess thereof.  Upon receipt of
any such notice from the Borrower, the Administrative Agent shall promptly
notify each Revolving Lender thereof.  Each Revolving Lender will make the
amount of its pro rata share of each borrowing available to the Administrative
Agent for the account of the Borrower at the Funding Office prior to (i) in the
case of Eurocurrency Loans, 12:00 Noon, New York City time, or (ii) in the case
of Base Rate Loans, 1:00 p.m., New York City time, and, in each case, on the
Borrowing Date requested by the Borrower in funds immediately available to the
Administrative Agent.  Such amounts will then be made available to the Borrower
by the Administrative Agent crediting an account of the Borrower maintained by
the Administrative Agent, in like amounts and funds as received by the
Administrative Agent.

Swingline Commitment

.  (1)  Subject to the terms and conditions hereof, the Swingline Lender may in
its sole discretion make a portion of the credit otherwise available to the
Borrower under the Revolving Commitments from time to time during the Revolving
Commitment Period by making swing line loans in Dollars (“Swingline Loans”) to
the Borrower notwithstanding that after making a requested Swingline Loan, the
sum of (i) the Swingline Lender’s aggregate principal amount of all Revolving
Loans, (ii) the Revolving Percentage of the L/C Obligations and (iii) all
outstanding Swingline Loans may exceed the Swingline Lender’s Revolving
Commitment; provided, that (i) the aggregate principal amount of Swingline Loans
outstanding at any time shall not exceed the Swingline Commitment, (ii) the
Borrower shall not request any Swingline Loan if, after giving effect to the
making of such Swingline Loan, the aggregate amount of the Available Revolving
Commitments would be less than zero, and (iii) the Swingline Lender shall not be
required to make any Swingline Loans under this Section 3.3 at any time when an
Event of Default has occurred and is continuing.  Subject to the foregoing,
Swingline Loans may be repaid and reborrowed from time to time.

59

 

--------------------------------------------------------------------------------

 

(2)Swingline Loans shall be Base Rate Loans only.

(3)The Borrower shall repay all outstanding Swingline Loans (i) on each
Borrowing Date for Revolving Loans, (ii) on the Revolving Termination Date,
(iii) on a weekly basis as determined by the Swingline Lender and (iv) on demand
by the Swingline Lender at any time when an Event of Default has occurred and is
continuing.

Procedure for Swingline Borrowing; Refunding of Swingline Loans; Successor
Swingline Lenders

.  (1)  Whenever the Borrower desires that the Swingline Lender make Swingline
Loans it shall give the Swingline Lender irrevocable notice not later than 1:00
p.m., New York City time, on the proposed Borrowing Date, specifying (i) the
amount to be borrowed and (ii) the requested Borrowing Date (which shall be a
Business Day during the Revolving Commitment Period) and such notice shall
constitute certification by the Borrower to the Swingline Lender that the unused
portion of the Revolving Facility is greater than or equal to the Swingline
Loans and the Swingline Lender shall be entitled to rely conclusively on such
certification.  Each borrowing of Swingline Loans shall be in an amount equal to
$100,000 or a whole multiple of $100,000 in excess thereof.  Not later than 3:00
p.m., New York City time, on the Borrowing Date specified in a notice in respect
of Swingline Loans, the Swingline Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the amount of the Swingline Loan to be made by the Swingline
Lender.  The Administrative Agent shall make the proceeds of such Swingline Loan
available to the Borrower on such Borrowing Date by depositing such proceeds in
the account of the Borrower with the Administrative Agent on such Borrowing Date
in immediately available funds.

(2)The Swingline Lender may at any time, on behalf of the Borrower (which hereby
irrevocably authorizes the Swingline Lender to do so), request a borrowing of
Revolving Loans in an amount equal to the aggregate outstanding Swingline Loans
and apply the proceeds of such borrowing to the repayment of the Swingline
Loans.  Each Revolving Lender agrees to fund its Revolving Percentage of any
such borrowing so requested in immediately available funds, not later than 10:00
a.m., New York City time, on the first Business Day after the date of such
borrowing is requested.  The proceeds of such Revolving Loans shall immediately
be made available by the Administrative Agent to the Swingline Lender for
application to the repayment of Swingline Loans.  The Borrower agrees to pay,
and irrevocably authorizes the Swingline Lender and Administrative Agent to
charge the Borrower’s accounts with the Swingline Lender or Administrative Agent
as necessary to pay, all outstanding Swingline Loans to the extent amounts
received from the Revolving Lenders upon any such request are not sufficient to
repay the outstanding Swingline Loans.

(3)If the Swingline Lender at any time determines that it is precluded from
making a request for a borrowing of Revolving Loans pursuant to Section 3.4(b),
whether by reason of the occurrence of a Default described in Section 9(f) or
otherwise for any reason, each Revolving Lender hereby purchases from the
Swingline Lender an undivided participating interest in the then outstanding
Swingline Loans (a “Swingline Participation Amount”) and shall promptly upon
demand of the Swingline Lender complete such purchase at par by paying to the
Swingline Lender an amount equal to such Revolving Lender’s Revolving Percentage
of the aggregate outstanding Swingline Loans.

60

 

--------------------------------------------------------------------------------

 

(4)Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
that if any such payment is required to be returned, such Revolving Lender will
return to the Swingline Lender any portion thereof previously distributed to it
by the Swingline Lender.

(5)Each Revolving Lender’s obligation to make the Loans referred to in Section
3.4(b) and to purchase participating interests pursuant to Section 3.4(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including: (i) any setoff, counterclaim, recoupment, defense or other right that
such Revolving Lender or the Borrower may have against the Swingline Lender, the
Borrower or any other Person for any reason whatsoever; (ii) the occurrence or
continuance of any Default or the failure to satisfy any of the conditions
specified in Section 6; (iii) any adverse change in the condition (financial or
otherwise) of the Borrower; (iv) any breach of this Agreement or any other Loan
Document by the Borrower, any other Loan Party or any other Revolving Lender; or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

(6)The Swingline Lender may be replaced at any time by written agreement among
the Borrower, the Administrative Agent, the replaced Swingline Lender and the
successor Swingline Lender.  The Administrative Agent shall notify the Lenders
of any such replacement of a Swingline Lender.  At the time any such replacement
shall become effective, the Borrower shall pay all unpaid interest accrued for
the account of the replaced Swingline Lender pursuant to Section 4.5(b).  From
and after the effective date of any such replacement, (x) the successor
Swingline Lender shall have all the rights and obligations of the replaced
Swingline Lender under this Agreement with respect to Swingline Loans made
thereafter and (y) references herein to the term “Swingline Lender” shall be
deemed to refer to such successor or to any previous Swingline Lender, or to
such successor and all previous Swingline Lenders, as the context shall
require.  After the replacement of a Swingline Lender hereunder, the replaced
Swingline Lender shall remain a party hereto and shall continue to have all the
rights and obligations of a Swingline Lender under this Agreement with respect
to Swingline Loans made by it prior to its replacement, but shall not be
required to make additional Swingline Loans.

(7)Subject to the appointment and acceptance of a successor Swingline Lender,
any Swingline Lender may resign as a Swingline Lender at any time upon thirty
days’ prior written notice to the Administrative Agent, the Borrower and the
Lenders, in which case, such Swingline Lender shall be replaced in accordance
with Section 3.4(f) above.

Commitment Fees, etc.

  (1)  The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Lender a commitment fee for the period from and including the
Closing Date to the last day of the Revolving Commitment Period, computed at the
Commitment Fee Rate on the average daily amount of the Available Revolving
Commitment of such Lender during the period for which payment is made, payable
quarterly in

61

 

--------------------------------------------------------------------------------

 

arrears on the first day of each April, July, October and January and on the
Revolving Termination Date, commencing on the first of such dates to occur after
the Closing Date.

(2)The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates agreed to in writing by the Borrower and the
Administrative Agent.

Termination or Reduction of Revolving Commitments

.  The Borrower shall have the right, upon not less than three Business Days’
notice to the Administrative Agent, to terminate the Revolving Commitments or,
from time to time, to reduce the amount of the Revolving Commitments, which
notice may be conditioned upon the occurrence of any other transaction and, if
such condition is not satisfied on or prior to the date specified in such
notice, may be revoked by the Borrower; provided, that no such termination or
reduction of Revolving Commitments shall be permitted if, after giving effect
thereto and to any prepayments of the Revolving Loans and Swingline Loans made
on the effective date thereof, the Total Revolving Extensions of Credit would
exceed the Total Revolving Commitments.  Any such reduction shall be in an
amount equal to $500,000, or a whole multiple thereof or the Total Revolving
Commitment, and shall reduce permanently the Revolving Commitments then in
effect.  Unless previously terminated in accordance with the terms hereof, the
Revolving Commitments shall automatically terminate on the Revolving Termination
Date.

Letter of Credit Commitment

.  (1)  Subject to the terms and conditions hereof, each Issuing Lender (other
than any Issuing Lender referred to in clause (b) of the definition of “Issuing
Lender”), in reliance on the agreements of the other Revolving Lenders set forth
in Section 3.10(a), agrees to issue, on a sight basis, letters of credit
(“Letters of Credit”) for the account of the Borrower (or for the account of any
Subsidiary of the Borrower if the Borrower requests a Letter of Credit for such
Subsidiary’s account; provided, that notwithstanding that a Letter of Credit may
be issued or outstanding hereunder in support of any obligations of, or for the
account of, a Subsidiary of the Borrower, the Borrower shall be obligated to
reimburse each Issuing Lender hereunder for any and all drawings under such
Letter of Credit; provided, further, that the Borrower shall act as the
applicant of each Letter of Credit on behalf of a Subsidiary) on any Business
Day at any time and from time to time until the date that is ten days prior to
the Revolving Termination Date, in such form as may be approved from time to
time by such Issuing Lender; provided, that the applicable Issuing Lender shall
have no obligation to cause any Letter of Credit to be issued if, after giving
effect to such issuance, (i) the L/C Obligations would exceed the Total L/C
Commitments, (ii) the aggregate amount of the Available Revolving Commitments
would be less than zero, (iii) [reserved] or (iv) the available balance of all
outstanding Letters of Credit issued by such Issuing Lender would exceed such
Issuing Lender’s L/C Commitment; provided, that each Issuing Lender, may at its
sole discretion issue a Letter of Credit although after giving effect to such
issuance the stated amount of all outstanding Letters of Credit issued by such
Issuing Lender would exceed its L/C Commitment, so long as after giving effect
to such issuance the L/C Obligations would not exceed the Total L/C Commitments;
provided, further, that Barclays Bank PLC shall be under no obligation to issue
commercial or trade Letters of Credit.  In the event of any conflict between the
terms and conditions of this Agreement and the terms and conditions of any
Application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the applicable Issuing Lender relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.  Each Letter
of Credit shall be denominated in Dollars and expire no later than the earlier
of (i) the first anniversary of its date of issuance and (ii) the date that is
five

62

 

--------------------------------------------------------------------------------

 

days prior to the Revolving Termination Date; provided, that any Letter of
Credit with a one-year term may provide, with the consent of the applicable
Issuing Lender, for the automatic extension thereof for additional periods of up
to one year (which shall in no event extend beyond the date referred to in
clause (ii) above).  If, as of the Revolving Termination Date, any Letter of
Credit for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then undrawn amount of all outstanding
Letters of Credit with all such Cash Collateral or Backstop L/Cs denominated in
Dollars.  “Cash Collateralize” shall mean to (i) pledge and deposit with or
deliver to the Administrative Agent, for the benefit of the applicable Issuing
Lender and the Lenders, as collateral for the L/C Obligations, cash or deposit
account balances of deposit accounts under the sole dominion and control of the
Administrative Agent on terms reasonably satisfactory to the Administrative
Agent in an amount equal to 100% of the total amount then available under the
applicable Letters of Credit pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent and such Issuing Lender
(which documents are hereby consented to by the Lenders) (“Cash Collateral”) or
(ii) deliver to the applicable Issuing Lender one or more backstop letters of
credit in form and substance reasonably acceptable to, and issued by financial
institutions reasonably acceptable to the applicable Issuing Lender that has
issued such Letter of Credit and the Administrative Agent (each such letter of
credit, a “Backstop L/C”).  Derivatives of such above defined terms shall have
corresponding meanings.

(2)No Issuing Lender shall at any time be obligated to cause any Letter of
Credit to be issued hereunder if such issuance would conflict with, or cause
such Issuing Lender or any L/C Participant to exceed any limits imposed by, any
applicable Requirement of Law or such Issuing Lender’s internal policies
relating to the issuance of Letters of Credit.

(3)The Borrower may, at any time and from time to time with the consent of the
Administrative Agent (which consent shall not be unreasonably withheld or
delayed) and such Lender being so designated, designate one or more additional
Lenders to act as an issuing lender under the terms of this Agreement.  Any
Lender designated as an issuing lender pursuant to this Section 3.7(c) shall be
deemed to be an “Issuing Lender” (in addition to being a Lender) in respect of
Letters of Credit issued or to be issued by such Lender, and, with respect to
such Letters of Credit, such term shall thereafter apply to the other Issuing
Lender or Issuing Lenders and such Lender.

(4) The Borrower hereby agrees that each Existing Letter of Credit shall be
deemed to be a Letter of Credit under this Agreement as of the date on which the
Lender that issued such Existing Letter of Credit becomes a Revolving Lender
hereunder.

(5)Any Issuing Lender may be replaced at any time by written agreement among the
Borrower, the Administrative Agent, the replaced Issuing Lender and the
successor Issuing Lender.  The Administrative Agent shall notify the Lenders of
any such replacement of an Issuing Lender.  At the time any such replacement
shall become effective, the Borrower shall pay all unpaid fees accrued for the
account of the replaced Issuing Lender pursuant to Section 3.9.  From and after
the effective date of any such replacement, (x) the successor Issuing Lender
shall have all the rights and obligations of the replaced Issuing Lender under
this Agreement with respect to Letters of Credit to be issued thereafter and
(y) references herein to the term “Issuing Lender” shall be deemed to refer to
such successor or to any previous Issuing Lender, or to such successor and all
previous Issuing Lenders, as the context shall require.  After the

63

 

--------------------------------------------------------------------------------

 

replacement of an Issuing Lender hereunder, the replaced Issuing Lender shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Lender under this Agreement with respect to Letters of Credit
issued by it prior to such replacement, but shall not be required to issue
additional Letters of Credit or amend or extend any outstanding Letter of Credit
issued by it.

(6)Any Issuing Lender may resign as an Issuing Lender at any time upon thirty
days’ prior written notice to the Administrative Agent and the Borrower, in
which case, such Issuing Lender may be replaced in accordance with Section
3.7(e).

Procedure for Issuance of Letters of Credit

.  (1)  The Borrower may from time to time request that any Issuing Lender
(other than any Issuing Lender referred to in clause (b) of the definition of
“Issuing Lender”) issue a Letter of Credit by delivering to such Issuing Lender
at its address for notices specified herein an Application therefor, completed
to the reasonable satisfaction of such Issuing Lender, and such other
certificates, documents and other papers and information as such Issuing Lender
may reasonably request.  Upon receipt of any Application, such Issuing Lender
will notify the Administrative Agent of the amount, the beneficiary and the
requested expiration of the requested Letter of Credit, and upon receipt of
written confirmation from the Administrative Agent that after giving effect to
the requested issuance, none of the statements specified in clauses (i) through
(iv) of the first sentence of Section 3.7(a) would be true, such Issuing Lender
will process such Application and the certificates, documents and other papers
and information delivered to it in connection therewith to be processed in
accordance with its customary policies and procedures and shall promptly issue
the Letter of Credit requested thereby (but in no event shall any Issuing Lender
be required to issue any Letter of Credit earlier than three Business Days after
its receipt of the Application therefor and all such other certificates,
documents and other papers and information relating thereto) by issuing the
original of such Letter of Credit to the beneficiary thereof or as otherwise may
be agreed to by such Issuing Lender and the Borrower.  Such Issuing Lender shall
furnish a copy of such Letter of Credit to the Borrower (with a copy to the
Administrative Agent) promptly following the issuance thereof.  Such Issuing
Lender shall promptly furnish to the Administrative Agent, which shall in turn
promptly furnish to the Lenders, notice of the issuance of each Letter of Credit
(including the amount thereof).

(2)The making of each request for a Letter of Credit by the Borrower shall be
deemed to be a representation and warranty by the Borrower that such Letter of
Credit may be issued in accordance with, and will not violate the requirements
of, Section 3.7(a) or any Requirement of Law applicable to the Loan
Parties.  Unless each Issuing Lender has received notice from the Administrative
Agent before it issues a Letter of Credit that one or more of the applicable
conditions specified in Section 6.2 are not satisfied, or that the issuance of
such Letter of Credit would violate Section 3.7, then such Issuing Lender may
issue the requested Letter of Credit for the account of the Borrower in
accordance with its customary policies and procedures.

Fees and Other Charges

.  (1)  The Borrower will pay a fee on the undrawn and unexpired amount of each
Letter of Credit at a per annum rate equal to the Applicable Margin then in
effect with respect to Eurocurrency Loans under the Revolving Facility, shared
ratably among the Revolving Lenders and payable quarterly in arrears on each L/C
Fee Payment Date after the issuance date.  In addition, the Borrower shall pay
to each Issuing Lender for its own

64

 

--------------------------------------------------------------------------------

 

account a fronting fee on the undrawn and unexpired amount of each Letter of
Credit issued by such Issuing Lender computed at the rate of 0.125% per annum
and payable quarterly in arrears on each L/C Fee Payment Date.

(2)In addition to the foregoing fees, the Borrower shall pay or reimburse each
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by such Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

Letter of Credit Participations

.  (1)  Each Issuing Lender irrevocably agrees to grant and hereby grants to
each L/C Participant, and, to induce such Issuing Lender to issue Letters of
Credit hereunder, each L/C Participant irrevocably agrees to accept and purchase
and hereby accepts and purchases from such Issuing Lender, on the terms and
conditions set forth below, for such L/C Participant’s own account and risk an
undivided interest equal to such L/C Participant’s Revolving Percentage in such
Issuing Lender’s obligations and rights under and in respect of each Letter of
Credit issued hereunder and the amount of each drawing paid by such Issuing
Lender thereunder.  Each L/C Participant unconditionally and irrevocably agrees
with each Issuing Lender that, if a drawing is paid under any Letter of Credit
for which such Issuing Lender is not reimbursed in full by the Borrower in
accordance with the terms of this Agreement, such L/C Participant shall pay to
the Administrative Agent for the account of such Issuing Lender upon demand of
such Issuing Lender an amount equal to such L/C Participant’s Revolving
Percentage of the amount of such drawing, or any part thereof, that is not so
reimbursed and the Administrative Agent shall promptly forward such amounts to
such Issuing Lender.

(2)If any amount required to be paid by any L/C Participant to the
Administrative Agent for the account of any Issuing Lender pursuant to Section
3.10(a) in respect of any unreimbursed portion of any payment made by such
Issuing Lender under any Letter of Credit is paid to the Administrative Agent
for the account of such Issuing Lender within three Business Days after the date
such payment is due, such L/C Participant shall pay to the Administrative Agent
for the account of such Issuing Lender on demand an amount equal to the product
of (i) such amount, times (ii) the daily average Federal Funds Effective Rate
during the period from and including the date such payment is required to the
date on which such payment is immediately available to such Issuing Lender,
times (iii) a fraction the numerator of which is the number of days that elapse
during such period and the denominator of which is 360.  If any such amount
required to be paid by any L/C Participant pursuant to Section 3.10(a) is not
made available to the Administrative Agent for the account of any Issuing Lender
by such L/C Participant within three Business Days after the date such payment
is due, such Issuing Lender shall be entitled to recover from such L/C
Participant, on demand, such amount with interest thereon calculated from such
due date at the rate per annum applicable to Base Rate Loans under the Revolving
Facility.  A certificate of any Issuing Lender submitted to any L/C Participant
with respect to any amounts owing under this Section 3.10 shall be conclusive in
the absence of manifest error.

(3)Whenever, at any time after any Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.10(a), the Administrative Agent or any
Issuing Lender receives any payment related to such Letter of Credit (whether
directly from the Borrower or otherwise, including proceeds of collateral
applied thereto by such Issuing Lender), or any

65

 

--------------------------------------------------------------------------------

 

payment of interest on account thereof, the Administrative Agent or such Issuing
Lender, as the case may be, will distribute to such L/C Participant its pro rata
share thereof; provided, that if any such payment received by Administrative
Agent or such Issuing Lender, as the case may be, shall be required to be
returned by the Administrative Agent or such Issuing Lender, such L/C
Participant shall return to the Administrative Agent for the account of such
Issuing Lender the portion thereof previously distributed to such L/C
Participant.

Reimbursement Obligation of the Borrower

.  The Borrower agrees to reimburse each Issuing Lender within one Business Day
after such Issuing Lender notifies the Borrower of the date and amount of a
drawing presented under any Letter of Credit paid by such Issuing Lender (or on
the next Business Day, if such notice is received any time after 11:00 a.m., New
York time, on such day) for the amount of such drawing so paid.  Each such
payment shall be made to such Issuing Lender at its address for notices referred
to herein in Dollars and in immediately available funds.  Interest shall be
payable on any such amounts from the date on which the relevant drawing is paid
until payment in full at the rate set forth in (i) until the Business Day next
succeeding the date of the relevant notice, Section 4.5(b) and (ii) thereafter,
Section 4.5(c).

Obligations Absolute

.  The Borrower’s obligations under Section 3.11 shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment that the Borrower may have or have had
against any Issuing Lender, any beneficiary of a Letter of Credit or any other
Person.  The Borrower also agrees with each Issuing Lender that such Issuing
Lender shall not be responsible for, and the Borrower’s Reimbursement
Obligations under Section 3.11 shall not be affected by, among other things, (i)
the validity or genuineness of documents or of any endorsements thereon, even
though such documents shall in fact prove to be invalid, fraudulent or forged,
or any dispute between or among the Borrower and any beneficiary of any Letter
of Credit or any other party to which such Letter of Credit may be transferred
or purportedly transferred or any claims whatsoever of the Borrower against any
beneficiary of such Letter of Credit or any such transferee or purported
transferee, (ii) payment by each Issuing Lender under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iii) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section 3.12, constitute a legal or equitable discharge of,
or provide a right of setoff against, the Borrower’s obligations hereunder.  No
Issuing Lender shall be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and non-appealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such Issuing Lender or any Related Person of such Issuing Lender.  The Borrower
agrees that any action taken by any Issuing Lender under or in connection with
any Letter of Credit or the related drafts or documents, if done in the absence
of gross negligence or willful misconduct and in accordance with the standards
of care specified in the Uniform Commercial Code of the State of New York, shall
be binding on the Borrower and shall not result in any liability of such Issuing
Lender to the Borrower.

Letter of Credit Payments

.  If a compliant drawing shall be presented for payment under any Letter of
Credit, the applicable Issuing Lender that issued such Letter of Credit shall
promptly notify the Administrative Agent who in turn shall promptly notify the
Borrower of

66

 

--------------------------------------------------------------------------------

 

the date and amount thereof.  The responsibility of each Issuing Lender to the
Borrower in connection with any drawing presented for payment under any Letter
of Credit issued by such Issuing Lender shall, in addition to any payment
obligation expressly provided for in such Letter of Credit, be limited to
causing the applicable Issuing Lender that has issued such Letter of Credit to
determine that the documents (including each drawing, if any) delivered under
such Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.

Section 4.

GENERAL PROVISIONS APPLICABLE TO LOANS AND
LETTERS OF CREDIT

Optional Prepayments

.  (1)  The Borrower may at any time and from time to time prepay the Loans, in
whole or in part, without premium or penalty, upon irrevocable notice delivered
to the Administrative Agent (i) no later than 1:00 p.m., New York City time (or
such later time as the Administrative Agent may agree in its sole discretion),
three Business Days prior thereto in the case of Eurocurrency Loans and (ii) and
no later than 1:00 p.m., New York City time (or such later time as the
Administrative Agent may agree in its sole discretion), one Business Day prior
thereto in the case of Loans that are Base Rate Loans, in each case which notice
shall specify the date and amount of prepayment and whether the prepayment is of
Eurocurrency Loans or Base Rate Loans and the currency of the Loan being repaid;
provided, that if a Eurocurrency Loan is prepaid on any day other than the last
day of the Interest Period applicable thereto, the Borrower shall also pay any
amounts owing pursuant to Section 4.11.  Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.  If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein (provided, that a notice of prepayment may
state that such notice is conditioned upon the effectiveness of other credit
facilities or other financing or events, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified date) if such condition is not satisfied), together with (except
in the case of Revolving Loans that are Base Rate Loans and Swingline Loans)
accrued interest to such date on the amount prepaid.  Partial prepayments of
Term Loans and Revolving Loans shall be in an aggregate principal amount of
$500,000 or a whole multiple thereof.  Partial prepayments of Swingline Loans
shall be in an aggregate principal amount of $100,000 or a whole multiple
thereof.

(2)Any optional prepayments of the Term Facilities shall be credited to the
remaining scheduled installments of the Term Facilities thereof as specified by
the Borrower or, if not specified, pro rata to the remaining installments of
each of the Facilities on a pro rata basis.

(3)Notwithstanding the foregoing, a prepayment premium shall apply to any
prepayment of Initial Term Loans occurring on or prior to the six month
anniversary of the ClosingFirst Amendment Effective Date from the proceeds of a
Repricing Transaction in an amount equal to 1.00% of the principal amount of any
Term Loans subject to such prepayment or, in the case of any Repricing
Transaction effected through an amendment, the principal amount of Initial Term
Loans outstanding immediately prior to such amendment of any Term Lender that is
replaced in connection with such amendment pursuant to the Borrower’s exercise
of its mandatory assignment rights to replace a Lender under Section 4.13.

67

 

--------------------------------------------------------------------------------

 

Mandatory Prepayments

.  (1)  If at any time after the Closing Date any Group Member receives any Net
Cash Proceeds from the Incurrence of any Indebtedness (other than Excluded
Indebtedness), the Borrower shall prepay the Term Loans on a pro rata basis on
the date of such receipt in an amount equal to 100% of such Net Cash Proceeds;
provided, that if at the time of such prepayment such Group Member is required
to prepay any Other Applicable Indebtedness (to the extent and if required by
the terms of the definitive documentation governing such other Indebtedness),
then the Borrower may apply 100% of such Net Cash Proceeds to prepay the Term
Loans and prepay, redeem or repurchase such Other Applicable Indebtedness on a
pro rata basis on the date of such receipt; provided, further, that (A) any
prepayment, redemption or repurchase of such Other Applicable Indebtedness shall
be at par (or less than par), (B) the portion of such prepayment amount
allocated to such Other Applicable Indebtedness shall not exceed the amount
required to be allocated to such Other Applicable Indebtedness pursuant to the
terms thereof, (C) the amount of prepayment of the Term Loans that would
otherwise have been required pursuant to this Section 4.2(a) shall be reduced
accordingly and (D) to the extent the holders of such Other Applicable
Indebtedness decline to have such Indebtedness prepaid, redeemed or repurchased,
the declined amount shall promptly (and in any event within 10 Business Days
after the date of such rejection) be applied to prepay the Term Loans in
accordance with the terms hereof.

(2)If at any time after the Closing Date any Group Member receives any Net Cash
Proceeds from any Asset Sale or Recovery Event in an amount exceeding
$25,000,000 in any fiscal year, then, the Borrower shall (i) if no Reinvestment
Notice shall have been delivered in respect thereof, prepay the Term Loans on a
pro rata basis on the fifth Business Day following the date of such receipt in
an amount equal to 100% of such excess Net Cash Proceeds or (ii) if a
Reinvestment Notice has been delivered in respect thereof, prepay the Term Loans
in an amount equal to the Reinvestment Prepayment Amount, if any, on a pro rata
basis on the Reinvestment Prepayment Date; provided, that if at the time of such
prepayment the Borrower or such Group Member is required to prepay any Other
Applicable Indebtedness (to the extent and if required by the terms of the
definitive documentation governing such other Indebtedness), then the Borrower
may apply 100% of such excess Net Cash Proceeds (or the Reinvestment Prepayment
Amount, as applicable) to prepay the Term Loans and prepay, redeem or repurchase
such Other Applicable Indebtedness on a pro rata basis on the date of such
receipt; provided, further, that (A) any prepayment, redemption or repurchase of
such Other Applicable Indebtedness shall be at par (or less than par), (B) the
portion of such prepayment amount allocated to such Other Applicable
Indebtedness shall not exceed the amount required to be allocated to such Other
Applicable Indebtedness pursuant to the terms thereof, (C) the amount of
prepayment of the Term Loans that would otherwise have been required pursuant to
this Section 4.2(b) shall be reduced accordingly, and (D) to the extent the
holders of such Other Applicable Indebtedness decline to have such Indebtedness
prepaid, redeemed or repurchased, the declined amount shall promptly (and in any
event within 10 Business Days after the date of such rejection) be applied to
prepay the Term Loans in accordance with the terms hereof.  

(3)Within 5 Business Days after the date the Borrower is required to deliver
financial statements pursuant to Section 7.1(a)(i) starting with the fiscal year
ending on March 31, 2021, and the related Compliance Certificate pursuant to
Section 7.2(a), the Borrowers shall prepay outstanding Term Loans in an
aggregate principal amount equal to the Required Prepayment Percentage of Excess
Cash Flow for the fiscal year then ended less the aggregate amount of all
voluntary prepayment of principal of Term Loans pursuant to Section 4.1 during

68

 

--------------------------------------------------------------------------------

 

such fiscal year to the extent such payments were not and have not been funded
with additional long-term Indebtedness (other than Revolving Loans) or the use
of the Available Amount; provided that such prepayment shall only be required
under this Section 4.2(c) if the net amount required to be prepaid in any fiscal
year is greater than or equal to $25,000,000; provided, that if at the time of
such prepayment the Borrower or such Group Member is required to prepay any
Other Applicable Indebtedness (to the extent and if required by the terms of the
definitive documentation governing such other Indebtedness), then the Borrower
may apply such amount otherwise required to be applied as a prepayment pursuant
to this Section 4.2(c) on a pro rata basis to the prepayment of the Term Loans
to the repurchase or prepayment of the Other Applicable Indebtedness (determined
on the basis of the aggregate outstanding principal amount of the Term Loans and
Other Applicable Indebtedness (or accreted amount if such Other Applicable
Indebtedness is issued with original issue discount) at such time; provided,
further, that (A) any prepayment, redemption or repurchase of such Other
Applicable Indebtedness shall be at par (or less than par), (B) the portion of
such prepayment amount allocated to such Other Applicable Indebtedness shall not
exceed the amount required to be allocated to such Other Applicable Indebtedness
pursuant to the terms thereof, (C) the amount of prepayment of the Term Loans
that would otherwise have been required pursuant to this Section 4.2(c) shall be
reduced accordingly, and (D) to the extent the holders of such Other Applicable
Indebtedness decline to have such Indebtedness prepaid, redeemed or repurchased,
the declined amount shall promptly (and in any event within 10 Business Days
after the date of such rejection) be applied to prepay the Term Loans in
accordance with the terms hereof.

(4)If at any time after the Closing Date, the aggregate Revolving Extensions of
Credit then outstanding exceed the Revolving Commitments then in effect, the
Borrower (without notice or demand) shall immediately prepay outstanding
Swingline Loans or Revolving Loans and pay any unpaid Reimbursement Obligations
(or, if no Swingline Loans or Revolving Loans are outstanding, Cash
Collateralize outstanding Letters of Credit) in an amount sufficient to
eliminate any such excess.

(5)Mandatory prepayments of Term Loans (i) shall be applied to Base Rate Loans
and Eurocurrency Loans on a pro rata basis and (ii) shall be accompanied by
accrued interest to the date of such prepayment on the amount prepaid.  Each
such prepayment shall be credited to the remaining scheduled installments of the
Term Facilities thereof as specified by the Borrower or, if not specified, to
the next eight scheduled quarterly installments of the Term Loans in direct
order of maturity and thereafter to the remaining scheduled quarterly
installments of the Term Loans on a pro rata basis.

(6)Other than with respect to mandatory prepayments upon the Incurrence of any
Permitted Pari Passu Refinancing Debt, Permitted Junior Refinancing Debt or
other Credit Agreement Refinancing Indebtedness pursuant to Section 4.2(a), the
applicable Lenders may elect not to accept any mandatory prepayment by giving
written notice of such election to the Administrative Agent no later than 12:00
p.m, New York Time, one Business Day prior to such mandatory prepayment date;
provided that such election must be for the full (and not partial) amount of
such mandatory prepayment (each such Lender, a “Declining Lender”).  Any
prepayment amount declined by the Declining Lenders (the “Declined Amount”)
shall be retained by the Borrower.

69

 

--------------------------------------------------------------------------------

 

(7)Notwithstanding any other provisions of this Section 4.2 to the contrary,
with respect to any prepayment required pursuant to Section 4.2(a), (b) or (c),
if at the time of such prepayment, the Group Member receiving the Net Cash
Proceeds (i) is prohibited, restricted or delayed by applicable local law from
repatriating such Net Cash Proceeds or Excess Cash Flow to the Borrower, the
portion of such Net Cash Proceeds or Excess Cash Flow so affected will not be
required to be applied to repay Term Loans at the times provided in Section
4.2(a), (b) or (c) but may be retained by the applicable Group Member so long,
but only so long, as the applicable local law will not permit repatriation to
the Borrower, and once such repatriation of any of such affected Net Cash
Proceeds or Excess Cash Flow is permitted under the applicable local law, such
repatriation will be effected and such repatriated Net Cash Proceeds or Excess
Cash Flow will be promptly applied (net of additional taxes payable or reserved
against as a result thereof) to the repayment of the Term Loans pursuant to
Section 4.2(a), (b) or (c) to the extent provided therein or (ii) cannot
repatriate such funds to the Borrower without (in the good faith determination
of the Borrower) incurring material adverse tax consequences with respect to
such repatriated amount, the Net Cash Proceeds or Excess Cash Flow (or portion
thereof) so affected may be retained by the applicable Group Member (the
Borrower hereby agrees to cause the applicable Group Member to promptly use
commercially reasonable efforts to take all actions within the reasonable
control of the Borrower that are reasonably required to eliminate such tax
effects) until such time as such material adverse costs would not apply to the
repatriation thereof, at which time the mandatory prepayments otherwise required
by Section 4.2(a), (b) or (c) with respect to such Net Cash Proceeds or Excess
Cash Flow shall be made.

Conversion and Continuation Options

.  (1)  The Borrower may elect from time to time to convert Eurocurrency Loans
denominated in Dollars to Base Rate Loans by giving the Administrative Agent
prior irrevocable notice of such election no later than 12:00 noon, New York
City time, on the Business Day preceding the proposed conversion date; provided,
that any such conversion of Eurocurrency Loans may only be made on the last day
of an Interest Period with respect thereto.  The Borrower may elect from time to
time to convert Base Rate Loans to Eurocurrency Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
1:00 p.m., New York City time, on the third Business Day preceding the proposed
conversion date (which notice shall specify the length of the initial Interest
Period therefore); provided, that no Base Rate Loan under a particular Facility
may be converted into a Eurocurrency Loan when any Event of Default has occurred
and is continuing and the Administrative Agent or the Majority Facility Lenders
in respect of such Facility have determined in its or their sole discretion not
to permit such conversions.  If the Borrower requests a conversion to
Eurocurrency Loans in any such notice, but fails to specify an Interest Period,
it will be deemed to have specified an Interest Period of one month.  Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof.

(2)Any Eurocurrency Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans; provided,
that no Eurocurrency Loan denominated in Dollars under a particular Facility may
be continued as such when any Event of Default has occurred and is continuing
and the Administrative Agent has, or the Majority Facility Lenders in respect of
such Facility have, determined in its or their sole discretion not to permit
such continuations; provided,

70

 

--------------------------------------------------------------------------------

 

further, that if such continuation is not permitted pursuant to the preceding
proviso such Dollar denominated Loans shall be automatically converted to Base
Rate Loans on the last day of such then expiring Interest Period; provided,
further, that if the Borrower shall fail to give any required notice as
described in this Section 4.3(b) such Loans shall be automatically converted, on
the last day of such then expiring Interest Period, to Eurocurrency Loans having
an Interest Period of one month.  So long as no Event of Default has occurred
and is continuing, if the Borrower requests a continuation of Eurocurrency Loans
in any such notice, but fails to specify an Interest Period, it will be deemed
to have specified an Interest Period of one month.  Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

Limitations on Eurocurrency Tranches

.  Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions and continuations of Eurocurrency Loans hereunder and all selections
of Interest Periods hereunder shall be in such amounts and be made pursuant to
such elections so that, (1) after giving effect thereto, the aggregate principal
amount of the Eurocurrency Loans comprising each Eurocurrency Tranche shall be
equal to $5,000,000 or a whole multiple of $1,000,000 in excess thereof and (2)
no more than fifteen Eurocurrency Tranches shall be outstanding at any one time.

Interest Rates and Payment Dates; Administrative Agent Fees; Other Fees

.  (1)  Each Eurocurrency Loan shall bear interest on the outstanding principal
amount thereof for each day during each Interest Period with respect thereto at
a rate per annum equal to the Eurocurrency Rate determined for such day plus the
Applicable Margin.

(2)Each Base Rate Loan shall bear interest on the outstanding principal amount
thereof at a rate per annum equal to the Base Rate plus the Applicable Margin.

(3) (1)If any portion of the principal of any Loan or Reimbursement Obligation
is not paid when due (whether at the stated maturity, by acceleration or
otherwise), such portion of such principal shall bear interest at a rate per
annum equal to (x) in the case of the Loans, the rate that would otherwise be
applicable thereto pursuant to Section 4.5(a) or 4.5(b) plus 2.00% per annum or
(y) in the case of Reimbursement Obligations, the rate applicable to Base Rate
Loans under the Revolving Facility plus 2.00% per annum and (ii) if all or a
portion of any interest payable on any Loan or Reimbursement Obligation or any
commitment fee or other amount payable hereunder is not paid when due (whether
at the stated maturity, by acceleration or otherwise), such overdue amount shall
bear interest at a rate per annum equal to the rate then applicable to Base Rate
Loans under the relevant Facility plus 2.00% per annum (or, in the case of any
such other amounts that do not relate to a particular Facility, the rate then
applicable to Base Rate Loans under the Revolving Facility plus 2.00% per
annum), in each case, with respect to both clause (i) and clause (ii) above,
from the date of such non-payment until such amount is paid in full (as well
after as before judgment).

(4)Interest shall be payable in arrears on each Interest Payment Date; provided,
that interest accruing pursuant to Section 4.5(c) shall be payable from time to
time on demand.

(5)The Borrower agrees to pay to the Administrative Agent and the Other
Representatives any fees in the amounts and on the dates previously agreed to in
writing by

71

 

--------------------------------------------------------------------------------

 

the Borrower, the Other Representatives and the Administrative Agent in
connection with this Agreement.

Computation of Interest and Fees

.  (1)  Interest and fees payable pursuant hereto shall be calculated on the
basis of a 360-day year for the actual days elapsed, except that, with respect
to Base Rate Loans the rate of interest on which is calculated on the basis of
the Prime Rate, the interest thereon shall be calculated on the basis of a 365-
(or 366-, as the case may be) day year for the actual days elapsed.  The
Administrative Agent shall as soon as practicable notify the Borrower and the
relevant Lenders of each determination of a Eurocurrency Rate.  Any change in
the interest rate on a Loan resulting from a change in the Base Rate or the
Statutory Reserve Rate shall become effective as of the opening of business on
the day on which such change becomes effective.  The Administrative Agent shall
as soon as practicable notify the Borrower and the relevant Lenders of the
effective date and the amount of each such change in interest rate.  Interest
shall accrue on each Loan for each day on which it is made or outstanding,
except the day on which it is repaid unless it is repaid on the same day that it
was made.

(2)Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error.  The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 4.5(a).

(3)In the event that any financial statement or compliance certificate delivered
pursuant to Sections 7.1 or 7.2 respectively is inaccurate, and such inaccuracy,
if corrected, would have led to the application of a higher Commitment Fee Rate
for any period (an “Applicable Period”) than the Commitment Fee Rate applied for
such Applicable Period, then (i) the Borrower shall promptly deliver to the
Administrative Agent a corrected financial statement and a corrected compliance
certificate for such Applicable Period, (ii) the Commitment Fee Rate shall be
determined based on the corrected compliance certificate for such Applicable
Period, and (iii) the Borrower shall promptly pay to the Administrative Agent
(for the account of the Lenders and the Issuing Lenders during the Applicable
Period or their successors and assigns) the accrued additional interest owing as
a result of such increased Commitment Fee Rate for such Applicable Period.  This
Section 4.6(c) shall not limit the rights of the Administrative Agent or the
Lenders with respect to Section 4.5(b) and Section 9 hereof, and shall survive
the termination of this Agreement.

4.7Inability to Determine Interest Rate; Benchmark Replacement.

(1)If prior to the first day of any Interest Period:

(1)the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower absent manifest error) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurocurrency Rate or the Eurodollar Base Rate, as
applicable (including, without limitation, because the LIBO Rate is not
available or published on a current basis), for the applicable currency and such
Interest Period, or

72

 

--------------------------------------------------------------------------------

 

(2)the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurocurrency Rate
or the Eurodollar Base Rate, as applicable, determined or to be determined for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders (as conclusively certified by such Lenders) of making or maintaining
their affected Loans during such Interest Period,

then the Administrative Agent shall give written notice thereof to the Borrower
and the relevant Lenders as soon as practicable thereafter.  If such notice is
given (x) any Eurocurrency Loans under the relevant Facility requested to be
made on the first day of such Interest Period shall be made as Base Rate Loans
(provided, that the Borrower may rescind such request promptly after receipt of
such notice), (y) any Loans under the relevant Facility that were to have been
converted on the first day of such Interest Period to Eurocurrency Loans shall
be continued as Base Rate Loans and (z) any outstanding Eurocurrency Loans under
the relevant Facility shall be converted, on the last day of the then-current
Interest Period, to Base Rate Loans.  Until such notice has been withdrawn by
the Administrative Agent, no further Eurocurrency Loans under the relevant
Facility shall be made or continued as such, nor shall the Borrower have the
right to convert Loans under the relevant Facility to Eurocurrency Loans.

(2)Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Loan Document, upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, as applicable, the Administrative Agent and the
Borrower may amend this Agreement to replace the LIBO Rate with a Benchmark
Replacement. Any such amendment with respect to a Benchmark Transition Event
will become effective at 5:00 p.m., New York time, on the fifth Business Day
after the Administrative Agent has posted such proposed amendment to all Lenders
and the Borrower so long as the Administrative Agent has not received, by such
time, written notice of objection to such amendment from Lenders comprising the
Required Lenders. Any such amendment with respect to an Early Opt-in Election
will become effective on the date that Lenders comprising the Required Lenders
have delivered to the Administrative Agent written notice that such Required
Lenders accept such amendment. No replacement of the LIBO Rate with a Benchmark
Replacement pursuant to this clause (b) will occur prior to the applicable
Benchmark Transition Start Date.

(3)Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.

(4)Notices; Standards for Decisions and Determinations. The Administrative Agent
will promptly notify the Borrower and the Lenders of (i) any occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes, and (iv) the commencement or
conclusion of any Benchmark Unavailability Period. Any determination, decision
or election that may be made by the Administrative Agent or Lenders

73

 

--------------------------------------------------------------------------------

 

pursuant to this Section 4.7, including any determination with respect to a
tenor, rate or adjustment or of the occurrence or non-occurrence of an event,
circumstance or date and any decision to take or refrain from taking any action,
will be conclusive and binding absent manifest error and may be made in its or
their sole discretion and without consent from any other party hereto, except,
in each case, as expressly required pursuant to this Section 4.7.

(5)Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of the
commencement of a Benchmark Unavailability Period, the Borrower may revoke any
request for a Eurocurrency Loan of, conversion to or continuation of
Eurocurrency Loans to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, the Borrower will be deemed to have
converted any such request into a request for a Loan of or conversion to Base
Rate Loans. During any Benchmark Unavailability Period, the component of Base
Rate based upon LIBO Rate will not be used in any determination of Base Rate.

Pro Rata Treatment and Payments

.  (1)  Each borrowing by the Borrower from the Lenders hereunder, each payment
by the Borrower on account of any commitment fee and any reduction of the
Commitments of the Lenders shall be made pro rata according to the respective
Term Percentages or Revolving Percentages, as the case may be of the relevant
Lenders.

(2)Each payment (including each prepayment but excluding any purchase of Loans
pursuant to Section 11.6(g)) by the Borrower on account of principal of and
interest on the Term Loans shall be made, pro rata according to the respective
outstanding principal amounts of the Term Loans then held by the Term
Lenders.  Amounts prepaid on account of the Term Loans may not be reborrowed.

(3)Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.

(4)All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 1:00 p.m., New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds.  The Administrative Agent shall distribute such payments to the Lenders
promptly upon receipt in like funds as received.  If any payment hereunder
(other than payments on the Eurocurrency Loans) becomes due and payable on a day
other than a Business Day, such payment shall be extended to the next succeeding
Business Day.  If any payment on a Eurocurrency Loan becomes due and payable on
a day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day.  In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.

(5)Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would

74

 

--------------------------------------------------------------------------------

 

constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation for the period until such Lender makes such amount
immediately available to the Administrative Agent.  A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this Section 4.8(e) shall be conclusive in the absence of manifest
error.  If such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days of such Borrowing
Date, the Administrative Agent shall also be entitled to recover such amount
with interest thereon at the rate per annum applicable to Base Rate Loans under
the relevant Facility, on demand, from the Borrower.

(6)Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount.  If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate.  Nothing herein shall
be deemed to limit the rights of the Administrative Agent or any Lender against
the Borrower.

Requirements of Law

.  (1)  If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof, or compliance by any Lender or the
Administrative Agent with any request or directive whether or not having the
force of law from any central bank or other Governmental Authority made
subsequent to the date such Lender or the Administrative Agent, as applicable,
becomes a party hereto:

(1)shall subject any Lender or the Administrative Agent to any Tax of any kind
whatsoever with respect to this Agreement, or any other Loan Documents, and
Commitment or Obligation, any Letter of Credit, any Application or any
Eurocurrency Loan made by it, or its deposits, reserves, other liabilities or
capital attributable thereto, or change the basis of taxation of payments to
such Lender in respect thereof (except for Non-Excluded Taxes imposed on amounts
payable hereunder, Other Taxes and Excluded Taxes; provided, that this provision
shall not affect any obligation of the Borrower under Section 4.10);

(2)shall impose, modify or hold applicable any reserve, liquidity requirements,
special deposit, compulsory loan or similar

75

 

--------------------------------------------------------------------------------

 

requirement against assets held by, deposits or other liabilities in or for the
account of, advances, loans or other extensions of credit by, or any other
acquisition of funds by, any office of such Lender that is not otherwise
included in the determination of the Eurocurrency Rate hereunder; or

(3)shall impose on such Lender any other condition; and

the result of any of the foregoing is to increase the cost to such Lender or the
Administrative Agent, by an amount that such Lender or the Administrative Agent,
as applicable, reasonably deems to be material, of making, converting into,
continuing or maintaining Eurocurrency Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender or
the Administrative Agent, upon its written demand (accompanied by a certificate
of the type described in Section 4.9(c)), any additional amounts necessary to
compensate such Lender or the Administrative Agent for such increased cost or
reduced amount receivable.  If any Lender or the Administrative Agent becomes
entitled to claim any additional amounts pursuant to this Section 4.9(a), it
shall promptly notify the Borrower (with a copy to the Administrative Agent) of
the event by reason of which it has become so entitled.

(2)If any Lender shall have reasonably determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or liquidity
requirements or in the interpretation or application thereof or compliance by
such Lender or any corporation controlling such Lender with any request or
directive regarding capital adequacy or liquidity requirements whether or not
having the force of law from any Governmental Authority made subsequent to the
date such Lender becomes a party hereto shall have the effect of reducing the
rate of return on such Lender’s or such corporation’s capital as a consequence
of its obligations hereunder or under or in respect of any Letter of Credit to a
level below that which such Lender or such corporation could have achieved but
for such adoption, change or compliance (taking into consideration such Lender’s
or such corporation’s policies with respect to capital adequacy or liquidity
requirements and such Lender’s desired return on capital) by an amount
reasonably deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a written request (accompanied by a certificate of the type described
in clause (c) below) therefor, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such corporation
for such reduction.  For purposes of this Agreement, and notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, regulations, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall be deemed to be have been enacted,
adopted or issued after the date each Lender has become a party hereto,
regardless of the date such act, requests, rules, regulations, guidelines or
directives enacted, adopted or issued.

(3)A certificate as to any additional amounts payable pursuant to this Section
4.9 submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error.  Notwithstanding
anything to the contrary in

76

 

--------------------------------------------------------------------------------

 

this Section 4.9, the Borrower shall not be required to compensate a Lender
pursuant to this Section 4.9 for any amounts Incurred more than six months prior
to the date that such Lender notifies the Borrower of such Lender’s intention to
claim compensation therefor; provided, that, if the circumstances giving rise to
such claim have a retroactive effect, then such six-month period shall be
extended to include the period of such retroactive effect. The obligations of
the Borrower pursuant to this Section 4.9 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

Taxes

.  (1)  Except to the extent required under applicable law, all payments made
under this Agreement or any other Loan Document shall be made free and clear of,
and without deduction or withholding for any Taxes.  If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is a Non-Excluded Tax (as defined below), then the sum
payable by the applicable Loan Party shall be increased as necessary so that
after such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 4.10) the
Administrative Agent or Lender receives an amount equal to the sum it would have
received had no such deduction or withholding been made; provided, however,
that, for the avoidance of doubt, the Borrower shall not be required to increase
any such amounts payable to any Lender or the Administrative Agent with respect
to any Excluded Taxes.

(2)“Non-Excluded Taxes” shall mean all Taxes other than Excluded
Taxes.  “Excluded Taxes” shall mean Taxes (i) measured by net income (however
denominated), branch profits Taxes and franchise Taxes imposed on the
Administrative Agent or any Lender or its applicable lending office or any
branch, in each case as a result of a present or former connection between the
Administrative Agent or such Lender and the jurisdiction of the Governmental
Authority imposing such Tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising from the
Administrative  Agent or such Lender having executed, delivered or performed its
obligations or received a payment under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced, this
Agreement or any other Loan Document, or sold or assigned an interest in any
Loan or Loan Document), (ii) that are attributable to such Lender’s or the
Administrative Agent’s failure to comply (other than as a result of any change
in any Requirement of Law) with the requirements of Sections 4.10(e) or (f),
(iii) that are United States federal withholding taxes imposed on amounts
payable to such Lender at the time such Lender becomes a party to this Agreement
(other than pursuant to a replacement by the Borrower under Section 4.13),
except to the extent that such Lender’s assignor (if any) was entitled, at the
time of assignment to receive additional amounts from the Borrower with respect
to the Taxes pursuant to this Section 4.10 and (iv) any withholding taxes
imposed under FATCA.

(3)In addition, but without duplication of Section 4.10(a), the Borrower shall
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

77

 

--------------------------------------------------------------------------------

 

(4)Whenever any Non-Excluded Taxes or Other Taxes are payable by or on account
of a Loan Party, as promptly as possible thereafter the Borrower shall send to
the Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a certified copy of an original official receipt
received by the Borrower showing payment thereof.  If the Borrower fails to pay
or cause to be paid any Non-Excluded Taxes or Other Taxes when due to the
appropriate taxing authority or fails to remit or cause to be remitted to the
Administrative Agent the required receipts or other required documentary
evidence, the Loan Parties shall indemnify the Administrative Agent and the
Lenders for any incremental taxes, interest or penalties that may become payable
by the Administrative Agent or any Lender as a result of any such failure.

(5)Each Lender or the Administrative Agent (or Transferee) that is not a “United
States person” as defined in Section 7701(a)(30) of the Code (a “Non-U.S.
Lender”) shall deliver to the Borrower and the Administrative Agent (or, in the
case of a Participant, to the Lender from which the related participation shall
have been purchased) two copies of either U.S. Internal Revenue Service Form
W-8IMY (together with any required attachments), Form W-8EXP and/or Form W-8BEN
or W-8BEN-E (claiming benefits of an applicable tax treaty) or Form W-8ECI, as
applicable (or successor form) or, in the case of a Non-U.S. Lender claiming
exemption from U.S. federal withholding tax under Section 871(h) or 881(c) of
the Code with respect to payments of “portfolio interest”, a statement
substantially in the form of Exhibit F and a Form W-8BEN or W-8BEN-E, or any
subsequent versions thereof or successors thereto, properly completed and duly
executed by such Non-U.S. Lender claiming complete exemption from, or a reduced
rate of, U.S. federal withholding tax on all payments by the Borrower under this
Agreement and the other Loan Documents.  Such forms shall be delivered by each
Non-U.S. Lender on or before the date it becomes a party to this Agreement (or,
in the case of any Participant, on or before the date such Participant purchases
the related participation).  In addition, each Non-U.S. Lender shall deliver
properly updated forms promptly upon the obsolescence or invalidity of any form
previously delivered by such Non-U.S. Lender.  Each Non-U.S. Lender shall
promptly notify the Borrower and the Administrative Agent at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower or the Administrative Agent (or any other
form of certification adopted by the U.S. taxing authorities for such
purpose).  Notwithstanding any other provision of this Section 4.10(e), a
Non-U.S. Lender shall not be required to deliver any form pursuant to this
Section 4.10(e) that such Non-U.S. Lender is not legally able to deliver.  Each
Lender or the Administrative Agent that is not a Non-U.S. Lender shall furnish
an accurate and complete U.S. Internal Revenue Service Form W-9 (or successor
form) establishing that such Lender or the Administrative Agent is not subject
to U.S. backup withholding, and to the extent it may lawfully do so at such
times, provide a new Form W-9 (or successor form) upon the expiration or
obsolescence of any previously delivered form.

(6)A Lender or the Administrative Agent that is entitled to an exemption from or
reduction of withholding tax with respect to payments under this Agreement or
any other Loan Document shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law and
upon reasonable request in writing by the Borrower or the Administrative Agent,
such properly completed and executed documentation prescribed by applicable law
as will permit such payments to be made without withholding or at a reduced
rate. In addition, any Lender, if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law

78

 

--------------------------------------------------------------------------------

 

or reasonably requested by the Borrower or the Administrative Agent as will
enable the Borrower or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 4.10(d)) shall not be required if in such
Lender’s or the Administrative Agent’s reasonable judgment such completion,
execution or submission would subject such Lender or the Administrative Agent to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender or the Administrative Agent.

(7)If any Lender or the Administrative Agent determines, in its reasonable
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 4.10, it
shall promptly pay over such refund to the Borrower (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section 4.10 with respect to the Non-Excluded Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent
or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this Section 4.10(g), in
no event will any Lender or the Administrative Agent be required to pay any
amount to any Loan Party under this Section 4.10(g) the payment of which would
place such Lender or the Administrative Agent in a materially less favorable net
after-Tax position than such Lender or the Administrative Agent would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This Section
4.10(g) shall not be construed to require the Administrative Agent or any Lender
to make available its tax returns (or any other information relating to its
taxes which it deems confidential) to the Borrower or any other Person.

(8)The Borrower and each Loan Party shall indemnify each Lender and the
Administrative Agent within twenty (20) days after written demand therefor, for
the full amount of any Non-Excluded Taxes or Other Taxes paid or payable by such
Lender or the Administrative Agent or any of their respective Affiliates, as
applicable, on or with respect to any payment by or on account of any obligation
of the Borrower or such Loan Party hereunder (including Non-Excluded Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section 4.10) or otherwise arising in connection with this Agreement or any
other Loan Document and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Non-Excluded Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority;
provided, however, that neither the Borrower nor any Loan Party shall be
obligated to make payment to any Lender or the Administrative Agent, as
applicable, pursuant to this Section 4.10(h) in respect of penalties, interest
or other similar liabilities attributable to such Non-Excluded Taxes or Other
Taxes if such penalties, interest or other similar liabilities are attributable
to the gross negligence or willful misconduct of such

79

 

--------------------------------------------------------------------------------

 

Lender or the Administrative Agent, as the case may be, seeking indemnification
as determined in a final, non-appealable judgment of a court of competent
jurisdiction.  An original official receipt, or certified copy thereof, as to
the amount of such payment, delivered to the Borrower by a Lender or by the
Administrative Agent on its own behalf or on behalf of any such Person, shall be
conclusive absent manifest error.

(9)The agreements in this Section 4.10 shall survive resignation or replacement
of the Administrative Agent or any assignment of rights by, or the replacement
of, a Lender, the termination of the Commitments or this Agreement and the
repayment, satisfaction or discharge of the Loans, Obligations and all other
amounts payable under any Loan Document.

(10)If a Lender changes its applicable lending office (other than with respect
to the designation of a new lending office pursuant to a request by the Borrower
under Section 4.12) or assigns its rights or sells participations therein and
the effect of the change, assignment or participation, as of the date of the
change, would be to cause the Borrower to become obligated to pay any additional
amount under Section 4.9(a)(i) or 4.10, the Borrower shall not be obligated to
pay such additional amount in excess of amounts the Borrower was obligated to
pay prior to such change, assignment or participation.

(11)If a payment made to a Lender or the Administrative Agent under any Loan
Document would be subject to U.S. federal withholding tax imposed by FATCA if
such Lender or the Administrative Agent were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender or the
Administrative Agent shall deliver to the Borrower and the Administrative Agent
at the time or times prescribed by law and at such time or times reasonably
requested by the Borrower or the Administrative Agent, such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender or the Administrative Agent has complied
with such Lender’s or the Administrative Agent’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.  Solely for
purposes of this 4.10(k), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

Indemnity

.  The Borrower agrees to indemnify each Lender, upon its written request (which
request shall set forth in reasonable detail the basis for requesting such
compensation and the calculation of the amount of such compensation), for all
losses, expenses and liabilities (including any loss, expense or liability
incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Lender to fund its Eurocurrency Loans but excluding loss of
anticipated profits) that such Lender may sustain or incur as a consequence of
(a) default by the Borrower in making a borrowing of, conversion into or
continuation of Eurocurrency Loans after the Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement, (b)
default by the Borrower in making any prepayment of or conversion from
Eurocurrency Loans after the Borrower has given a notice thereof in accordance
with the provisions of this Agreement or (c) the making of a prepayment of
Eurocurrency Loans on a day that is not the last day of an Interest Period with
respect thereto.  Such indemnification may include an amount equal to the
excess, if any, of (i) the amount of interest that would have

80

 

--------------------------------------------------------------------------------

 

accrued on the amount so prepaid, or not so borrowed, converted or continued,
for the period from the date of such prepayment or of such failure to borrow,
convert or continue to the last day of such Interest Period (or, in the case of
a failure to borrow, convert or continue, the Interest Period that would have
commenced on the date of such failure) in each case at the applicable rate of
interest for such Loans provided for herein (excluding, however, the Applicable
Margin included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market.  A certificate as to any amounts payable
pursuant to this Section 4.11 submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error.  This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

Change of Lending Office

.  Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 4.9, 4.10(a) or 4.15 with respect to such Lender, it will,
if requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
or Letters of Credit affected by such event with the object of avoiding the
consequences of such event; provided, that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no economic, legal or regulatory disadvantage; provided,
further, that nothing in this Section 4.12 shall affect or postpone any of the
obligations of the Borrower or the rights of any Lender pursuant to Section 4.9,
4.10(a) or 4.15.  Subject to the terms and conditions set forth in Section 10.7,
the Borrower hereby agrees to pay all reasonable costs and expenses incurred by
any Lender in connection with any such designation or assignment.

Replacement of Lenders

.  (a)The Borrower may replace (at its sole expense and effort), with a
replacement lender reasonably satisfactory to the Administrative Agent, any
Lender that (1) requests payment of any amounts payable under Section 4.9,
4.10(a) or 4.15, (2) is a Defaulting Lender hereunder or (3) declines to deliver
any requested consent to a waiver, amendment or other modification of any
provision of the Loan Documents that has been consented to by the Borrower, the
Administrative Agent, the Required Lenders and, if otherwise required, the
Majority Facility Lenders (any such Lender who does not agree to such consent,
waiver or other modification, a “Non-Consenting Lender”), but only if (i) such
replacement does not conflict with any Requirement of Law, (ii) [reserved],
(iii) prior to any such replacement, such Lender has taken no action under
Section 4.12 so as to eliminate the demand or condition giving rise to the
Borrower’s replacement right, (iv) the replacement lender purchases, at par, all
Loans and other amounts owing to the replaced Lender on or prior to the date of
replacement and assumes all obligations of the replaced Lender under the Loan
Documents in accordance with Section 11.6 (except that the Borrower shall pay
the registration and processing fee referred to therein), (v) the Borrower
compensates the replaced Lender under Section 4.11 if any Eurocurrency Loan
outstanding to the replaced Lender is purchased other than on the last day of
the Interest Period relating thereto, (vi) in the case of any such replacement
resulting from a claim for compensation under Section 4.9 or Section 4.10, such
replacement will result in a reduction in such compensation or payments
thereafter, and (vii) the Borrower shall pay the replaced Lender all amounts
payable under Section 4.9 or Section 4.10.  Notwithstanding the foregoing, all
rights and claims of the Borrower, the Administrative Agent and the Lenders
against any replaced Lender that has defaulted in its obligation to make Loans
hereunder shall be in all respects  and unaffected by the replacement of such
Lender.

81

 

--------------------------------------------------------------------------------

 

(b)If the Borrower is unable to find a replacement for any Non-Consenting
Lender, the Borrower may purchase the outstanding principal of such
Non-Consenting Lender’s Loans (and terminate its undrawn Commitments), in each
case, subject to the terms and conditions set forth in Section 11.6(g).

Evidence of Debt

.  (1)  Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing Indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.

(2)The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 11.6(b), and a sub-account therein for each Lender,
in which shall be recorded (i) the amount of each Loan made hereunder and any
Note evidencing such Loan, the Type of such Loan and each Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) both the amount of any sum received by the Administrative Agent hereunder
from the Borrower and each Lender’s share thereof.

(3)The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 4.14(a) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded, but the failure of any Lender or the Administrative
Agent to maintain the Register or any such account, or any error therein, shall
not in any manner affect the obligation of the Borrower to repay (with
applicable interest) the Loans made to the Borrower by such Lender in accordance
with the terms of this Agreement.

(4)The Borrower agrees that, upon the request to the Administrative Agent by any
Lender, the Borrower will execute and deliver to such Lender a promissory note
of the Borrower evidencing any Term Loans, Revolving Loans or Swingline Loans,
as the case may be, of such Lender, substantially in the forms of Exhibit G-1,
G-2 or G-3, respectively, with appropriate insertions as to date and principal
amount.

Illegality

.  Notwithstanding any other provision herein, if the adoption of or any change
in any Requirement of Law or in the interpretation or application thereof shall
make it unlawful for any Lender to make or maintain Eurocurrency Loans as
contemplated by this Agreement, (1) the commitment of such Lender hereunder to
make Eurocurrency Loans, continue Eurocurrency Loans as such and convert Base
Rate Loans to Eurocurrency Loans shall forthwith be canceled and (2) such
Lender’s Loans then outstanding as Eurocurrency Loans, if any, shall be
converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Loans or within such earlier
period as required by law.  If any such conversion of a Eurocurrency Loan occurs
on a day which is not the last day of the then current Interest Period with
respect thereto, the Borrower shall pay to such Lender such amounts, if any, as
may be required pursuant to Section 4.11.

Defaulting Lenders

.  Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply

82

 

--------------------------------------------------------------------------------

 

for so long as such Lender is a Defaulting Lender, to the extent permitted by
applicable Requirement of Law:

(1)fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 3.5 (and Borrower shall
not be required to pay any such fee that would have otherwise been required to
such Defaulting Lender);

(2)the Aggregate Exposure of such Defaulting Lender shall not be included in
determining whether all Lenders, the Required Lenders or the Majority Facility
Lenders under any Facility have taken or may take any action hereunder
(including any consent to any amendment or waiver pursuant to Section 11.1);
provided, that this clause (b)  shall not apply to the vote of a Defaulting
Lender in the case of any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender which affects such Defaulting
Lender differently than other affected Lenders  under Section 11.1;

(3)if any Swingline Exposure or any L/C Obligations exists at the time a Lender
becomes a Defaulting Lender then:

(1)all or any part of such Defaulting Lender’s Swingline Exposure and L/C
Obligations shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Revolving Percentages but only to the extent (x) the sum
of all Non-Defaulting Lenders’ Revolving Extensions of Credit plus such
Defaulting Lender’s Swingline Exposure and L/C Obligations does not exceed the
total of all Non-Defaulting Lenders’ Revolving Commitments and (y) the sum of
the Revolving Extensions of Credit, Swingline Exposure and L/C Obligations of
any Non-Defaulting Lender does not exceed such Non-Defaulting Lender’s Revolving
Commitment;

(2)if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within two (2) Business Days
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and any unpaid Reimbursement Obligations and (y) second, Cash
Collateralize such Defaulting Lender’s remaining L/C Obligations (after giving
effect to any partial reallocation pursuant to clause (i) above) in accordance
with the procedures set forth in Section 3.7(a) for so long as such L/C
Obligations are outstanding;

(3)if the Borrower Cash Collateralizes any portion of such Defaulting Lender’s
L/C Obligations pursuant to Section 4.16(c)(ii) and Section 3.7(a), the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 3.9(a) or (b) with respect to such Defaulting Lender’s L/C Obligations
during the period such Defaulting Lender’s L/C Obligations are cash
collateralized;

(4)if the L/C Obligations of the Non-Defaulting Lenders is reallocated pursuant
to Section 4.16(c)(i), then the fees payable to the

83

 

--------------------------------------------------------------------------------

 

Lenders pursuant to Section 3.9(a) shall be adjusted in accordance with such
Non-Defaulting Lenders’ Revolving Percentages; or

(5)if any Defaulting Lender’s L/C Obligations are neither cash collateralized
nor reallocated pursuant to Section 4.16(c)(i) or (ii), then, without prejudice
to any rights or remedies of any Issuing Lender or any Lender hereunder, all
facility fees that otherwise would have been payable to such Defaulting Lender
(solely with respect to the portion of such Defaulting Lender’s Commitment that
was utilized by such L/C Obligations) and letter of credit fees payable under
Section 3.9(a) with respect to such Defaulting Lender’s L/C Obligations shall be
payable to the applicable Issuing Lenders until such L/C Obligations are cash
collateralized and/or reallocated;

(4)so long as such Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and each Issuing Lender shall not be
required to issue, amend, extend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the Non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 4.16(c) and Section 3.7(a), and
participating interests in any such newly issued or increased Letter of Credit
or newly made Swingline Loan shall be allocated among Non-Defaulting Lenders in
a manner consistent with Section 4.16(c)(i) (and Defaulting Lenders shall not
participate therein); and

(5)in the event and on the date that each of the Administrative Agent, the
Borrower, the Issuing Lenders and the Swingline Lender agrees that a Defaulting
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then the Swingline Exposure and L/C Obligations of the other
Lenders shall be readjusted to reflect the inclusion of such Lender’s Revolving
Commitment and on such date such Lender shall purchase at par such of the Loans
of the other Lenders (other than Swingline Loans) as the Administrative Agent
shall determine may be necessary in order for such Lender to hold such Loans in
accordance with its Revolving Percentage; provided, that no adjustments will be
made retroactively with respect to fees accrued or payments made by or on behalf
of the Borrower while that Lender was a Defaulting Lender; provided, further,
that, subject to Section 11.23, except to the extent otherwise expressly agreed
by the affected parties, no change hereunder from Defaulting Lender to Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender.

Incremental Facilities

.  4.18  So long as no Event of Default exists or would arise therefrom, the
Borrower shall have the right, at any time and from time to time after the
Closing Date to (i) request new term loan commitments under one or more new term
loan credit facilities to be included in this Agreement and/or increase the
principal amount of any class of Term Loans (each, an “Incremental Term
Facility” and, collectively, the “Incremental Term Loan Commitments”) and/or
(ii) increase the Total Revolving Commitment (each, an “Incremental Revolving
Facility” and, such commitments, the “Incremental Revolving Commitments”;
together with the Incremental Term Loan Commitments, the “Incremental
Commitments” and, together with any Incremental Term Facility, “Incremental
Facilities”; and the loans thereunder, “Incremental Revolving Loans” and,
together with any Incremental Term Loans, “Incremental

84

 

--------------------------------------------------------------------------------

 

Loans”) so long as the aggregate outstanding principal amount of all unutilized
Incremental Commitments and Incremental Loans does not exceed the Incremental
Amount (and the Borrower shall deliver a certificate, on or prior to the date on
which such Incremental Commitment shall become effective to the Administrative
Agent certifying that the Borrower is in compliance with this Section
4.17).  Any Incremental Term Loan Commitment Incurred in the form of increases
to any Class of existing Term Loans shall be identical to and form part of such
Term Loans. Any Incremental Revolving Commitments shall be Incurred in the form
of increases to the Revolving Commitments and shall be identical to and form
part of such Revolving Facility.

(1)Each request from the Borrower pursuant to this Section 4.17 shall set forth
the requested amount and proposed terms of the relevant Incremental
Commitments.  The Incremental Commitments (or any portion thereof) may be made
by any existing Lender or by any other bank or financial institution (any such
bank or other financial institution, an “Additional Lender”) subject, in respect
of any Additional Lender not already a Lender hereunder, to the same consent
requirements that would apply to such Lender as an assignee pursuant to Section
11.6.  Any allocation of any Incremental Commitments to any Affiliated Lender
shall be subject to the terms of Section 11.6(g).

(2)No Incremental Commitment or Incremental Loans shall be effective unless the
Borrower delivers to the Administrative Agent an Incremental Commitment
Agreement executed and delivered by the Borrower and the proposed Additional
Lenders and such other documentation relating thereto as the Administrative
Agent may reasonably request.  Notwithstanding anything in Section 11.1 to the
contrary, an Incremental Commitment Agreement may, without the consent of any
other Lender, effect such amendments to any Loan Documents as may be necessary
or appropriate, in the opinion of the Borrower and the Administrative Agent, to
effect the provisions of this Section 4.17; provided, however, that (i) (A) the
Incremental Term Loan Commitments will not be guaranteed by any Subsidiary of
the Borrower other than the Subsidiary Guarantors, and will be secured on a pari
passu or (at the Borrower’s option) junior basis by the same Collateral securing
the Loans, (B) the Incremental Term Loan Commitments and any incremental loans
drawn thereunder (the “Incremental Term Loans”) shall rank pari passu in right
of payment with or (at the Borrower’s option) junior to the Loans hereunder and
(C) no Incremental Commitment Agreement may provide for any Incremental
Commitment or any Incremental Term Loans to be secured by any Collateral or
other assets of any Loan Party that do not also secure the Loans; (ii) no Lender
will be required to provide any such Incremental Commitment unless it so agrees;
(iii) the interest rate margins, upfront fees, original issue discount, any
interest rate floors and any customary arrangement or commitment fees applicable
to the loans made pursuant to the Incremental Commitments shall be determined by
the Borrower and the applicable Additional Lenders; provided, that in the event
that the All-In Yield for any Incremental Term Facility incurred by the Borrower
on or prior to the date that is twelve (12) months after the Closing Date is
higher than the All-In Yield for any existing Term Loans hereunder by more than
50 basis points, then the Applicable Margin for such Term Loans shall be
increased to the extent necessary so that the All-In Yield for such Term Loans
is equal to the All-In Yield for such Incremental Term Facility minus 50 basis
points; (iv) such Incremental Commitment Agreement may provide for the
inclusion, as appropriate, of Additional Lenders in any required vote or action
of the Required Lenders or of the Lenders of each Tranche hereunder and may
provide class protection for any additional credit facilities in a manner
consistent with those provided the Facilities pursuant to the provisions of
Section 11.1 as in effect on the Closing Date; (v) the final

85

 

--------------------------------------------------------------------------------

 

maturity date of any Incremental Loans or Incremental Commitments shall be no
earlier than the Latest Maturity Date and the Weighted Average Life to Maturity
of any Incremental Loans made pursuant to Incremental Term Loan Commitments
shall be no shorter than the remaining Weighted Average Life to Maturity of the
Term Loans; (vi) the prepayment provisions shall be determined by the Borrower
and the applicable Additional Lenders; provided that they shall not be more
favorable than the prepayment provisions applicable to the Term Loans; (vii) if
such Incremental Loans or Incremental Commitment shall be secured on a junior
basis, a Senior Representative validly acting on behalf of the holders of such
Indebtedness shall have become party to the Intercreditor Agreement or  if such
agreement has been previously entered into in connection with any other
permitted Indebtedness secured on a junior basis, execute a joinder to such then
existing agreement in substantially the form provided therein; and (viii) the
other terms and documentation in respect thereof, to the extent not consistent
with this Agreement as in effect prior to giving effect to the Incremental
Commitment Agreement, shall otherwise be reasonably satisfactory to the
Administrative Agent.

(3)The Administrative Agent shall promptly notify each Lender whenever any
Incremental Commitment becomes effective.

(4)No Incremental Commitment Agreement shall become effective unless the
Administrative Agent has received (i) a certificate executed by a Responsible
Officer of the Borrower to the effect that no Event of Default has occurred and
is continuing (subject to Section 1.3), and (ii) such additional Security
Documents, legal opinions, board resolutions, certificates and other
documentation as may be required by such Incremental Commitment Agreement or
reasonably requested by the Administrative Agent.

(5)Upon the implementation of any Incremental Revolving Facility pursuant to
this Section 4.17, (i) each Revolving Lender immediately prior to such increase
will automatically and without further act be deemed to have assigned to each
relevant Incremental Revolving Facility Lender, and each relevant Incremental
Revolving Facility Lender will automatically and without further act be deemed
to have assumed a portion of such Revolving Lender’s participations hereunder in
outstanding Letters of Credit and Swingline Loans such that, after giving effect
to each deemed assignment and assumption of participations, all of the Revolving
Lenders’ (including each Incremental Revolving Facility Lender) (A)
participations hereunder in Letters of Credit and (B) participations hereunder
in Swingline Loans shall be held on a pro rata basis on the basis of their
respective Revolving Commitments (after giving effect to any increase in the
Revolving Commitment pursuant to this Section 4.17) and (ii) the existing
Revolving Lenders shall assign Revolving Loans to certain other Revolving
Lenders (including the Revolving Lenders providing the relevant Incremental
Revolving Facility), and such other Revolving Lenders (including the Revolving
Lenders providing the relevant Incremental Revolving Facility) shall purchase
such Revolving Loans, in each case to the extent necessary so that all of the
Revolving Lenders participate in each outstanding borrowing of Revolving Loans
pro rata on the basis of their respective Revolving Commitments (after giving
effect to any increase in the Revolving Commitment pursuant to this Section
4.17); it being understood and agreed that the minimum borrowing, pro rata
borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence.

86

 

--------------------------------------------------------------------------------

 

(6)Subject to clause (i) below, each Incremental Commitment Agreement shall
contain representations and warranties by the Borrower substantially in the form
of those made by the Borrower in this Agreement, except for any exceptions,
disclosures or modifications reasonably acceptable to the Administrative Agent,
the Borrower and the Additional Lender(s) making an Incremental Commitment
pursuant to such Incremental Commitment Agreement; provided that in connection
with any Permitted Acquisition or similar committed investment that constitutes
a Limited Condition Acquisition, such representations and warranties will be
limited to Specified Representations and the Additional Lender(s) making such
Incremental Commitment may elect to waive the requirement to make any other
representations and warranties.

(7)In connection with any Incremental Commitment Agreement pursuant to this
Section 4.17, at the direction and as reasonably requested by Administrative
Agent to ensure the continuing priority of the Lien of the Mortgages as security
for the Loans, (A) the Borrower or Loan Party to the Mortgages shall enter into,
and deliver to the Administrative Agent a Modification and (B) Borrower shall
deliver, or cause the title company or local counsel, as applicable, to deliver,
to the Administrative Agent local counsel opinions, an endorsement to the
relevant title policies, date down(s) or other documents, instruments or
evidence of the priority of the Lien of the Mortgages as security for the Loans,
each in form and substance reasonably satisfactory to Administrative Agent.  In
addition, as reasonably requested by the Administrative Agent, the Borrower
shall deliver an updated flood hazard certificate for each of the Mortgaged
Properties.

(8)Notwithstanding anything to the contrary in this Section 4.17 or in any other
provision of any Loan Document, if the proceeds of any Incremental Facility are
intended to be applied to finance a Limited Condition Acquisition, the
conditions to entering into and availability of such Incremental Facility
(including applicability of customary “SunGard” or other “certain funds”
conditionality), and the timing of satisfaction or waiver of any such conditions
(as between being satisfied or waived upon execution of an amendment evidencing
such Incremental Facility or upon the making of any Incremental Loans
thereunder), shall be as agreed to among the Borrower and the Incremental
Lenders.

Extension Amendments

.  (1)  The Borrower may at any time and from time to time request that all or a
portion, including one or more Tranches, of any commitments or the Loans
(including any Extended Loans), each existing at the time of such request (each,
an “Existing Tranche” and the Loans of such Tranche, the “Existing Loans”) be
converted to extend the termination date thereof and the scheduled maturity
date(s) of any payment of principal with respect to all or a portion of any
principal amount of any Existing Tranche (any such Existing Tranche which has
been so extended, “Extended Tranche” and the Loans of such Tranche, the
“Extended Loans”) and to provide for other terms consistent with this
Section 4.18.  In order to establish any Extended Tranche, the Borrower shall
provide a notice to the Administrative Agent (who shall provide a copy of such
notice to each of the Lenders of the applicable Existing Tranche) (an “Extension
Request”) setting forth the proposed terms of the Extended Tranche to be
established, which terms (other than provided in Section 4.18(c) below) shall be
identical to those applicable to the Existing Tranche from which they are to be
extended (the “Specified Existing Tranche”) except (x) all or any of the final
maturity dates of such Extended Tranches may be delayed to later dates than the
final maturity dates of the Specified Existing Tranche, (y) (A) the interest
margins with respect to the Extended Tranche may be higher or lower than the
interest

87

 

--------------------------------------------------------------------------------

 

margins for the Specified Existing Tranche and/or (B) additional fees may be
payable to the Lenders providing such Extended Tranche in addition to or in lieu
of any increased margins contemplated by the preceding clause (A) and (z) the
commitment fee, if any, with respect to the Extended Tranche may be higher or
lower than the commitment fee, if any, for the Specified Existing Tranche, in
each case to the extent provided in the applicable Extension Amendment;
provided, that, notwithstanding anything to the contrary in this Section 4.18 or
otherwise, (1) such Extended Tranche shall not be, (x) in the case of any
Extended Tranche relating to Loans under any of the Term Facilities hereunder,
in an amount less than $100,000,000 and shall be in integral multiples of
$50,000,000 in excess thereof and (y) in the case of any Extended Tranche
relating to Loans under the Revolving Facility hereunder, in an amount less than
$50,000,000 and shall be in integral multiples of $25,000,000 in excess thereof,
(2) no Extended Tranche shall be secured by or receive the benefit of any
collateral, credit support or security that does not secure or support the
Existing Tranches, (3) the repayment (other than in connection with a permanent
repayment and, if applicable, termination of commitments), the mandatory
prepayment and the commitment reduction of any of Loans or Commitments under the
Extended Tranches shall be made on a pro rata basis with all other outstanding
Loans or Commitments (including all Extended Tranches) respectively; provided,
that, Extended Loans may, if the Extending Lenders making such Extended Loans so
agree, participate on a less than pro rata basis in any voluntary or mandatory
repayment or prepayment or commitment reductions hereunder, (4) the final
maturity of any Extended Tranche shall not be earlier than, and if such Extended
Tranche is a term facility, shall not have a Weighted Average Life to Maturity
shorter than the applicable Specified Existing Tranche, (5) each Lender in the
Specified Existing Tranche shall be permitted to participate in the Extended
Tranche in accordance with its pro rata share of the Specified Existing Tranche
and (6) assignments and participations of Extended Tranches shall be governed by
the same assignment and participation provisions applicable to Loans and
Commitments hereunder as set forth in Section 11.6.  No Lender shall have any
obligation to agree to have any of its Existing Loans or, if applicable,
commitments of any Existing Tranche converted into an Extended Tranche pursuant
to any Extension Request.  Any Extended Tranche shall constitute a separate
Tranche of Loans (and, if applicable, commitments) from the Specified Existing
Tranches and from any other Existing Tranches (together with any other Extended
Tranches so established on such date).

(2)The Borrower shall provide the applicable Extension Request at least five (5)
Business Days prior to the date on which Lenders under the applicable Existing
Tranche or Existing Tranches are requested to respond.  Any Lender (an
“Extending Lender” and with respect to Term Loans an “Extending Term Loan
Lender” and with respect to Revolving Commitments an “Extending Revolving
Lender”) wishing to have all or a portion of its Specified Existing Tranche
converted into an Extended Tranche shall notify the Administrative Agent (an
“Extension Election”) on or prior to the date specified in such Extension
Request of the amount of its Specified Existing Tranche that it has elected to
convert into an Extended Tranche.  In the event that the aggregate amount of the
Specified Existing Tranche subject to Extension Elections exceeds the amount of
Extended Tranches requested pursuant to the Extension Request, the Specified
Existing Tranches subject to Extension Elections shall be converted to Extended
Tranches on a pro rata basis based on the amount of Specified Existing Tranches
included in each such Extension Election.

(3)Extended Tranches shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement (which may include amendments to
provisions

88

 

--------------------------------------------------------------------------------

 

related to maturity, interest margins, fees or prepayments referenced in
Section 4.18(a) and which, except to the extent expressly contemplated by the
penultimate sentence of this Section 4.18(c) and notwithstanding anything to the
contrary set forth in Section 11.1, shall not require the consent of any Lender
other than the Extending Lenders with respect to the Extended Tranches
established thereby) executed by the Borrower the Administrative Agent and the
Extending Lenders.  No Extension Amendment shall provide for any Extended
Tranche in an aggregate principal amount that is less than (x) in the case of
any Extended Tranche relating to Loans under either of the Term Facilities
hereunder, in an amount less than $100,000,000 and shall be in integral
multiples of $50,000,000 in excess thereof and (y) in the case of any Extended
Tranche relating to Loans under the Revolving Facility hereunder, in an amount
less than $50,000,000 and shall be in integral multiples of $25,000,000 in
excess thereof; provided, that no Extension Amendment may provide for any
Extended Tranche to be secured by any Collateral or other assets of any Loan
Party that does not also secure the Existing Tranches.  It is understood and
agreed that each Lender has consented to each amendment to this Agreement and
the other Loan Documents authorized by this Section 4.18 and the arrangements
described above in connection therewith for all purposes requiring its consent,
and shall at the effective time thereof be deemed to consent to each amendment
to this Agreement and the other Loan Documents authorized by this Section 4.18
and the arrangements described above in connection therewith.  In connection
with any Extension Amendment, the Borrower shall, if requested by the
Administrative Agent, deliver an opinion of counsel reasonably acceptable to the
Administrative Agent as to the enforceability of such Extension Amendment, this
Agreement as amended thereby, and such of the other Loan Documents (if any) as
may be amended or affected thereby.

(4)Notwithstanding anything to the contrary contained in this Agreement, (A) on
any date on which any Existing Tranche is converted to extend the related
scheduled maturity date(s) in accordance with Section 4.18(a) (an “Extension
Date”), in the case of the Specified Existing Tranche of each Extending Lender,
the aggregate principal amount of such Specified Existing Tranche shall be
deemed reduced by an amount equal to the aggregate principal amount of Extended
Tranche so converted by such Lender on such date, and such Extended Tranches
shall be established as a separate Tranche from the Specified Existing Tranche
and from any other Existing Tranches (together with any other Extended Tranches
so established on such date) and (B) if, on any Extension Date, any Revolving
Loans of any Extending Lender are outstanding under the applicable Specified
Existing Tranches, such loans (and any related participations) shall be deemed
to be allocated as Extended Loans (and related participations) and Existing
Loans (and related participations) in the same proportion as such Extending
Lender’s applicable Specified Existing Tranches to the applicable Extended
Tranches so converted by such Lender on such date.

(5)If, in connection with any proposed Extension Amendment, any Lender declines
to consent to the applicable extension on the terms and by the deadline set
forth in the applicable Extension Request (each such Lender, a “Non-Extending
Lender”) then the Borrower may, on notice to the Administrative Agent and the
Non-Extending Lender, (A) replace such Non-Extending Lender by causing such
Lender to (and such Lender shall be obligated to) assign pursuant to Section
11.6 (with the assignment fee and any other costs and expenses to be paid by the
Borrower in such instance) all of its rights and obligations under this
Agreement to one or more assignees; provided, that neither the Administrative
Agent nor any Lender shall have any obligation to the Borrower to obtain a
replacement Lender; provided, further, that the applicable

89

 

--------------------------------------------------------------------------------

 

assignee shall have agreed to provide Loans and/or a commitment on the terms set
forth in such Extension Amendment; provided, further, that all obligations of
the Borrower owing to the Non-Extending Lender relating to the Loans and
participations so assigned shall be paid in full at par by the assignee Lender
to such Non-Extending Lender concurrently with such Assignment and Assumption or
(B) prepay the Loans and, at the Borrower’s option, if applicable, terminate the
Commitments of such Non-Extending Lender, in whole or in part, subject to
Section 4.11, without premium or penalty.  In connection with any such
replacement under this Section 4.18, if the Non-Extending Lender does not
execute and deliver to the Administrative Agent a duly completed Assignment and
Assumption and/or any other documentation necessary to reflect such replacement
by the later of (a) the date on which the replacement Lender executes and
delivers such Assignment and Assumption and/or such other documentation and
(b) the date as of which all obligations of the Borrower owing to the
Non-Extending Lender relating to the Loans and participations so assigned shall
be paid in full in cash by the assignee Lender to such Non-Extending Lender,
then such Non-Extending Lender shall be deemed to have executed and delivered
such Assignment and Assumption and/or such other documentation as of such date
without any action on the part of such Non-Extending Lender and the Assignment
and Assumption executed by the replacement Lender shall be effective for the
purposes of this Section 4.18.

(6)This Section 4.18 shall supersede any provisions in Section 4.8 or Section
11.1 to the contrary.

(7)No amendment, conversion or exchange of Loans pursuant to any Extension
Amendment in accordance with Section 4.18 shall constitute a voluntary or
mandatory payment or prepayment for purposes of this Agreement.

Refinancing Facilities

(1).  (a)  At any time after the Closing Date, the Borrower may obtain, from any
Lender or any Additional Lender, Credit Agreement Refinancing Indebtedness in
respect of (A) all or any portion of the Term Loans then outstanding under this
Agreement (which for purposes of this clause (A) will be deemed to include any
then outstanding Incremental Loans under any Incremental Term Loan Commitments)
and any then outstanding Refinancing Term Loans or (B) all or any portion of the
Revolving Loans (or unused Revolving Commitments or any Incremental Loans or
unused Incremental Revolving Commitments or any unused Refinancing Revolving
Commitment of Refinancing Revolving Loans) under this Agreement, in the form of
(x) Refinancing Term Loans or Refinancing Term Commitments or (y) Refinancing
Revolving Loans or Refinancing Revolving Commitments, as the case may be, in
each case pursuant to a Refinancing Amendment; provided, that such Credit
Agreement Refinancing Indebtedness (i) will rank pari passu or junior in right
of payment and of security with the other Loans and Commitments hereunder, (ii)
will have such pricing and optional prepayment terms as may be agreed by the
Borrower and the Lenders thereof, (iii) (x) with respect to any Refinancing
Revolving Loans or Refinancing Revolving Commitments, will have a maturity date
that is not prior to the maturity date of Revolving Loans (or unused Revolving
Commitments) being refinanced and (y) with respect to any Refinancing Term Loans
or Refinancing Term Commitments, will have a maturity date that is not prior to
the maturity date of, and will have a Weighted Average Life to Maturity that is
not shorter than, the Term Loans being refinanced, (iv) will have such pricing,
premiums, optional prepayment terms and financial covenants as may be agreed by
the Borrower and the Lenders thereof, and (v) will have other terms and
conditions that are substantially identical to (or in the case of any Credit
Agreement Refinancing Indebtedness in

90

 

--------------------------------------------------------------------------------

 

the form of notes, are on market terms or are substantially identical to), or
(taken as a whole) are no more favorable to the investors providing such Credit
Agreement Refinancing Indebtedness than the Refinanced Debt; provided, further,
that the terms and conditions applicable to such Credit Agreement Refinancing
Indebtedness may provide for any additional or different financial or other
covenants or other provisions that are agreed between the Borrower and the
Lenders thereof and applicable only during periods after the Latest Maturity
Date that is in effect on the date such Credit Agreement Refinancing
Indebtedness is issued, Incurred or obtained.  The effectiveness of any
Refinancing Amendment shall be subject to the satisfaction on the date thereof
of each of the conditions set forth in Section 6.2 and, to the extent reasonably
requested by the Administrative Agent, receipt by the Administrative Agent of
legal opinions, board resolutions, officers’ certificates and/or reaffirmation
agreements consistent with those delivered on the Closing Date (other than
changes to such legal opinions resulting from a change in law, change in fact or
change to counsel’s form of opinion reasonably satisfactory to the
Administrative Agent).  Each Tranche of Credit Agreement Refinancing
Indebtedness Incurred under this Section 4.19 shall be in an aggregate principal
amount that is (x) not less than $100,000,000 in the case of Refinancing Term
Loans or $50,000,000 in the case of Refinancing Revolving Loans and (y) an
integral multiple of $50,000,000 in excess thereof in the case of Refinancing
Term Loans or $25,000,000 in excess thereof in the case of Refinancing Revolving
Loans.  Any Refinancing Amendment may provide for the issuance of Letters of
Credit for the account of the Borrower, or the provision to the Borrower of
Swingline Loans, pursuant to any Refinancing Revolving Commitments established
thereby, in each case on terms substantially equivalent to the terms applicable
to Letters of Credit and Swingline Loans under the Revolving Commitments and in
each case with the consent of the applicable Issuing Lenders and Swingline
Lenders.  The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment.  Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Credit Agreement Refinancing Indebtedness
Incurred pursuant thereto (including any amendments necessary to treat the Loans
and Commitments subject thereto as Refinancing Term Loans, Refinancing Revolving
Loans, Refinancing Revolving Commitments and/or Refinancing Term
Commitments).  Any Refinancing Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent, to effect the provisions of this Section.  In addition, if
so provided in the relevant Refinancing Amendment and with the consent of each
Issuing Lender, participations in Letters of Credit expiring on or after the
Revolving Termination Date shall be reallocated from Lenders holding Revolving
Commitments to Lenders holding extended revolving commitments in accordance with
the terms of such Refinancing Amendment; provided, however, that such
participation interests shall, upon receipt thereof by the relevant Lenders
holding Revolving Commitments, be deemed to be participation interests in
respect of such Revolving Commitments and the terms of such participation
interests (including, without limitation, the commission applicable thereto)
shall be adjusted accordingly.

(2)This Section 4.19 shall supersede any provisions in Section 4.8 or Section
11.1 to the contrary.

91

 

--------------------------------------------------------------------------------

 

Section 5.

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Borrower hereby represents and warrants to the Administrative Agent and each
Lender that, on and as of the Closing Date and on and as of each date as
required by Section 6.2(b):

Financial Condition

.  

(1)The (i) audited consolidated balance sheets and the related consolidated
statements of income and of cash flows of the Borrower and its consolidated
Subsidiaries for the fiscal year ended March 31, 2018, reported on by Deloitte &
Touche LLP, and for the fiscal year ended March 31, 2019, reported on by
Deloitte & Touche LLP, and (ii) the unaudited consolidated balance sheet of the
Borrower and its consolidated Subsidiaries as of June 30, 2019 and the related
consolidated statements of income or operations, changes in stockholders’ equity
and cash flows as of and for the three-month period ended June 30, 2019 and for
the comparable period of the preceding fiscal year certified by a Responsible
Officer of the Borrower, in each case, present fairly in all material respects
the consolidated financial condition of the Borrower and its consolidated
Subsidiaries, as of such dates and their consolidated results of operations and
consolidated cash flows for the periods to which they relate (subject to normal
year-end audit adjustments and the absence of footnotes) (such financial
statements, the “Borrower Historical Financial Statements”).  All such financial
statements, including the related schedules and notes (if any) thereto, have
been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as disclosed therein).  

(2)The (i) audited consolidated balance sheets and the related consolidated
statements of income, stockholders’ equity and of cash flows of the Target and
its consolidated Subsidiaries for the fiscal year ended December 31, 2017,
reported on by Deloitte & Touche LLP, and for the fiscal year ended December 31,
2018, reported on by Deloitte & Touche LLP, and (ii) the unaudited consolidated
balance sheet of the Target and its consolidated Subsidiaries as of May 31, 2019
and the related consolidated statement of income, stockholders’ equity and cash
flows as of and for the five-month period ended May 31, 2019, in each case,
present fairly in all material respects the consolidated financial condition of
the Target and its consolidated Subsidiaries, as of such dates and their
consolidated results of operations and consolidated cash flows for the periods
to which they relate (subject to normal year-end audit adjustments and the
absence of footnotes) (such financial statements, the “Target Historical
Financial Statements”).  All such financial statements, including the related
schedules and notes (if any) thereto, have been prepared in accordance with GAAP
applied consistently throughout the periods involved (except as approved by the
aforementioned firms of accountants and disclosed therein).

(3)As of the Closing Date, no Group Member has any material Guarantee
Obligations, contingent liabilities or any long-term leases or unusual forward
or long-term commitments, including any interest rate or foreign currency swap
or exchange transaction or other obligation in respect of derivatives, that are
not reflected in the most recent financial statements referred to in this
Section 5.1 other than as contemplated by the Loan Documents.

92

 

--------------------------------------------------------------------------------

 

No Change

.  There has not been since the Closing Date, any development or event that has
had or would reasonably be expected to have a Material Adverse Effect.

Corporate Existence; Compliance with Law

.  Each of the Borrower and its Material Subsidiaries (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the organizational power and authority, to own and operate
its property, to lease the property it operates as lessee and to conduct the
business in which it is currently engaged, (c) is duly qualified as a foreign
corporation or other organization and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification except to the extent the failure to
be so qualified would not, in the aggregate, reasonably be expected to have a
Material Adverse Effect and (d) is in compliance with all Requirements of Law
and Organizational Documents, except to the extent that the failure to comply
therewith would not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Power; Authorization; Enforceable Obligations

.  Each Loan Party has the organizational power and authority, and the legal
right, to make, deliver and perform the Loan Documents to which it is a party
and, in the case of the Borrower, to obtain extensions of credit under this
Agreement.  Each Loan Party has taken all necessary organizational action to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party and, in the case of the Borrower, to authorize the borrowings
under this Agreement.  No consent or authorization of, filing with, notice to or
other act by or in respect of, any Governmental Authority or any other Person is
required in connection with the Transactions, the borrowings under this
Agreement or the execution, delivery, performance, validity or enforceability of
the Loan Documents except (i) consents, authorizations, filings and notices
described in Schedule 5.4, which consents, authorizations, filings and notices
have been obtained or made and are in full force and effect except as
specifically described in Schedule 5.4 and (ii) the filings referred to in
Section 5.19.  Each Loan Document has been duly executed and delivered on behalf
of each Loan Party party thereto.  This Agreement constitutes, each other Loan
Document upon execution will constitute the legal, valid and binding obligation
of each Loan Party party thereto, enforceable against such Loan Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

No Legal Bar

.  The execution, delivery and performance of the Loan Documents and the
issuance of Letters of Credit and the borrowings hereunder do not and will not
violate in any material respect any Requirement of Law, Organizational Documents
or any material Contractual Obligation of the Borrower or any Material
Subsidiary or result in or require the creation or imposition of any Lien on any
property or revenues of the Borrower or any Material Subsidiary in any material
respect pursuant to any Requirement of Law, Organizational Documents or material
Contractual Obligation (other than the Liens created by the Security Documents).
No Group Member is subject to any Requirement of Law, Organizational Documents
or Contractual Obligation that has had or would reasonably be expected to have a
Material Adverse Effect.

93

 

--------------------------------------------------------------------------------

 

Litigation

.  Except as set forth on Schedule 5.6, no litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of the Borrower, threatened by or against any Group Member or
against any of their respective properties or revenues (a) with respect to any
of the Loan Documents or any of the transactions contemplated hereby or thereby,
or (b) that would reasonably be expected to have a Material Adverse Effect.

No Default

.  No Default or Event of Default has occurred and is continuing.

Ownership of Property; Liens

.  Each of the Borrower and its Material Subsidiaries has good and marketable
title to the Mortgaged Properties, and to the knowledge of the Borrower, has
good and valid title to, or a valid leasehold interest in, all its other
material property and none of such property is subject to any Lien except
Permitted Liens.

Intellectual Property

.  Each Group Member owns, or is licensed to use, all material Intellectual
Property necessary for the conduct of its business as currently conducted,
except to the extent such failure to own or possess the right to use, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.  Except as, individually or in the aggregate, has not
had and would not reasonably be expected to have a Material Adverse Effect,
(a) no claim has been asserted and is pending before a governmental authority
against any Group Member by any Person challenging or questioning the use of any
Intellectual Property, or the validity or enforceability of any Intellectual
Property owned by any Group Member, and (b) the use of Intellectual Property by
each Group Member does not infringe on the rights of any Person in any material
respect.

Taxes

.  Each Group Member has filed or caused to be filed all Federal and state
income and other material Tax returns that are required to be filed and has paid
all material Taxes due and payable by such Group Member or any assessments made
against it or any of its property and all other material Taxes, fees or other
charges imposed on it or any of its property by any Governmental Authority
(except that are being contested in good faith by appropriate proceedings
diligently conducted and for which such Person, as applicable, has set aside on
its books adequate reserves in conformity with GAAP); as of the Closing Date, no
tax Lien has been filed (other than Liens for taxes not yet delinquent or that
are being contested in good faith by appropriate proceedings and with respect to
which reserves in conformity with GAAP have been provided on the books of the
relevant Group Member), and, to the knowledge of the Borrower, no claim is being
asserted, with respect to any material Tax, fee or other charge.  No Group
Member intends to treat the Loan, the Transactions, or any other transaction
contemplated hereby as being a “reportable transaction” (within the meaning of
Treasury Regulation section 1.6011-4).

Federal Regulations

.  No part of the proceeds of any Loans or Revolving Extensions of Credit will
be used for “buying” or “carrying” any “margin stock” within the respective
meanings of each of the quoted terms under Regulation U as now and from time to
time hereafter in effect or for any purpose that violates the provisions of the
Regulations of the Board, including, without limitation, Regulation T,
Regulation U or Regulation X of the Board.  

Labor Matters

.  Except as, in the aggregate, there has not had and would not reasonably be
expected to have a Material Adverse Effect:  (a) there are no strikes or other
labor

94

 

--------------------------------------------------------------------------------

 

disputes against any Group Member pending or, to the knowledge of the Borrower,
threatened; (b) to the knowledge of the Borrower, hours worked by and payment
made to employees of each Group Member have not been in violation of the Fair
Labor Standards Act or any other applicable Requirement of Law regarding minimum
wages or overtime payments; and (c) all payments due from any Group Member on
account of employee health and welfare insurance have been paid or accrued as a
liability on the books of the relevant Group Member.

ERISA

.  Neither a Reportable Event nor a failure to satisfy the minimum funding
standard (within the meaning of Sections 412 and 430 of the Code or Sections 302
and 303 of ERISA) has occurred during the five-year period prior to the date on
which this representation is made or deemed made with respect to any Single
Employer Plan, whether or not waived, which resulted in any material liability
to any Group Member or Commonly Controlled Entity, and each Single Employer Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code.  No termination of a Single Employer Plan has occurred, and no
Lien in favor of the PBGC or a Plan has arisen, during such five-year period.
The present value of all accrued benefits under each Single Employer Plan (based
on those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by a material amount. No Group Member or Commonly Controlled Entity has
had a complete or partial withdrawal from any Multiemployer Plan that has
resulted or would reasonably be expected to result in a material liability under
ERISA. No such Multiemployer Plan is Insolvent, or was determined to or expected
to be in “critical” or “endangered” status under Section 432 of the Code or
Section 305 of ERISA, and no Single Employer Plan was determined to or expected
to be in “at risk” status as defined in Section 430 of the Code or Section 303
of ERISA, and no Group Member or Commonly Controlled Entity would become subject
to any material liability under ERISA if any Group Member or Commonly Controlled
Entity were to withdraw completely from all Multiemployer Plans as of the
valuation date most closely preceding the date on which this representation is
made or deemed made.  No Group Member has any liability with respect to any
employee benefit plan that is not subject to the laws of the United States or a
political subdivision thereof that would reasonably be expected to result in a
Material Adverse Effect.

Investment Company Act

.  No Group Member is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.  

Restricted Subsidiaries

.  As of the Closing Date, (a) Schedule 5.15 sets forth the name and
jurisdiction of organization of each Restricted Subsidiary and, as to each such
Restricted Subsidiary, the percentage of each class of Capital Stock owned by
any Group Member and (b) there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments of any nature
relating to any Capital Stock of the Group Member (other than the Borrower),
except as created by the Loan Documents.

Use of Proceeds

.  (a)  The proceeds of the Initial Term Loans made on the Closing Date shall be
used to finance the Transactions and any amounts that remain unutilized after
the consummation of the Transactions may be used by the Borrower and its
Subsidiaries after the Closing Date for ongoing working capital needs and
general corporate purposes and (b) on or

95

 

--------------------------------------------------------------------------------

 

after the Closing Date, the Borrower and its Subsidiaries may use proceeds from
Revolving Loans, Letters of Credit, Swingline Loans and proceeds of any
Incremental Loans for working capital, Permitted Acquisitions or other general
corporate purposes.

Environmental Matters

.  Except as has not had and would not reasonably be expected to have a Material
Adverse Effect:

(1)the facilities and properties currently owned, leased or operated by any
Group Member (the “Properties”) do not contain either (i) any Materials of
Environmental Concern or (ii) contamination in amounts or concentrations or
under circumstances, in either case that constitute, or would reasonably be
expected to give rise to liability of any Group Member under, any Environmental
Law;

(2)no Group Member has received any written notice of violation, alleged
violation, non-compliance or liability or potential liability, under
Environmental Laws with regard to any of the Properties or any Group Member’s
operation of any of the Properties or the business operated by any Group Member
(the “Business”), nor does the Borrower have knowledge that any such notice is
likely to be received or is being threatened;

(3)the Group Members (i) conduct the Business in compliance with Environmental
Law, (ii) hold all Environmental Permits (each of which is in full force and
effect) required pursuant to Environmental Law for the conduct of the Business,
and (iii) are in compliance with all such Environmental Permits;

(4)Materials of Environmental Concern have not been transported or disposed of
by or on behalf of any Group Member from the Properties in violation of, or in a
manner or to a location that would give rise to liability under, any
Environmental Law, nor during any Group Member’s ownership or operation of the
Properties or, to the knowledge of the Borrower, at any formerly owned, leased
or operated facilities or properties (“Former Properties”) have any material
quantity of Materials of Environmental Concern been generated, treated, stored
or disposed of, released or threatened to be released at, on or under any of the
Properties or Former Properties or otherwise in connection with the Business in
violation of Environmental Law, or in a manner that could give rise to liability
under, any Environmental Law; and

(5)No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which any Group Member is or is reasonably likely to be named as a party with
respect to the Properties or the Business or, to the knowledge of the Borrower,
any Former Properties, nor are there any consent decrees, consent orders,
administrative orders or other orders, or other binding administrative or
judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business or, to the knowledge of the Borrower, any Former
Properties.

Accuracy of Information, etc.

  No statement or information (other than any projections and information of a
general economic or general industry nature) contained in this Agreement, any
other Loan Document, or any other material document, certificate or written
statement furnished by or on behalf of any Group Member to the Administrative
Agent or the Lenders, or any of them, for use in connection with the
transactions contemplated by this

96

 

--------------------------------------------------------------------------------

 

Agreement or the other Loan Documents, taken as a whole, contained as of the
date such statement, information, document or certificate was so furnished, any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements contained herein or therein not materially
misleading, in the light of the circumstances under which they were made (after
giving effect to all supplements).  The forecasts, projections and pro forma
financial information contained in the materials referenced above are based upon
good faith estimates and assumptions believed by management of the Borrower to
be reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount.

Security Documents

.  (1)  The Guarantee and Collateral Agreement is effective to create in favor
of the Administrative Agent, for the benefit of the Secured Parties, a legal,
valid and enforceable security interest in the Collateral described therein and
proceeds and products thereof, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally.  In the case of the
Pledged Stock consisting of certificated securities described in the Guarantee
and Collateral Agreement, when stock certificates representing such Pledged
Stock are delivered to the Administrative Agent, and in the case of the other
Collateral described in the Guarantee and Collateral Agreement, to the extent
provided therein, when financing statements, other filings specified on
Schedule 4 to the Guarantee and Collateral Agreement in appropriate form are
filed in the offices specified on Schedule 4 to the Guarantee and Collateral
Agreement and the other actions described in Section 4.3 of the Guarantee and
Collateral Agreement are completed, the Guarantee and Collateral Agreement shall
be effective to create a perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in such Collateral and the proceeds
thereof, as security for the Obligations (as defined in the Guarantee and
Collateral Agreement), in each case (to the extent provided therein) prior and
superior in right to any other Person (except for Permitted Liens), to the
extent that a Lien in such Collateral can be perfected by the filing of the
UCC-1 financing statement or other filing specified on Schedule 4 to the
Guarantee and Collateral Agreement;

(2)Upon execution thereof, each of the Mortgages shall be effective to create in
favor of the Administrative Agent, for the benefit of the Secured Parties, a
legal, valid and enforceable Lien on the Mortgaged Properties described therein
and proceeds and products thereof, and when the Mortgages are appropriately
filed or recorded and indexed in the appropriate offices as may be required
under applicable Requirements of Law (to the extent required hereunder and
thereunder), together with payment of appropriate filing or recording fees and
applicable taxes, if any, in the offices specified therein, each such Mortgage
shall constitute, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally (to the extent provided therein), a
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in the Mortgaged Properties and the proceeds thereof, as
security for the Obligations (as defined in the relevant Mortgage), in each case
(except as expressly set forth therein) prior and superior in right to any other
Person (except for Permitted Liens).  

(3)When delivered and at all times thereafter, each Intellectual Property
Security Agreement, together with the Guarantee and Collateral Agreement, is
effective to create

97

 

--------------------------------------------------------------------------------

 

in favor of the Administrative Agent, for the benefit of the Secured Parties, a
legal, valid and enforceable security interest in the Intellectual Property
Collateral described therein and the proceeds and products thereof, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally.  Upon the filing of (i) each Intellectual Property
Security Agreement in the appropriate indexes of the United States Patent and
Trademark Office (the “PTO”) relative to United States patents and United States
trademarks, and the United States Copyright Office relative to United States
copyrights, if any, together with provision for payment of all requisite fees,
and (ii) financing statements in appropriate form for filing in the offices
specified on Schedule 4 of the Guarantee and Collateral Agreement, each
Intellectual Property Security Agreement shall constitute (to the extent
provided in the Guarantee and Collateral Agreement) a perfected Lien on, and
security interests in, all right, title and interest of the Loan Parties in such
Intellectual Property Collateral and the proceeds and products thereof, as
security for the Obligations (as defined in the Guarantee and Collateral
Agreement), in each case (except as expressly set forth therein) prior and
superior in right to any other Person (except for Permitted Liens); provided,
that, notwithstanding anything to the contrary in any of the Loan Documents, the
Loan Parties shall not have any obligation to perfect any security interest or
lien, or record any notice thereof, in any Intellectual Property Collateral in
any jurisdiction other than the United States of America, and subsequent filings
in the PTO and United States Copyright Office and actions and filings under
applicable law to obtain the equivalent perfection may be necessary with respect
to registrations for Intellectual Property acquired by any Loan Party after the
date hereofClosing Date.

Solvency

.  The Borrower and its Subsidiaries, on a consolidated basis, are, and after
giving effect to the Transactions and the Incurrence of all Indebtedness and the
obligations being Incurred in connection herewith and therewith will be,
Solvent.

Regulation H

.  No Mortgage encumbers improved real property that is located in an area that
has been identified by the Secretary of Housing and Urban Development as an area
having special flood hazards and in respect of which the procurement of flood
insurance is required by any Requirement of Law, unless such flood insurance has
been obtained and is in full force and effect.

Anti-Terrorism Laws

.  (1)  No Group Member or any Subsidiary of any Group Member is in violation of
(i) the Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, (ii) the PATRIOT Act or (iii) or any other similar
anti-terrorism laws.  No part of the proceeds of the Loans or the Revolving
Extensions of Credit will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

(2)No Group Member or Subsidiary of any Group Member is any of the following
(each a “Blocked Person”):

98

 

--------------------------------------------------------------------------------

 

(1)a Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224;

(2)a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
Executive Order No. 13224;

(3)a Person or entity with which any bank or other financial institution is
prohibited from dealing or otherwise engaging in any transaction by any
applicable anti-terrorism law;

(4)a Person or entity that commits, threatens or conspires to commit or supports
“terrorism” as defined in Executive Order No. 13224;

(5)a Person or entity that is named as a “specially designated national” on the
most current list published by the U.S. Treasury Department Office of Foreign
Asset Control at its official website or any replacement website or other
replacement official publication of such list; or

(6)a Person or entity who is affiliated with a Person or entity listed above.

(3)No Group Member knowingly (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person or (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224.

Anti-Corruption Laws and Sanctions

.  The Borrower has implemented and maintains in effect policies and procedures
reasonably designed to promote compliance by the Borrower, its Subsidiaries and
their respective directors, officers and employees with Anti-Corruption Laws and
applicable Sanctions, and the Borrower, its Subsidiaries and their respective
officers, and, to the knowledge of the Borrower, its directors, employees and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects.  None of (a) the Borrower, any of its Subsidiaries or any
of their respective officers, or (b) to the knowledge of the Borrower, any
director, employee or agent of the Borrower or any of its Subsidiaries that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person.  No borrowing or Letter of Credit,
use of proceeds or other transaction contemplated by this Agreement will
directly or knowingly indirectly violate Anti-Corruption Laws or applicable
Sanctions.  

EEA Financial Institutions

.  No Loan Party is an EEA Financial Institution.

Beneficial Ownership Certificate

.  The information included in the Beneficial Ownership Certificate last
delivered with respect to the Borrower, if applicable, is true and correct in
all material respects.

99

 

--------------------------------------------------------------------------------

 

Section 6.

CONDITIONS PRECEDENT

Conditions to Initial Extension of Credit

.  The agreement of each Lender to make the initial extension of credit
requested to be made by it on the Closing Date is subject to the satisfaction
(or waiver), prior to the making of such extension of credit, of the following
conditions precedent:

(1)Credit Agreement; Guarantee and Collateral Agreement.  The Administrative
Agent shall have received (i) this Agreement, executed and delivered by the
Borrower, the Administrative Agent and each Person identified herein as a Lender
signatory hereto, and (ii) the Guarantee and Collateral Agreement, executed and
delivered by the Borrower and each Subsidiary Guarantor.

(2)Closing Certificate of the Borrower.  The Administrative Agent shall have
received (i) a certificate executed on behalf of the Borrower by a Responsible
Officer of the Borrower dated as of the Closing Date, substantially in the form
of Exhibit J, and (ii) a good standing certificate for the Borrower from its
jurisdiction of organization.

(3)Financial Statements.  The Administrative Agent shall have received the
Borrower Historical Financial Statements and the Target Historical Financial
Statements.

(4)Fees.  The Administrative Agent shall have received confirmation reasonably
satisfactory to it that all fees required to be paid and all reasonable and
documented invoiced expense reimbursements (to the extent invoiced at least 2
Business Days prior to the Closing Date) payable by any Loan Party for account
of any of the Other Representatives, Administrative Agent or Lenders on or
before the Closing Date will be paid concurrently with the funding of the Term
Loans on the Closing Date (which amounts may be offset against the proceeds of
the Facilities).

(5)Closing Certificate of the Guarantors, Certificate of Incorporation; Good
Standing.  The Administrative Agent shall have received (i) a certificate of
each Subsidiary Guarantor, dated the Closing Date, substantially in the form of
Exhibit C, and (ii) a good standing certificate for each Subsidiary Guarantor
from its jurisdiction of organization.

(6)Legal Opinions.  The Administrative Agent shall have received a customary
legal opinion of Squire Patton Boggs (US) LLP, counsel to the Loan Parties.

(7)Pledged Stock; Stock Powers; Pledged Notes.  Except as set forth on Schedule
7.13, arrangements consistent with the applicable payoff letters or otherwise
reasonably satisfactory to the Administrative Agent shall have been made for the
delivery of all (i) certificates representing the shares of Capital Stock listed
on Schedule 2 to the Guarantee and Collateral Agreement, together with an
undated stock power or equivalent for each such certificate executed in blank by
the pledgor thereof and (ii) each promissory note (if any) listed on Schedule 2
to the Guarantee and Collateral Agreement endorsed (without recourse) in blank
(or accompanied by an executed transfer form in blank) by the pledgor thereof.

100

 

--------------------------------------------------------------------------------

 

(8)Solvency Certificate.  The Administrative Agent shall have received a
solvency certificate of the chief financial officer of the Borrower,
substantially in the form of Exhibit I, which shall document the solvency of the
Borrower and its Subsidiaries, on a consolidated basis, as of the Closing Date
after giving effect to the Transactions and other transactions contemplated
hereby.

(9)Existing Indebtedness.  Arrangements reasonably satisfactory to the
Administrative Agent shall have been made for the delivery of all documents or
instruments necessary to release all Liens securing all obligations of the
Borrower, the Target and their respective Subsidiaries under the Existing Debt
Agreements and all Guarantee Obligations of the Borrower, the Target and their
respective Subsidiaries in respect of the obligations under the Existing Debt
Agreements.

(10)Filings, Registrations and Recordings.  Any Uniform Commercial Code
financing statement required by the Guarantee and Collateral Agreement or under
law or reasonably requested by the Administrative Agent to be filed, registered
or recorded in order to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a perfected Lien on the Collateral described
therein (to the extent such Lien may be perfected by the filing of  UCC
financing statement), prior and superior in right to any other Person (other
than with respect to Liens expressly permitted by Section 8.3), shall be in
proper form for filing, registration or recordation.

(11)Lien Searches.  The Administrative Agent shall have received the results of
a recent lien search with respect to each Loan Party in the jurisdiction where
each such Loan Party is located, and such search shall reveal no liens on any of
the assets of the Loan Parties except for liens permitted by Section 8.3 or
discharged substantially concurrently with or prior to the Closing Date pursuant
to documentation reasonably satisfactory to the Administrative Agent.

(12)Perfection Certificate.  The Administrative Agent shall have received a
perfection certificate executed by the Borrower, dated as of the Closing Date,
in form and substance reasonably acceptable to the Administrative Agent.

(13)Patriot Act.  The Lenders shall have received from the Loan Parties, at
least three Business Days prior to the Closing Date, (i) to the extent
reasonably requested by the Administrative Agent or any Lender at least ten (10)
Business Days prior to the Closing Date, all documentation and other information
required by bank regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including the Patriot Act and
the Beneficial Ownership Regulation and (ii) if the Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, a Beneficial
Ownership Certificate in relation to the Borrower.

(14)Specified Acquisition Representation and Specified Representations. (i) The
Specified Acquisition Agreement Representations shall be true and correct as of
the Closing Date and (ii) the Specified Representations shall be true and
correct in all material respects as of the Closing Date, except, in each case,
to the extent that such representations and warranties refer to an earlier date,
in which case they shall be true and correct in all material respects as of such
earlier date; provided that, in case of subclause (i) hereof, such materiality
qualifier shall not

101

 

--------------------------------------------------------------------------------

 

be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof.

(15)Target Material Adverse Effect.  Since December 31, 2018, no Target Material
Adverse Effect shall have occurred.

(16)Concurrent Acquisition.  Substantially concurrently with the initial funding
of the Facilities, the Acquisition shall be consummated, in all material
respects, in accordance with the terms of the Acquisition Agreement.

(17)Borrowing Notices.  The Administrative Agent shall have received a notice of
borrowing pursuant to Section 2.2.

Conditions to Each Extension of Credit after the Closing Date

.  Subject to Section 1.3 and Section 4.17(i), the agreement of each Lender to
make any extension of credit requested to be made by it on the date of this
Agreement or any other date is subject to the satisfaction (or waiver) of the
following conditions precedent:

(1)No Default.  No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

(2)Representations and Warranties.  Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date, except to the extent that such representations and warranties refer
to an earlier date, in which case they shall be true and correct in all material
respects as of such earlier date; provided that, in each case, such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof.

(3)Borrowing Notices.  The Administrative Agent shall have received (i) a notice
of borrowing pursuant to Section 3.2 or 3.4, as the case may be, in connection
with any borrowing under the Revolving Commitments or Swingline Loans or (ii) an
Application pursuant to Section 3.8 for issuance of a Letter of Credit on behalf
of the Borrower.

Each borrowing by and issuance or increase of a Letter of Credit on behalf of
the Borrower hereunder shall constitute a representation and warranty by the
Borrower as of the date of such extension of credit that the conditions
contained in this Section 6.2 have been satisfied.

Section 7.

AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding (other than Letters of Credit which
have been Cash Collateralized or as to which other arrangements satisfactory to
the applicable Issuing Lender shall have been made) or any Loan or other amount
(other than contingent surviving indemnity obligations in respect of which no
claim or demand has been made) is owing to any Lender or the Administrative
Agent hereunder, the Borrower shall and shall cause each of its Restricted
Subsidiaries to:

102

 

--------------------------------------------------------------------------------

 

Financial Statements

.  

(1)Furnish to the Administrative Agent on behalf of each Lender:

(i)as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a copy of the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such year and
the related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year, reported on without any material qualification or exception
including a “going concern” or like qualification or exception, or qualification
arising out of the scope of the audit (except to the extent solely due to the
scheduled occurrence of a maturity date within one year from the date of such
audit or the potential inability to satisfy the financial covenant set forth in
Section 8.1), by Deloitte & Touche LLP or other independent certified public
accountants of nationally recognized standing; and

(ii)as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the Borrower
(or, in the case of the first fiscal quarter ending after the Closing Date, 60
days after the end of such fiscal quarter), the unaudited consolidated balance
sheet of the Borrower and its consolidated Subsidiaries as at the end of such
quarter and the related unaudited consolidated statements of income and of cash
flows for such quarter and the portion of the fiscal year through the end of
such quarter, setting forth in each case in comparative form the figures for the
previous year, certified by a Responsible Officer as being fairly stated in all
material respects (subject to normal year-end audit adjustments and the absence
of footnotes).

(2)All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).

(3)Notwithstanding the foregoing such financial statements may be delivered in
the form and with the accompanying certifications required by applicable
Requirements of Law for filing Forms 10-K and Forms 10-Q with the SEC.

Documents required to be delivered pursuant to Section 7.1 (to the extent any
such documents are included in materials otherwise filed with the SEC) shall be
deemed to have been delivered on the date on which such report or other
information is posted on the SEC’s website at www.sec.gov, and such posting
shall be deemed to satisfy the reporting and delivery requirements of such
Section.  

Certificates; Other Information

.  Furnish to the Administrative Agent on behalf of each Lender (or, in the case
of clause (g), to the relevant Lender):

(1)concurrently with the delivery of any financial statements pursuant to
Section 7.1, (i) a certificate of a Responsible Officer stating that such
Responsible Officer has obtained no knowledge of any Default or Event of
Default, in each case except as specified in such certificate and (ii)(x) a
Compliance Certificate containing all information and calculations reasonably
necessary for determining compliance by each Group Member with the provisions of
this Agreement referred to therein as of the last day of the fiscal quarter or
fiscal year of the

103

 

--------------------------------------------------------------------------------

 

Borrower, as the case may be, and, if applicable, for determining the Commitment
Fee Rate and Excess Cash Flow, and (y) to the extent not previously disclosed to
the Administrative Agent, a description of any change in the jurisdiction of
organization of any Loan Party and, concurrently with the delivery of any
financial statements pursuant to Section 7.1(a)(i) only, a listing of any
registered or applied-for material Intellectual Property in the United States
acquired by any Loan Party since the date of the most recent list delivered
pursuant to this clause (y) (or, in the case of the first such list so delivered
pursuant to Section 7.13);

(2)as soon as available, and in any event no later than 90 days after the end of
each fiscal year of the Borrower, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of the following fiscal year, the
related consolidated statements of projected cash flow, projected changes in
financial position and projected income and a description of the underlying
assumptions applicable thereto) (collectively, the “Projections”);

(3)if the Borrower is not then a reporting company under the Exchange Act within
45 days after the end of each fiscal quarter of the Borrower (90 days, in the
case of the fourth fiscal quarter of any fiscal year, and 60 days, in the case
of the first fiscal quarter ending after the Closing Date), a narrative
discussion and analysis of the financial condition and results of operations of
the Borrower and its Subsidiaries for such fiscal quarter and for the period
from the beginning of the then current fiscal year to the end of such fiscal
quarter, as compared to the portion of the Projections covering such periods and
to the comparable periods of the previous year;

(4)[reserved];

(5)within five Business Days after the same are sent, copies of all financial
statements and reports that the Borrower sends to the holders of any class of
its debt securities or public equity securities and, within five Business Days
after the same are filed, copies of all financial statements and reports that
the Borrower may make to, or file with, the SEC;

(6)concurrently with the delivery of any document or notice required to be
delivered pursuant to Section 7.1 or 7.2, Borrower shall indicate in writing
whether such document or notice contains Non-public Information.  Borrower and
each Lender acknowledge that certain of the Lenders may be “public-side” Lenders
(Lenders that do not wish to receive material non-public information with
respect to any Group Member or their securities) and, if documents or notices
required to be delivered pursuant to Section 7.1 or 7.2 or otherwise are being
distributed through IntraLinks/IntraAgency, SyndTrak or another relevant website
or other information platform (the “Platform”), any document or notice that
Borrower has indicated contains Non-public Information shall not be posted on
that portion of the Platform designated for such public-side Lenders.  If
Borrower has not indicated whether a document or notice delivered pursuant to
Section 7.1 or 7.2 contains Non-public Information, Administrative Agent
reserves the right to post such document or notice solely on that portion of the
Platform designated for Lenders who wish to receive material nonpublic
information with respect to the Group Members and their
securities.  Notwithstanding anything herein to the contrary, in no event shall
the Borrower request that the Administrative Agent make available to
“public-side” Lenders budgets or any certificates,

104

 

--------------------------------------------------------------------------------

 

reports or calculations with respect to the Borrower’s compliance with the
covenants contained herein; and

(7)promptly, such additional financial and other information (including, without
limitation, information regarding any Single Employer Plan or Multiemployer Plan
and any reports or other information required to be filed under ERISA) as the
Administrative Agent or any Lender may from time to time reasonably request
(including any information that any Lender reasonably requests in order to
comply with its obligations under any “know-your-customer” or anti-money
laundering laws or regulations, including Patriot Act and the Beneficial
Ownership Regulation).

Documents required to be delivered pursuant to Section 7.2 (to the extent any
such documents are included in materials otherwise filed with the SEC) shall be
deemed to have been delivered on the date on which such report or other
information is posted on the SEC’s website at www.sec.gov, and such posting
shall be deemed to satisfy the reporting and delivery requirements of such
Section.  

Payment of Obligations; Payment of Taxes

.  (1)  Pay, discharge or otherwise satisfy at or before maturity or before they
become delinquent, as the case may be, all its obligations of whatever nature,
except where the amount or validity thereof is currently being contested in good
faith by appropriate proceedings and reserves in conformity with GAAP with
respect thereto have been provided on the books of the relevant Group Member or
where failure to pay, discharge or otherwise satisfy such material obligations,
in the aggregate, has not had and would not reasonably be expected to result in
a Material Adverse Effect; and

(2)pay all material Taxes imposed upon it or any of its properties or assets or
in respect of any of its income, businesses or franchises when due and payable,
and all claims (including claims for labor, services, materials and supplies)
for sums that have become due and payable and that by law have or may become a
Lien upon any of its properties or assets; provided, no such Tax need be paid if
it is being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted, so long as (a) adequate reserve or other
appropriate provision, as shall be required in conformity with GAAP, shall have
been made therefore and for any accrued interest and potential penalties or
other costs relating thereto, (b) in the case of a Tax or claim which has or may
become a Lien against any of the Collateral, such contest proceedings
conclusively operate to stay the sale of any material portion of the Collateral
to satisfy such Tax or claim and (c) any Tax or claim determined to be due,
together with any interest or penalties thereon is promptly paid after final
resolution of such contest.

Maintenance of Existence; Compliance

.  (a) (i) Preserve, renew and keep in full force and effect its organizational
existence and (ii) take all reasonable action to maintain all rights, privileges
and franchises necessary to conduct its business, except, in each case, as
otherwise permitted by Section 8.4 and except to the extent that failure to do
so would not reasonably be expected to have a Material Adverse Effect; and (b)
comply with all Contractual Obligations and Requirements of Law except to the
extent that failure to comply therewith would not, in the aggregate, reasonably
be expected to have a Material Adverse Effect.  The Borrower will maintain in
effect and enforce policies and procedures reasonably designed to promote
compliance by the Borrower, its Subsidiaries and their respective directors,
officers and employees with  Anti-Corruption Laws and applicable Sanctions.

105

 

--------------------------------------------------------------------------------

 

Maintenance of Property; Insurance

.  (a)  Keep all property useful and necessary in its business in good working
order and condition, ordinary wear and tear excepted, except to the extent the
failure to do so could not reasonably be expected to have a Material Adverse
Effect and (b) maintain with reputable insurance companies insurance on all its
property in at least such amounts and against such risks (but including in any
event public liability) as are usually insured against in the same general area
by companies engaged in the same or a similar business.

Inspection of Property; Books and Records; Discussions

.  (a) Keep proper books of records and account in which full, true and correct
entries in conformity with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to its business and activities and (b)
permit, upon reasonable prior notice, any persons designated by the
Administrative Agent, or upon the occurrence and during the continuance of an
Event of Default, any Lender, to visit and inspect any of its properties and
examine and make abstracts from any of its books and records at such reasonable
times and upon reasonable intervals and to discuss the business, operations,
properties and financial and other condition of the Group Members with officers
of the Group Members and with their independent certified public accountants at
such reasonable times and upon reasonable intervals, in each case as any
Administrative Agent or, upon the occurrence of and during the continuance of an
Event of Default, any Lender may reasonably request; provided, that, unless an
Event of Default has occurred and is continuing, such visitation and inspection
rights may only be exercised by the Administrative Agent once per calendar year.
Notwithstanding anything to the contrary in this Section 7.6, none of the Group
Members will be required to disclose, permit the inspection, examination or
making copies or abstracts of, or discussion of, any document, information or
other matter that is subject to attorney-client or similar privilege or
constitutes attorney work product; provided that such Group Member shall have
notified the Administrative Agent that such document, information or other
matter is being withheld on the basis of the foregoing.

Notices

.  Promptly (but in any event within any time period that may be specified
below) upon any Responsible Officer of any Group Member acquiring knowledge
thereof, give notice to the Administrative Agent and each Lender of the
following:

(1)the occurrence of any Default or Event of Default;

(2)any change in the information provided in the Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified therein;

(3)any litigation or proceeding affecting any Group Member (i) which is
reasonably expected to be determined adversely and, if so determined, would have
or would reasonably be expected to have a Material Adverse Effect, (ii) in which
injunctive or other temporary or specific relief is sought which, if granted,
would reasonably be expected to have a Material Adverse Effect or (iii) which
relates to any Loan Document;

(4)the following events, as soon as possible and in any event within 30 days
after a Responsible Officer of the Borrower knows or has reason to know
thereof:  (i) the occurrence of any Reportable Event with respect to any Single
Employer Plan, the incurrence of a failure to satisfy the minimum funding
standard (as defined in Sections 412 and 430 of the Code

106

 

--------------------------------------------------------------------------------

 

and Sections 302 and 303 of ERISA) (whether or not waived) with respect to a
Single Employer Plan, the creation of any Lien in favor of the PBGC or a Single
Employer Plan or any withdrawal from, or the termination or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Borrower or any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the termination
or Insolvency of, any Plan; and

(5)any other development or event that has had or would reasonably be expected
to have a Material Adverse Effect.

Each notice pursuant to this Section 7.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action, if any, the relevant Group Member has taken or
proposes to take with respect thereto.

Environmental Laws

.  (1)  Comply in all material respects and conduct the Business in compliance
with, and make all commercially reasonable efforts to ensure compliance in all
material respects by all tenants and subtenants, if any, with, all Environmental
Laws, and obtain and comply in all material respects with and maintain, and make
all commercially reasonable efforts to ensure that all tenants and subtenants,
if any, obtain and comply in all material respects with and maintain, any and
all Environmental Permits required pursuant to Environmental Law for the conduct
of the Business or their respective operations, in each case except for any such
non-compliance or failure to obtain that, individually or in the aggregate,
would not be expected to result in a Material Adverse Effect.

(2)(b)Except as would not be expected to result in a Material Adverse Effect,
(i) unless being contested in good faith, conduct and complete in all material
respects all investigations, studies, sampling and testing, and all remedial,
removal and other actions required in writing by a Governmental Authority under
Environmental Laws and (ii) promptly comply, to the extent practicable, in all
material respects with all other lawful orders and directives of all
Governmental Authorities regarding Environmental Laws unless the order or
directive in being contested in good faith; provided, that compliance within
deadlines set by such orders or authorities shall be deemed to be prompt.

Additional Collateral, etc.

  (1)  With respect to any property (other than fee-owned property) constituting
Collateral acquired after the Closing Date by the Borrower or any Subsidiary
Guarantor as to which the Administrative Agent, for the benefit of the Secured
Parties, does not have a perfected Lien (except as expressly set forth in the
applicable Security Document), within 30 days of such acquisition (or within
such longer period of time as reasonably consented to by the Administrative
Agent) (i) execute and deliver to the Administrative Agent such amendments to
the Guarantee and Collateral Agreement or such other documents as the
Administrative Agent reasonably deems necessary or advisable to grant to the
Administrative Agent, for the benefit of the Secured Parties, a security
interest in such property and (ii) take all actions reasonably necessary or
advisable to grant to the Administrative Agent, for the benefit of the Secured
Parties, a (except as expressly set forth in the applicable Security Document)
perfected security interest in such property, including the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the Guarantee and Collateral Agreement or by law or as may be reasonably
requested by the Administrative Agent.

107

 

--------------------------------------------------------------------------------

 

(2)Subject to the last sentence of this Section 7.9(b), with respect to any fee
simple interest in any real property having, in the reasonable opinion of the
Borrower, a fair market value of at least $10,000,000 acquired after the Closing
Date by the Borrower or any Subsidiary Guarantor within ninety (90) days of such
acquisition (or within such longer period of time as reasonably consented to by
the Administrative Agent) (A) execute, acknowledge and deliver a Mortgage in
favor of the Administrative Agent, for the benefit of the Secured Parties, in an
amount no greater than 125% of the purchase price thereof if the property is
located in a state with mortgage recording tax covering such real property, (B)
if requested by the Administrative Agent, provide the Secured Parties with (1)
title and extended coverage insurance covering such real property in an amount
at least equal to the purchase price of such real property (and endorsements
thereto) together with a current ALTA survey thereof, together with a surveyor’s
certificate, provided that, if the Borrower is able to obtain a “no change”
affidavit acceptable to the title company and does deliver such certificate to
the title company to enable it to issue a title policy (x) removing all
exceptions which would otherwise have been raised by the title company as a
result of the absence of a current survey for such real property and (y)
including all endorsements that would otherwise have been included had a current
survey been obtained, then a current survey shall not be required; and (2) use
commercially reasonable efforts to obtain any consents or estoppels reasonably
deemed necessary or advisable by the Administrative Agent in connection with
such Mortgage, each of the foregoing in form and substance reasonably
satisfactory to the Administrative Agent, (C) a flood hazard certificate,
certified to the Administrative Agent, specifying whether such real property is
located in a special flood hazard zone and if so, evidence of flood insurance as
required by any Requirement of Law and (D) if reasonably requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.  Notwithstanding the foregoing, the Administrative Agent shall not enter
into any Mortgage in respect of any real property acquired by any Loan Party
after the Closing Date unless and until (a) if such Mortgaged Property relates
to a property not located in a flood zone, the date that is five (5) Business
Days or (b) if such Mortgaged Property relates to a property located in a flood
zone, the date that is fourteen (14) days, after the Administrative Agent has
delivered to the Lenders the following documents in respect of such real
property: (i) a completed flood hazard determination from a third party vendor;
(ii) if such real property is located in a “special flood hazard area”, (A) a
notification to the applicable Loan Parties of that fact and (if applicable)
notification to the applicable Loan Parties that flood insurance coverage is not
available and (B) evidence of the receipt by the applicable Loan Parties of such
notice; and (iii) if required by Flood Insurance Laws, evidence of required
flood insurance.

(3)With respect to any new Restricted Subsidiary that is not an Excluded
Subsidiary (or such other Restricted Subsidiary designated by the Borrower as a
Subsidiary Guarantor) created or acquired after the Closing Date by any Group
Member (which, for the purposes of this Section 7.9(c), shall include any
existing Restricted Subsidiary that ceases to be a Foreign Subsidiary or an
Excluded Subsidiary), promptly (or within such period of time as reasonably
consented to by the Administrative Agent) (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
as the Administrative Agent reasonably deems necessary or advisable to grant to
the Administrative Agent, for the benefit of the Secured Parties, a perfected
security interest in the Capital Stock of such new Restricted Subsidiary (to the
extent constituting Collateral) that is owned by any Loan Party, (ii) to the
extent

108

 

--------------------------------------------------------------------------------

 

constituting Collateral, deliver to the Administrative Agent the certificates,
if any, representing such Capital Stock, together with undated stock powers or
equivalents, in blank, executed and delivered by a duly authorized officer of
the relevant Loan Party, (iii) cause such new Restricted Subsidiary (A) to
become a party to the Guarantee and Collateral Agreement, (B) to take such
actions reasonably necessary or reasonably advisable to grant to the
Administrative Agent for the benefit of the Secured Parties a (to the extent
provided in the Guarantee and Collateral Agreement) perfected security interest
in the Collateral described in the Guarantee and Collateral Agreement with
respect to such new Restricted Subsidiary, including the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the Guarantee and Collateral Agreement or by law or as may be reasonably
requested by the Administrative Agent and (C) to deliver to the Administrative
Agent a certificate of such Restricted Subsidiary, substantially in the form of
Exhibit C, with appropriate insertions and attachments, and (iv) if requested by
the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

(4)With respect to (i) any new Foreign Subsidiary created or acquired after the
Closing Date by any Group Member (other than by any Group Member that is a
Foreign Subsidiary) that is a Material Foreign Subsidiary or a direct or
indirect parent of any Material Subsidiaries or (ii) any Foreign Subsidiary
owned by any Group Member (other than by any Group Member that is a Foreign
Subsidiary) that (x) becomes a Material Foreign Subsidiary or (y) is a direct or
indirect parent of any Subsidiary that becomes a Material Foreign Subsidiary,
promptly (or within such period of time as reasonably consented to by the
Administrative Agent) (A) execute and deliver to the Administrative Agent such
amendments or supplements to the Guarantee and Collateral Agreement as the
Administrative Agent deems necessary or advisable to grant to the Administrative
Agent, for the benefit of the Secured Parties, a (except as expressly set forth
in the Guarantee and Collateral Agreement) perfected security interest in the
Capital Stock of such new Foreign Subsidiary (to the extent constituting
Collateral) that is owned by any such Group Member, (B) deliver to the
Administrative Agent the certificates, if any, representing such Capital Stock,
together with undated stock powers or equivalents, in blank, executed and
delivered by a duly authorized officer of the relevant Group Member, as the case
may be, and take such other action as may be reasonably necessary or, in the
reasonable opinion of the Administrative Agent, desirable to perfect the
Administrative Agent’s security interest therein, and (C) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

(5)If  the aggregate amount of Consolidated Total Assets as of the end of the
most recently ended fiscal period for which financial statements have been
delivered pursuant to Section 7.1 attributable to all Restricted Subsidiaries
that are not Material Subsidiaries exceeds ten percent (10.0%) of Consolidated
Total Assets of the Borrower and its Restricted Subsidiaries as of the end of
such period, the Borrower (or, in the event the Borrower has failed to do so
within sixty (60) days of delivery of such financial statements, the
Administrative Agent) shall designate sufficient Domestic Subsidiaries as
“Material Domestic Subsidiaries” or sufficient Foreign Subsidiaries as “Material
Foreign Subsidiaries” to eliminate such excess, and such designated Restricted
Subsidiaries shall for all purposes of this Agreement constitute Material
Domestic Subsidiaries or Material Foreign Subsidiaries, respectively.

109

 

--------------------------------------------------------------------------------

 

(6)Notwithstanding anything to the contrary herein or in any other Loan
Document, it is understood and agreed that:

(1)no Loan Party shall be required to seek any landlord waiver, bailee letter,
estoppel, warehouseman waiver or other collateral access, lien waiver or similar
letter or agreement;

(2)no Loan Party shall be required to perfect a security interest in any asset
to the extent perfection of a security interest in such asset would be
prohibited under any applicable Law;

(3)the Administrative Agent shall not require the taking of a Lien on, or
require the perfection of any Lien granted in, those assets as to which the cost
of obtaining or perfecting such Lien (including any Taxes or expenses payable
relating to such Lien) is excessive in relation to the benefit to the Lenders of
the security afforded thereby as reasonably determined by the Borrower and the
Administrative Agent;

(4)no actions in any non-U.S. jurisdiction or required by the laws of any
non-U.S. jurisdiction shall be required in order to create any security
interests in any assets or to perfect or make enforceable such security
interests (including any Intellectual Property registered in any non-U.S.
jurisdiction or the Capital Stock of Foreign Subsidiaries) (it being understood
that there shall be no security agreements or pledge agreements governed under
the laws of any non-U.S. jurisdiction or any requirement to make any filings in
any foreign jurisdiction including with respect to foreign Intellectual Property
or the Capital Stock of Foreign Subsidiaries); and

(5)no actions shall be required with respect to assets requiring perfection
through control agreements or perfection by “control” (as defined in the UCC)
(other than in respect of Indebtedness for borrowed money (other than
intercompany Indebtedness) owing to the Loan Parties evidenced by a note in
excess of $10,000,000, Indebtedness of any non-Loan Party that is owing to any
Loan Party in excess of $10,000,000 (which shall be evidenced by an intercompany
note and pledged to the Administrative Agent)) and certificated Capital Stock of
Wholly Owned Restricted Subsidiaries that are Material Subsidiaries otherwise
required to be pledged pursuant to the Guarantee and Collateral Agreement to the
extent otherwise required by Section 7.9(a).  Notwithstanding the foregoing, in
each case subject to the terms and conditions set forth in (and to the extent
required by) the Guarantee and Collateral Agreement, in the case of any
Collateral consisting of uncertificated securities in excess of $10,000,000, the
applicable Loan Party shall have caused the issuer thereof to either (x)
register the Administrative Agent as the owners of such uncertificated
securities or (y) promptly agree in writing that such issuer will comply with
instructions issued or originated by the Administrative Agent without further
consent of such Loan Party.

110

 

--------------------------------------------------------------------------------

 

Use of Proceeds

.  Use the proceeds of the Loans only for the purposes specified in Section
5.16.

Further Assurances

.  From time to time execute and deliver, or cause to be executed and delivered,
such additional instruments, certificates or documents, and take all such
actions, as the Administrative Agent may reasonably request for the purposes of
implementing or effectuating the provisions of this Agreement and the other Loan
Documents, or of perfecting or renewing the rights of the Administrative Agent
and the Lenders with respect to the Collateral (or with respect to any additions
thereto or replacements or proceeds thereof or with respect to any other
property or assets hereafter acquired by the borrower or any Restricted
Subsidiary which may be deemed to be part of the Collateral) pursuant hereto or
thereto.  Upon the exercise by the Administrative Agent or any Lender of any
power, right, privilege or remedy pursuant to this Agreement or the other Loan
Documents which requires any consent, approval, recording, qualification or
authorization of any Governmental Authority, the Borrower will, if reasonably
requested by the Administrative Agent, use commercially reasonable efforts to
execute and deliver, or to cause the execution and delivery of, all
applications, certifications, instruments and other documents and papers that
the Administrative Agent or such Lenders may be required to obtain from the
Borrower or any of its Restricted Subsidiaries for such governmental consent,
approval, recording, qualification or authorization.

Ratings

.  The Borrower will use commercially reasonable efforts to obtain and maintain
(but not maintain any specific rating) a public corporate family and/or
corporate credit rating, as applicable, and public ratings in respect of the
Term Loans provided pursuant to this Agreement, in each case, from at least two
of S&P, Moody’s and Fitch.

Post-Closing Items

.  The Borrower will deliver the items described on Schedule 7.13 within the
period or by the date specified therein or, within such longer period of time or
by such later date as reasonably consented to by the Administrative Agent.

Section 8.

NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding (other than Letters of Credit which
have been Cash Collateralized or as to which other arrangements satisfactory to
the applicable Issuing Lender shall have been made) or any Loan or other amount
(other than contingent surviving indemnity obligations in respect of which no
claim or demand has been made) is owing to any Lender or the Administrative
Agent hereunder, the Borrower shall not and shall not permit any of its
Restricted Subsidiaries to, directly or indirectly:

Financial Condition Covenant

.  Permit the Consolidated Senior Secured Net Leverage Ratio, as of the last day
of any fiscal quarter (commencing with the fiscal quarter ending March 31, 2020)
to exceed 4.25:1.00; provided that the covenant contained in this Section 8.1
shall not apply unless on such last day, the Total Revolving Extensions of
Credit (including any L/C Obligations which are not Cash Collateralized) exceed
$122,500,000 (a “Covenant Triggering Event”)).  

111

 

--------------------------------------------------------------------------------

 

Indebtedness

.  Create, issue, assume, become liable in respect of or otherwise Incur, or
suffer to exist, any Indebtedness, except:

(1)Indebtedness of any Loan Party pursuant to any Loan Document;

(2)Indebtedness (i) of the Borrower to any Restricted Subsidiary, (ii) of any
Subsidiary Guarantor to the Borrower or any Restricted Subsidiary, (iii) of any
Restricted Subsidiary that is not a Subsidiary Guarantor to any other Restricted
Subsidiary that is not a Subsidiary Guarantor, and (iv) to the extent permitted
pursuant to Section 8.7, of any Restricted Subsidiary that is not a Subsidiary
Guarantor to the Borrower or any Subsidiary Guarantor;

(3)Guarantee Obligations Incurred in the ordinary course of business by the
Borrower or any of its Restricted Subsidiaries of obligations of the Borrower,
any Subsidiary Guarantor and, to the extent permitted pursuant to Section 8.7,
of any Restricted Subsidiary that is not a Subsidiary Guarantor; and Guarantee
Obligations Incurred by any Restricted Subsidiary that is not a Subsidiary
Guarantor of obligations of any other Restricted Subsidiary that is not a
Subsidiary Guarantor;

(4)Indebtedness of the Borrower and its Restricted Subsidiaries outstanding on
the Closing Date and listed on Schedule 8.2(d) and any Permitted Refinancing
thereof;

(5)Indebtedness (including Capital Lease Obligations) secured by Liens permitted
by Section 8.3(g) in an aggregate principal amount not to exceed, immediately
after giving effect to the issuance or Incurrence of such Indebtedness and taken
together with all such Indebtedness Incurred and then outstanding under this
Section 8.2(e), the greater of (i) $150,000,000 and (ii) 10% of Consolidated
Total Assets as of the last day of the most recently ended fiscal quarter for
which financial statements have been delivered pursuant to Section 7.1 and any
Permitted Refinancing of such Indebtedness;

(6)Hedge Agreements permitted under Section 8.11;

(7)Indebtedness of Foreign Subsidiaries, and guarantees thereof by Foreign
Subsidiaries, in an aggregate principal amount not to exceed at any time the
greater of (i) $100,000,000 and (ii) 5% of Consolidated Total Assets as of the
last day of the most recently ended fiscal quarter for which financial
statements have been delivered pursuant to Section 7.1;

(8)unsecured Indebtedness of the Borrower in respect of Management Advances in
an aggregate principal amount not to exceed $10,000,000 Incurred in any fiscal
year;

(9)guarantees of Indebtedness of directors, officers and employees of Borrower
or any of its Restricted Subsidiaries in respect of expenses of such Persons in
connection with relocations and other ordinary course of business purposes, if
the aggregate amount of Indebtedness so guaranteed, when added to the aggregate
amount of unreimbursed payments theretofore made in respect of such guarantees
and the amount of Investments then outstanding under Section 8.7(f), shall not
at any time exceed $10,000,000;

112

 

--------------------------------------------------------------------------------

 

(10)(i) Indebtedness of a Restricted Subsidiary of the Borrower acquired in a
Permitted Acquisition and outstanding at the time of such Permitted Acquisition,
(ii) Indebtedness assumed at the time of a Permitted Acquisition of an asset
securing such Indebtedness so long as, in the case of each of clauses (i) and
(ii), (x) such Indebtedness was not Incurred in connection with, or in
anticipation or contemplation of, such Permitted Acquisition and (y) the
aggregate principal amount of such Indebtedness does not at any time exceed
$50,000,000, and (iii) any Permitted Refinancing of such Indebtedness under
clause (i) or (ii);

(11)guarantees of Indebtedness of a Person which is not a Restricted Subsidiary
of the Borrower and in which the Borrower or a Restricted Subsidiary made an
investment permitted by Section 8.7(m) or preferred Capital Stock of a Foreign
Subsidiary which such Foreign Subsidiary is obligated to purchase, redeem,
retire or otherwise acquire, if the aggregate outstanding principal amount so
guaranteed and the aggregate outstanding redemption value of such Capital Stock,
when added to (i) unreimbursed payments theretofore made in respect of such
guarantees and (ii) Investments then outstanding under Section 8.7(m), does not
at any time exceed $10,000,000;

(12)[reserved];

(13)Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal or similar obligations (including in
connection with workers’ compensation), or obligations in respect of letters of
credit, bank guarantees or similar instruments related thereto, in each case
Incurred in the ordinary course of business;

(14)Indebtedness in respect of Specified Cash Management Obligations, netting
services, overdraft protections and otherwise in connection with deposit
accounts;

(15)Indebtedness arising from agreements providing for indemnification,
adjustment of purchase price or similar obligations, or from guaranties, surety
bonds or performance bonds securing the performance of the Borrower or any of
its Restricted Subsidiaries pursuant to such agreements, in connection with
permitted Investments or permitted Dispositions;

(16)Indebtedness consisting of promissory notes issued to present or former
officers, directors or employees of any Group Member upon the death, disability,
retirement or termination of employment or service of such officer, director or
employee or otherwise to finance the purchase or redemption of Capital Stock of
Borrower, to the extent the applicable Restricted Payment is permitted by
Section 8.6;

(17)Indebtedness representing insurance premiums owing in the ordinary course of
business;

(18)unsecured Indebtedness of any Borrower or any Restricted Subsidiary in an
aggregate outstanding principal amount not to exceed 100% of the amount of Net
Cash Proceeds received by the Borrower from capital contributions or the
issuance or sale of Capital Stock (other than Disqualified Capital Stock) to the
extent such Net Cash Proceeds have not been otherwise applied to build the
Available Amount or any other basket for the incurrence of Indebtedness or the
making of any Investment or Restricted Payment and (ii) any Permitted
Refinancing Indebtedness thereof;

113

 

--------------------------------------------------------------------------------

 

(19)(i) Indebtedness of the Borrower or any Subsidiary Guarantor Incurred in
connection with a Permitted Acquisition; provided that (A) (x) in the case of
Indebtedness secured by a Lien on the Collateral that is pari passu with, or
junior to, Liens securing the Secured Obligations, the Consolidated Senior
Secured Net Leverage Ratio after giving effect to the Incurrence thereof
(subject to Section 1.3) is less than or equal to 3.50:1.00, and (y) in the case
of any unsecured Indebtedness, the Consolidated Net Leverage Ratio is less than
or equal to 3.75:1.00, in each case assuming for the purposes of this Section
8.2(s) that any revolving commitments being incurred pursuant to this Section
8.2(s) at the time of such calculation are fully drawn), (B) such Indebtedness
is not scheduled to mature prior to (x) in the case of such Indebtedness secured
on a pari passu basis, the Latest Maturity Date and (y) in the case of such
Indebtedness secured on a junior basis or unsecured, the date that is 91 days
after the Latest Maturity Date (provided that, this clause (B) shall not apply
to any bridge loans permitted under this Section 8.2(s) prior to its
conversion), (C) such Indebtedness is not guaranteed by any Restricted
Subsidiaries other than the Subsidiary Guarantors, (D) if such Indebtedness is
secured, the obligations in respect thereof shall not be secured by any property
or assets of the Borrower or any Restricted Subsidiary other than the Collateral
and the security agreements relating to such Indebtedness are substantially the
same as the Security Documents (with such differences as are reasonably
satisfactory to the Administrative Agent), (E) if such Indebtedness is secured
on a pari passu basis, such Indebtedness must be in the form of senior secured
notes, and (F) if such Indebtedness is secured, a Senior Representative validly
acting on behalf of the holders of such Indebtedness shall have become party to,
if secured on a pari passu basis, a Pari Debt Intercreditor Agreement and, as
applicable, the Intercreditor Agreement and, if secured on a junior basis, an
Intercreditor Agreement  or if such agreement has been previously entered into
in connection with any other permitted Indebtedness, execute a joinder to such
then existing agreement in substantially the form provided therein, and (ii) any
Permitted Refinancing thereof;

(20)Indebtedness in respect of bid, workers’ compensation claims, self-insurance
obligations, bankers’ acceptances, performance or surety, appeal or similar
bonds issued for the account of and completion guarantees and other similar
obligations provided by any Group Member in each case in the ordinary course of
business and consistent with past practices, including guarantees or obligations
with respect to letters of credit supporting such bid bonds, performance bonds,
surety bonds and similar obligations;

(21)Indebtedness representing deferred compensation to employees of the Borrower
and its Restricted Subsidiaries permitted by the terms of this Agreement and
Incurred in the ordinary course of business;

(22)Permitted Pari Passu Refinancing Debt, Permitted Junior Refinancing Debt,
Permitted Unsecured Refinancing Indebtedness and any Permitted Refinancing
thereof;

(23)(i) Indebtedness of the Borrower or any Subsidiary Guarantor in respect of
one or more series of notes or loans that are either senior or subordinated and
unsecured or secured by Liens on the Collateral ranking junior to or pari passu
with the Liens securing the Obligations (or any bridge loans to the extent that
the long-term indebtedness into which such bridge loans convert into otherwise
satisfies the requirements of this Section 8.2(w)) that are issued or made in
lieu of Incremental Loans (any such Indebtedness, “Incremental Equivalent
Debt”);

114

 

--------------------------------------------------------------------------------

 

provided that (A) such Indebtedness is not scheduled to mature prior to (x) in
the case of such Indebtedness secured on a pari passu basis, the Latest Maturity
Date and (y) in the case of such Indebtedness secured on a junior basis or
unsecured, the date that is 91 days after the Latest Maturity Date (provided
that, this clause (A) shall not apply to any bridge loans permitted under this
Section 8.2(w) prior to its conversion), (B) the aggregate principal amount of
all such Indebtedness Incurred pursuant to this Section 8.2(w) shall not exceed
the Incremental Amount, (C) such Indebtedness is not guaranteed by any
Restricted Subsidiaries other than the Subsidiary Guarantors, (D) in the case of
such Indebtedness that is secured, the obligations in respect thereof shall not
be secured by any property or assets of the Borrower or any Restricted
Subsidiary other than the Collateral and the security agreements relating to
such Indebtedness are substantially the same as the Security Documents (with
such differences as are reasonably satisfactory to the Administrative Agent),
(E) such unsecured or senior Incremental Equivalent Debt shall not provide for
any scheduled prepayments of principal prior to the final maturity date of such
debt, (F) if such Indebtedness is secured on a pari passu basis, such
Indebtedness must be in the form of senior secured notes and (G) if such
Indebtedness is secured, a Senior Representative validly acting on behalf of the
holders of such Indebtedness shall have become party to, if secured on a pari
passu basis, a Pari Debt Intercreditor Agreement and, if secured on a junior
basis, an Intercreditor Agreement or if such agreement has been previously
entered into in connection with any other permitted Indebtedness, execute a
joinder to such then existing agreement in substantially the form provided
therein, and (ii) any Permitted Refinancing thereof;

(24)unsecured Indebtedness of the Borrower or any Subsidiary Guarantor so long
as (i) such Indebtedness (A) matures no earlier than the date that is 91 days
after the Latest Maturity Date (provided that, this clause (A) shall not apply
to any bridge loans to the extent that the long-term indebtedness into which
such bridge loans convert into otherwise satisfies the requirements of this
clause (A)) and (B) does not require any mandatory prepayments, redemptions,
sinking fund payments or purchase offers prior to maturity, except in case of
certain customary asset sales or changes of control (provided that, this clause
(B) shall not apply with respect to any mandatory prepayments of bridge loans
permitted under this Section 8.2(x) with the proceeds of other unsecured
Indebtedness, including senior unsecured notes) and (ii) subject to Section 1.3,
on the date of the Incurrence of such Indebtedness, and any Permitted
Refinancing in respect thereof, as the case may be, after giving effect to the
Incurrence thereof, the Consolidated Coverage Ratio would be greater than
2.00:1.00;

(25)Indebtedness for employer contributions to the ESOP not in excess of
limitations set forth in Section 404 of the Code and Indebtedness arising under
Borrower’s stock repurchase liability under the ESOP; and

(26)additional Indebtedness of the Group Members in an aggregate principal
amount not to exceed at any one time outstanding the greater of (i) $100,000,000
and (ii) 5% of Consolidated Total Assets as of the last day of the most recently
ended fiscal quarter for which financial statements have been delivered pursuant
to Section 7.1.

The principal amount of any non-interest bearing Indebtedness or other discount
security constituting Indebtedness at any date shall be the principal amount
thereof that would be shown on a balance sheet of the Borrower dated such date
prepared in accordance with GAAP.

115

 

--------------------------------------------------------------------------------

 

Liens

.  Create, become subject to, assume or otherwise incur, or suffer to exist, any
Lien upon any of its property, whether now owned or hereafter acquired, except
for:

(1)Liens for taxes, assessments or government charges not yet due or that are
being contested in good faith by appropriate proceedings and for which the
relevant Group Member has set aside reserves with respect on its books in
conformity with GAAP;

(2)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 60 days or that are being contested in good faith by
appropriate proceedings;

(3)pledges or deposits in connection with workers’ compensation, unemployment
insurance, old age pensions, or other social security or retirement benefits or
similar legislation;

(4)(i) deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business or (ii) arising by virtue of deposits made in the
ordinary course of business to secure liability for premiums to insurance
carriers;

(5)easements, rights-of-way, restrictions (including zoning restrictions) and
other similar encumbrances and minor title defects or matters that would be
disclosed in an accurate survey affecting real property incurred in the ordinary
course of business that, in the aggregate, do not in any case materially
interfere with the ordinary conduct of the business of any Group Member or
materially detract from the value of the real property subject thereto;

(6)Liens created pursuant to the Loan Documents;

(7)Liens securing Indebtedness permitted by Section 8.2(e) if (i) such Liens are
created substantially simultaneously with the Incurrence of such Indebtedness
(for the acquisition of certain property) or within 270 days thereafter and (ii)
such Liens do not at any time encumber any property other than the property
financed by such Indebtedness (except for additions and accessions to such
assets, replacements and products thereof and customary deposits); provided,
that individual financings of equipment provided by one lender may be
cross-collateralized to other financings of equipment provided by such lender;

(8)any interest or title of a lessor under any lease entered into by a Group
Member in the ordinary course of its business and covering only the assets so
leased and other statutory and common law landlords’ liens under leases;

(9)Liens in existence on the Closing Date listed on Schedule 8.3(i) and
modifications, replacements, renewals or extensions thereof; provided, that no
such Lien is spread to cover any additional property after the Closing Date and
the amount of the aggregate obligations, if any, secured by any such Lien are
not increased;

(10)attachment and judgment Liens, to the extent and for so long as the
underlying judgments and decrees do not constitute an Event of Default pursuant
to Section 9;

116

 

--------------------------------------------------------------------------------

 

(11)Liens on property or assets acquired pursuant to a Permitted Acquisition, or
on property or assets of a Restricted Subsidiary in existence at the time such
Restricted Subsidiary is acquired pursuant to a Permitted Acquisition, if (i)
any Indebtedness secured by such Liens is permitted by Section 8.2(j), and (ii)
such Liens are not incurred in connection with, or in contemplation or
anticipation of, such Permitted Acquisition and do not attach to any other asset
of any Group Member; and Liens on such property or assets securing refinancings,
renewals and extensions of such Indebtedness permitted under Section 8.2(j);

(12)Liens on assets of Foreign Subsidiaries securing Indebtedness permitted
pursuant to Section 8.2(g);

(13)Liens on property subject to sale-leaseback transactions;

(14)licenses, sublicenses, leases or subleases granted to other Persons in the
ordinary course of business that do not, individually or in the aggregate,
materially interfere with the conduct of the business of the Borrower or any of
its Restricted Subsidiaries taken as a whole;

(15)(i) any encumbrances or restrictions with respect to the Capital Stock of
any Unrestricted Subsidiary, (ii) consisting of customary rights of first
refusal and tag, drag and similar rights in joint venture agreements and
agreements with respect to non-Wholly Owned Subsidiaries and (iii) any
encumbrance or restriction (including put and call arrangements) in favor of a
joint venture party with respect to the Capital Stock of, or assets owned by,
any joint venture or similar arrangement pursuant to any joint venture or
similar agreement;

(16)[reserved];

(17)Liens securing Indebtedness permitted by Section 8.2(s);

(18)Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection or (ii) in favor of a
banking institution arising as a matter of law encumbering deposits (including
the right of set-off) and which are within the general parameters customary in
the banking industry;

(19)Liens (i) on earnest money deposits of cash or Cash Equivalents in
connection with any Investments made pursuant to Section 8.7(h) or 8.7(z) or
(ii) consisting of an agreement to Dispose of any property in a Disposition
permitted under Section 8.5;

(20)Liens in the nature of the right of setoff in favor of counterparties to
contractual agreements with the Loan Parties in the ordinary course of business;

(21)the filing of UCC financing statements solely as a precautionary measure in
connection with operating leases or consignment of goods and similar
arrangements;

(22)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

117

 

--------------------------------------------------------------------------------

 

(23)Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 8.7;

(24)Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto to the extent permitted under Section
8.2(q);

(25)Liens in connection with the sale or transfer of any assets in a transaction
permitted under Section 8.5, customary rights and restrictions contained in
agreements relating to such sale or transfer pending the completion thereof
solely relating to such assets so sold or transferred;

(26)Liens in favor of a Loan Party on assets of a Subsidiary that is not
required to be a Subsidiary Guarantor;

(27)Liens on Collateral securing Permitted Pari Passu Refinancing Debt,
Permitted Junior Refinancing Debt, secured Indebtedness Incurred pursuant to
Section 8.2(v) (provided that, if secured on a pari passu basis, a Senior
Representative validly acting on behalf of the holders of such Indebtedness
shall have become party to a Pari Debt Intercreditor Agreement and, if
applicable, the Intercreditor Agreement, and if secured on a junior basis, a
Senior Representative validly acting on behalf of the holders of such
Indebtedness shall have become party to an Intercreditor Agreement or if such
agreement has been previously entered into in connection with any other
permitted Indebtedness, execute a joinder to such then existing agreement in
substantially the form provided therein) and any Permitted Refinancing thereof;

(28)Permitted Encumbrances;

(29)Liens solely on the proceeds of Escrow Debt and any interest thereof,
securing the applicable Escrow Debt;

(30)non-exclusive outbound licenses of patents, copyrights, trademarks and other
intellectual property rights granted by any Group Member in the ordinary course
of business and not interfering in any respect with the ordinary conduct of or
materially detracting from the value of the business of such Group Member; and

(31)Liens not otherwise permitted by this Section 8.3 so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds at any one time the greater of
(x) $60,000,000 and (y) 3% of Consolidated Total Assets as of the last day of
the most recently ended fiscal quarter for which financial statements have been
delivered pursuant to Section 7.1.

Fundamental Changes

.  Merge into, consolidate or amalgamate with any other Person, or liquidate,
wind up or dissolve itself (or suffer any liquidation or dissolution), or
Dispose of all or substantially all of its property or business or (solely with
respect to the Borrower) change its jurisdiction of organization to any
jurisdiction outside of the United States, except:

(1)(1) any Restricted Subsidiary of the Borrower may be merged, amalgamated,
consolidated or liquidated (i) with or into the Borrower if the Borrower is the

118

 

--------------------------------------------------------------------------------

 

continuing or surviving corporation, (ii) with or into any Subsidiary Guarantor
if the Subsidiary Guarantor is the continuing or surviving corporation or (iii)
subject to Section 8.7(j), with or into any Foreign Subsidiary; and (2) any
Restricted Subsidiary that is not a Loan Party may be merged, amalgamated or
consolidated with or into any other Restricted Subsidiary that is not a Loan
Party;

(2)any Restricted Subsidiary of the Borrower may Dispose of any or all of its
assets (upon voluntary liquidation, winding up, dissolution or otherwise) as
permitted by Section 8.5 (other than Section 8.5(c)), or to the Borrower or any
Subsidiary Guarantor or, subject to Section 8.7(j), any Foreign Subsidiary; and
any Restricted Subsidiary that is not a Loan Party may Dispose of any or all of
its assets (upon voluntary liquidation or otherwise) to any other Restricted
Subsidiary that is not a Loan Party;

(3)any Restricted Subsidiary may merge into or consolidate with any Person in
order to consummate a Disposition made in compliance with Section 8.5 (other
than Section 8.5(c)) in which the surviving entity is not a Subsidiary;

(4)any Restricted Subsidiary may dissolve, liquidate or wind up its affairs at
any time; provided that such dissolution, liquidation or winding up, as
applicable, could not reasonably be expected to have a Material Adverse Effect;
provided, further, that, if the other party is not a Loan Party, no Default
exists after giving effect to such transaction;

(5)any merger, consolidation or amalgamation between the Borrower or a
Subsidiary Guarantor, on the one hand, and any other Person, on the other hand;
provided, that the Borrower or such Subsidiary Guarantor, as the case may be, is
the surviving entity of any such merger, consolidation or amalgamation;

(6)any merger, consolidation or amalgamation between a Restricted Party that is
not a Loan Party, on the one hand, and any other Person, on the other hand;
provided, that such Restricted Subsidiary is the surviving entity of any such
merger, consolidation or amalgamation; and

(7)upon consummation of the Acquisition, Ocean Sub, Inc. may merge with and into
Target, with Target as the surviving entity.

Disposition of Property

.  Dispose of any of its property (which, for the avoidance of doubt, shall not
include any stock of the Borrower), whether now owned or hereafter acquired, or,
in the case of any Restricted Subsidiary, issue or sell any shares of such
Restricted Subsidiary’s Capital Stock to any Person, except:

(1)the Disposition of (i) obsolete, used, surplus or worn out property in the
ordinary course of business (including the abandonment or other Disposition of
Intellectual Property that is in the reasonable judgment of the Borrower, no
longer economically practicable to maintain or used or useful in the conduct of
the business of the Borrower and its Restricted Subsidiaries taken as a whole),
(ii) Dispositions of property no longer used or useful in the conduct of the
business of the Borrower and its Restricted Subsidiaries and (iii) cash and Cash
Equivalents;

(2)the sale of inventory or the licensing, sublicensing or other disposition of
Intellectual Property in the ordinary course of business;

119

 

--------------------------------------------------------------------------------

 

(3)Dispositions expressly permitted by Sections 8.4(a), 8.4(b) and 8.4(e);

(4)the sale or issuance of (i) Capital Stock of any Restricted Subsidiary to the
Borrower or any Subsidiary Guarantor and (ii) Capital Stock of any Subsidiary
that is not a Subsidiary Guarantor to any other Subsidiary that is not a
Subsidiary Guarantor;

(5)sale-leaseback transactions;

(6)sales, transfers or dispositions by the Borrower or any of its Restricted
Subsidiaries of non-strategic assets purchased as part of a Permitted
Acquisition, so long as (i) no Default then exists or would result therefrom,
(ii) the Borrower or such Restricted Subsidiary receives at least fair market
value (as determined in good faith by the Borrower), (iii) the aggregate
proceeds received by the Borrower or such Restricted Subsidiary from all such
sales, transfers or dispositions relating to a given Permitted Acquisition do
not exceed 40% of the aggregate consideration paid for such Permitted
Acquisition and (iv) such non-strategic assets are sold, transferred or disposed
of on or prior to the first anniversary of such Permitted Acquisition;

(7)Asset Swaps;

(8)Dispositions of property from (a) the Borrower to any Subsidiary Guarantor,
(b) any Subsidiary Guarantor to any other Subsidiary Guarantor or the Borrower,
(c) any Restricted Subsidiary that is not a Subsidiary Guarantor to any other
Restricted Subsidiary that is not a Subsidiary Guarantor or to any Loan Party
and (d) the Borrower or any Subsidiary Guarantor to any Restricted Subsidiary;
provided that the amount of Dispositions made in reliance on this sub-clause (d)
shall not exceed $25,000,000 per fiscal year;

(9)Dispositions expressly permitted by Section 8.3, Section 8.6 and Section 8.7;

(10)leases or subleases of property in the ordinary course of business which do
not materially interfere with the conduct of the business of the Borrower or any
of its Restricted Subsidiaries taken as a whole;

(11)Dispositions of property in connection with Recovery Events;

(12)Dispositions of past due accounts receivable in connection with the
collection, write down or compromise thereof in the ordinary course of business;

(13)other Dispositions of property having an aggregate fair market value not in
excess of $25,000,000 (as determined by the Borrower in good faith);

(14)sales, transfers, leases and other dispositions to a Foreign Subsidiary;
provided, that any such sales, transfers, leases or other dispositions from the
Borrower or any Subsidiary Guarantor shall be made (i) in compliance with
Section 8.9 and (ii) to the extent not made in compliance with Section 8.9,
shall be treated as an Investment in such Foreign Subsidiary and shall be
permitted only to the extent permitted pursuant to Section 8.7;

120

 

--------------------------------------------------------------------------------

 

(15)Dispositions of Investments in joint ventures, to the extent required by, or
made pursuant to buy/sell arrangements between the joint venture parties set
forth in joint venture arrangements and similar binding arrangements; provided
that the consideration received shall be in an amount at least equal to the fair
market value thereof (determined in good faith by the Borrower);

(16)sales, forgiveness or other dispositions of accounts receivable in the
ordinary course of business in connection with the collection or compromise
thereof;

(17)any issuance or sale of Capital Stock in, or sale of Indebtedness or other
securities of, an Unrestricted Subsidiary;

(18)the issuance of Capital Stock by a Restricted Subsidiary that represents all
or a portion of the consideration paid by the Borrower or a Restricted
Subsidiary in connection with any Investment permitted by Section 8.7, including
in connection with the formation of a joint venture with a Person other than a
Restricted Subsidiary;

(19)Dispositions of other property; provided that (i) at the time of such
Disposition, no Default or Event of Default shall have occurred and been
continuing or would result from such Disposition, (ii) with respect to any
Disposition pursuant to this Section 8.5(s) of property having an aggregate fair
market value (determined as of the closing of such Disposition) not to exceed
$25,000,000, the Borrower or any of its Restricted Subsidiaries shall receive
not less than 75% of such consideration in the form of cash or Cash Equivalents;
provided, however, that for the purposes of this clause (ii), the following
shall be deemed to be cash:  (A) any liabilities (as shown on the Borrower’s
most recent balance sheet provided hereunder or in the footnotes thereto) of the
Borrower or such Restricted Subsidiary, other than liabilities that are by their
terms subordinated to the payment in cash of the Obligations, that are assumed
by the transferee with respect to the applicable Disposition and for which the
Borrower and all of its Restricted Subsidiaries shall have been validly released
by all applicable creditors in writing, (B) any securities received by the
Borrower or the applicable Restricted Subsidiary from such transferee that are
converted by the Borrower or such Restricted Subsidiary into cash or Cash
Equivalents (to the extent of the cash or Cash Equivalents received) within 120
days following the closing of the applicable Disposition, and (C) aggregate
non-cash consideration received by the Borrower or the applicable Restricted
Subsidiary having an aggregate fair market value (determined as of the closing
of the applicable Disposition for which such non-cash consideration is received)
not to exceed $25,000,000 and (iii) such Disposition is for fair market value as
reasonably determined by the Borrower in good faith;

(20)[reserved];

(21)the Disposition of Capital Stock of the Borrower’s Canadian Subsidiaries
from the Borrower to ADS Worldwide, Inc.; and

(22)Dispositions of Capital Stock deemed to occur upon the exercise of stock
options, warrants or other equity derivatives or settlement of convertible
securities if such Capital Stock represent (i) a portion of the exercise price
thereof or (ii) withholding incurred in connection with such exercise.

121

 

--------------------------------------------------------------------------------

 

Restricted Payments

.  Declare or pay any dividend (other than dividends payable solely in Capital
Stock (other than Disqualified Capital Stock) of the Person making such
dividend) on, or make any payment on account of, or set apart assets for a
sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any Capital Stock of any Group Member,
whether now or hereafter outstanding, or make any other distribution in respect
thereof, either directly or indirectly, whether in cash or property or in
obligations of any Group Member (collectively, “Restricted Payments”), except
that:

(1)(i) any Restricted Subsidiary may make Restricted Payments to the Borrower or
any Subsidiary Guarantor (and, in the case of a Restricted Payment by a
non-Wholly Owned Subsidiary, to (x) the Borrower or any Subsidiary Guarantor and
(y) to each other owner of Capital Stock of such Restricted Subsidiary based on
their relative ownership interests); and (ii) any Restricted Subsidiary that is
not a Loan Party may make Restricted Payments to any Restricted Subsidiary;

(2)so long as no Event of Default has occurred and is continuing or would result
therefrom, the Borrower may purchase the Borrower’s Capital Stock from present
or former officers, directors or employees of any Group Member upon the death,
disability, retirement or termination of employment or service of such officer,
director or employee or otherwise under any stock option or employee stock
ownership plan approved by the board of directors of the Borrower, in an
aggregate amount (net of any proceeds received by the Borrower in connection
with resales of any Capital Stock so purchased) not exceeding $5,000,000 in any
fiscal year (with unused amounts carried over to the succeeding fiscal year);

(3)[Reserved];

(4)Restricted Payments by the Borrower to redeem in whole or in part any of its
Capital Stock for another class of its Capital Stock or rights to acquire its
Capital Stock or with proceeds from substantially concurrent equity
contributions or issuances of new Capital Stock; provided that any terms and
provisions material to the interests of the Lenders, when taken as a whole,
contained in such other class of Capital Stock are at least as advantageous to
the Lenders as those contained in the Capital Stock redeemed thereby; provided,
further, that the only consideration paid for any such redemption is Capital
Stock of the Borrower or the proceeds of any substantially concurrent equity
contribution or issuance of Capital Stock;

(5)So long as no Event of Default has occurred and is continuing or would result
therefrom (i) the Borrower may make Restricted Payments in an aggregate amount
not to exceed (x) the Fixed Restricted Payment Basket Amount in any fiscal year,
less (y) any Restricted Payments made pursuant to this Section 8.6(e), any
Investments made pursuant to Section 8.7(z) and any repayments, repurchases,
redemptions, defeasances or other acquisitions, retirements or discharges of
Junior Debt pursuant to Section 8.8, in each case, made in reliance on the Fixed
Restricted Payment Basket Amount during such fiscal year, plus (z) the Available
Amount, and (ii) the Borrower shall be permitted to make unlimited Restricted
Payments so long as the Consolidated Net Leverage Ratio is less than 3.25:1.00
after giving pro forma effect to such Restricted Payment;

122

 

--------------------------------------------------------------------------------

 

(6)any dividends required by the terms of Capital Stock held by the ESOP may be
paid;

(7)the Borrower may repurchase its Capital Stock upon the exercise of stock
options, warrants or other equity derivatives or settlement of convertible
securities if such Capital Stock represents a portion of the exercise price of
such options, warrants or other equity derivatives or the settlement price of
such convertible securities; provided that such repurchase shall not be paid in
cash;

(8) the Borrower may make cash payments in lieu of the issuance of fractional
shares in connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Capital Stock in the Borrower;

(9)the Borrower may make Restricted Payments in an aggregate amount not to
exceed the aggregate amount of net cash proceeds received from sales or
issuances of the Capital Stock of the Borrower (other than Disqualified Capital
Stock) after the Closing Date to the extent such net cash proceeds have not been
otherwise applied to build the Available Amount or any other basket for the
incurrence of Indebtedness or the making of any Investment or Restricted
Payment;

(10)any repurchase of Capital Stock deemed to occur upon the non-cash exercise
of Capital Stock to pay Taxes shall be permitted; and

(11)the payment of any dividend or distribution, or the consummation of any
irrevocable redemption, within 60 days after the date of declaration of the
dividend or distribution or giving of the redemption notice, as the case may be,
if at such date of declaration or redemption notice such dividend, distribution
or redemption, as the case may be, would have complied with this Section 8.6
shall be permitted.

Investments

.  Make any advance, loan, extension of credit (by way of guaranty or otherwise)
or capital contribution to, or purchase any Capital Stock, bonds, notes,
debentures or other debt securities of, or any assets constituting a business
unit of any Person (all of the foregoing, “Investments”), except:

(1)extensions of trade credit in the ordinary course of business;

(2)Investments in Cash Equivalents;

(3)Guarantee Obligations permitted by Section 8.2;

(4)Guarantee Obligations to insurers required in connection with worker’s
compensation and other insurance coverage arranged in the ordinary course of
business;

(5)Investments held by the Borrower or any Restricted Subsidiary on the Closing
Date and described on Schedule 8.7(e);

(6)loans and advances to directors, officers and employees of any Group Member
of the Borrower in the ordinary course of business (including for travel,

123

 

--------------------------------------------------------------------------------

 

entertainment and relocation expenses) in an aggregate amount for all Group
Members, together with the aggregate amount of Indebtedness outstanding under
Section 8.2(i), not to exceed $10,000,000 at any one time outstanding;

(7)non-cash consideration received in any Disposition permitted by Section 8.5;

(8)any Permitted Acquisition; provided that the aggregate amount of
consideration paid in respect of all Permitted Acquisitions of (x) Persons that
do not become Subsidiary Guarantors and/or (y) assets that do not become
Collateral shall not exceed 10.0% of Consolidated EBITDA of the Borrower and its
Restricted Subsidiaries for the most recently ended period of four consecutive
fiscal quarters for which financial statements have been delivered pursuant to
Section 7.1;

(9)intercompany Investments by any Group Member in the Borrower or any Person
that, prior to such Investment, is a Subsidiary Guarantor;

(10)Investments (x) in Restricted Subsidiaries that are not Subsidiary
Guarantors (including Permitted Acquisitions of Persons which become Foreign
Subsidiaries, Incurrence of Guarantee Obligations with respect to obligations of
Foreign Subsidiaries, loans made to Foreign Subsidiaries and Investments
resulting from mergers with or sales of assets to any such Foreign Subsidiaries)
or (y) in joint ventures or other similar agreements or partnerships, in each
case so long as the aggregate amount of all such Investments made by the
Borrower or any of its Restricted Subsidiaries pursuant to this Section 8.7(j)
does not, immediately after giving effect to such Investments (subject to
Section 1.3), exceed the greater of (i) $75,000,000 and (ii) 5% of Consolidated
Total Assets as of the last day of the most recently ended fiscal quarter for
which financial statements have been delivered pursuant to Section 7.1;

(11)Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in good faith
settlement of delinquent obligations of, and other disputes with, customers and
suppliers arising in the ordinary course of business;

(12)Hedge Agreements permitted under Section 8.11;

(13)intercompany Investments by any Restricted Subsidiary that is not a Loan
Party in any other Restricted Subsidiary that is not a Loan Party;

(14)Investments expressly permitted by Sections 8.3, 8.4 and 8.6(c);

(15)Asset Swaps consummated in compliance with Section 8.5;

(16)any indemnity obligations in connection with the Acquisition;

(17)intercompany loans permitted by Section 8.2;

(18)advances of payroll payments to employees in the ordinary course of
business;

124

 

--------------------------------------------------------------------------------

 

(19)lease, utility and other similar deposits in the ordinary course of
business;

(20)Investments to the extent financed by the issuance of Capital Stock of the
Borrower;

(21)Investments of any Person in existence at the time such Person becomes a
Restricted Subsidiary; provided such Investment was not made in connection with
or anticipation of such Person becoming a Restricted Subsidiary and any
modification, replacement, renewal or extension thereof;

(22)any Investment in an aggregate amount not to exceed at any time the
aggregate amount of Net Cash Proceeds received from sales or issuances of
Capital Stock of the Borrower after the Closing Date to the extent such Net Cash
Proceeds have not been otherwise applied to build the Available Amount, or to
build any other basket for the incurrence of Indebtedness or the making of any
Investment or Restricted Payment;

(23)[reserved];

(24)Investments (i) in Restricted Subsidiaries in connection with
reorganizations or other activities related to tax planning; provided that,
after giving effect to any such reorganization or other activity related to tax
planning, the security interest of the Administrative Agent (for the benefit of
the Secured Parties) in the Collateral, taken as a whole, is not materially
impaired and (ii) by any Loan Party in any Restricted Subsidiary that is not a
Loan Party consisting of the contribution of Capital Stock of any Person that is
not a Loan Party (other than Capital Stock constituting Collateral);

(25)any Investments in any Subsidiary or joint venture in connection with
intercompany cash management arrangements or related activities arising in the
ordinary course of business; provided that any entity that serves to hold cash
balances for the purposes of making such advances to Subsidiaries or joint
ventures is a Loan Party;

(26)guarantees of leases (other than Capital Lease Obligations), contracts, or
of other obligations that do not constitute Indebtedness, in each case entered
into in the ordinary course of business;

(27)Permitted Foreign Investments;

(28)subject to Section 1.3, so long as no Event of Default has occurred and is
continuing or would result therefrom (i) the Borrower may make Investments in an
aggregate amount not to exceed (x) the Fixed Restricted Payment Basket Amount in
any fiscal year, less (y) any Investments made pursuant to this Section 8.7(bb),
any Restricted Payments made pursuant to Section 8.6(e), and any repayments,
repurchases, redemptions, defeasances or other acquisitions, retirements or
discharges of Junior Debt pursuant to Section 8.8, in each case made in reliance
on the Fixed Restricted Payment Basket Amount during such fiscal year, plus (z)
the Available Amount and (ii) the Borrower shall be permitted to make unlimited
Investments so long as the Consolidated Net Leverage Ratio is less than
3.50:1.00 after giving pro forma effect to such Investment;

125

 

--------------------------------------------------------------------------------

 

(29)in addition to Investments otherwise expressly permitted by this Section,
Investments by the Borrower or any of its Restricted Subsidiaries in an
aggregate amount at any time outstanding, not exceeding the greater of (i)
$100,000,000 and (ii) 5% of Consolidated Total Assets as of the last day of the
most recently ended fiscal quarter for which financial statements have been
delivered pursuant to Section 7.1; and

(30)Guarantee Obligations of the Borrower in connection with obligations of the
Restricted Subsidiaries party to Specified Hedge Agreements and Specified Cash
Management Arrangements.

For purposes of covenant compliance with this Section 8.7, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment, less any
amount paid, repaid, returned, distributed or otherwise received in cash in
respect of such Investment.  In addition, to the extent an Investment is
permitted to be made by any Group Member directly in any other Person (each such
person, a “Target Person”) under any provision of this Section 8.7, such
Investment may be advanced or contributed by the Group Member to a Restricted
Subsidiary that is not a Loan Party for purposes of ultimately making the
relevant Investment in the Target Person without such advancement or
contribution constituting an Investment for purposes of Section 8.7 (it being
understood that such Investment must satisfy the requirements of, and shall
count toward any thresholds or baskets in, the applicable clause under Section
8.7 as if made by the applicable Group Member directly in the Target Person).

Optional Payments and Modifications of Certain Debt Instruments; Certain
Modifications

.  (a)  Make or offer to make any optional or voluntary payment, prepayment,
repurchase or redemption of or otherwise optionally or voluntarily defease or
segregate funds with respect to any unsecured Indebtedness (other than any
intercompany Indebtedness) or subordinated or junior lien Indebtedness of the
Borrower or any of its Restricted Subsidiaries in an aggregate outstanding
principal amount in excess of $25,000,000 (including in such principal amount
all indebtedness issued under the same instrument) (collectively, “Junior Debt”)
(other than in connection with Junior Debt, a Permitted Refinancing therefor or
the conversion of any Junior Debt to Capital Stock of the Borrower (other than
Disqualified Capital Stock)); provided, that on any date after the Closing Date,
the Borrower may (i) so long as no Event of Default has occurred and is
continuing or would result therefrom, redeem, repurchase, defease or otherwise
prepay Junior Debt in an aggregate amount not to exceed (x) the Fixed Restricted
Payment Basket Amount in any fiscal year, less (y) any Restricted Payments made
pursuant to Section 8.6(e), any Investments made pursuant to Section 8.7(z) and
any repayments, repurchases, redemptions, defeasances or other acquisitions,
retirements or discharges of Junior Debt pursuant to this Section 8.8, in each
case made in reliance on the Fixed Restricted Payment Basket Amount during such
fiscal year, plus (z) the Available Amount, (ii) redeem, repurchase, defease or
otherwise prepay Junior Debt in an unlimited amount, so long as no Event of
Default has occurred and is continuing or would result therefrom and the
Consolidated Senior Secured Net Leverage Ratio is less than 2.25:1.00, (iii)
convert any Junior Debt to Capital Stock (other than Disqualified Capital Stock)
and (iv) prepay, redeem, purchase or defease any Junior Debt with any Permitted
Refinancing thereof permitted pursuant to Section 8.2, or (b) amend, modify,
waive or otherwise change, or consent or agree to any amendment, modification,
waiver or other change to, any of the terms of any of the Junior Debt (other
than technical corrections or modifications) (i) which shortens the

126

 

--------------------------------------------------------------------------------

 

fixed maturity or increases the principal amount of, or increases the rate or
shortens the time of payment of interest on, or increases the amount or shortens
the time of payment of any principal or premium payable whether at maturity, at
a date fixed for prepayment or by acceleration or otherwise of the Indebtedness
evidenced by any Junior Debt, or increases the amount of, or accelerates the
time of payment of, any fees or other amounts payable in connection therewith;
(ii) which adds or relates to any material affirmative or negative covenants or
any events of default or remedies thereunder and the effect of which is to
subject the Borrower or any of its Restricted Subsidiaries to any more onerous
or more restrictive provisions; or (iii) which otherwise materially and
adversely affects the interests of the Lenders, taken as a whole, under this
Agreement or any other Loan Document in without the prior consent of the
Administrative Agent (such consent not to be unreasonably withheld); provided
that it is understood and agreed that the foregoing limitation shall not
prohibit any Permitted Refinancing Indebtedness in respect thereof that is
otherwise permitted by Section 8.2.

Transactions with Affiliates

.  Enter into any transaction with a value in excess of $10,000,000, including
any purchase, sale, lease or exchange of property, the rendering of any service
or the payment of any management, advisory or similar fees, with any Affiliate
(other than the Borrower or its Restricted Subsidiaries), unless such
transaction is (i) otherwise permitted under this Agreement and (ii) upon fair
and reasonable terms not materially less favorable to the relevant Group Member,
than it would obtain in an arm’s length transaction with a Person that is not an
Affiliate.  Notwithstanding the foregoing, the Borrower and its Restricted
Subsidiaries may do the following:

(1)Restricted Payments may be made to the extent permitted by Section 8.6;

(2)loans may be made and other transactions may be entered into by the Borrower
and its Restricted Subsidiaries to the extent expressly permitted by Sections
8.2, 8.4, 8.5 and 8.7;

(3)customary fees and indemnifications may be paid to directors of the Borrower
and its Restricted Subsidiaries;

(4)the Borrower and its Restricted Subsidiaries may in the ordinary course of
business (i) enter into, and may make payments under, employment agreements,
employee benefits plans, stock option plans, indemnification provisions and
other similar compensatory arrangements with officers, employees and directors
of the Borrower and its Restricted Subsidiaries and (ii) establish Benefit Plans
and make amendments and contributions thereto;

(5)the execution, delivery and performance of a tax sharing agreement with
respect to any of the charges, taxes or assessments described in clause (B) of
Section 8.6(c)(ii), to the extent that payments in connection with such tax
sharing agreement are permitted by Section 8.6(c)(ii);

(6)[reserved];

127

 

--------------------------------------------------------------------------------

 

(7)sales of Capital Stock (other than Disqualified Capital Stock) of the
Borrower to its Affiliates and options and warrants exercisable therefore and
the granting of registration and other customary rights in connection therewith;

(8)any transaction with an Affiliate where the only consideration paid is
Capital Stock of the Borrower (other than Disqualified Capital Stock);

(9)any transaction with an Affiliate existing on the Closing Date and listed on
Schedule 8.9(i);

(10)[reserved];

(11)leases or subleases of property in the ordinary course of business not
materially interfering with the business of the Borrower and the Restricted
Subsidiaries taken as a whole;

(12)transactions between or among the Borrower and/or any Restricted Subsidiary
and any entity that becomes a Restricted Subsidiary as a result of such
transaction;

(13)any agreement between any Person and an Affiliate of such Person existing at
the time such Person is acquired by or merged into the Borrower or any of its
Restricted Subsidiaries pursuant to the terms of this Agreement; provided that
such agreement was not entered into in contemplation of such acquisition or
merger, or any amendment thereto (so long as any such amendment is not
disadvantageous to the Lenders in any material respect in the good faith
judgment of the Borrower when taken as a whole as compared to such agreement as
in effect on the date of such acquisition or merger); and

(14)any other transactions with an Affiliate, which is approved by a majority of
Disinterested Directors of the Borrower in good faith.

[Reserved]

.

Hedge Agreements

.  Enter into any Hedge Agreement, except (a) Hedge Agreements entered into to
hedge or mitigate risks to which the Borrower or any Restricted Subsidiary has
actual or anticipated exposure (other than those in respect of Capital Stock)
and (b) Hedge Agreements entered into in order to effectively cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise) with respect to any interest-bearing
liability or investment of the Borrower or any Restricted Subsidiary.

Changes in Fiscal Periods

.  Permit the fiscal year of the Borrower to end on or about a day other than
March 31 or change the Borrower’s method of determining fiscal quarters without
the prior consent of the Administrative Agent (not to be unreasonably withheld).

Negative Pledge Clauses

.  Enter into or suffer to exist or become effective any agreement that
prohibits or limits the ability of any Group Member to create, become subject
to, assume or otherwise incur, or suffer to exist, any Lien upon any of its
assets, whether now owned or hereafter acquired, to secure its obligations under
the Loan Documents to which it is or may become a party other than (a) this
Agreement, the other Loan Documents and under any

128

 

--------------------------------------------------------------------------------

 

Hedge Agreement permitted under Section 8.11, (b) any agreements governing any
purchase money Liens or Capital Lease Obligations otherwise permitted hereby, if
the prohibition or limitation therein is only effective against the assets
financed thereby, (c) agreements for the benefit of the holders of Liens
described in Section 8.3(k) or 8.3(l) and applicable solely to the property
subject to such Lien, (d) any agreement existing on the Closing Date and listed
on Schedule 8.13(d), (e) covenants in documents creating Liens permitted by
Section 8.3(k) prohibiting further Liens on the properties encumbered thereby,
(f) any other agreement that does not restrict in any manner (directly or
indirectly) Liens created pursuant to the Loan Documents on any Collateral
securing the Secured Obligations or securing any Credit Agreement Refinancing
Indebtedness and does not require the direct or indirect granting of any Lien
securing any Indebtedness or other obligation by virtue of the granting of Liens
on or pledge of property of any Loan Party to secure the Secured Obligations,
(g) covenants in any Indebtedness permitted pursuant to Section 8.2 to the
extent such restrictions or conditions are no more restrictive, taken as a
whole, than the restrictions and conditions in the Loan Documents or, in the
case of subordinated Indebtedness, are market terms at the time of issuance or,
in the case of Indebtedness of any Restricted Subsidiary that is not a Loan
Party, are imposed solely on any Restricted Subsidiary that is not a Loan Party,
(h) any prohibition or limitation that (1) exists pursuant to Requirements of
Law or any request of any Governmental Authority having regulatory authority
over the Borrower or any of its Subsidiaries, (2) consists of customary
restrictions and conditions contained in any agreement relating to the sale of
any property permitted under Section 8.5 pending the consummation of such sale,
solely with respect to such property subject to such sale, (3) is contained in
leases, subleases, licenses, sublicenses or similar agreements, in each case, so
long as such provisions are customary and such leases, subleases, licenses or
similar agreements were entered into in the ordinary course of business, (4)
exists in any agreement or other instrument of a Person acquired by or merged or
consolidated with or into the Borrower or any Restricted Subsidiary, or of an
Unrestricted Subsidiary that is designated a Restricted Subsidiary, or that is
assumed in connection with the acquisition of assets from such Person, in each
case that is in existence at the time of such transaction (but not created in
contemplation thereof), (5) is imposed by any amendments or refinancings that
are otherwise permitted by the Loan Documents of the contracts, instruments or
obligations referred to in clauses (b), (f), (g) or (h)(4); provided that such
amendments and refinancings are, taken as a whole, no more materially
restrictive with respect to such prohibitions and limitations than those prior
to such amendment or refinancing, (i) restrictions on cash or other deposits or
net worth imposed by customers under contracts entered into in the ordinary
course of business, (j) customary restrictions that arise in connection with any
Lien permitted by Section 8.3 on any asset or property that is not, and is not
required to be, Collateral that relates to the asset or property subject to such
Lien, (k) any restrictions and conditions imposed by any amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing of any contract, instrument or obligation referred to in clauses
(a) through (i) above; provided that such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing is, in the
good faith judgment of the Borrower, no more restrictive with respect to such
restrictions taken as a whole than those in existence prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing, and (l) customary provisions in joint venture agreements,
partnership agreements or limited liability company governance documents and
other similar agreements applicable to joint ventures or non-Wholly Owned
Subsidiaries and applicable solely to such joint venture or non-Wholly Owned
Subsidiary.

129

 

--------------------------------------------------------------------------------

 

Clauses Restricting Subsidiary Distributions

.  Enter into or suffer to exist or become effective any consensual encumbrance
or restriction on the ability of any Restricted Subsidiary of any Group Member
to (a) make Restricted Payments in respect of any Capital Stock of such
Restricted Subsidiary held by, or pay any Indebtedness owed to, any Group
Member, (b) make loans or advances to, or other Investments in, any Group
Member, or (c) transfer any of its assets to any Group Member, except, in each
case, for such encumbrances or restrictions existing under or by reason of (i)
any restrictions existing under the Loan Documents, (ii) any encumbrance or
restriction pursuant to applicable law or an agreement in effect at or entered
into on the Closing Date (including any indenture in connection with the
Transactions and any other transactions expected to be entered into in
connection therewith) or in connection with the Transactions and any other
transactions expected to be entered into in connection therewith, (iii) any
encumbrance or restriction with respect to a Restricted Subsidiary or any of its
Restricted Subsidiaries pursuant to an agreement relating to any Indebtedness
Incurred by such Restricted Subsidiary prior to the date on which it became a
Restricted Subsidiary (other than Indebtedness Incurred as consideration in, in
contemplation of, or to provide all or any portion of the funds or credit
support utilized to consummate the transaction or series of related transactions
pursuant to which such Restricted Subsidiary became a Restricted Subsidiary) and
outstanding on such date, which encumbrance or restriction is not applicable to
the any other Group Member or the properties or assets of any other Group
Member, (iv) any encumbrance or restriction pursuant to an agreement effecting a
refinancing of Indebtedness Incurred pursuant to an agreement referred to in
clause (i), (ii) or (iii) of this covenant or this clause (iv) or contained in
any amendment to an agreement referred to in clause (i), (ii) or (iii) of this
covenant or this clause (iv); provided, however, that the encumbrances and
restrictions contained in any such refinancing agreement or amendment are not
materially less favorable, taken as a whole, as determined by the Borrower in
good faith, to the Lenders than the encumbrances and restrictions contained in
such predecessor agreement, (v) with respect to clause (c), any encumbrance or
restriction (A) that restricts the subletting, assignment or transfer of any
property or asset or right and is contained in any lease, license or other
contract entered into in the ordinary course of business or (B) contained in
security agreements securing Indebtedness of a Restricted Subsidiary to the
extent such encumbrance or restriction restricts the transfer of the property
subject to such security agreements, (vi) any restrictions with respect to a
Restricted Subsidiary imposed pursuant to an agreement that has been entered
into in connection with the Disposition of all or substantially all of the
Capital Stock or assets of such Restricted Subsidiary, (vii) any encumbrances or
restrictions applicable solely to a Restricted Subsidiary that is not a Loan
Party and contained in any credit facility extended to such Restricted
Subsidiary, (viii) restrictions in the transfers of assets encumbered by a Lien
permitted by Section 8.3, (ix) any encumbrance or restriction arising under or
in connection with any agreement or instrument relating to any Indebtedness
permitted by Section 8.2 if the encumbrance or restriction is not materially
more disadvantageous to the Lenders, taken as a whole, than is customary in
comparable financings (as determined in good faith by the Borrower), (x) any
encumbrance or restriction arising under or in connection with any agreement or
instrument governing Capital Stock of any Person other than a Wholly Owned
Subsidiary that is acquired after the Closing Date, (xi) customary restrictions
and conditions contained in any agreement relating to the Disposition of any
property permitted by Section 8.5 pending the consummation of such Disposition,
(xii) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures, (xiii) any holder of a Lien permitted
by Section 8.3(k) restricting the transfer of the property subject thereto,
(xiv) customary restrictions and conditions contained in any agreement

130

 

--------------------------------------------------------------------------------

 

relating to the sale of any property permitted under Section 8.5 pending the
consummation of such sale, (xv) customary provisions in partnership agreements,
limited liability company organizational governance documents, asset sale and
stock sale agreements and other similar agreements entered into in the ordinary
course of business that restrict the transfer of ownership interests in such
partnership, limited liability company or similar person, (xvi) provisions in
agreements or instruments which prohibit the payment of dividends or the making
of other distributions with respect to any class of Capital Stock of a Person
other than on a pro rata basis, and (xvii)  any restrictions and conditions
imposed by any amendment, modification, restatement, renewal, increase,
supplement, refunding, replacement or refinancing of any contract, instrument or
obligation referred to in clauses (i) through (xviii) above; provided that such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing is, in the good faith judgment of the Borrower, no
more restrictive with respect to such restrictions taken as a whole than those
in existence prior to such amendment, modification, restatement, renewal,
increase, supplement, refunding, replacement or refinancing.

Lines of Business

.  Enter into any business, either directly or through any Restricted
Subsidiary, except for those businesses in which the Borrower and its Restricted
Subsidiaries are engaged on the Closing Date or that are reasonably related
thereto or similar or complementary thereto or are reasonable extensions
thereof, including without limitation the processing, sale and distribution of
recycled plastic resin.

Section 9.

EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(1)the Borrower shall fail to pay (i) any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof or (ii) any interest on
any Loan or Reimbursement Obligation, or any other amount payable hereunder or
under any other Loan Document or the Syndication and Fee Letter, within 5
Business Days after any such interest or other amount becomes due in accordance
with the terms hereof; or

(2)any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document shall prove to have been inaccurate in any
material respect on or as of the date made or deemed made; or

(3)any Loan Party shall fail to observe or perform any agreement contained in
clause (i) or (ii) of Section 7.4(a) (with respect to the Borrower only),
Section 7.7(a) or Section 8 of this Agreement; provided, that any failure by the
Borrower to observe any term, covenant or agreement under Section 8.1 shall not
constitute an Event of Default with respect to the Term Loans until the earlier
of (i) the date that the Revolving Lenders declare all outstanding obligations
under the Revolving Loans and Revolving Commitments to be immediately due and
payable as a result of the Borrower’s failure to observe such term, covenant or
agreement in Section 8.1 and (ii) the date on which the Administrative Agent or
the Revolving Lenders exercise any remedies with respect to the Revolving Loans
in accordance with Section 9; provided, further, that any failure by the
Borrower to observe any term, covenant or agreement under Section 8.1 may be
waived from time to time pursuant to clause (xiii) of Section 11.1; or

131

 

--------------------------------------------------------------------------------

 

(4)any Loan Party shall fail to observe or perform any other agreement contained
in this Agreement or any other Loan Document (other than as provided in
paragraphs (a) through (c) or paragraph (l) of this Section 9), and such failure
shall continue unremedied for a period of 30 days after written notice thereof
is given to the Borrower by the Administrative Agent or any Lender; or

(5)the Borrower or any Material Subsidiary shall (i) default in making any
payment of any principal of any Indebtedness (including any Hedge Agreement or
Guarantee Obligation, but excluding the Loans) on the scheduled or original due
date with respect thereto; (ii) default in making any payment of any interest on
any such Indebtedness beyond the period of grace, if any, provided in the
instrument or agreement under which such Indebtedness was created; or (iii)
default in the observance or performance of any other agreement or condition
relating to any such Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist beyond the period of grace provided in such instrument or
agreement, if any, the effect of which default or other event or condition is to
cause, or to permit the holder or beneficiary of such Indebtedness (or a trustee
or agent on behalf of such holder or beneficiary) to cause, with the giving of
notice if required, such Indebtedness to become due prior to its stated maturity
or to become subject to a mandatory offer to purchase by the obligor thereunder
or (in the case of any such Indebtedness constituting a Guarantee Obligation) to
become payable; provided, that a default, event or condition described in clause
(i), (ii) or (iii) of this paragraph (e) shall not at any time constitute an
Event of Default unless, at such time, one or more defaults, events or
conditions of the type described in clauses (i), (ii) or (iii) of this paragraph
(e) shall have occurred and be continuing with respect to Indebtedness the
outstanding principal amount of which exceeds in the aggregate $50,000,000;
provided, further, that this paragraph (e) shall not apply to (A) secured
Indebtedness that becomes due as a result of the Disposition (including as a
result of a casualty or condemnation event) of the property or assets securing
such Indebtedness unless such secured Indebtedness is not paid on such due date
or (B) with respect to Indebtedness incurred under any Hedge Agreement,
termination events or equivalent events pursuant to the terms of the relevant
Hedge Agreement which are not the result of any default thereunder by any Loan
Party or any Subsidiary; or

(6)(i) the Borrower or any Material Subsidiary shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Borrower or any Material Subsidiary shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against the Borrower
or any Material Subsidiary any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against the Borrower or any Material Subsidiary any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
that results in the entry of an order for any such relief that shall not have
been vacated, discharged, or stayed or bonded pending appeal within 60 days from
the entry thereof; or (iv) the

132

 

--------------------------------------------------------------------------------

 

Borrower or any Material Subsidiary shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) the Borrower or any Material
Subsidiary shall generally not, or shall be unable to, or shall admit in writing
its inability to, pay its debts as they become due; or

(7)(i) any Person shall engage in any non-exempt “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any failure to satisfy the minimum funding standard (as defined in Sections
412 and 430 of the Code and Sections 302 and 303 of ERISA), whether or not
waived, shall exist with respect to any Single Employer Plan or any Lien in
favor of the PBGC or a Single Employer Plan shall arise on the assets of any
Group Member or any Commonly Controlled Entity, (iii) a Reportable Event shall
occur with respect to, or proceedings shall commence to have a trustee
appointed, or a trustee shall be appointed, to administer or to terminate, any
Single Employer Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is, in the reasonable opinion of the Required Lenders,
likely to result in the termination of such Plan for purposes of Title IV of
ERISA, (iv) any Single Employer Plan shall terminate in a distress termination
under Section 4041(c) of ERISA or in an involuntary termination by the PBGC
under Section 4042 of ERISA, (v) any Group Member or any Commonly Controlled
Entity shall, or in the reasonable opinion of the Required Lenders is likely to,
incur any liability in connection with a withdrawal from, or the Insolvency of,
a Multiemployer Plan or (vi) any other event or condition shall occur or exist
with respect to a Plan; and in each case in clauses (i), (iii), (iv), (v) and
(vi) above, such event or condition, together with all other such events or
conditions, if any, would, in the aggregate, reasonably be expected to have a
Material Adverse Effect; or

(8)one or more judgments or decrees for the payment of money shall be entered
against the Borrower or any Material Subsidiary involving in the aggregate a
liability (not paid or fully covered by insurance) of $50,000,000 or more, and
all such judgments or decrees shall not have been vacated, paid, discharged,
stayed or bonded pending appeal within 60 days from the entry thereof; or

(9)any of the Security Documents shall cease, for any reason other than as set
forth in Section 11.14, to be in full force and effect, or any Loan Party shall
so assert, or any Lien created by any of the Security Documents shall cease to
be enforceable or (except as expressly set forth therein or as a result of the
actions, or lack thereof, by the Administrative Agent) perfected as to any
property of the Loan Parties having an aggregate value exceeding $50,000,000; or

(10)the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party shall so assert, in each case, other than in connection with a
release of any Subsidiary Guarantor in accordance with the terms of this
Agreement; or

(11)Change of Control shall occur; or,

(l) the Borrower or any other applicable Loan Party shall fail to execute an
amendment to this Agreement as required by, and in accordance with, Section 6 of
the Syndication and Fee Letter,

133

 

--------------------------------------------------------------------------------

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, (B) if such event is any other Event of Default, either
or both of the following actions may be taken:  (i) the Administrative Agent
may, or upon the request of the Required Lenders shall, by notice to the
Borrower declare the Revolving Commitments to be terminated forthwith, whereupon
the Revolving Commitments shall immediately terminate; and (ii) the
Administrative Agent may, or upon the request of the Required Lenders shall, by
notice to the Borrower, declare the Loans hereunder (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents (including all amounts of L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) to be due and payable forthwith, whereupon the
same shall immediately become due and payable, and (C) if such event is the
failure by the Borrower to observe any term, covenant or agreement under Section
8.1 and exists solely with respect to the Revolving Loans and/or the Revolving
Commitments, the Administrative Agent may, and at the request of the Majority
Facility Lenders under the Revolving Facility, shall, take any of the following
actions solely as they relate to Revolving Loans and/or the Revolving
Commitments:  (i) by notice to the Borrower declare the Revolving Commitments to
be terminated forthwith, whereupon the Revolving Commitments shall immediately
terminate; and (ii) by notice to the Borrower, declare the Revolving Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) to be due and
payable forthwith, whereupon the same shall immediately become due and
payable.  The Borrower shall, at the time of acceleration pursuant to this
paragraph, Cash Collateralize the aggregate then undrawn and unexpired amount of
all Letters of Credit then outstanding.  Amounts held in such cash collateral
account shall be applied by the Administrative Agent to the payment of drafts
drawn under such Letters of Credit, and the unused portion thereof after all
such Letters of Credit shall have expired or been terminated, if any, shall be
applied to repay any of the other Secured Obligations pursuant to the
requirements of the Guarantee and Collateral Agreement.  After all such Letters
of Credit shall have expired or been terminated, all Reimbursement Obligations
shall have been satisfied and all other Secured Obligations shall have been paid
in full, the balance, if any, in such cash collateral account shall be returned
to the Borrower (or such other Person as may be lawfully entitled thereto).

Except as expressly provided above in this Section 9, presentment, demand,
protest and all other notices of any kind are hereby expressly waived by the
Borrower.

Section 10.

THE ADMINISTRATIVE AGENT AND OTHER REPRESENTATIVES

Appointment

.   Each Lender (and, if applicable, each other Secured Party) hereby
irrevocably designates and appoints Barclays Bank PLC (Barclays Bank PLC hereby
accepts such appointment)  as the agent of such Lender (and, if applicable, each
other Secured Party) under this Agreement and the other Loan Documents, and each
such Lender (and, if applicable, each other Secured Party) irrevocably
authorizes the Administrative Agent, in such

134

 

--------------------------------------------------------------------------------

 

capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto.  Notwithstanding any provision to the
contrary elsewhere in this Agreement, none of the Other Representatives or the
Administrative Agent shall have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender or
other Secured Party, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or any
other Loan Document or otherwise exist against the Administrative Agent or any
Other Representative.

Delegation of Duties

.  The Administrative Agent may execute any of its duties under this Agreement
and the other Loan Documents by or through agents or attorneys-in-fact and shall
be entitled to advice of counsel concerning all matters pertaining to such
duties.  The Administrative Agent shall not be responsible for the negligence or
misconduct of any such agents or attorneys-in-fact except to the extent that a
court of competent jurisdiction determines in a final and non-appealable
judgment that the Administrative Agent acted with gross negligence or willful
misconduct in the selection of such agents or attorneys-in-fact.

Exculpatory Provisions

.  Neither  the Administrative Agent, any Other Representative nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and non-appealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders or any other Secured
Party for any recitals, statements, representations or warranties made by any
Loan Party or any officer thereof contained in this Agreement or any other Loan
Document or any Specified Hedge Agreement or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent or the Other Representatives under or in connection with,
this Agreement or any other Loan Document or any Specified Hedge Agreement or
for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document or any Specified Hedge
Agreement or for any failure of any Loan Party a party thereto to perform its
obligations hereunder or thereunder.  The Administrative Agent and the Other
Representatives shall not be under any obligation to any Lender or any other
Secured Party to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document or any Specified Hedge Agreement, or to inspect the
properties, books or records of any Loan Party. The Administrative Agent shall
not be responsible or have any liability for, or have any duty to ascertain,
inquire into, monitor or enforce, compliance with the provisions hereof relating
to Disqualified Institutions. Without limiting the generality of the foregoing,
the Administrative Agent shall not ‎(i) be obligated to ascertain, monitor or
inquire as to whether any Lender or Participant or prospective Lender or
Participant is a Disqualified ‎Institution or (ii) have any liability with
respect to or arising out of any assignment or participation of Loans, or
disclosure of confidential information, to any ‎Disqualified Institution.

135

 

--------------------------------------------------------------------------------

 

Reliance by the Administrative Agent

.  The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any instrument, writing, resolution, notice, consent,
certificate, affidavit, letter, telecopy, telex or teletype message, statement,
order or other document or conversation believed by it to be genuine and correct
and to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including counsel to the Borrower),
independent accountants and other experts selected by the Administrative
Agent.  The Administrative Agent may deem and treat the payee of any Note as the
owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent.  The Administrative Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any other Loan Document unless it
shall first receive such advice or concurrence of the Required Lenders (or, if
so specified by this Agreement, all Lenders) as it deems appropriate or it shall
first be indemnified to its satisfaction by the Lenders against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action.  The Administrative Agent shall in all cases
be fully exculpated from and protected against any action or claim by any Lender
or affiliate thereof, in acting, or in refraining from acting, under this
Agreement and the other Loan Documents in accordance with a request of the
Required Lenders (or, if so specified by this Agreement, all Lenders), and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders and all future holders of the Loans and all other Secured
Parties.

Notice of Default

.  The Administrative Agent shall not be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received notice from a Lender, or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”.  In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders.  The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders or
any other instructing group of Lenders specified by this Agreement); provided,
that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the Lenders
and the Secured Parties.

Non-Reliance on Administrative Agent and Other Lenders

.  Each Lender (and, if applicable, each other Secured Party) expressly
acknowledges that neither the Administrative Agent nor the Other Representatives
or any of their respective officers, directors, employees, agents,
attorneys-in-fact or Affiliates has made any representations or warranties to it
and that no act by the Administrative Agent or any Other Representative
hereafter taken, including any review of the affairs of a Loan Party or any
Affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by the Administrative Agent or any Other Representative to any Lender
or any other Secured Party.  Each Lender (and, if applicable, each other Secured
Party) represents to the Administrative Agent and the Other Representatives that
it has, independently and without reliance upon the Administrative Agent, the
Other Representatives or any other Lender or any other Secured Party, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of, and investigation into, the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
Affiliates

136

 

--------------------------------------------------------------------------------

 

and made its own decision to make its Loans hereunder and enter into this
Agreement.  Each Lender (and, if applicable, each other Secured Party) also
represents that it will, independently and without reliance upon the
Administrative Agent, the Other Representative or any other Lender or any other
Secured Party, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Loan Documents or any Specified Hedge Agreement, and to make such investigation
as it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
Affiliates.  Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender or any other Secured Party with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any Affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates.

Indemnification

.  The Lenders agree to indemnify the Administrative Agent and each Other
Representative in its capacity as such (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so), ratably
according to their respective Aggregate Exposure Percentages in effect on the
date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Aggregate Exposure Percentages immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against the Administrative Agent
or Other Representative in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents, any Specified
Hedge Agreements or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by the Administrative Agent or Other Representative under or in
connection with any of the foregoing; provided, that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and non-appealable decision of a court of competent
jurisdiction to have resulted from the Administrative Agent’s or such Other
Representative’s gross negligence or willful misconduct.  The agreements in this
Section 10.7 shall survive the payment of the Loans and all other amounts
payable hereunder.

Agent in Its Individual Capacity

.  The Administrative Agent, each Other Representative and their respective
Affiliates may make loans to, accept deposits from and generally engage in any
kind of business with any Loan Party as though the Administrative Agent were not
the Administrative Agent or an Other Representative.  With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, the Administrative Agent and each Other Representative in
its individual capacity as a Lender shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not the Administrative Agent or Other Representative, and
the terms “Lender”, “Lenders”, “Secured Party” and “Secured Parties” shall
include the Administrative Agent and each Other Representative in its individual
capacity as such.

137

 

--------------------------------------------------------------------------------

 

Successor Administrative Agent

.  

(1)Subject to the appointment and acceptance of a successor Administrative Agent
as provided below, the Administrative Agent may resign as Administrative
Agent.  If the Administrative Agent shall have given notice of its resignation
as Administrative Agent under this Agreement and the other Loan Documents, then
the Required Lenders shall appoint from among the Lenders a successor agent for
the Lenders, which successor agent shall (unless an Event of Default under
Section 9(a) or Section 9(f) with respect to the Borrower shall have occurred
and be continuing) be subject to approval by the Borrower (which approval shall
not be unreasonably withheld or delayed), whereupon such successor agent shall
succeed to the rights, powers and duties of the Administrative Agent, and the
term “Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans; provided that in no
event shall any such successor Administrative Agent be a Defaulting Lender or a
Disqualified Institution. If no successor agent has accepted appointment as
Administrative Agent by the date that is 30 days following a retiring
Administrative Agent’s notice of resignation, then the resigning Administrative
Agent may, on behalf of the Lenders, appoint a successor Administrative Agent
which shall be a bank with an office in New York, New York, or an Affiliate of
any such bank; provided that in no event shall any such successor Administrative
Agent be a Defaulting Lender or a Disqualified Institution.  After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 10 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement and the
other Loan Documents.

(2)If the Person serving as Administrative Agent is no longer a Lender or
Issuing Lender hereunder, the Borrower may request, and if agreed to by the
Required Lenders, the Required Lenders may, by 30 days’ prior written notice to
such Person, remove such Person as Administrative Agent and, subject to the
approval by the Borrower (unless an Event of Default under Section 9(a) or
Section 9(f) with respect to the Borrower shall have occurred and be
continuing), appoint a successor, whereupon such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans; provided that in no
event shall any such successor Administrative Agent be a Defaulting Lender or a
Disqualified Institution. If no such successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within such 30
days (the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date and the
Required Lenders may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank; provided that in no event shall any such
successor Administrative Agent be a Defaulting Lender or a Disqualified
Institution. After any such Person’s replacement as Administrative Agent
hereunder, the provisions of this Section 10 shall inure to its benefit as to
any actions taken or

138

 

--------------------------------------------------------------------------------

 

omitted to be taken by it while it was Administrative Agent under this Agreement
and the other Loan Documents.

Administrative Agent Generally

.  Except as expressly set forth herein, the Administrative Agent shall not have
any duties or responsibilities hereunder in its capacity as such.

Other Representatives

.  Each of the Lead Arrangers and the Joint Bookrunners, the Syndication Agents
and the Documentation Agents, in its several capacity as such, shall have no
duties or responsibilities, and shall incur no liability, under this Agreement
or any other Loan Document.

Withholding Tax

.  To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding tax.  Without limiting the provisions of Section 4.10, if any
Governmental Authority asserts a claim that the Administrative Agent did not
properly withhold tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify the Administrative Agent of a change in
circumstance which rendered the exemption from, or reduction of, withholding tax
ineffective or for any other reason, or the Administrative Agent has paid over
to a Governmental Authority applicable withholding tax relating to a payment to
a Lender but no deduction has been made from such payment, each Lender shall
indemnify the Administrative Agent, within 10 days demand therefor, fully for
all amounts paid, directly or indirectly, by the Administrative Agent as Tax or
otherwise, including any penalties or interest and together with all expenses
(including legal expenses, allocated internal costs and out-of-pocket expenses)
incurred, whether or not such amounts were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document against any amount due to the
Administrative Agent under this Section 10.12.  The agreements in this Section
10.12 shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations.

Administrative Agent May File Proofs of Claim

.  In case of the pendency of any proceeding under the Bankruptcy Code of the
United States of America, and all other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief laws of the
United States or other applicable jurisdictions from time to time in effect or
any other judicial proceeding relative to any Loan Party, the Administrative
Agent (irrespective of whether the principal of any Loan or L/C Obligation shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

(1)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that

139

 

--------------------------------------------------------------------------------

 

are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, any Issuing Lender and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, such Issuing Lender and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, such Issuing Lender and the Administrative Agent under
Sections 3.5, 3.13, 4.5 and 11.5) allowed in such judicial proceeding; and

(2)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the applicable Issuing
Lender, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Sections 3.5, 3.13, 4.5 and 11.5.

Certain ERISA Matters

.

(1)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and the Other Representatives and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(1)such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) of one or more Benefit Plans in connection with the Loans, the Letters of
Credit or the Commitments,

(2)the prohibited transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable so as to
exempt from the prohibitions of Section 406 of ERISA and Section 4975 of the
Code such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(3)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of

140

 

--------------------------------------------------------------------------------

 

PTE 84-14), (B) such Qualified Professional Asset Manager made the investment
decision on behalf of such Lender to enter into, participate in, administer and
perform the Loans, the Letters of Credit, the Commitments and this Agreement,
(C) the entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement satisfies
the requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D)
to the best knowledge of such Lender, the requirements of subsection (a) of Part
I of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement, or

(4)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(2)In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Other Representatives and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that none of the Administrative Agent or any
Other Representative or any of their respective Affiliates is a fiduciary with
respect to the assets of such Lender involved in the Loans, the Letters of
Credit, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto).

10.15Intercreditor Agreements. The Administrative Agent is authorized to enter
into the Intercreditor Agreement and the Pari Debt Intercreditor Agreement (and
any amendments, amendments and restatements, restatements or waivers of or
supplements or joinders to or other modifications to, and extensions,
restructuring, renewals, replacements of, such agreements) in connection with
the incurrence of any Incremental Equivalent Debt, Credit Agreement Refinancing
Indebtedness or any other Indebtedness permitted by the terms of this Agreement
to be secured by the Collateral on a pari passu or junior priority secured
basis, and the parties hereto acknowledge that each of the Intercreditor
Agreement and the Pari Debt Intercreditor Agreement is (if entered into) binding
upon them.  Each Lender (a) understands, acknowledges and agrees that Liens may
be created on the Collateral pursuant to the documentation relating to any
Indebtedness incurred as permitted by this Agreement which is (in accordance
with the terms hereof) to be secured thereby, on a pari passu, or junior secured
basis to the Liens securing the Secured Obligations, which Liens securing any
such other Indebtedness shall be subject to the terms and conditions of the
Intercreditor Agreement and/or the Pari Debt Intercreditor Agreement executed
and delivered as required hereby, (b) hereby agrees that it will be bound by and
will take no actions contrary to the provisions of the Intercreditor Agreement
and/or the Pari Debt Intercreditor Agreement (if entered into), and (c) hereby
authorizes and instructs the

141

 

--------------------------------------------------------------------------------

 

Administrative Agent to enter into the Intercreditor Agreement and the Pari Debt
Intercreditor Agreement (and any amendments, amendments and restatements,
restatements or waivers of or supplements to or other modifications to, such
agreements) in connection with the incurrence of any secured Indebtedness as
contemplated above.

Section 11.

MISCELLANEOUS

Amendments and Waivers

.  Except as provided in Section 4.17, 4.18 and 4.19 and subject to Section
4.7(b) and Section 11.21, none of this Agreement, any other Loan Document, or
any terms hereof or thereof may be amended, supplemented or modified except in
accordance with the provisions of this Section 11.1.  Subject to the provisions
of the proviso in this Section 11.1, the Required Lenders and each Loan Party to
the relevant Loan Document may, or, with the written consent of the Required
Lenders, the Administrative Agent and each Loan Party to the relevant Loan
Document may, from time to time, (a) enter into written amendments, supplements
or modifications hereto and to the other Loan Documents for the purpose of
adding any provisions to this Agreement or the other Loan Documents or changing
in any manner the rights of the Lenders or of the Loan Parties hereunder or
thereunder or (b) waive, on such terms and conditions as the Required Lenders or
the Administrative Agent, as the case may be, may specify in such instrument,
any of the requirements of this Agreement or the other Loan Documents or any
Default or Event of Default and its consequences; provided, however, that no
such waiver and no such amendment, supplement or modification shall: (i) forgive
or reduce the principal amount or extend the final scheduled date of maturity of
any Loan, reduce the stated rate of any interest or fee payable hereunder  or
extend the scheduled date of any payment thereof (except (x) in connection with
the waiver of applicability of any post-default increase in interest rates,
which waiver shall be effective with the consent of the Majority Facility
Lenders of each adversely affected Facility and not the Required Lenders, (y)
that any amendment or modification of defined terms used in the financial
covenants in this Agreement shall not constitute a reduction in the rate of
interest or fees for purposes of this clause (i) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or any L/C
Obligations or to reduce any fee payable hereunder, and (z) any reduction of the
amount of, or any extension of the payment date for, the mandatory prepayments
required under Section 4.2 which shall only require the approval of the Majority
Facility Lenders of each Facility adversely affected thereby and not the
Required Lenders), or increase the amount or extend the expiration date of any
Lender’s Commitment, in each case, without the written consent of each Lender
directly affected thereby (but not, for the avoidance of doubt, the consent of
the Required Lenders); (ii) eliminate or reduce the voting rights of any Lender
under this Section 11.1 without the written consent of such Lender; (iii) reduce
any percentage specified in the definition of Required Lenders, consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents or, except as set forth in
Section 11.14, release all or substantially all of the Collateral or release all
or substantially all of the Subsidiary Guarantors from their obligations under
the Guarantee and Collateral Agreement, in each case without the written consent
of all Lenders; provided, further that, any amendment to Section 11.14 to permit
the release of all or substantially all of the Collateral or release all or
substantially all of the Subsidiary Guarantors from their obligations under the
Guarantee and Collateral Agreement shall also require the written consent of all
Lenders; (iv) extend the scheduled date or reduce the amount of any amortization
payment in respect of any Term Loan, in each case, without the written consent
of each Lender directly affected thereby; (v) amend, modify or waive any
condition precedent to any extension of credit

142

 

--------------------------------------------------------------------------------

 

under the Revolving Facility set forth in Section 6.2 without the written
consent of the Majority Facility Lenders under the Revolving Facility;
(vi) amend, modify or waive any provision of Section 4.8 without the written
consent of the Majority Facility Lenders under each Facility affected thereby,
except that the additional written consent of each Lender directly and adversely
affected thereby shall be required in the case of Section 4.8(a), 4.8(c) and the
first sentence of Section 4.8(b); (vii) reduce the percentage specified in the
definition of Majority Facility Lenders with respect to any Facility without the
written consent of all Lenders under such Facility; (viii) amend, modify or
waive any provision of Section 10 without the written consent of the
Administrative Agent or Other Representative adversely affected thereby; (ix)
amend, modify or waive any provision of Section 3.3 or 3.4 without the written
consent of the Swingline Lender; (x) amend, modify or waive any provision of
Sections 3.7 to 3.14 without the written consent of each Issuing Lender; (xi)
[reserved]; (xii) any terms of Section 4.16 without the consent of each Lender
(other than any Defaulting Lender); (xiii) amend, modify or waive any of the
terms and provisions (and related definitions) of Section 8.1 (even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
L/C Obligations or to reduce any fee payable hereunder) or any of the terms and
provisions of the proviso set forth in clause (c) of Section 9, without the
written consent of the Majority Facility Lenders under the Revolving Facility;
provided, further, that, notwithstanding anything else in this Agreement to the
contrary, any such amendment, waiver or other modification pursuant to this
clause (xiii) shall be effective for all purposes of this Agreement with the
written consent of only the Majority Facility Lenders under the Revolving
Facility (or the Administrative Agent with the prior written consent thereof)
and the Borrower; (xiv) modify or extend the maturity date of any Letter of
Credit to a date that is later than the maturity date applicable to the
Revolving Commitments, without the consent of each Revolving Lender; or (xv)
amend, modify or waive any provision of Section 11.7 hereof or Section 6.5 of
the Guarantee and Collateral Agreement, in each case, without the written
consent of each Lender directly and adversely affected thereby.  Any such waiver
and any such amendment, supplement or modification shall apply equally to each
of the Lenders and shall be binding upon the Loan Parties, the Lenders, the
Administrative Agent and all future holders of the Loans.  In the case of any
waiver, the Loan Parties, the Lenders and the Administrative Agent shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) solely with the written consent of the Required Lenders, the
Administrative Agent and the Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect
thereof  to share ratably in the benefits of this Agreement and the other Loan
Documents with the Term Loans and Revolving Extensions of Credit and the accrued
interest and fees in respect thereof and (b) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders and Majority Facility Lenders.

Notwithstanding anything to the contrary herein the Administrative Agent may,
with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any technical ambiguity,
omission, mistake, defect or inconsistency.

143

 

--------------------------------------------------------------------------------

 

Notices

.  (1)  All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing (including by telecopy or electronic
transmission (including email)), and, unless otherwise expressly provided
herein, shall be deemed to have been duly given or made when delivered, or three
Business Days after being deposited in the mail, postage prepaid, or, in the
case of telecopy notice, when received, addressed as follows in the case of the
Borrower and the Administrative Agent, and as set forth in an administrative
questionnaire delivered to the Administrative Agent in the case of the Lenders,
or to such other address as may be hereafter notified by the respective parties
hereto:

The Borrower:

Advanced Drainage Systems, Inc.

4640 Trueman Boulevard

Hilliard, Ohio 43026

Attention:  Scott Cottrill
Telecopy:  (614) 658-0052
Email:  Scott.Cottrill@ads-pipe.com

with copies, which shall not constitute notice, to each of:

 Advanced Drainage Systems, Inc.

4640 Trueman Boulevard

Hilliard, Ohio 43026

Attention:  Dean Bruno
Telecopy:  (614) 658-0286
Email:  dean.bruno@ads-pipe.com

and

Squire Patton Boggs (US) LLP

2000 Huntington Center

41 South High Street

Columbus, Ohio 43215

 

Attention: Matthew Bailey

Telecopy: (614) 365-2499

Email: Matthew.Bailey@squirepb.com

 

The Administrative Agent:

 

Barclays Bank PLC
745 Seventh Avenue

144

 

--------------------------------------------------------------------------------

 

New York, NY 10019
Attention:  Peter Oberrender
Telephone:  +1 212 526 6687
Facsimile:  +1 212 526 5115
Email:  peter.oberrender@barclays.com

(2)No notice, request or demand to or upon the Administrative Agent, any Issuing
Lender, the Lenders, or the Borrower shall be effective until received.  The
Borrower shall be conclusively deemed to have received any notice, request or
demand if such notice, request or demand is sent by courier service and delivery
thereof is confirmed by the courier, if it is sent by fax or electronic
transmission and receipt thereof is confirmed orally, if it is sent by certified
mail or if it is served by any manner of service of process permitted by
law.  Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent.  Approval of such procedures may be limited to particular
notices or communications;

(3)(1)  Notices and other communications to the Lenders and the Issuing Lenders
hereunder may be delivered or furnished by electronic communication (including
email and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided, that the foregoing shall not apply to notices to
any Lender or any Issuing Lender pursuant to Sections 2 and 3 if such Lender or
such Issuing Lender, as applicable, has notified the Administrative Agent that
it is incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or the Borrower may, in their
discretion, agree to accept notices and other communications to each of them
hereunder by electronic communications pursuant to procedures approved by it;
provided, that approval of such procedures may be limited to particular notices
or communications.

(2)Unless the Administrative Agent otherwise prescribes, (a) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided, that if such notice or other communication
is not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (b) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (a) of notification that such notice or communication is
available and identifying the website address therefore.

No Waiver; Cumulative Remedies

.  No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder or under the other Loan Documents shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The

145

 

--------------------------------------------------------------------------------

 

rights, remedies, powers and privileges herein provided are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

Survival of Representations and Warranties

.  All representations and warranties made hereunder, in the other Loan
Documents and in any document, certificate or statement delivered pursuant
hereto or in connection herewith shall survive the execution and delivery of
this Agreement and the making of the Loans and other extensions of credit
hereunder.

Payment of Expenses; Indemnity

.  The Borrower agrees (a) to pay or reimburse each Lender, each Issuing Lender,
each Other Representative and the Administrative Agent for all its reasonable
and documented out-of-pocket costs and expenses incurred in connection with the
syndication (including syndication expenses and travel expenses) of the
Facilities and the development, preparation and execution of, and any amendment,
supplement or modification to this Agreement and the other Loan Documents and
any other documents prepared in connection herewith or therewith, and the
consummation and administration of the transactions contemplated hereby and
thereby, including the reasonable fees and disbursements of one primary counsel
to the Lenders, the Issuing Lenders, the Other Representatives and the
Administrative Agent and, to the extent reasonably determined by the
Administrative Agent to be necessary, one local counsel in each applicable
jurisdiction (exclusive of any reasonably necessary special counsel) and, in the
case of an actual or reasonably perceived conflict of interest, one additional
counsel in each applicable jurisdiction per affected party and filing and
recording fees and expenses, with statements with respect to the foregoing to be
submitted to the Borrower 3 Business Days prior to the Closing Date (in the case
of amounts to be paid on the Closing Date) and from time to time thereafter on a
quarterly basis or such other periodic basis as such Agent shall deem
appropriate, (b) to pay or reimburse each Lender, each Issuing Lender, each
Other Representative and the Administrative Agent for all its documented and
out-of-pocket costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any such other documents, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit and including the fees and disbursements of one primary
counsel to the Lenders, the Issuing Lenders, the Other Representatives and the
Administrative Agent and, to the extent reasonably determined by the
Administrative Agent to be necessary, one local counsel in each applicable
jurisdiction (exclusive of any reasonably necessary special counsel) and, in the
case of an actual or reasonably perceived conflict of interest, one additional
counsel in each applicable jurisdiction per affected party, (c) to pay,
indemnify, and hold each Lender, each Issuing Lender, each Other Representative
and the Administrative Agent harmless from, any and all recording and filing
fees that may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement, the other Loan
Documents and any such other documents, and (d) to pay, indemnify, and hold each
Lender, each Issuing Lender, each Other Representative and the Administrative
Agent and each of their and their affiliates’ respective officers, directors,
employees, attorneys, affiliates, agents, members, partners and advisors (each,
including each Lender and the Administrative Agent, an “Indemnitee”) harmless
from and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the syndication of the Facilities and
the execution, delivery, enforcement, performance

146

 

--------------------------------------------------------------------------------

 

and administration of this Agreement, the other Loan Documents and any such
other documents, including any of the foregoing relating to the use of proceeds
of the Loans or any related transaction or the violation of, noncompliance with
or liability under, any Environmental Law or related to any Materials of
Environmental Concern applicable to the operations of any Group Member or any of
the Properties or the unauthorized use by Persons of information or other
materials sent through electronic, telecommunications or other information
transmission systems that are intercepted by such Persons or any claim,
litigation, investigation or proceeding relating to any of the foregoing, or
preparation of a defense in connection therewith, regardless of whether such
claim, litigation, investigation or proceeding is brought by the Borrower, the
Borrower’s equity holders or creditors, an Indemnitee or any other person or
entity, whether any Indemnitee is a party thereto, including in each case the
reasonable and documented fees and disbursements of one primary counsel to the
Lenders, the Issuing Lenders, the Other Representatives, the Administrative
Agent and Indemnitees and, to the extent reasonably determined by the
Administrative Agent to be necessary, one local counsel in each applicable
jurisdiction (exclusive of any reasonably necessary special counsel) and, in the
case of an actual or reasonably perceived conflict of interest, one additional
counsel in each applicable jurisdiction per affected party (all the foregoing in
this clause (d), collectively, the “Indemnified Liabilities”); provided, that
the Borrower shall have no obligation hereunder to any Indemnitee with respect
to Indemnified Liabilities to the extent such Indemnified Liabilities are found
by a final, non-appealable judgment of a court of competent jurisdiction to have
resulted primarily from (x) the willful misconduct, bad faith or gross
negligence of such Indemnitee or its Related Persons, (y) a material breach by
such Indemnitee of its express and material contractual obligations under this
Agreement or the Loan Documents pursuant to a claim made by the Borrower, or (z)
disputes between and among the Indemnitees (other than disputes involving the
Administrative Agent or the Other Representatives in their respective capacities
as such) other than any dispute related to any act or omission by the Borrower
or any of its Subsidiaries. All amounts due under this Section 11.5 shall be
payable not later than 10 days after written demand therefor.  Statements
payable by the Borrower pursuant to this Section 11.5 shall be submitted
pursuant to the notice information for the Borrower set forth in Section 11.2,
or to such other Person or address as may be hereafter designated by the
Borrower in a written notice to the Administrative Agent.  To the fullest extent
permitted by applicable law, none of the Borrower, the Loan Parties and the
Indemnitees shall assert, and each of the Borrower, the Loan Parties and the
Indemnitees hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit, or the use of the proceeds thereof; provided, that the
foregoing will not limit the Borrower’s indemnity obligations set forth
above.  No Indemnitee referred to in clause (d) above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby other
than for direct or actual damages determined in a final, non-appealable judgment
by a court of competent jurisdiction to have resulted primarily from the gross
negligence, bad faith or willful misconduct of such Indemnitee.  The agreements
in this Section 11.5 shall survive repayment of the Loans and all other amounts
payable hereunder. This Section 11.5 shall not apply with respect

147

 

--------------------------------------------------------------------------------

 

to Taxes other than any Taxes that represent losses, claims, damages, or other
costs and expenses arising from any non-Tax claim.

Successors and Assigns; Participations and Assignments

.  (1)  The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Lender that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its respective rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by the
Borrower without such consent shall be null and void), and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 11.6.

(2)(1)  Subject to the conditions set forth in Section 11.6(c) below, any Lender
may assign to one or more assignees (each, an “Assignee”) all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitments and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of:

(1)the Borrower; provided, that no consent of the Borrower shall be required (1)
for an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, or
(2) for an assignment to any Person if an Event of Default under Section 9(a) or
Section 9(f) has occurred and is continuing, or (3) during the primary
syndication of the Facilities, subject to the Syndication and Fee Letter;
provided, further, that the Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received written
notice thereof;

(2)the Administrative Agent; provided, that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, except in the case of an assignment of a Revolving
Commitment to an Assignee that does not already have a Revolving Commitment; and

(3)each Issuing Lender and the Swingline Lender, in case of an assignment of a
Revolving Commitment.

(2)Assignments shall be subject to the following additional conditions:

(1)except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (or, in the case of any of the Term Loans, $500,000) unless

148

 

--------------------------------------------------------------------------------

 

each of the Borrower and the Administrative Agent otherwise consent; provided,
that (1) no such consent of the Borrower shall be required if an Event of
Default has occurred and is continuing and (2) such amounts shall be aggregated
in respect of each Lender and its Affiliates or Approved Funds, if any;

(2)the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that such processing and recordation fee
may be waived by the Administrative Agent in its sole discretion;

(3)the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire;

(4)the Assignee, if it shall not be a Lender, shall deliver to the Borrower and
the Administrative Agent the forms and documentation required pursuant to
Section 4.10 (e), (f) and (k);

(5)no such assignment shall be made to an assignee that is a Defaulting Lender
or any subsidiary of a Defaulting Lender at the time of such assignment and any
such purported assignment thereto shall be deemed null and void and no such
assignment shall be made to a Disqualified Institution, as further set forth in
Section 11.6(f);

(6)notwithstanding anything to the contrary herein, no such assignment shall be
made to any Affiliated Lender unless made in compliance with the additional
terms and conditions set forth in Section 11.6(g); and

(7)notwithstanding anything to the contrary herein, no such assignment shall be
made to a natural person (or a holding company, investment vehicle or trust for,
or owned and operated for the primary benefit of, a natural person).

(3)Subject to acceptance and recording thereof pursuant to Section 11.6(b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 4.9,
4.10, 4.11 and 11.5).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 11.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in

149

 

--------------------------------------------------------------------------------

 

such rights and obligations in accordance with, and subject to the limitations
of Section 11.6(c).

(4)The Administrative Agent, acting for this purpose as a non-fiduciary agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount and
stated interest of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent, each Issuing Lender and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary.  The Register shall be available for inspection by the Borrower,
each Issuing Lender and any Lender (solely with respect to any entry relating to
such Lender’s Commitment or Loans), at any reasonable time and from time to time
upon reasonable prior notice.

(5)Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), and any
written consent to such assignment required by Section 11.6(b), the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register.  No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(3)(1)  Any Lender may, without the consent of the Borrower, the Administrative
Agent or any other Person, sell participations to one or more banks or other
entities (other than a natural Person, or a holding company, investment vehicle
or trust for, or owned and operated for the primary benefit of, a natural
Person, a Defaulting Lender a Disqualified Institution or the Borrower or any of
the Borrower’s Affiliates or Subsidiaries) (a “Participant”) in all or a portion
of such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans owing to it); provided, that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (C) the Borrower, the Administrative Agent,
each Issuing Lender and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and to approve any amendment, modification or
waiver of any provision of this Agreement; provided, that such agreement may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that (1) requires the consent of each
Lender directly affected thereby pursuant to the proviso to the second sentence
of Section 11.1 and (2) directly affects such Participant.  Subject to Section
11.6(c)(ii), the Borrower agrees that each Participant

150

 

--------------------------------------------------------------------------------

 

shall be entitled to the benefits of Sections 4.9, 4.10 or 4.11 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 11.6(b); provided, that such Participant shall be subject to
the provisions of Section 4.13 as if it were a Lender and had acquired its
interest by assignment pursuant to Section 11.6(b).  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 11.7(b)
as though it were a Lender; provided, that such Participant shall be subject to
Section 11.7(a) as though it were a Lender.

(2)A Participant shall not be entitled to receive any greater payment under
Section 4.9 or 4.10 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant (except to
the extent such entitlement to receive a greater payment results from change in
a Requirement of Law that occurs after the Participant acquired the applicable
participation).  Any Participant that is a Non-U.S. Lender shall not be entitled
to the benefits of Section 4.10 unless such Participant complies with
Section 4.10(e) and (f).  Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 4.13 with respect to any
Participant.

(3)Each Lender that sells a participation shall, acting for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts and stated
interest of each Participant’s interest in the Loans (or other rights or
obligations) held by it (the “Participant Register”).  The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such Loan (or other right or obligation) hereunder as the owner
thereof for all purposes of this Agreement notwithstanding any notice to the
contrary.  No Lender shall have any obligation to disclose any portion of its
Participant Register to any Person except to the extent such disclosure is
necessary to establish that the Loans (or other rights or obligations) hereunder
are in registered form under Section 5f.103-1(c) or Proposed Section 1.163-5(b)
(or any successor sections) of the United States Treasury Regulations.  For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.

(4)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights and/or obligations under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or central bank having jurisdiction over
it, and this Section 11.6 shall not apply to any such pledge or assignment of a
security interest; provided, that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

151

 

--------------------------------------------------------------------------------

 

(5)The Borrower, upon receipt of written notice from the relevant Lender, agrees
to issue Notes to any Lender requiring Notes to facilitate transactions of the
type described in Section 11.6(d).

(6)(i) No assignment or participation shall be made to, and no Incremental
Commitment shall be provided by, any Person that was a Disqualified Institution
as of the date (the “Trade Date”) on which the assigning Lender entered into a
binding agreement to sell and assign all or a portion of its rights and
obligations under this Agreement to such Person or the date of the Incremental
Commitment Agreement, as the case may be (unless the Borrower has consented to
such assignment or Incremental Commitment in writing in its sole and absolute
discretion, in which case such Person will not be considered a Disqualified
Institution for the purpose of such assignment, participation or Incremental
Commitment). For the avoidance of doubt, with respect to any assignee or
Incremental Lender that becomes a Disqualified Institution after the applicable
Trade Date (including as a result of the delivery of a notice pursuant to,
and/or the expiration of the notice period referred to in, the definition of
“Disqualified Institution”), (x) such assignee or Incremental Lender shall not
retroactively be disqualified from becoming a Lender and (y) the execution by
the Borrower of an Assignment and Assumption or joinder with respect to such
assignee will not by itself result in such assignee no longer being considered a
Disqualified Institution. Any assignment or Incremental Commitment in violation
of this clause (f)(i) shall not be void, but the other provisions of this clause
(f) shall apply.



(2)If any assignment or participation is made to, or any Incremental Commitment
is provided by, any Disqualified Institution without the Borrower’s prior
written consent in violation of clause (i) above, or if any Person becomes a
Disqualified Institution after the applicable Trade Date, the Borrower may, at
its sole expense and effort, upon notice to the applicable Disqualified
Institution and the Administrative Agent, (A) terminate the Commitment of such
Disqualified Institution and repay all obligations of the Borrower owing to such
Disqualified Institution in connection with such Commitment and/or (B) require
such Disqualified Institution to assign, without recourse (in accordance with
and subject to the restrictions contained in this Section), all of its interest,
rights and obligations under this Agreement to one or more Eligible Assignees at
the lesser of (x) the principal amount thereof and (y) the amount that such
Disqualified Institution paid to acquire such interests, rights and obligations,
in each case plus accrued interest, accrued fees and all other amounts (other
than principal amounts) payable to it hereunder.

(3)Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for

152

 

--------------------------------------------------------------------------------

 

the purpose of any direction to the Administrative Agent or any Lender to
undertake any action (or refrain from taking any action) under this Agreement or
any other Loan Document, each Disqualified Institution will be deemed to have
consented in the same proportion as the Lenders that are not Disqualified
Institutions consented to such matter, and (y) for purposes of voting on any
Debtor Relief Plan, each Disqualified Institution party hereto hereby agrees (1)
not to vote on such Debtor Relief Plan, (2) if such Disqualified Institution
does vote on such Debtor Relief Plan notwithstanding the restriction in the
foregoing clause (1), such vote will be deemed not to be in good faith and shall
be “designated” pursuant to Section 1126(e) of the Bankruptcy Code (or any
similar provision in any other Debtor Relief Laws), and such vote shall not be
counted in determining whether the applicable class has accepted or rejected
such Debtor Relief Plan in accordance with Section 1126(c) of the Bankruptcy
Code (or any similar provision in any other Debtor Relief Laws) and (3) not to
contest any request by any party for a determination by the Bankruptcy Court (or
other applicable court of competent jurisdiction) effectuating the foregoing
clause (2).

(4)The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Borrower and any updates thereto from
time to time (collectively, the “DQ List”) on the Platform, including that
portion of the Platform that is designated for public- side Lenders and/or (B)
provide the DQ List to each Lender requesting the same.

(7)Subject to the other provisions of this Section 11.6 and Section 11.19, any
Affiliated Lender may make Loans or Commitments or purchase an assignment of
outstanding Loans or Commitments (including Incremental Loans and Incremental
Commitments) from one or more Lenders and any such purchases of Loans and/or
Commitments may be made through (a) open market purchases on a non-pro rata
basis and/or (b) Dutch auction procedures open to all applicable Lenders on a
pro rata basis in accordance with customary procedures with procedures
determined by such Affiliated Lender in its sole discretion, in each case, on
the following basis and subject to the following terms and conditions:

(1)any such purchase of Loans (other than any commitment to provide Incremental
Loans or any Incremental Commitments) shall be consummated as an assignment
otherwise in accordance with the provisions of this Section 11.6 and pursuant to
an Assignment and Assumption (it being understood and agreed that any such
purchase of Loans that does not comply with this Section 11.6 and Section 11.19
shall not be effective as an assignment hereunder);

(2)[reserved];

153

 

--------------------------------------------------------------------------------

 

(3)the aggregate principal amount of the Term Loans and Commitments (including
Incremental Term Loans and Incremental Term Loan Commitments) held by all
Affiliated Lenders shall not exceed 25% of the total principal amount
outstanding under the Term Facilities and any Incremental Term Loans at the time
of such purported assignment;

(4)no Affiliated Lender may purchase Revolving Commitments or Incremental
Revolving Commitments hereunder and no Affiliated Lender may purchase any
Revolving Loans or any Incremental Revolving Loans from any Lender, except from
a Defaulting Lender (in which case, such Affiliated Lender shall purchase such
Defaulting Lender’s Loans and shall purchase all such Loans and other amounts
owing to the replaced Lender on or prior to the date of replacement and assume
all obligations of the replaced Lender under the Loan Documents in connection
with the purchased Revolving Loans in accordance with this Section 11.6 (except
that the Borrower shall pay the registration and processing fee referred to
therein and for the avoidance of doubt such purchase shall not include its
Commitments));

(5)in the case of a purchase of Loans by the Borrower or any of its
Subsidiaries, no proceeds of the Revolving Facility and no proceeds of any
Incremental Loans drawn under any Incremental Revolving Commitments shall be
used for any purchases hereunder;

(6)any Loans purchased by the Borrower or any of its Subsidiaries shall be
automatically and permanently cancelled upon the effectiveness of such
assignment and will thereafter no longer be outstanding for any purpose
hereunder;

(7)no Affiliated Lender may purchase any loans while such Affiliated Lender is
in the possession of material non-public information with respect to the
Borrower or its subsidiaries that is material to the assigning lender’s decision
to assign any loans and that has not been disclosed to the Lenders (except to
the extent that any Lender expressly waives its right to receive such
information);

(8)notwithstanding anything to the contrary in this Agreement, the purchase of
Loans made by an Affiliated Lender under this Section 11.6 shall not constitute
a voluntary or mandatory prepayment of the Loans; and

(9)in the case of a purchase by any Affiliated Lender, the assigning Lender and
such assignee shall execute and deliver to the Administrative Agent an
Affiliated Lender Assignment and Assumption in lieu of an Assignment and
Assumption.

Adjustments; Set-off

.  (1)  Except as expressly provided in Section 11.6 and otherwise to the extent
that this Agreement expressly provides for payments to be allocated to a

154

 

--------------------------------------------------------------------------------

 

particular Lender or to the Lenders under a particular Facility, if any Lender
(a “Benefited Lender”) shall, at any time after the Loans and other amounts
payable hereunder shall immediately become due and payable pursuant to Section
9, receive any payment of all or part of the Obligations owing to it, or receive
any collateral in respect thereof (whether voluntarily or involuntarily, by
set-off, pursuant to events or proceedings of the nature referred to in Section
9(f), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of the Obligations
owing to such other Lender, such Benefited Lender shall purchase for cash from
the other Lenders a participating interest in such portion of the Obligations
owing to each such other Lender, or shall provide such other Lenders with the
benefits of any such collateral, as shall be necessary to cause such Benefited
Lender to share the excess payment or benefits of such collateral ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.

(2)In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right upon the occurrence and during the continuance of an
Event of Default, without prior notice to the Borrower, any such notice being
expressly waived by the Borrower to the extent permitted by applicable law, upon
any amount becoming due and payable by the Borrower hereunder (whether at the
stated maturity, by acceleration or otherwise), to set off and appropriate and
apply against such amount any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of the Borrower, as the case may be.  Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such setoff and
application made by such Lender; provided, that the failure to give such notice
shall not affect the validity of such setoff and application.

Counterparts

.  This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.  A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

Severability

.  Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Integration

.  This Agreement and the other Loan Documents represent the entire agreement of
the Borrower, the Administrative Agent and the Lenders with respect to the
subject matter hereof and thereof.  This Agreement supersedes all prior
commitments and undertakings of any or all of the Administrative Agent and
Lenders relating to the financing contemplated hereby.  There are no promises,
undertakings, representations or warranties by the

155

 

--------------------------------------------------------------------------------

 

Administrative Agent or any Lender relative to subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.

GOVERNING LAW

.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

Submission To Jurisdiction; Waivers

.  Each of the Borrower, the Administrative Agent and the Lenders hereby
irrevocably and unconditionally:

(1)submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the courts of the State of New York, the courts of the
United States for the Southern District of New York, and appellate courts from
any thereof;

(2)consents that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;

(3)agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, as the
case may be at its address set forth in Section 11.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;

(4)agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(5)waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this Section
any special, exemplary, punitive or consequential damages.

Acknowledgments

.  The Borrower hereby acknowledges that:

(1)it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(2)none of the Administrative Agent, any Other Representative or Lender has any
fiduciary relationship with or duty to the Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Administrative Agent and Lenders, on one hand, and the
Borrower, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and

156

 

--------------------------------------------------------------------------------

 

(3)no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

Releases of Guarantees and Liens

.  (1)  Notwithstanding anything to the contrary contained herein or in any
other Loan Document, the Administrative Agent is hereby irrevocably authorized
by each Lender and other Secured Parties (without requirement of notice to or
consent of any Lender or other Secured Party except as expressly required by
Section 11.1) to take any action requested by the Borrower having the effect of
releasing any Collateral or guarantee obligations (i) to the extent necessary to
permit consummation of any transaction not prohibited by any Loan Document or
that has been consented to in accordance with Section 11.1 or (ii) under the
circumstances described in Section 11.14(b).

(2)At such time as the Loans, the Reimbursement Obligations and the other
obligations under the Loan Documents (other than contingent surviving indemnity
obligations in respect of which no claim or demand has been made and obligations
under or in respect of Hedge Agreements or Specified Cash Management
Arrangements) shall have been paid in full, the Commitments have been terminated
and no Letters of Credit shall be outstanding (other than Letters of Credit
which have been Cash Collateralized or as to which other arrangements
satisfactory to the applicable Issuing Lender shall have been made), the
Collateral shall automatically be released from the Liens created by the
Security Documents, and the Security Documents and all obligations (other than
those expressly stated to survive such termination) of the Administrative Agent
and each Loan Party under the Security Documents shall automatically terminate,
all without delivery of any instrument or performance of any act by any
Person.  Additionally, the Administrative Agent shall deliver such other
documentation reasonably requested by the Borrower to evidence the termination
of this Agreement and the other Loan Documents and/or the termination of the
Liens on the Collateral, in favor of the Administrative Agent for the benefit of
the Secured Parties, all in form reasonably satisfactory to the Administrative
Agent and the Borrower.  Any such documentation shall be made without recourse,
representation or warranty.  The Borrower shall pay all costs and expenses
(including, but not limited to, reasonable attorney’s fees), that the
Administrative Agent incurs in preparing and delivering the foregoing documents
(or reviewing forms of such documents prepared by the Borrower or its counsel).

Confidentiality

.  The Administrative Agent, each Other Representative and Lender agrees to keep
confidential all non-public information provided to it by any Loan Party
pursuant to or in connection with  this Agreement; provided, that nothing herein
shall prevent the Administrative Agent, Other Representative or any Lender from
disclosing any such information (a) any Lender or any Affiliate of any Lender
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) (i) to any actual or prospective Transferee,
(ii) any direct or indirect actual or prospective counterparty (or any
professional advisor to such counterparty) to any Hedge Agreement or any other
swap, derivative or securitization transaction relating to the Borrower and its
Obligations or (iii) to any credit insurance provider relating to the Borrower
and its Obligations, in each case, if such person is required to maintain
confidentiality on terms at least as restrictive as those contained in this
Section 11.15, (c) to its employees, directors, agents, members, partners,
attorneys, accountants and other professional advisors or

157

 

--------------------------------------------------------------------------------

 

those of any of its affiliates if such person is required to maintain
confidentiality, (d) upon the request or demand of any Governmental Authority,
(e) in response to any order of any court or other Governmental Authority, or as
may otherwise be required pursuant to any Requirement of Law, or if requested or
required to do so in connection with any litigation or similar proceeding;
provided, that the Administrative Agent, Other Representative or Lender, unless
prohibited by any Requirement of Law, shall use reasonable efforts to notify the
Borrower in advance of any disclosure pursuant to this clause (e) but only to
the extent reasonably practicable under the circumstances and on the
understanding that none of the Administrative Agent, Other Representative or
Lender shall incur any liability for failure to give such notice, (f) that has
been publicly disclosed, (g) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender, (h) in connection
with the exercise of any remedy hereunder or under any other Loan Document, (i)
to any rating agency when required by it; provided, that, prior to any
disclosure, such rating agency is required to maintain confidentiality or (j)
with the consent of the Borrower.  In addition, the Administrative Agent and
each Lender may disclose the existence of this Agreement and the information
about this Agreement to market data collectors, similar services providers to
the lending industry, and service providers to the Administrative Agent and the
Lenders in connection with the administration and management of this Agreement
and the other Loan Documents.

WAIVERS OF JURY TRIAL

.  THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

USA PATRIOT Act

.  Each Lender hereby notifies each Loan Party that pursuant to the requirements
of the USA PATRIOT Act (Title III of Publ. L. 107-56 (signed into law October
26, 2001)), (the “Patriot Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of the each Loan Party and other information that will allow such
Lender to identify each Loan Party in accordance with the Patriot Act.

Lender Action

.  Each Lender and each other Secured Party agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, unless
expressly provided for herein or in any other Loan Document, without the prior
written consent of the Administrative Agent.  The provisions of this Section
11.19 are for the sole benefit of the Lenders  and the other Secured Parties and
shall not afford any right to, or constitute a defense available to, any Loan
Party.

Certain Undertakings with Respect to Certain Affiliate Lenders

.

158

 

--------------------------------------------------------------------------------

 

(1)Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, Affiliated Lenders shall not be permitted to attend any meeting (live
or by any electronic means) in such Affiliated Lender’s capacity as a Lender
with the Administrative Agent or other Lender or receive any information from
the Administrative Agent or other Lender, except to the extent such information
is made available to any Loan Party (or its representatives) and other than
administrative notices given to all Lenders hereunder (including information
delivered by the Borrower in accordance with Section 7.1 and Section 7.2), or
have access to the Platform; and

(2)Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, with respect to any Loans at any time held by an Affiliated Lender,
such Affiliated Lender shall have no right whatsoever, in its capacity as a
Lender with respect to such Loans then held by such Affiliated Lender, whether
or not the Borrower or any other Loan Party is subject to a bankruptcy or other
insolvency proceeding or otherwise, so long as such Lender is an Affiliated
Lender, to (i) consent to any amendment, modification, waiver, consent or other
such action with respect to, or otherwise vote on any matter related to, or vote
in connection with any direction delivered to the Administrative Agent by the
Required Lenders or Majority Facility Lenders under any Facility pursuant to,
any of the terms of the Agreement or any other Loan Document, in each case to
the extent such amendment, modification, waiver, consent, other action, vote or
direction is effective with only the consent of or action by the Required
Lenders or the Majority Facility Lenders under any Facility (each, a “Lender
Vote/Directive”) and, if applicable, the Borrower; provided, that for purposes
of any Lender Vote/Directive the Administrative Agent shall automatically deem
any Loans held by such Affiliated Lender to be voted on a pro rata basis in
accordance with the votes cast in respect of the Loans of all other Lenders in
the aggregate (other than any Affiliated Lenders) in connection with any such
Lender Vote/Directive (including all voting and consent rights arising out of
any bankruptcy or other insolvency proceedings (except for voting on any plan of
reorganization or refraining from voting on any plan of reorganization, in which
case the Administrative Agent shall vote or refrain from voting such Loans of
such Affiliated Lender in its sole discretion)); provided, further, that no such
Lender Vote/Directive shall deprive such Affiliated Lender of its share of any
payments or other recoveries which the Lenders are entitled to share on a pro
rata basis under the Loan Documents and such Affiliated Lender’s vote shall be
counted to the extent any such plan of reorganization or other amendment,
waiver, modification or consent proposes to treat the Obligations of the
Affiliated Lender in a manner less favorable in any material respect to such
Affiliated Lender than the proposed treatment of Obligations held by Lenders
that are not Affiliates of the Borrower.

No Fiduciary Duty

.  The Administrative Agent, each Other Representative, each Lender and their
Affiliates (collectively, solely for purposes of this Section 11.22, the
“Lenders”), may have economic interests that conflict with those of the Loan
Parties, their stockholders and/or their affiliates.  The Borrower, on behalf of
itself and each other Loan Party, agrees that nothing in the Loan Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Lender or Other Representative,
on the one hand, and the Borrower and such other Loan Party, its stockholders or
its affiliates, on the other.  The Borrower, on behalf of itself and each other
Loan Party, acknowledges and agrees that (i) the transactions contemplated by
the Loan Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders or
Other Representatives, on the one hand, and the Loan Parties,

159

 

--------------------------------------------------------------------------------

 

on the other, and (ii) in connection therewith and with the process leading
thereto, (x) no Lender or Other Representative has assumed an advisory or
fiduciary responsibility in favor of any Loan Party, their stockholders or their
Affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender or Other Representative has advised, is
currently advising or will advise any Loan Party, its stockholders or its
Affiliates on other matters) or any other obligation to any Loan Party except
the obligations expressly set forth in the Loan Documents and (y) each Lender or
Other Representative is acting solely as principal and not as the agent or
fiduciary of any Loan Party, its management, stockholders, creditors or any
other Person.  The Borrower, on behalf of itself and each other Loan Party,
acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto.  The Borrower, on behalf of itself and each other Loan
Party, agrees that it will not claim that any Lender or Other Representative has
rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to the Borrower or such other Loan Party, in connection with such
transaction or the process leading thereto.

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

  Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any of the parties hereto, each
party hereto acknowledges that any liability of any EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:  

(1)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(2)the effects of any Bail-In Action on any such liability, including, if
applicable:

(1)a reduction in full or in part or cancellation of any such liability;

(2)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(3)the variation of the terms of such liability in connection with the exercise
of the write-down and conversion powers of any EEA Resolution Authority.

Judgment Currency

(1)

.  If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into

160

 

--------------------------------------------------------------------------------

 

another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment in given.  The obligation of any Loan Party in respect of such
sum due from it to the Administrative Agent or the Lenders hereunder or under
the other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment
Currency.  If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent from the applicable Borrower or
Guarantor in the Agreement Currency, such Borrower or Guarantor agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or the Person to whom such obligation was owing against
such loss.  If the amount of the Agreement Currency so purchased is greater than
the sum originally due to the Administrative Agent in such currency, the
Administrative Agent agrees to return the amount of any excess to such Borrower
or Guarantor (or to any other Person who may be entitled thereto under
applicable law).

 

Acknowledgment Regarding Any Supported QFCs

.  To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for Hedge Agreements or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support” and, each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):

(1)In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States.  In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of

161

 

--------------------------------------------------------------------------------

 

the parties with respect to a Defaulting Lender shall in no event affect the
rights of any Covered Party with respect to a Supported QFC or any QFC Credit
Support; and

(2)As used in this Section 11.23, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following:

(1)a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(2)a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(3)a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

[Remainder of Page Intentionally Left Blank]

 

 

162

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

ADVANCED DRAINAGE SYSTEMS, INC., as Borrower

By:
Name:
Title:

 

1

 

--------------------------------------------------------------------------------

 

BARCLAYS BANK PLC,
as Administrative Agent, Term Lender, Revolving Lender, Swingline Lender and
Issuing Lender

By:
Name:
Title:

 

1

 

--------------------------------------------------------------------------------

 

MORGAN STANLEY BANK, N.A., as Term Lender, Revolving Lender and Issuing Lender

By:
Name:
Title:

 

 

 

i

 

--------------------------------------------------------------------------------

 

 

 

Summary report:

Litéra® Change-Pro TDC 10.1.0.400 Document comparison done on 9/27/2019 9:53:08
AM

Style name: L&W without Moves

Intelligent Table Comparison: Active

Original DMS: iw://US-DOCS/US-DOCS/110628746/1

Modified DMS: iw://US-DOCS/US-DOCS/110628746/6

Changes:

Add

200

Delete

229

Move From

0

Move To

0

Table Insert

0

Table Delete

1

Table moves to

0

Table moves from

0

Embedded Graphics (Visio, ChemDraw, Images etc.)

0

Embedded Excel

0

Format changes

0

Total Changes:

430

 

 

 

 

 

 